 



EXHIBIT 10.62

Loan and Security Agreement

between

Martek Biosciences Corporation,
A Delaware Corporation,
as “Borrower”

and

Manufacturers And Traders Trust Company,
as “Administrative Agent” and as “Sole Book Runner”

and

Bank Of America, N.A.,
as “Syndication Agent”

and

SunTrust Bank,
as “Documentation Agent”

and

Manufacturers And Traders Trust Company
AND VARIOUS OTHER FINANCIAL INSTITUTIONS
NOW OR HEREAFTER PARTY HERETO

“As Lenders”

Dated: January 26, 2004

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page        

--------------------------------------------------------------------------------

ARTICLE 1 - DEFINITIONS
    1  
Section 1.1. Account Debtor
    1  
Section 1.2. Account, Chattel Paper, Document, General Intangibles, Goods,
Instrument, Letter-Of-Credit Right, Payment Intangible, Promissory Notes, And
Software
    1  
Section 1.3. Adjusted Base Rate.
    1  
Section 1.4. Adjusted LIBOR Rate.
    1  
Section 1.5. Affiliate.
    2  
Section 1.6. Agreement.
    2  
Section 1.7. Applicable Percentage.
    2  
Section 1.8. Assignee.
    2  
Section 1.9. Base Rate.
    3  
Section 1.10. Base Rate Borrowing.
    3  
Section 1.11. Basis Point.
    3  
Section 1.12. Borrowing Date.
    3  
Section 1.13. Business Day.
    3  
Section 1.14. Calculation Date.
    3  
Section 1.15. Capital Adequacy Requirement.
    3  
Section 1.16. Capital Expenditures.
    3  
Section 1.17. Capital Lease Obligations.
    3  
Section 1.18. Casualty Event.
    3  
Section 1.19. Change Of Control.
    3  
Section 1.20. Closing.
    4  
Section 1.21. Code.
    4  
Section 1.22. Collateral.
    4  
Section 1.23. Commitment Amount.
    4  
Section 1.24. Commitment Fee.
    4  
Section 1.25. Commitment Percentage.
    4  
Section 1.26. Credit Documents.
    5  
Section 1.27. Default.
    5  
Section 1.28. Disposition.
    5  
Section 1.29. Domestic Subsidiary.
    5  
Section 1.30. EBITDA.
    5  
Section 1.31. Eligible Assignee.
    5  
Section 1.32. Employee Benefit Plan.
    5  
Section 1.33. Environmental Laws.
    5  
Section 1.34. ERISA.
    6  
Section 1.35. ERISA Affiliate.
    6  
Section 1.36. ERISA Liabilities.
    6  
Section 1.37. Event Of Default.
    6  
Section 1.38. Facilities.
    6  
Section 1.39. Federal Funds Rate.
    6  
Section 1.40. Fiscal Quarter.
    6  
Section 1.41. Fiscal Year.
    6  
Section 1.42. Fixed Charge Coverage Ratio.
    6  
Section 1.43. Fixed Charges.
    7  
Section 1.44. Funded Debt Payments.
    7  
Section 1.45. Funded Indebtedness.
    7  
Section 1.46. G.A.A.P.
    7  
Section 1.47. Governmental Authority.
    7  
Section 1.48. Guaranteed Pension Plan.
    7  

 



--------------------------------------------------------------------------------



 

                      Page        

--------------------------------------------------------------------------------

Section 1.49. Guarantors.
    7  
Section 1.50. Guaranty Agreements.
    8  
Section 1.51. Guaranty Indebtedness.
    8  
Section 1.52. Indebtedness.
    8  
Section 1.53. Insolvency Proceedings.
    8  
Section 1.54. Intellectual Property.
    8  
Section 1.55. Interest Expense.
    9  
Section 1.56. Interest Period.
    9  
Section 1.57. Interest Rate Hedge.
    9  
Section 1.58. Inventory.
    9  
Section 1.59. Laws.
    9  
Section 1.60. L/C Obligations.
    9  
Section 1.61. Lender Assignment.
    9  
Section 1.62. Lenders.
    9  
Section 1.63. Letter Agreement.
    9  
Section 1.64. Letters Of Credit.
    10  
Section 1.65. Leverage Ratio.
    10  
Section 1.66. LIBOR Borrowing.
    10  
Section 1.67. LIBOR Rate.
    10  
Section 1.68. Liens.
    10  
Section 1.69. Loans.
    10  
Section 1.70. M&T.
    10  
Section 1.71. Material Adverse Event.
    10  
Section 1.72. Maturity Date.
    10  
Section 1.73. Maximum Aggregate Loan Amount.
    10  
Section 1.74. Minimum Borrowing Amount.
    10  
Section 1.75. Multiemployer Plan.
    11  
Section 1.76. Net Available Proceeds.
    11  
Section 1.77. Net Income.
    11  
Section 1.78. Notes.
    11  
Section 1.79. Obligations.
    11  
Section 1.80. Other Taxes.
    11  
Section 1.81. Permitted Investments.
    12  
Section 1.82. Permitted Liens.
    12  
Section 1.83. Person.
    12  
Section 1.84. Prepayment Disposition.
    12  
Section 1.85. Prime Rate.
    12  
Section 1.86. Receivables.
    13  
Section 1.87. Records.
    13  
Section 1.88. Regulated Substance.
    13  
Section 1.89. Regulatory Change.
    13  
Section 1.90. Release.
    13  
Section 1.91. Required Lenders.
    13  
Section 1.92. Reserve Requirement.
    13  
Section 1.93. Restricted Payment.
    14  
Section 1.94. Secured Parties.
    14  
Section 1.95. Secured Party Expenses.
    14  
Section 1.96. Solvent.
    14  
Section 1.97. Subsidiary.
    14  
Section 1.98. Taxes.
    15  
Section 1.99. Termination Event.
    15  
Section 1.100. Transferee.
    15  

 



--------------------------------------------------------------------------------



 

                      Page        

--------------------------------------------------------------------------------

ARTICLE 2 - TERMS OF THE LOANS AND LETTERS OF CREDIT
    15  
Section 2.1. Commitment To Extend Loans
    15    
Section 2.1.1. Revolving Loan Promissory Notes
    15    
Section 2.1.2. Procedure For Loan Borrowings
    15    
Section 2.1.3. Conditions Precedent To Initial Advances.
    16    
Section 2.1.4. Conditions Precedent To Each Advance.
    16    
Section 2.1.5. Repayment Of Loans
    17    
Section 2.1.6. Permitted Purposes Of Loans
    17    
Section 2.1.7. Commitment Fees
    17    
Section 2.1.8. Permanent Reduction Of Maximum Aggregate Loan Amount
    17  
Section 2.2. Interest Terms Applicable To The Loans
    17    
Section 2.2.1. Adjusted Base Rate
    18    
Section 2.2.2. Adjusted LIBOR Rate Option
    18    
Section 2.2.3. Calculation Of Interest
    19    
Section 2.2.4. Default Interest
    19    
Section 2.2.5. Maximum Rate Of Interest
    19    
Section 2.2.6. Late Payment Charges.
    19  
Section 2.3. Voluntary Prepayments
    19  
Section 2.4. Mandatory Prepayments.
    19  
Section 2.5. Letters Of Credit.
    20    
Section 2.5.1 Procedures For Issuance Of Letters Of Credit
    20    
Section 2.5.2. Commissions And Charges
    20    
Section 2.5.3. Agreement Of Lenders To Purchase Proportionate Share Of Letters
Of Credit
    20    
Section 2.5.4. Reimbursement Obligations Of The Borrower
    21    
Section 2.5.5. Borrower’s Reimbursement Obligations Are Absolute
    21  
Section 2.6. Pro Rata Treatment And Payments
    21    
Section 2.6.1. Distribution Of Payments To Lenders
    21    
Section 2.6.2. Funding Of Loans
    22    
Section 2.6.3. Ratable Sharing
    22  
Section 2.7. Application Of Payments
    22  
Section 2.8. Increased Costs And Reduced Return
    22    
Section 2.8.1. Yield Protection.
    22    
Section 2.8.2. Changes In Capital Adequacy Requirements.
    22    
Section 2.8.3. Compensation To Lenders.
    23  
Section 2.9. Taxes
    23    
Section 2.9.1.No Deductions For Taxes.
    23    
Section 2.9.2. Adjustments For Taxes; Obligation To Pay Taxes.
    23    
Section 2.9.3. Indemnification.
    23    
Section 2.9.4. Receipts.
    23    
Section 2.9.5. Foreign Lenders.
    23    
Section 2.9.6. Delivery Of Forms And Certificates.
    23    
Section 2.9.7. Survival After Repayment
    24  
Section 2.10. Payments To Administrative Agent
    24  
Section 2.11. Facility Fee
    24  
Section 2.12. Payments.
    24  
Section 2.13. Advancements.
    24  
ARTICLE 3 - SECURITY FOR THE OBLIGATIONS
    25  
Section 3.1. Grant Of Security Interests.
    25  
Section 3.2. Proceeds And Products.
    25  
Section 3.3. Priority Of Security Interests.
    25  
Section 3.4. Future Advances.
    25  

 



--------------------------------------------------------------------------------



 

                      Page        

--------------------------------------------------------------------------------

Section 3.5. Lock Box.
    25  
Section 3.6. Collection Of Receivables By Administrative Agent.
    25  
Section 3.7. Maintenance Of Principal Accounts.
    26  
Section 3.8. Guaranty Agreements.
    26  
Section 3.9. Stock Pledge Agreement.
    26  
Section 3.10. Further Assurances.
    26  
ARTICLE 4 - REPRESENTATIONS AND WARRANTIES.
    26  
Section 4.1. Accuracy Of Information.
    27  
Section 4.2. No Litigation.
    27  
Section 4.3. Liens.
    27  
Section 4.4. Authority; Approvals And Consents.
    27      
Section 4.4.1. Authority.
    27      
Section 4.4.2. Approvals.
    27      
Section 4.4.3. Consents.
    27  
Section 4.5. Binding Effect Of Documents, Etc.
    27  
Section 4.6. No Events Of Default.
    27  
Section 4.7. Guaranty Agreements.
    27  
Section 4.8. Taxes.
    28  
Section 4.9. Compliance With Laws.
    28  
Section 4.10. Chief Places Of Business, Etc.
    28  
Section 4.11. Location Of Inventory.
    28  
Section 4.12. Subsidiaries.
    28  
Section 4.13. No Labor Agreements.
    28  
Section 4.14. Approvals.
    28  
Section 4.15. Financial Statements.
    28  
Section 4.16. Solvency.
    28  
Section 4.17. Fair Labor Standards Act.
    28  
Section 4.18. Employee Benefit Plans.
    28      
Section 4.18.1. Compliance.
    29      
Section 4.18.2. Absence Of Termination Event.
    29      
Section 4.18.3. Actuarial Value.
    29      
Section 4.18.4. No Withdrawal Liability.
    29  
Section 4.19. Environmental Conditions.
    29      
Section 4.19.1. Existence Of Permits.
    29      
Section 4.19.2. Compliance With Permits.
    29      
Section 4.19.3. No Litigation.
    29      
Section 4.19.4. No Releases.
    29      
Section 4.19.5. Transportation.
    29      
Section 4.19.6. No Violation Notices.
    29      
Section 4.19.7. No Notice Of Violations.
    30  
Section 4.20. Investment Company Act.
    30  
Section 4.21. Public Utility Holding Company Act.
    30  
ARTICLE 5 - AFFIRMATIVE COVENANTS.
    30  
Section 5.1. Payment And Performance.
    30  
Section 5.2. Insurance.
    30  
Section 5.3. Books And Records.
    30  
Section 5.4. Collection Of Accounts; Sale Of Inventory.
    30  
Section 5.5. Notice Of Litigation And Proceedings.
    30  
Section 5.6. Payment Of Liabilities To Third Persons.
    30  
Section 5.7. Notice Of Change Of Business Location.
    31  
Section 5.8. Payment Of Taxes.
    31  
Section 5.9. Inspections Of Records.
    31  
Section 5.10. Documentation Of Collateral.
    31  
Section 5.11. Reporting Requirements.
    31  

 



--------------------------------------------------------------------------------



 

                      Page        

--------------------------------------------------------------------------------

   
Section 5.11.1. Inventory Reports.
    31      
Section 5.11.2. Receivables And Accounts Payable Reports.
    32      
Section 5.11.3. Quarterly Financial Statements.
    32      
Section 5.11.4. Annual Financial Statements.
    32      
Section 5.11.5. SEC And Other Filings.
    32      
Section 5.11.6. Management Letters.
    32      
Section 5.11.7. Quarterly Officer’s Certificates.
    32      
Section 5.11.8. Reports To Other Creditors.
    33      
Section 5.11.9. Defaults.
    33      
Section 5.11.10. Management Changes.
    33      
Section 5.11.11. General Information.
    33  
Section 5.12. Employee Benefit Plans And Guaranteed Pension Plans.
    33  
Section 5.13. Compliance With Laws.
    33  
Section 5.14. Fixed Charge Coverage Ratio.
    34  
Section 5.15. Minimum Liquidity.
    34  
ARTICLE 6 - NEGATIVE COVENANTS
    34  
Section 6.1. No Change Of Name, Merger, Etc.
    34  
Section 6.2. Dispositions.
    34  
Section 6.3. No Encumbrance Of Assets.
    34  
Section 6.4. No Indebtedness.
    34  
Section 6.5. Restricted Payments.
    34  
Section 6.6. Transactions With Affiliates.
    35  
Section 6.7. Loans, Investments And Sale-Leasebacks.
    35  
Section 6.8. No Assignment.
    35  
Section 6.9. No Alteration Of Line Of Business.
    35  
Section 6.10. Unpermitted Uses Of Loan Proceeds.
    35  
Section 6.11. Changes In Fiscal Year.
    35  
Section 6.12. Subsidiaries.
    35  
Section 6.13. Leverage Ratio.
    35  
ARTICLE 7 - EVENTS OF DEFAULT
    35  
Section 7.1. Failure To Pay.
    35  
Section 7.2. Violation Of Covenants.
    35  
Section 7.3. Representation Or Warranty.
    36  
Section 7.4. Default Under Credit Documents.
    36  
Section 7.5. Cross-Default.
    36  
Section 7.6. Judgments.
    36  
Section 7.7. Levy By Judgment Or Lien Creditor.
    36  
Section 7.8. Failure To Pay Liabilities.
    36  
Section 7.9. Involuntary Insolvency Proceedings.
    36  
Section 7.10. Voluntary Insolvency Proceedings.
    36  
Section 7.11. Insolvency Proceedings Pertaining To Subsidiaries.
    36  
Section 7.12. Material Adverse Event.
    36  
Section 7.13. Default By Guarantors.
    36  
Section 7.14. Attempt To Terminate Guaranties.
    37  
Section 7.15. ERISA.
    37  
Section 7.16. Indictment Of Borrower Or Guarantors.
    37  
Section 7.17. Injunction.
    37  
Section 7.18. Change Of Control.
    37  
ARTICLE 8 - RIGHTS AND REMEDIES ON THE OCCURRENCE OF AN EVENT OF DEFAULT
    37  
Section 8.1. Secured Parties’ Specific Rights And Remedies.
    37  
Section 8.2. Automatic Acceleration.
    37  
Section 8.3. Sale Of Collateral.
    37  
Section 8.4. Letters Of Credit.
    38  
Section 8.5. Remedies Cumulative.
    38  

 



--------------------------------------------------------------------------------



 

                      Page        

--------------------------------------------------------------------------------

ARTICLE 9 - THE ADMINISTRATIVE AGENT
    38  
Section 9.1. Appointment
    38  
Section 9.2. Administrative Agent May Hold Collateral For Lenders And Others
    39  
Section 9.3. Delegation Of Duties
    39  
Section 9.4. Liability
    39  
Section 9.5. Reliance By The Administrative Agent
    39  
Section 9.6. Notice Of Default
    39  
Section 9.7. Non-Reliance On The Administrative Agent And Other Lenders
    40  
Section 9.8. Indemnification
    40  
Section 9.9. No Independent Actions By Lenders With Respect To Collateral Or
Remedies
    40  
Section 9.10. The Administrative Agent In Its Individual Capacity
    40  
Section 9.11. Removal Or Resignation Of The Administrative Agent; Successor
Administrative Agent.
    41  
Section 9.12. Benefits Of Article 9
    41  
Section 9.13. Syndication And Documentation Agent
    41  
ARTICLE 10 - GENERAL CONDITIONS AND TERMS
    41  
Section 10.1. Successors And Assigns; Participations
    41      
Section 10.1.1. Benefit Of Agreement
    41      
Section 10.1.2. Assignment Of Loans By Lenders
    41      
Section 10.1.3. Rights And Duties Upon Assignment
    42      
Section 10.1.4. Register
    42      
Section 10.1.5. Issuance Of New Notes
    42      
Section 10.1.6. Participations
    42      
Section 10.1.7. Disclosure Of Information; Confidentiality
    43      
Section 10.1.8. Certain Pledges Or Assignments
    43  
Section 10.2. Sharing Of Collections
    43  
Section 10.3. Reversal Of Payments; Revival Of Obligations
    43  
Section 10.4. Amendments, Waivers And Consents
    43  
Section 10.5. Set Off
    44  
Section 10.6. Secured Party Expenses
    44  
Section 10.7. Obligations Are Unconditional.
    44  
Section 10.8. Indemnity.
    45  
Section 10.9. Incorporation.
    45  
Section 10.10. Waivers.
    45  
Section 10.11. Continuing Obligation Of Borrower.
    45  
Section 10.12. Choice Of Law.
    45  
Section 10.13. Submission To Jurisdiction; Venue; Actions Against Secured
Parties.
    45      
Section 10.13.1. Jurisdiction.
    45      
Section 10.13.2. Venue.
    45      
Section 10.13.3. Waiver Of Objections To Venue.
    45  
Section 10.14. Notices.
    46  
Section 10.15. Miscellaneous Provisions.
    48  
Section 10.16. Waiver Of Trial By Jury.
    48  

 



--------------------------------------------------------------------------------



 

                      Page        

--------------------------------------------------------------------------------

Exhibits     Exhibit 2.1.1   Form of Revolving Loan Promissory Note
Exhibit 2.1.3.b   Form of Opinion of Borrower’s and Guarantors’ Counsel
Exhibit 2.1.3.e   Form of Officer’s Closing Certificate Exhibit 3.8(a)   Form of
Guaranty Agreement Exhibit 3.8(b)   Form of Security Agreement from Guarantors
Exhibit 3.8(c)   Form of Financing Statement from Guarantors Exhibit 3.9   Form
of Stock Pledge Agreement Exhibit 10.1.2.(c)   Form of Lender Assignment And
Acceptance Schedules     Schedule 1.82   Permitted Liens Schedule 4.2  
Litigation Schedule 4.10   Chief Place Of Business Schedule 4.11   Location Of
Inventory Schedule 4.12   Subsidiaries Schedule 4.15   Liabilities And
Obligations Not Disclosed In Financial Statements Schedule 4.18.4   ERISA
Withdrawal Liabilities Schedule 4.19   Environmental Conditions

 



--------------------------------------------------------------------------------



 



LOAN AND SECURITY AGREEMENT

     THIS LOAN AND SECURITY AGREEMENT is dated as of January 26, 2004, by and
between MARTEK BIOSCIENCES CORPORATION, a Delaware corporation (“BORROWER”);
each of the “LENDERS” (as defined below); MANUFACTURERS AND TRADERS TRUST
COMPANY, as Administrative Agent for the LENDERS (in such capacity, together
with its successors in such capacity, the “ADMINISTRATIVE AGENT”), and as Sole
Book Runner; BANK OF AMERICA, N.A., as Syndication Agent (in such capacity,
together with its successors in such capacity, the “SYNDICATION AGENT”); and
SUNTRUST BANK, as Documentation Agent (in such capacity, together with its
successors in such capacity, the “DOCUMENTATION AGENT”).

RECITALS

     The BORROWER has requested that the LENDERS extend a revolving credit
facility to the BORROWER. The LENDERS are willing to extend the requested
revolving credit facility upon the terms and conditions of this Loan And
Security Agreement.

     NOW, THEREFORE, in consideration of these premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

ARTICLE 1
DEFINITIONS

     As used in this Loan And Security Agreement, the terms set forth in this
Article 1 have the meanings set forth below, unless the specific context of this
Loan And Security Agreement clearly requires a different meaning. Terms defined
in this Article 1 or elsewhere in this Loan And Security Agreement are in all
capital letters throughout this Loan And Security Agreement. The singular use of
any defined term includes the plural and the plural use includes the singular.

     Section 1.1. Account Debtor. The term “ACCOUNT DEBTOR” means collectively
each PERSON: (a) to or for whom the BORROWER has provided or has agreed to
provide any goods or services; or (b) which owes the BORROWER any sum of money
as a result of assets sold, leased or licensed or services provided by the
BORROWER; or (c) which is the maker or endorser on any INSTRUMENT payable to the
BORROWER or otherwise owes the BORROWER any sum of money on account of any loan
or other payment obligation. With respect to each RECEIVABLE which is payable by
any governmental authority, “ACCOUNT DEBTOR” includes, without limitation, the
agency, instrumentality or official which has the duty of remitting or causing
the remittance of the amounts owing on such ACCOUNT or other RECEIVABLE.

     Section 1.2. Account, Chattel Paper, Document, General Intangibles, Goods,
Instrument, Letter-Of-Credit Right, Payment Intangible, Promissory Notes, And
Software. The terms “ACCOUNT,” “CHATTEL PAPER,” “DOCUMENT,” “GENERAL
INTANGIBLES,” “GOODS,” “INSTRUMENT,” “LETTER-OF-CREDIT RIGHT,” “PAYMENT
INTANGIBLE,” “PROMISSORY NOTES,” and “SOFTWARE” shall have the same respective
meanings as are given to those terms in the Uniform Commercial Code, as adopted
and in effect in the State of Maryland.

     Section 1.3. Adjusted Base Rate. The term “ADJUSTED BASE RATE” means for
any BASE RATE BORROWING that rate of interest equal to the BASE RATE plus the
APPLICABLE PERCENTAGE.

 



--------------------------------------------------------------------------------



 



     Section 1.4. Adjusted LIBOR Rate. The term “ADJUSTED LIBOR RATE” means, for
any LIBOR BORROWING for any selected INTEREST PERIOD, that rate per annum,
rounded upwards, if necessary, to the nearest one hundredth of one percent
(.01%), determined by the ADMINISTRATIVE AGENT to be equal to the sum of:
(a) the quotient obtained by dividing (i) the LIBOR RATE for such LIBOR
BORROWING for such INTEREST PERIOD by (ii) 1.00 minus the RESERVE REQUIREMENT
for such LIBOR BORROWING for such INTEREST PERIOD; plus (b) the APPLICABLE
PERCENTAGE.

     Section 1.5. Affiliate. The term “AFFILIATE” means collectively any PERSON:
(a) that directly or indirectly, through one or more intermediaries, controls or
is controlled by, or is under common control with the BORROWER, including,
without limitation, the officers, managers and directors of the BORROWER;
(b) that directly or beneficially owns or holds ten percent (10%) or more of any
equity interests in the BORROWER; or (c) ten percent (10%) or more of whose
equity interests are owned directly or controlled by the BORROWER. As used
herein, the term “control” (including, with correlative meanings, the terms
“controlled by” and “under common control with”) shall mean possession, directly
or indirectly, of the power to direct the management or policies of a PERSON,
whether through ownership of equity interests, by contract or otherwise.

     Section 1.6. Agreement. The term “AGREEMENT” means this Loan And Security
Agreement, as amended, extended, or modified from time to time by the parties
hereto, as well as all schedules, exhibits and attachments hereto.

     Section 1.7. Applicable Percentage. The term “APPLICABLE PERCENTAGE” means
with respect to the LOANS, the COMMITMENT FEES, and the LETTERS OF CREDIT the
following percentages corresponding to the LEVERAGE RATIO in effect as of the
most recent CALCULATION DATE:

                                                      APPLICABLE                
  APPLICABLE             PERCENTAGE   APPLICABLE   APPLICABLE   PERCENTAGE      
      FOR BASE   PERCENTAGE   PERCENTAGE   FOR TIER   LEVERAGE   RATE   FOR
LIBOR   FOR LETTERS   COMMITMENT LEVEL   RATIO   BORROWINGS   BORROWINGS   OF
CREDIT   FEES

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

  1    
< 1.000
    0.000 %     1.250 %     1.250 %     0.250 %   2    
1.000 but < 1.500
    0.000 %     1.500 %     1.500 %     0.250 %   3    
1.500 but < 2.000
    0.000 %     1.750 %     1.750 %     0.300 %   4    
> 2.000
    0.000 %     2.250 %     2.250 %     0.375 %

     The initial APPLICABLE PERCENTAGES shall be based on Tier Level 4.
Beginning on the first day of the first month following the receipt by the
ADMINISTRATIVE AGENT of the annual audited financial statement of the BORROWER
for the BORROWER’S fiscal year ending October 31, 2003, and quarterly
thereafter, the APPLICABLE PERCENTAGES shall be determined and adjusted to
correspond with the then current LEVERAGE RATIO as determined in accordance with
the quarterly officer’s certificate to be provided by the BORROWER in accordance
with Section 5.11.7 of this AGREEMENT. If the BORROWER fails to provide such
quarterly officer’s certificate for any FISCAL QUARTER as required by and within
the time limitations set forth in Section 5.11.7, the APPLICABLE PERCENTAGES
from the applicable date of such failure shall be based on Tier Level 4 until
five (5) BUSINESS DAYS after an appropriate officer’s certificate is provided,
whereupon the appropriate Tier Level and corresponding APPLICABLE PERCENTAGES
shall be determined by the LEVERAGE RATIO evidenced by such certificate. Except
as set forth above, each APPLICABLE PERCENTAGE shall be effective from a
CALCULATION DATE until the next CALCULATION DATE.

     Section 1.8. Assignee. The term “ASSIGNEE” means an ELIGIBLE ASSIGNEE who
has

 



--------------------------------------------------------------------------------



 



acquired an assignment of a LENDER’S interests in a LOAN in accordance with the
provisions of Section 10.1 of this AGREEMENT.

     Section 1.9. Base Rate. The term “BASE RATE” means, for any day, the rate
per annum equal to the higher of: (a) the FEDERAL FUNDS RATE for such day plus
fifty (50) BASIS POINTS; or (b) the PRIME RATE for such day. Any change in the
BASE RATE due to a change in the PRIME RATE or the FEDERAL FUNDS RATE shall be
effective on the effective date of such change in the PRIME RATE or the FEDERAL
FUNDS RATE.

     Section 1.10. Base Rate Borrowing. The term “BASE RATE BORROWING” means
each amount of the unpaid principal balance of a LOAN which in accordance with
the terms of the AGREEMENT accrues interest at the BASE RATE.

     Section 1.11. Basis Point. The term “BASIS POINT” means one one-hundredth
(.01) of one percent.

     Section 1.12. Borrowing Date. The term “BORROWING DATE” means any BUSINESS
DAY specified in a notice issued by the BORROWER in accordance with
Section 2.1.2 of this AGREEMENT as a date on which the BORROWER has requested
that the LENDERS advance the proceeds of the LOANS to or for the account of the
BORROWER.

     Section 1.13. Business Day. The term “BUSINESS DAY” means any day other
than a Saturday, Sunday, or other day on which commercial banking institutions
in the States of Maryland and New York are required to be closed.

     Section 1.14. Calculation Date. The term “CALCULATION DATE” means each of
the dates upon which the APPLICABLE PERCENTAGES are to be determined and
adjusted, which adjustment shall be made at the end of each FISCAL QUARTER on
the date occurring five (5) BUSINESS DAYS after the date on which the
ADMINISTRATIVE AGENT receives the quarterly officer’s certificate in accordance
with the provisions of Section 5.11.7 of this AGREEMENT, or otherwise as
required by the terms of this AGREEMENT.

     Section 1.15. Capital Adequacy Requirement. The term “CAPITAL ADEQUACY
REQUIREMENT” means any LAW imposing any capital adequacy requirement or any
other similar requirement (including but not limited to the capital adequacy
regulations contained in Parts 3, 208 and 225 of Title 12 of the Code of Federal
Regulations, as amended), any change in such LAWS or in the interpretation or
application thereof, and any request or directive regarding capital adequacy
(whether or not having the force of law) from any central bank or government
authority.

     Section 1.16. Capital Expenditures. The term “CAPITAL EXPENDITURES” means,
for any period, the aggregate of all expenditures (whether paid in cash or
accrued as liabilities and including expenditures for CAPITAL LEASE OBLIGATIONS)
by the BORROWER during such period that are required by G.A.A.P. to be included
in or reflected by the property, plant, equipment or similar capital asset
accounts on the consolidated balance sheet of the BORROWER and its SUBSIDIARIES.

     Section 1.17. Capital Lease Obligations. The term “CAPITAL LEASE
OBLIGATIONS” means collectively the obligations of any referenced PERSON to pay
rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such PERSON under G.A.A.P., and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with G.A.A.P.

     Section 1.18. Casualty Event. The term “CASUALTY EVENT” means any loss of
or damage to, or any condemnation or other taking of, any of the COLLATERAL for
which the BORROWER or its

 



--------------------------------------------------------------------------------



 



SUBSIDIARIES receive insurance proceeds, or proceeds of a condemnation award or
other compensation.

     Section 1.19. Change Of Control. The term “CHANGE OF CONTROL” means an
event or series of events by which: (a) any “person” or “group” (as such terms
are used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934 (the
“ACT”), but excluding any employee benefit plan of such person or its
SUBSIDIARIES, and any person or entity acting in its capacity as trustee, agent
or other fiduciary or administrator of any such plan) becomes the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Act, except that a person
or group shall be deemed to have “beneficial ownership” of all capital stock
that such person or group has the right to acquire (such right, an “OPTION
RIGHT”), whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of twenty-five percent (25%) more of the
voting stock of the BORROWER on a fully diluted basis (and taking into account
all such securities that such person or group has the right to acquire pursuant
to any option right) that any such person or group beneficially owns as of the
date of CLOSING; (b) during any period of twenty-four (24) consecutive months, a
majority of the members of the board of directors or other equivalent governing
body of the BORROWER ceases to be composed of individuals (i) who were members
of that board or equivalent governing body on the first day of such period,
(ii) whose election or nomination to that board or equivalent governing body was
approved by individuals referred to in clause (i) above constituting at the time
of such election or nomination at least a majority of that board or the
nominating committee thereof or equivalent governing body, or (iii) whose
election or nomination to that board or other equivalent governing body was
approved by individuals referred to in clauses (i) and (ii) above constituting
at the time of such election or nomination at least a majority of that board or
equivalent governing body (excluding, in the case of both clause (ii) and clause
(iii), any individual whose initial nomination for, or assumption of office as,
a member of that board or equivalent body occurs as a result of an actual or
threatened solicitation of proxies or consents for the election or removal of
one or more directors by any person or group other than a solicitation for the
election of one or more directors by or on behalf of the board of directors); or
(c) during any period of twelve (12) consecutive months any two of the three
(3) individuals holding the positions of Chief Executive Officer, President, and
Chief Financial Officer cease holding such positions with the BORROWER, and the
BORROWER does not replace within one hundred eighty (180) days either of the
preceding individuals that cease holding such positions with the BORROWER with
an individual reasonably acceptable to the REQUIRED LENDERS.

     Section 1.20. Closing. The term “CLOSING” means the execution and delivery
of this AGREEMENT, the NOTES, and various other CREDIT DOCUMENTS. The date of
CLOSING is the date written above as the date of this AGREEMENT.

     Section 1.21. Code. The term “CODE” means the Internal Revenue Code of
1986, as amended, and all Treasury regulations, revenue rulings, revenue
procedures or announcements issued thereunder.

     Section 1.22. Collateral. The term “COLLATERAL” means all of the following
types of assets and personal property of the BORROWER, wherever located, whether
now owned or hereafter acquired by the BORROWER, together with all substitutions
therefor, and all replacements and renewals thereof, and all accessions,
additions, and packaging relating thereto: (a) ACCOUNTS; (b) INVENTORY,
including returned, rejected, or repossessed INVENTORY and rights of reclamation
and stoppage in transit with respect to INVENTORY; (c) RECEIVABLES; (d) all
SOFTWARE evidencing or used in the tracking, monitoring, maintenance or
collection of any of the foregoing; (e) all GENERAL INTANGIBLES necessary for
the collection, monitoring or maintenance of RECEIVABLES, or for the sale of the
INVENTORY; (f) all capital stock or other equity or ownership interests of the
BORROWER in the SUBSIDIARIES of the BORROWER; (g) all RECORDS relating to or
pertaining to any of the above listed COLLATERAL; and (h) all proceeds of the
foregoing. The definition of COLLATERAL shall not include any INTELLECTUAL
PROPERTY except to the limited extent that the use or licensing of any
INTELLECTUAL PROPERTY is necessary for the liquidation, sale or collection of
any of the COLLATERAL during any continuing EVENT OF DEFAULT. The definition of
COLLATERAL shall include royalties, payments, and payment rights which arise
from or with respect to the licensing, sale or other alienation of INTELLECTUAL
PROPERTY.

 



--------------------------------------------------------------------------------



 



     Section 1.23. Commitment Amount. The term “COMMITMENT AMOUNT” means as to
any LENDER, the maximum aggregate principal amount which such LENDER has agreed
to advance and have at any time outstanding as proceeds of the LOANS, which
amount is set forth opposite such LENDER’S name on the signature pages hereof
under the caption “Commitment Amount,” or as set forth on the most recently
executed LENDER ASSIGNMENT executed after the date of CLOSING by such LENDER
whether as assignor or assignee of such LENDER ASSIGNMENT with respect to any
LENDER which acquires an assignment of the LOANS or any portion thereof after
the date of CLOSING, as such percentage may change in order to reflect any
subsequent assignments thereafter of the LOANS or any portion thereof in
accordance with the provisions of Section 10.1 of this AGREEMENT.

     Section 1.24. Commitment Fee. The term “COMMITMENT FEE” has the meaning
given that term in Section 2.1.7 of this AGREEMENT.

     Section 1.25. Commitment Percentage. The term “COMMITMENT PERCENTAGE”
means, as to any LENDER, the percentage which is set forth opposite such
LENDER’S name on the signature pages of this AGREEMENT as the “Commitment
Percentage”, or as set forth in the most recently executed LENDER ASSIGNMENT
executed after the date of CLOSING by such LENDER whether as assignor or
assignee of such LENDER ASSIGNMENT with respect to any LENDER which acquires an
assignment of the LOANS or any portion thereof after the date of CLOSING, as
such percentage may change in order to reflect any subsequent assignments
thereafter of the LOANS or any portion thereof in accordance with the provisions
of Section 10.1 of this AGREEMENT.

     Section 1.26. Credit Documents. The term “CREDIT DOCUMENTS” means all
agreements, instruments and documents, including without limitation each
document listed as a “Credit Document” on a Closing Index of even date herewith,
together with all other loan agreements (including without limitation this
AGREEMENT), notes (including without limitation the NOTES), guarantees,
subordination agreements, intercreditor agreements, the LETTER AGREEMENT,
pledges, affidavits, powers of attorney, consents, assignments, landlord and
mortgage waivers, collateral assignments, reimbursement agreements, contracts,
notices, leases, financing statements, mortgages, deeds of trust, assignments of
rents or contract proceeds, intellectual property security agreements, pledges,
letter of credit applications, reimbursement agreements, INTEREST RATE HEDGES,
and all other written matter, whether heretofore, now or hereafter executed by
or on behalf of the BORROWER or any of the GUARANTORS, in connection with any of
the OBLIGATIONS.

     Section 1.27. Default. The term “DEFAULT” means any event, occurrence or
omission which, with the giving of notice, the passage of time, or both, would
constitute an EVENT OF DEFAULT.

     Section 1.28. Disposition. The term “DISPOSITION” means any sale,
assignment, transfer or other disposition of any property (whether now owned or
hereafter acquired) by the BORROWER or any of its SUBSIDIARIES.

     Section 1.29. Domestic Subsidiary. The term “DOMESTIC SUBSIDIARY” means any
SUBSIDIARY of the BORROWER that is organized under the laws of any state or
territory of the United States of America or under the laws of the District of
Columbia.

     Section 1.30. EBITDA. The term “EBITDA” means, for any period of
computation, the sum, for the BORROWER and its SUBSIDIARIES (determined on a
consolidated basis without duplication), of the following: (a) NET INCOME for
such period; plus (b) the aggregate amount of depreciation and amortization and
other non-cash charges or non-cash expenses (to the extent deducted in
determining NET INCOME for such period); plus (c) aggregate INTEREST EXPENSE for
such period; plus (d) the aggregate amount of all income taxes for such period;
plus (e) any non-cash expenses associated with stock compensation and/or stock
awards, to the extent such non-cash expenses have been previously deducted in
arriving at EBITDA. EBITDA shall be measured for the purposes of this AGREEMENT
in the following manner for the following periods of time: (i) from the date of
CLOSING through April 29, 2004 - the prior six (6) months of EBITDA multiplied
by 2.0; (ii) from April 30, 2004 through July 30, 2004 - the

 



--------------------------------------------------------------------------------



 



prior nine (9) months of EBITDA multiplied by 1.333; and (iii) from July 31,
2004 and thereafter - the EBITDA for the immediately preceding four (4) FISCAL
QUARTERS.

     Section 1.31. Eligible Assignee. The term “ELIGIBLE ASSIGNEE” means, with
respect to any assignment of the rights, interest and obligations of any LENDER
in accordance with the provisions of Section 10.1 of this AGREEMENT: (a) a
commercial bank organized under the LAWS of the United States or any state
thereof which is a member bank of the Federal Reserve System; or (b) a finance
company, insurance company or other financial institution which in the ordinary
course of business extends credit of the type extended hereunder by the LENDERS
to the BORROWER and that has total assets in excess of One Billion Dollars
($1,000,000,000.00); or (c) a PERSON which is already a LENDER hereunder
(whether as an original party to this AGREEMENT or as the assignee of another
LENDER); or (d) the successor (whether by transfer of assets, merger or
otherwise) to all or substantially all of the commercial lending business of the
assigning LENDER; or (e) any other PERSON that has been approved in writing as
an ELIGIBLE ASSIGNEE by the BORROWER and all of the SECURED PARTIES.

     Section 1.32. Employee Benefit Plan. The term “EMPLOYEE BENEFIT PLAN” means
an “employee benefit plan” as defined in Section 3(3) of ERISA.

     Section 1.33. Environmental Laws. The term “ENVIRONMENTAL LAWS” means
individually or collectively any applicable local, state or federal LAW,
statute, rule, regulation, order, ordinance, common law, permit or license term
or condition, or state superlien or environmental clean-up or disclosure
statutes pertaining to the environment or to environmental contamination,
regulation, management, control, treatment, storage, disposal, containment,
removal, clean-up, reporting, or disclosure, including, but not limited to, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
now or hereafter amended (including, but not limited to, the Superfund
Amendments and Reauthorization Act); the Resource Conservation and Recovery Act,
as now or hereafter amended (including, but not limited to, the Hazardous and
Solid Waste Amendments of 1984); the Toxic Substances Control Act, as now or
hereafter amended; the Clean Water Act, as now or hereafter amended; the Safe
Drinking Water Act, as now or hereafter amended; or the Clean Air Act, as now or
hereafter amended.

     Section 1.34. ERISA. The term “ERISA” means the Employee Retirement Income
Security Act of 1974 and regulations issued thereunder, as amended from time to
time and any successor statute.

     Section 1.35. ERISA Affiliate. The term “ERISA AFFILIATE” means, in
relation to any PERSON, any trade or business (whether or not incorporated)
which is a member of a group of which that PERSON is a member and which is under
common control within the meaning of the regulations promulgated under
Section 414 of the CODE.

     Section 1.36. ERISA Liabilities. The term “ERISA LIABILITIES” means the
aggregate of all unfunded vested benefits under any employee pension benefit
plan, within the meaning of Section 3(2) of ERISA, of the BORROWER or any ERISA
AFFILIATE of the BORROWER under any plan covered by ERISA that is not a
MULTIEMPLOYER PLAN and all potential withdrawal liabilities of the BORROWER or
any ERISA AFFILIATE under all MULTIEMPLOYER PLANS.

     Section 1.37. Event Of Default. The term “EVENT OF DEFAULT” means any of
the events set forth in Article 7 of this AGREEMENT, provided that any
requirement for the giving of notice, the lapse of time, or both, or any other
expressly stated condition, has been satisfied.

     Section 1.38. Facilities. The term “FACILITIES” means all real property and
the improvements thereon used or occupied or leased by the BORROWER or otherwise
used at any time by the BORROWER in the operation of its business or for the
manufacture, storage, or location of any of the COLLATERAL.

     Section 1.39. Federal Funds Rate. The term “FEDERAL FUNDS RATE” means, for
any day, the rate per annum (rounded upwards, if necessary, to the nearest 1/100
of 1%) determined (which

 



--------------------------------------------------------------------------------



 



determination shall be conclusive and binding, absent manifest error) by the
ADMINISTRATIVE AGENT to be equal to the weighted average of the rates on
overnight Federal funds transactions with member banks of the Federal Reserve
System arranged by Federal funds brokers on such day, as published by the
Federal Reserve Bank of New York on the BUSINESS DAY next succeeding such day;
provided that: (a) if such day is not a BUSINESS DAY, the FEDERAL FUNDS RATE for
such day shall be such rate on such transactions on the next preceding BUSINESS
DAY as so published on the next succeeding BUSINESS DAY; and (b) if no such rate
is so published on such next succeeding BUSINESS DAY, the FEDERAL FUNDS RATE for
such day shall be the average rate charged to the ADMINISTRATIVE AGENT (in its
individual capacity) on such day on such transactions as determined by the
ADMINISTRATIVE AGENT (which determination shall be conclusive and binding,
absent manifest error).

     Section 1.40. Fiscal Quarter. The term “FISCAL QUARTER” means each period
of three (3) consecutive months commencing on the first days of each consecutive
November, February, May and August.

     Section 1.41. Fiscal Year. The term “FISCAL YEAR” means the fiscal year of
the BORROWER which is the twelve (12) month accounting period commencing
November 1 and ending October 31 of each calendar year, or such other accounting
period selected by the BORROWER after notice to the ADMINISTRATIVE AGENT as
required by Section 6.11 of this AGREEMENT.

     Section 1.42. Fixed Charge Coverage Ratio. The term “FIXED CHARGE COVERAGE
RATIO” means the ratio as of the end of each FISCAL QUARTER for the period of
computation of: (a) the EBITDA of the BORROWER and its SUBSIDIARIES for such
period, minus cash taxes paid by the BORROWER and its SUBSIDIARIES during such
period, minus that portion of the purchase price paid in connection with any
acquisitions made in accordance with the authorization of Section 6.7(d) of this
AGREEMENT which is paid in cash during such period if the aggregate cash
balances maintained by the BORROWER and its SUBSIDIARIES were less than Fifty
Million Dollars ($50,000,000.00) during such period, minus the amount of
payments made during such period to repurchase shares of the BORROWER’S stock
pursuant to the terms of any restricted share plan, as contemplated by Section
1.93(b) of this AGREEMENT, minus the amount of CAPITAL EXPENDITURES made by the
BORROWER and its SUBSIDIARIES in such period if (x) the aggregate cash balances
maintained by the BORROWER and its SUBSIDIARIES were less than Fifty Million
Dollars ($50,000,000.00) during such period and (y) such CAPITAL EXPENDITURES
were not financed with the use of borrowed funds or by leases required by
G.A.A.P. to be classified and accounted for as capital leases; to (b) the FIXED
CHARGES of the BORROWER and its SUBSIDIARIES for such period. Each calculation
of EBITDA, and of the above-described deductions from EBITDA and of FIXED
CHARGES used in determining the FIXED CHARGE COVERAGE RATIO shall be measured in
the following manner for the following periods of time: (i) from the date of
CLOSING through April 29, 2004, the prior six (6) months of the measured item
multiplied by 2.0, (ii) from April 30, 2004 through July 30, 2004, the prior
nine (9) months of the measured item multiplied by 1.33, and (iii) from July 31,
2004 and thereafter, the measured item for the immediately preceding four
(4) FISCAL QUARTERS.

     Section 1.43. Fixed Charges. The term “FIXED CHARGES” means, for any period
of computation, the sum of: (a) INTEREST EXPENSE for such period; plus
(b) FUNDED DEBT PAYMENTS for such period.

     Section 1.44. Funded Debt Payments. The term “FUNDED DEBT PAYMENTS” means,
as of the end of each FISCAL QUARTER, the sum of all scheduled payments of
principal on FUNDED INDEBTEDNESS of the BORROWER and its SUBSIDIARIES
(determined on a consolidated basis without duplication in accordance with
G.A.A.P.) for the applicable FISCAL QUARTER ending on such date (including the
principal component of payments due on CAPITAL LEASES during the applicable
period ending on such date); it being understood that FUNDED DEBT PAYMENTS shall
not include voluntary prepayments of the LOANS or mandatory prepayments of the
LOANS required by the terms of this AGREEMENT.

     Section 1.45. Funded Indebtedness. The term “FUNDED INDEBTEDNESS” means,
with

 



--------------------------------------------------------------------------------



 



respect to any PERSON, without duplication: (a) all INDEBTEDNESS of such PERSON
other than INDEBTEDNESS of the types referred to in clauses (e), (f) (g), (i),
(k), (l) and (m) of the definition of “INDEBTEDNESS” set forth in this
AGREEMENT; (b) all INDEBTEDNESS of another PERSON of the type referred to in
clause (a) above secured by (or for which the holder of such FUNDED INDEBTEDNESS
has an existing right, contingent or otherwise, to be secured by) any LIEN on,
or payable out of the proceeds of production from, property owned or acquired by
such PERSON, whether or not the obligations secured thereby have been assumed;
(c) all guaranties of such PERSON with respect to INDEBTEDNESS of the type
referred to in clause (a) above of another PERSON; and (d) INDEBTEDNESS of the
type referred to in clause (a) above of any partnership or unincorporated joint
venture in which such PERSON is legally obligated or has a reasonable
expectation of being liable with respect thereto.

     Section 1.46. G.A.A.P. The term “G.A.A.P.” means, with respect to any date
of determination, generally accepted accounting principles as used by the
Financial Accounting Standards Board and/or the American Institute of Certified
Public Accountants consistently applied and maintained throughout the periods
indicated.

     Section 1.47. Governmental Authority. The term “GOVERNMENTAL AUTHORITY”
means any nation or government, any union of nations or governments (including
without limitation the European Union), any state, region, province, or other
political subdivision of any nation, government or union of nations or
governments, and any municipality, court or other entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.

     Section 1.48. Guaranteed Pension Plan. The term “GUARANTEED PENSION PLAN”
means any pension plan maintained by the BORROWER or an ERISA AFFILIATE of the
BORROWER, or to which the BORROWER or an ERISA AFFILIATE contributes, some or
all of the benefits under which are guaranteed by the United States Pension
Benefit Guaranty Corporation.

     Section 1.49. Guarantors. The term “GUARANTORS” means collectively all
DOMESTIC SUBSIDIARIES of the BORROWER which have executed and delivered a
GUARANTY AGREEMENT as required by Section 3.8 of this AGREEMENT.

      Section 1.50. Guaranty Agreements. The term “GUARANTY AGREEMENTS” means
the Guaranty Agreements executed from time to time by the GUARANTORS for the
benefit of the SECURED PARTIES.

     Section 1.51. Guaranty Indebtedness. The term “GUARANTY INDEBTEDNESS” means
any obligation, contingent or otherwise, of any referenced PERSON directly or
indirectly guaranteeing any debt or obligation of any other PERSON and, without
limiting the generality of the foregoing, any obligation, direct or indirect,
contingent or otherwise, of such PERSON: (a) to purchase or pay (or advance or
supply funds for the purchase or payment of) such debt or obligation (whether
arising by virtue of partnership arrangements, by agreement to keep-well, to
purchase assets, goods, securities or services, to take-or-pay, or to maintain
financial statement conditions or otherwise, other than agreements to purchase
goods at an arm’s length price in the ordinary course of business); or
(b) entered into for the purpose of assuring in any other manner the holder of
such debt or obligation of the payment thereof or to protect such holder against
loss in respect thereof (in whole or in part). The term GUARANTY INDEBTEDNESS
shall not include endorsements for collection or deposit in the ordinary course
of business.

     Section 1.52. Indebtedness. The term “INDEBTEDNESS” means, with respect to
any referenced PERSON, without duplication: (a) all obligations of such PERSON
for borrowed money; (b) all obligations of such PERSON evidenced by bonds,
debentures, notes or similar instruments, or upon which interest payments are
customarily made; (c) all obligations of such PERSON under conditional sale or
other title retention agreements relating to property purchased by such PERSON
(other than customary reservations or retentions of title under agreements with
suppliers entered into in the ordinary course of business); (d) all obligations
of such PERSON issued or assumed as the deferred purchase price of property or
services purchased by such PERSON (other than trade debt incurred in the
ordinary course of business and due within six months of the incurrence thereof)
which would appear as liabilities on a balance sheet of such PERSON; (e) all
obligations of such PERSON under take-or-pay or similar

 



--------------------------------------------------------------------------------



 



arrangements or under commodities agreements; (f) all indebtedness of others
secured by (or for which the holder of such indebtedness has an existing right,
contingent or otherwise, to be secured by) any LIEN on, or payable out of the
proceeds of production from, property owned or acquired by such PERSON, whether
or not the obligations secured thereby have been assumed; (g) all GUARANTY
INDEBTEDNESS of such PERSON; (h) the principal portion of all obligations of
such PERSON under capital leases; (i) all obligations of such PERSON under
INTEREST RATE HEDGES; (j) the maximum amount of all standby letters of credit
issued or bankers’ acceptances facilities created for the account of such PERSON
and, without duplication, all drafts drawn thereunder (to the extent
unreimbursed); (k) all preferred capital stock issued by such PERSON and
required by the terms thereof to be redeemed, or for which mandatory sinking
fund payments are due by a fixed date; (l) with respect to the BORROWER, the
principal portion of all obligations of such PERSON under off-balance sheet
financing arrangements in the nature of “synthetic leases,” asset
securitizations and other similar financings; (m the indebtedness of any
partnership or unincorporated joint venture in which such PERSON is a general
partner or a joint venturer and with respect to which such PERSON under
applicable LAW has the liability for the repayment thereof.

     Section 1.53. Insolvency Proceedings. The term “INSOLVENCY PROCEEDINGS”
means, with respect to any referenced PERSON, any case or proceeding commenced
by or against such PERSON, under any provision of the United States Bankruptcy
Code, as amended, or under any other federal or state bankruptcy or insolvency
law, or any assignments for the benefit of creditors, formal or informal
moratoriums, receiverships, compositions or extensions with some or all
creditors with respect to any indebtedness of such PERSON.

     Section 1.54. Intellectual Property. The term “INTELLECTUAL PROPERTY” means
all of the BORROWER’S right, title and interest, whether now owned or existing
or hereafter acquired or arising, in all of the following property: (a) all
domestic and foreign copyrights, copyright registrations and copyright
applications, whether or not registered or filed with any governmental
authority; (b) all domestic and foreign trademarks, trademark registrations,
trademark applications, trade names, service marks, certification marks, logos
and other source business identifiers, whether or not registered or filed with
any governmental authority; (c) all United States and foreign patents, and
pending and abandoned United States and foreign patent applications, including,
without limitation, the inventions and improvements described or claimed
therein, together with (i) all renewals, reissues, divisions, continuations,
certificates of reexamination, extensions and continuations-in-part of all of
the foregoing, (ii) all present and future rights of the BORROWER under all
present and future license agreements relating to all of the foregoing, whether
the BORROWER is licensee or licensor thereunder, and (iii) all of the BORROWER’S
present and future claims, causes of action and rights to sue for past, present
or future infringements of all of the foregoing; (d) all rights corresponding
thereto throughout the world; and (e) all goodwill of the BORROWER in connection
with the use of, and symbolized by, any of the foregoing.

     Section 1.55. Interest Expense. The term “INTEREST EXPENSE” means, for any
period of computation, for the BORROWER and its SUBSIDIARIES (determined on a
consolidated basis without duplication in accordance with G.A.A.P.) the sum of
the following: (a) interest expense on FUNDED INDEBTEDNESS of the BORROWER for
such period (whether paid or accrued) and including the interest component of
any payments in respect of CAPITAL LEASE OBLIGATIONS, as determined in
accordance with G.A.A.P.; and (b) the net amount payable under any INTEREST RATE
HEDGES during such period.

     Section 1.56. Interest Period. The term “INTEREST PERIOD” means with
respect to any LIBOR BORROWING, each period commencing on the date upon which a
LIBOR BORROWING has been selected to commence in accordance with the provisions
of Section 2.2.2.b of this AGREEMENT, or the date upon which a BASE RATE
BORROWING is converted to a LIBOR BORROWING, and ending one, (1), two (2), three
(3) or six (6) months thereafter; provided that: (a) any INTEREST PERIOD which
would otherwise end on a day which is not a BUSINESS DAY shall be extended to
the next succeeding BUSINESS DAY unless such BUSINESS DAY falls in another
calendar month, in which case such INTEREST PERIOD shall end on the immediately
preceding BUSINESS DAY; (b) any INTEREST PERIOD which begins on the last
BUSINESS DAY of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such INTEREST PERIOD)
shall end on the last BUSINESS DAY of a calendar month; and (c) the BORROWER
shall not select any INTEREST

 



--------------------------------------------------------------------------------



 



PERIOD which would end after any applicable MATURITY DATE.

     Section 1.57. Interest Rate Hedge. The term “INTEREST RATE HEDGE” means,
with respect to any referenced PERSON, an interest rate swap, hedge, cap or
collar agreement or similar arrangement between such PERSON and one or more
financial institutions providing for the transfer or mitigation of interest
risks either generally or under specific contingencies.

     Section 1.58. Inventory. The term “INVENTORY” has the same meaning as
provided to such term in the Uniform Commercial Code - Secured Transactions,
Title 9, Commercial Law Article, Annotated Code of Maryland, as amended,
together with all of the BORROWER’S GOODS, merchandise, materials, raw
materials, goods in process, finished goods, work in progress, bindings or
component materials, packaging and shipping materials and other tangible or
intangible personal property, now owned or hereafter acquired and held for sale
or lease or furnished or to be furnished under contracts of service or which
contribute to the finished products or the sale, promotion, storage and shipment
thereof, whether located at facilities owned or leased by the BORROWER, in the
course of transport to or from ACCOUNT DEBTORS, used for demonstration, placed
on consignment, or held at storage locations.

     Section 1.59. Laws. The term “LAWS” means all ordinances, statutes, rules,
regulations, orders, injunctions, writs or decrees of any government or
political subdivision or agency thereof, or any court or similar entity
established by any thereof.

     Section 1.60. L/C Obligations. The term “L/C OBLIGATIONS” means
collectively at any time of determination an amount equal to the sum of: (a) the
aggregate undrawn and unexpired amount of the then outstanding LETTERS OF
CREDIT; and (b) the aggregate amount in U.S. dollars of drawings under LETTERS
OF CREDIT which have not then been reimbursed.

     Section 1.61. Lender Assignment. The term “LENDER ASSIGNMENT” shall have
the same meaning as set forth in Section 10.1.2 of this AGREEMENT.

     Section 1.62. Lenders. The term “LENDERS” means collectively each of the
signatories hereto designated as a “LENDER”, and each ASSIGNEE.

     Section 1.63. Letter Agreement. The term “LETTER AGREEMENT” means the
Letter Agreement of even date herewith by and between the BORROWER and the
ADMINISTRATIVE AGENT.

     Section 1.64. Letters Of Credit. The term “LETTERS OF CREDIT” means
collectively any letters of credit issued by the ADMINISTRATIVE AGENT for the
account or benefit of the BORROWER in accordance with the terms of this
AGREEMENT.

     Section 1.65. Leverage Ratio. The term “LEVERAGE RATIO” means as of the
last day of each FISCAL QUARTER of the BORROWER, the ratio of FUNDED
INDEBTEDNESS of the BORROWER and its SUBSIDIARIES on a consolidated basis (as
existing on the last day of such FISCAL QUARTER) to EBITDA.

     Section 1.66. LIBOR Borrowing. The term “LIBOR BORROWING” means each amount
of the unpaid principal balance of a LOAN which is designated by the BORROWER in
accordance with the terms of this AGREEMENT to accrue interest at the ADJUSTED
LIBOR RATE for a separately designated INTEREST PERIOD.

     Section 1.67. LIBOR Rate. The term “LIBOR RATE” means, with respect to any
LIBOR BORROWING for any INTEREST PERIOD therefor, the rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) appearing on Dow Jones
Markets Page 3750 (or any successor page) as the London interbank offered rate
for deposits in dollars at approximately 11:00 a.m. (London time) two
(2) BUSINESS DAYS prior to the first day of such INTEREST PERIOD for a term
comparable to such INTEREST PERIOD. If for any reason such rate is not
available, the term “LIBOR RATE” shall mean, for

 



--------------------------------------------------------------------------------



 



any LIBOR BORROWING for any INTEREST PERIOD therefor, the rate per annum
(rounded upwards, if necessary, to the nearest 1/100 of 1%) appearing on Reuters
Screen LIBO Page as the London interbank offered rate for deposits in dollars at
approximately 11:00 a.m. (London time) two (2) BUSINESS DAYS prior to the first
day of such INTEREST PERIOD for a term comparable to such INTEREST PERIOD;
provided, however, if more than one rate is specified on Reuters Screen LIBO
Page, the applicable rate shall be the arithmetic mean of all such rates
(rounded upwards, if necessary, to the nearest 1/100 of 1%).

     Section 1.68. Liens. The term “LIENS” means with respect to any asset owned
by a referenced PERSON: (a any lien, claim, charge, pledge, security interest,
deed of trust, mortgage, or other encumbrance in, on or of such asset; (b the
interest of a vendor or a lessor under any conditional sale agreement capital
lease or title retention agreement (or any financing lease having substantially
the same economic effect as any of the foregoing) relating to such asset; and
(c) in the case of securities owned by any such PERSON, any purchase option,
call or similar right of a third party with respect to such securities.

     Section 1.69. Loans. The term “LOANS” means collectively the revolving
credit loans extended to the BORROWER as described in Section 2.1 of this
AGREEMENT.

     Section 1.70. M&T. The term “M&T” means Manufacturers And Traders Trust
Company.

     Section 1.71. Material Adverse Event. The term “MATERIAL ADVERSE EVENT”
means the occurrence of any event, condition, or omission which could be
reasonably expected to have a material adverse effect upon: (a) the financial
condition, results of operations, properties, assets, liabilities (including,
without limitation, tax liabilities, liabilities under ENVIRONMENTAL LAWS, and
ERISA LIABILITIES), businesses, operations, capitalization, equity, licenses, or
franchises of the BORROWER and its SUBSIDIARIES taken as a whole; (b) the
ability of the BORROWER or of any of the GUARANTORS to perform any of the
OBLIGATIONS when and as required by the terms of the CREDIT DOCUMENTS; (c) the
rights and remedies of the SECURED PARTIES as provided by the CREDIT DOCUMENTS;
or (d) the value, condition, use, or availability of any material portion of the
COLLATERAL or upon the enforceability, continued perfection, or priority of any
of the LIENS and security interests securing the OBLIGATIONS.

     Section 1.72. Maturity Date. The term “MATURITY DATE” means February 1,
2007.

     Section 1.73. Maximum Aggregate Loan Amount. The term “MAXIMUM AGGREGATE
LOAN AMOUNT” means Eighty-Five Million Dollars ($85,000,000.00).

     Section 1.74. Minimum Borrowing Amount. The term “MINIMUM BORROWING AMOUNT”
means: (a) for BASE RATE BORROWINGS, Two Hundred Fifty Thousand Dollars
($250,000.00); and (b) for LIBOR BORROWINGS, Five Million Dollars
($5,000,000.00).

      Section 1.75. Multiemployer Plan. The term “MULTIEMPLOYER PLAN” means a
“multiemployer plan” as defined in Section 4001(a)(3) of ERISA which is
maintained for employees of the BORROWER, or any ERISA AFFILIATE of the
BORROWER.

     Section 1.76. Net Available Proceeds. The term “NET AVAILABLE PROCEEDS”
means: (a) in the case of any PREPAYMENT DISPOSITION, the aggregate amount of
all cash payments, and the fair market value of any non-cash consideration,
received by the BORROWER or its SUBSIDIARIES directly or indirectly in
connection with such PREPAYMENT DISPOSITION, provided that (i) NET AVAILABLE
PROCEEDS shall be net of (x) the amount of any legal, title, accounting,
investment banking and recording tax expenses, commissions and other fees and
expenses payable by the BORROWER or its SUBSIDIARIES in connection with such
PREPAYMENT DISPOSITION, (y) any foreign or U.S. federal, state and local income
or other taxes estimated to be payable by the BORROWER or its SUBSIDIARIES as a
result of such PREPAYMENT DISPOSITION, and (z) reserves established in
accordance with G.A.A.P. for obligations related to such PREPAYMENT DISPOSITION,
and (ii) NET AVAILABLE PROCEEDS shall be net of any repayments (including
reasonable expenses in connection therewith) by the BORROWER or any of its
SUBSIDIARIES of INDEBTEDNESS to the extent that (x) such

 



--------------------------------------------------------------------------------



 



INDEBTEDNESS is secured by a LIEN on the property that is the subject of such
PREPAYMENT DISPOSITION, and (y) the transferee of (or holder of a LIEN on) such
property requires that such INDEBTEDNESS be repaid as a condition to the
DISPOSITION of such property; (b) in the case of any CASUALTY EVENT, the
aggregate amount of proceeds of insurance, condemnation awards and other
compensation received by the BORROWER or its SUBSIDIARIES in respect of such
CASUALTY EVENT net of (i) reasonable expenses incurred by the BORROWER or its
SUBSIDIARIES in connection therewith, (ii) contractually required repayments of
INDEBTEDNESS to the extent secured by a LIEN on such property, and (iii) any
income and transfer taxes payable by the BORROWER or any of its SUBSIDIARIES in
respect of such CASUALTY EVENT; and (c in the case of the issuance of debt
obligations by the BORROWER or any of its SUBSIDIARIES, the aggregate amount of
the proceeds of such debt issuance received by the BORROWER or its SUBSIDIARIES
therefrom less any reasonable and necessary expenses incurred by the BORROWER or
its SUBSIDIARIES in connection therewith.

     Section 1.77. Net Income. The term “NET INCOME” means, for any period of
computation, the net income (or net deficit) of the BORROWER and its
SUBSIDIARIES (determined on a consolidated basis without duplication) for such
period, after deduction of all expenses, taxes and other proper charges, all as
determined in accordance with G.A.A.P.

     Section 1.78. Notes. The term “NOTES” means collectively the Revolving Loan
Promissory Notes of even date herewith issued by the BORROWER, as the maker
thereof, to each of the LENDERS in accordance with the provisions of
Section 2.1.1 of this AGREEMENT, and any Revolving Loan Promissory Notes
subsequently issued in accordance with the provisions of Section 10.1.5 of this
AGREEMENT, and all amendments and modifications thereto.

     Section 1.79. Obligations. The term “OBLIGATIONS” means collectively the
obligations of the BORROWER to pay to the SECURED PARTIES or to perform for the
benefit of the SECURED PARTIES: (a) sums due any of the SECURED PARTIES arising
out of or in connection with the LOANS, the LETTERS OF CREDIT, the L/C
OBLIGATIONS, or otherwise pursuant to the terms of the CREDIT DOCUMENTS,
including without limitation all principal, accrued interest, fees and charges;
(b) indemnification duties and obligations owed by the BORROWER to the SECURED
PARTIES in accordance with the terms of the CREDIT DOCUMENTS, including without
limitation the L/C OBLIGATIONS; (c) SECURED PARTY EXPENSES; (d) overdrafts of
the BORROWER upon its accounts with the ADMINISTRATIVE AGENT or any of the
LENDERS; (e) all other indebtedness, liabilities, duties, and covenants of the
BORROWER to the SECURED PARTIES arising out of or related to the LOANS or the
CREDIT DOCUMENTS, whether direct or indirect, joint or several, absolute or
contingent, contemplated or not presently contemplated, now existing or
hereafter arising; (f) any indebtedness owed to any LENDER with respect to
INTEREST RATE HEDGES issued to mitigate or hedge interest rate risks relating to
the LOANS; and (g) any indebtedness or liability which may exist or arise as a
result of any payment made by or for the benefit of the SECURED PARTIES being
avoided or set aside for any reason including, without limitation, any payment
being avoided as a preference under Sections 547 and 550 of the United States
Bankruptcy Code, as amended, or under any state law governing insolvency or
creditors’ rights.

     Section 1.80. Other Taxes. The term “OTHER TAXES” means any stamp, court or
documentary taxes or any other excise or property taxes, charges, or similar
levies which arise from any payment made at any time upon any of the OBLIGATIONS
or from the execution, delivery, performance, enforcement, filing or
registration of, or otherwise with respect to, this AGREEMENT or any other
CREDIT DOCUMENT.

     Section 1.81. Permitted Investments. The term “PERMITTED INVESTMENTS”
means: (a) currency of the United States of America; (b) direct obligations of,
or obligations the principal of and interest on which are unconditionally
guaranteed by, the United States of America (or by any agency thereof to the
extent such obligations are backed by the full faith and credit of the United
States of America), in each case maturing within one year from the date of
acquisition thereof; (c) investments in commercial paper maturing within one
year from the date of acquisition thereof and having, at such date of
acquisition, with a rating of at least “A-1” and “P-1” from Standard & Poor’s
and Moody’s, respectively;

 



--------------------------------------------------------------------------------



 



(d)  investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $250,000,000;
(e) repurchase agreements with a term of not more than 30 days for securities
described in clause (b) of this definition and entered into with a financial
institution satisfying the criteria described in clause (d) of this definition;
(f) readily marketable obligations issued by any State of the United States of
America or any political subdivision thereof or any authorized agency thereof
having a rating of at least “A-1,” “P-1,” or “AAA” (as applicable), from either
Standard & Poor’s or Moody’s; and (g) money market mutual funds having assets in
excess of $250,000,000, substantially all of the assets of which are comprised
of assets specified in clauses (a) through (f) above.

     Section 1.82. Permitted Liens. The term “PERMITTED LIENS” means: (a) LIENS
for taxes, assessments, or similar charges incurred in the ordinary course of
business that are not yet due and payable or which are being contested in
compliance with the procedures set forth in Section 5.8 hereof; (b) LIENS in
favor of the SECURED PARTIES; (c) any existing LIENS specifically described on
Schedule 1.82 hereof; (d) any LIEN on specifically allocated money or securities
to secure payments under workmen’s compensation, unemployment insurance, social
security and other similar LAWS, or to secure the performance of bids, tenders
or contracts (other than for the repayment of borrowed money) or to secure
statutory obligations or appeal bonds, or to secure indemnity, performance or
other similar bonds in the ordinary course of business; (e) purchase money
security interests in equipment (and security interests in equipment securing
the refinancing of INDEBTEDNESS previously secured by a purchase money security
interest therein) not to exceed, together with all purchase money security
interests of the SUBSIDIARIES of the BORROWER, in aggregate amount outstanding
at any one time the sum of Two Million Dollars ($2,000,000.00), provided that
such purchase money security interests do not attach to any assets other than
the specific item(s) of equipment acquired with the proceeds of the loan secured
by such purchase money security interests and the proceeds thereof; (f)
interests of lessors under capital leases; (g) LIENS of carriers, warehousemen,
mechanics, materialmen and landlords arising in the ordinary course of business
for sums not overdue or sums being diligently contested in good faith by
appropriate procedures and for which adequate reserves have been set aside; (h)
easements, rights-of-way, restrictions, encroachments and other similar charges
or encumbrances, and minor title deficiencies relating to real property owned or
occupied by the BORROWER or its SUBSIDIARIES, in each case not securing
INDEBTEDNESS and not materially interfering with the conduct of the business of
the BORROWER or any of its SUBSIDIARIES; and (i) subsequently arising LIENS
which are expressly approved in advance of the creation of any such LIENS by the
ADMINISTRATIVE AGENT in writing.

     Section 1.83. Person. The term “PERSON” means any individual, corporation,
partnership, limited liability company, association, joint-stock company, trust,
estate, unincorporated organization, joint venture, court, government or
political subdivision or agency thereof, or other legal entity.

     Section 1.84. Prepayment Disposition. The term “PREPAYMENT DISPOSITION”
means any DISPOSITION by the BORROWER or any of the BORROWER’S SUBSIDIARIES
other than DISPOSITIONS: (a) of INVENTORY or other assets of the BORROWER or its
SUBSIDIARIES or the licensing of INTELLECTUAL PROPERTY by the BORROWER or its
SUBSIDIARIES, in each case in the ordinary course of business; (b) of obsolete
or worn-out property, tools or equipment, or property, tools or equipment no
longer used or useful in the business of the BORROWER or any of its
SUBSIDIARIES; or (c) to a SUBSIDIARY of the BORROWER or to the BORROWER.

     Section 1.85. Prime Rate. The term “PRIME RATE” means the rate of interest
announced from time to time by the ADMINISTRATIVE AGENT, in its sole discretion,
as its prime lending rate of interest, it being understood that such announced
rate bears no inference, implication, representation, or warranty that such
announced rate is charged to any particular customer or customers of the
ADMINISTRATIVE AGENT. The ADMINISTRATIVE AGENT’S prime lending rate of interest
is but one of several interest rate bases used by the ADMINISTRATIVE AGENT.
Changes in the applicable interest rate shall be made as of, and immediately
upon, the occurrence of changes in the ADMINISTRATIVE AGENT’S prime rate.

 



--------------------------------------------------------------------------------



 



     Section 1.86. Receivables. The term “RECEIVABLES” means: (a) all ACCOUNTS;
(b) all INSTRUMENTS, DOCUMENTS, GENERAL INTANGIBLES, CHATTEL PAPER, PAYMENT
INTANGIBLES, PROMISSORY NOTES, drafts, acceptances, and choses in action, of the
BORROWER, now existing or hereafter created or acquired, and all proceeds and
products thereof, and all rights thereto, in each case arising from or relating
to the sale, lease or license of or the providing of INVENTORY, GOODS, or other
assets or services by the BORROWER to ACCOUNT DEBTORS; (c) all SOFTWARE relating
to any of the foregoing; (d) all rights to royalties or payments of any kind
arising out of the licensing or sale of any INTELLECTUAL PROPERTY; and (e) all
other rights, contingent or non-contingent, of any kind of the BORROWER to
receive payment, benefit, or credit from any PERSON, other than casualty
insurance proceeds or condemnation proceeds from the loss or taking of assets of
the BORROWER which are not COLLATERAL.

     Section 1.87. Records. The term “RECORDS” means correspondence, memoranda,
tapes, discs, papers, books and other documents, or transcribed information of
any type, whether expressed in ordinary, computer or machine language.

     Section 1.88. Regulated Substance. The term “REGULATED SUBSTANCE” means any
substance which, pursuant to any ENVIRONMENTAL LAW, is identified as a hazardous
substance (or other term having similar import) or is otherwise subject to
special requirements under ENVIRONMENTAL LAWS in connection with the use,
storage, transportation, disposition or other handling thereof.

     Section 1.89. Regulatory Change. The term “REGULATORY CHANGE” means any
change after the date of CLOSING in the LAWS of the United States, any state
thereof, or any other GOVERNMENTAL AUTHORITY, or the adoption or making after
such date, of any interpretations, changes in convention, directives or requests
applying to a class of depository institutions, including any LENDER, of or
under any LAWS of the United States, any state thereof, or any other
GOVERNMENTAL AUTHORITY (whether or not any such interpretation, directive or
request has the force of LAW).

     Section 1.90. Release. The term “RELEASE” means a “release” as defined in
Section 101(22) of the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as now or hereafter amended.

     Section 1.91. Required Lenders. The term “REQUIRED LENDERS” means, at any
time of determination, any combination of LENDERS holding at least sixty-six and
two-thirds percent (66-2/3%) of: (a) the aggregate outstanding principal
balances of the LOANS; and (b) unused COMMITMENT AMOUNTS.

     Section 1.92. Reserve Requirement. The term “RESERVE REQUIREMENT” means for
any day during the referenced period the maximum rate at which reserves
(including without limitation any marginal, special, supplemental or emergency
reserves) are required to be maintained during such period under Regulation D of
the Board of Governors of the Federal Reserve System, from time to time in
effect (or any successor or other regulation or legal requirement relating to
reserve requirements applicable to member banks of the Federal Reserve System)
by member banks of the Federal Reserve System against “Eurocurrency Liabilities”
as currently defined in Regulation D (or against any other category of
liabilities which includes deposits by reference to which the interest rate on
LIBOR BORROWINGS or loans is determined or any category of extensions of credit
or other assets which include loans by a non-United States office of a bank to
United States residents), whether or not a LENDER has any “Eurocurrency
Liabilities” subject to such reserve requirements during the referenced period.
LIBOR BORROWINGS shall be deemed to constitute “Eurocurrency Liabilities,” and
as such shall be deemed subject to reserve requirements without benefits or
credits for proration, exceptions or offsets that may be available from time to
time to a LENDER. The ADJUSTED LIBOR RATE shall be adjusted automatically on and
as of the effective date of any change in the RESERVE REQUIREMENT.

     Section 1.93. Restricted Payment. The term “RESTRICTED PAYMENT” means
collectively:

 



--------------------------------------------------------------------------------



 



(a)  any dividend or other payment or distribution, direct or indirect, on
account of any equity interest in the BORROWER now or hereafter outstanding,
except a dividend or distribution payable solely in the same class or type of
equity interest to the holders of that class or type; (b) any redemption,
conversion, exchange, retirement, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, by the BORROWER of any equity
interest in the BORROWER now or hereafter outstanding (other than repurchases of
shares held by employees or directors pursuant to the terms of any restricted
share plan of the BORROWER, which in aggregate amount in any FISCAL YEAR do not
exceed One Million Dollars ($1,000,000.00)); (c) any payment made by the
BORROWER to retire, or to obtain the surrender of, any outstanding warrants,
options or other rights to acquire equity interests in the BORROWER now or
hereafter outstanding; or (d) any payment by the BORROWER of any management,
consulting or similar fees which are not payments in amounts comparable to sums
paid in the marketplace by entities comparable to the payor for similar services
to unrelated employees or providers of management, consulting, or other services
actually performed.

     Section 1.94. Secured Parties. The term “SECURED PARTIES” means
collectively the ADMINISTRATIVE AGENT and the LENDERS.

     Section 1.95. Secured Party Expenses. The term “SECURED PARTY EXPENSES”
means the out-of-pocket expenses or costs incurred by the ADMINISTRATIVE AGENT
arising out of, pertaining to, or in any way connected with this AGREEMENT, any
of the other CREDIT DOCUMENTS or the OBLIGATIONS. The term “SECURED PARTY
EXPENSES” shall include, without limitation: (a) the costs required to be paid
by the BORROWER by the terms of the CREDIT DOCUMENTS; (b) taxes and insurance
premiums advanced or otherwise paid by the SECURED PARTIES in connection with
the COLLATERAL or on behalf of the BORROWER; (c) filing and recording costs,
title insurance premiums, environmental and consulting fees, audit fees, search
fees and other expenses paid or incurred by the ADMINISTRATIVE AGENT; (d) costs
and expenses incurred by the ADMINISTRATIVE AGENT in the collection of the
ACCOUNTS (with or without the institution of legal action), or to enforce any
provision of this AGREEMENT, or in gaining possession of, maintaining, handling,
evaluating, preserving, storing, shipping, selling, preparing for sale and/or
advertising to sell the COLLATERAL or any other property of the BORROWER whether
or not a sale is consummated; (e) costs and expenses of litigation incurred by
any SECURED PARTY or any participant of a SECURED PARTY in any of the
OBLIGATIONS, in enforcing or defending this AGREEMENT or any portion hereof or
in collecting any of the OBLIGATIONS; (f) reasonable attorneys’ fees and
expenses incurred by the ADMINISTRATIVE AGENT in obtaining advice or the
services of its attorneys with respect to the structuring, drafting,
negotiating, reviewing, amending, terminating, enforcing or defending of this
AGREEMENT, or any portion hereof or any agreement or matter related hereto,
whether or not litigation is instituted; and (g) travel expenses of the
ADMINISTRATIVE AGENT or its agents related to any of the foregoing.

     Section 1.96. Solvent. The term “SOLVENT” means, as to any referenced
PERSON, that as of the date of determination both: (a) (i) the then fair
saleable value of the property of such PERSON is greater than the total amount
of liabilities (including contingent liabilities) of such PERSON and is not less
than the amount that will be required to pay the probable liabilities on such
PERSON’S then existing debts as they become absolute and matured considering all
financing alternatives and potential asset sales reasonably available to such
PERSON; (ii) such PERSON’S capital is not unreasonably small in relation to its
business or any contemplated or undertaken transaction; and (iii) such PERSON
does not intend to incur, or believe (nor should it reasonably believe) that it
will incur, debts beyond its ability to pay such debts as they become due; and
(b) such PERSON is “solvent” within the meaning given that term and similar
terms under applicable LAWS relating to fraudulent transfers and conveyances.
For purposes of this definition, the amount of any contingent liability at any
time shall be computed as the amount that, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

     Section 1.97. Subsidiary. The term “SUBSIDIARY” means, with respect to any
PERSON (the “PARENT”) at any date, any corporation, limited liability company,
partnership, association or other entity the accounts of which would be
consolidated with those of the PARENT in the PARENT’S consolidated financial
statements if such financial statements were prepared in accordance with
G.A.A.P. as of such

 



--------------------------------------------------------------------------------



 



date, as well as any other corporation, limited liability company, partnership,
association or other entity (a) of which securities or other ownership interests
representing more than fifty percent (50%) of the equity or more than fifty
percent (50%) of the ordinary voting power or, in the case of a partnership,
more than fifty percent (50%) of the general partnership interests are, as of
such date, owned, controlled or held, or (b) that is, as of such date, otherwise
controlled, by the PARENT or one or more subsidiaries of the PARENT or by the
PARENT and one or more subsidiaries of the PARENT. Unless otherwise specified,
“SUBSIDIARY” means a SUBSIDIARY of the BORROWER.

     Section 1.98. Taxes. The term “TAXES” means any and all taxes, levies,
assessments, imposts, duties, deductions, fees, withholdings or similar charges,
and all liabilities with respect thereto, imposed upon any SECURED PARTY,
excluding, in the case of each SECURED PARTY (and/or its participants), taxes
imposed on or measured by its net income (or taxes imposed in lieu of taxes on
net income) by the jurisdiction (or any political subdivision thereof) under the
laws of which it is organized or maintains a lending office.

     Section 1.99. Termination Event. The term “TERMINATION EVENT” means: (a) a
“Reportable Event” described in Section 4043 of ERISA and the regulations issued
thereunder, but not including any such event for which the 30-day notice
requirement has been waived by applicable regulation; (b) the withdrawal of the
BORROWER or an ERISA AFFILIATE of the BORROWER from a GUARANTEED PENSION PLAN
during a plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA; (c) the filing of a notice of intent to terminate a
GUARANTEED PENSION PLAN or the treatment of a GUARANTEED PENSION PLAN amendment
as a termination under Section 4041 of ERISA; (d) the institution of proceedings
to terminate a GUARANTEED PENSION PLAN by the Pension Benefit Guaranty
Corporation; (e) the withdrawal or partial withdrawal of the BORROWER or an
ERISA AFFILIATE of the BORROWER from a MULTIEMPLOYER PLAN; or (f) any other
event or condition which might reasonably be expected to constitute grounds
under ERISA for the termination of, or the appointment of a trustee to
administer, any GUARANTEED PENSION PLAN.

     Section 1.100. Transferee. The term “TRANSFEREE” means either an ASSIGNEE
or a PARTICIPANT.

ARTICLE 2
TERMS OF THE LOANS AND LETTERS OF CREDIT

     Section 2.1. Commitment To Extend Loans. Subject to the terms and
conditions of this AGREEMENT and the other CREDIT DOCUMENTS, each of the LENDERS
severally agrees to extend a loan or loans to the BORROWER as an obligor (each a
“LOAN” and collectively, the “LOANS”) from time to time until the MATURITY DATE,
in aggregate principal amounts outstanding at any one time which do not exceed
the amount of such LENDER’S COMMITMENT AMOUNT; provided, however, that the
aggregate principal unpaid balances of all outstanding and unpaid LOANS (after
giving effect to any amount requested) plus the aggregate amount of L/C
OBLIGATIONS shall not exceed the MAXIMUM AGGREGATE LOAN AMOUNT (as decreased
from time to time in accordance with the terms of this AGREEMENT). The BORROWER
shall not request any advances of proceeds of the LOANS which would cause the
aggregate unpaid principal balances of the LOANS to exceed either of the
above-stated limitations. In the event that the aggregate unpaid principal
balances of the LOANS exceed the limitations provided for herein, the BORROWER
shall immediately make such payments to the ADMINISTRATIVE AGENT as will be
sufficient to reduce the aggregate unpaid principal balances of the LOANS to an
aggregate amount which will not be in excess of such limitations. Each LOAN
extended by a LENDER shall be in a principal amount equal to the LENDER’S
COMMITMENT PERCENTAGE of the aggregate principal balance of the LOANS requested
on such occasion. Subject to the terms and conditions of this AGREEMENT and the
other CREDIT DOCUMENTS, the BORROWER may borrow, prepay, and reborrow the LOANS
in whole or in part until the MATURITY DATE.

          Section 2.1.1. Revolving Loan Promissory Notes. The obligations of the
BORROWER to repay the LOANS to each of the LENDERS shall be evidenced by the
NOTES in the form

 



--------------------------------------------------------------------------------



 



of the specimen Revolving Loan Promissory Note attached as Exhibit 2.1.1 hereto.
The BORROWER shall deliver a NOTE on the date of CLOSING to each of the LENDERS,
with the face amount of each NOTE to be in the amount of the COMMITMENT AMOUNT
of the respective LENDER.

          Section 2.1.2. Procedure For Loan Borrowings. The BORROWER may borrow
proceeds of the LOANS until (but not including) the MATURITY DATE, provided,
that the BORROWER delivers to the ADMINISTRATIVE AGENT an irrevocable notice
(which notice must be received by the ADMINISTRATIVE AGENT prior to 10:00 a.m.
Buffalo, New York time: (a) two (2) BUSINESS DAYS prior to the requested
BORROWING DATE, if all or any part of the requested advances of proceeds of the
LOANS are to be initially LIBOR BORROWINGS; or (b) on the requested BORROWING
DATE, if all of the requested advances of the proceeds of the LOANS are to be
initially BASE RATE BORROWINGS, specifying: (i) the amount to be borrowed, (i)
the requested BORROWING DATE, (ii) whether the borrowing is to be a LIBOR
BORROWING, a BASE RATE BORROWING, or a combination thereof, and (iii) if the
borrowing is to be entirely or partly a LIBOR BORROWING, the information
required to be specified in the election described in Section 2.2.2(b) of this
AGREEMENT. The above-described notice may be delivered to the ADMINISTRATIVE
AGENT via facsimile with telephone confirmation. The ADMINISTRATIVE AGENT shall
promptly notify each LENDER of the ADMINISTRATIVE AGENT’S receipt of each
notice. Each LENDER will make the amount of its pro rata share (calculated in
accordance with its respective COMMITMENT PERCENTAGE) of each requested
borrowing available to the ADMINISTRATIVE AGENT for the account of the BORROWER
at the offices of the ADMINISTRATIVE AGENT specified in this AGREEMENT prior to
12:00 Noon Buffalo, New York time on the BORROWING DATE requested by the
BORROWER in U.S. Dollars and in funds immediately available to the
ADMINISTRATIVE AGENT; provided, however, that each LENDER is provided with
written notification thereof prior to 11:00 a.m. Buffalo, New York time on such
date. Such borrowing will be made available to the BORROWER on or prior to 1:00
p.m. Buffalo, New York time by the ADMINISTRATIVE AGENT crediting the BORROWER’S
account with the ADMINISTRATIVE AGENT with the aggregate of the amounts of
proceeds of the LOANS made available to the ADMINISTRATIVE AGENT by the LENDERS
and in like funds as received by the ADMINISTRATIVE AGENT. Each borrowing under
the LOANS shall be in a principal amount of not less than the MINIMUM BORROWING
AMOUNT.

          Section 2.1.3. Conditions Precedent To Initial Advances. The
commitments of the LENDERS to extend the LOANS shall not become effective until
the date on which the ADMINISTRATIVE AGENT shall have received each of the
following documents, each of which shall be reasonably satisfactory to the
ADMINISTRATIVE AGENT:

               a. Executed Counterparts. From each party hereto a counterpart of
this AGREEMENT signed on behalf of such party.

               b. Opinion of Counsel. The opinion, dated the date of CLOSING
(addressed to the ADMINISTRATIVE AGENT and to the LENDERS) of Hogan & Hartson
L.L.P., counsel for the BORROWER, substantially in the form of Exhibit 2.1.3.b
attached hereto.

               c. Organizational Documents. Such documents and certificates as
the ADMINISTRATIVE AGENT or its counsel may reasonably request relating to the
organization, existence and good standing of the BORROWER, the authorization of
the LOANS, and any other legal matters relating to the BORROWER or this
AGREEMENT by the BORROWER.

               d. Insurance. Certificates of insurance evidencing the existence
of all insurance required to be maintained by the BORROWER in accordance with
the CREDIT DOCUMENTS.

               e. Closing Certificate. A closing certificate, dated as of the
date of CLOSING and signed by the chief financial officer of the BORROWER,
substantially in the form of Exhibit 2.1.3.e attached hereto.

               f. Other Documents. Such other documents as the ADMINISTRATIVE

 



--------------------------------------------------------------------------------



 



AGENT may reasonably request.

          Section 2.1.4. Conditions Precedent To Each Advance. The right of the
BORROWER to receive each advance of proceeds of the LOANS, including the initial
advance, shall be subject to each of the following conditions precedent:

               a. No Defaults Or Events Of Default. No event shall have occurred
on or prior to such date and be continuing on such date which constitutes a
DEFAULT or EVENT OF DEFAULT.

               b. Continuing Accuracy Of Representations And Warranties. Each
representation and warranty of the BORROWER set forth in this AGREEMENT shall be
materially true and correct, except to the extent that the BORROWER has
previously advised the ADMINISTRATIVE AGENT in writing of the occurrence or
existence of any condition or event which makes any representation or warranty
no longer materially accurate or correct. The BORROWER acknowledges that each
request by the BORROWER for an advance of proceeds of the LOANS constitutes a
reaffirmation by the BORROWER of the continuing accuracy of such representations
and warranties, except to the extent to the contrary disclosed to the
ADMINISTRATIVE AGENT by written notice from the BORROWER.

               c. Receipt Of Reports. The ADMINISTRATIVE AGENT shall be in
receipt of all reports, financial statements, financial information and
financial disclosures required by the CREDIT DOCUMENTS, except to the extent
that the ADMINISTRATIVE AGENT has waived in writing the receipt thereof.

               d. No Illegalities. It shall not be unlawful for the LENDERS to
perform any of the agreements or obligations imposed upon the LENDERS by any of
the CREDIT DOCUMENTS or for the BORROWER or any of the GUARANTORS to perform any
of their respective agreements or obligations as provided by the CREDIT
DOCUMENTS.

               e. No Material Adverse Event. No MATERIAL ADVERSE EVENT shall
have occurred and then be continuing.

          Section 2.1.5. Repayment Of Loans. The BORROWER unconditionally
promises to pay to the ADMINISTRATIVE AGENT for the accounts of the LENDERS, the
then unpaid principal amount of each LOAN on or before the MATURITY DATE (or on
any earlier date on which the LOANS become due and payable as required by the
stated provisions of this AGREEMENT). The BORROWER unconditionally promises to
pay to the ADMINISTRATIVE AGENT for the accounts of the LENDERS all interest
which has accrued upon the unpaid principal amounts of the LOANS from time to
time outstanding from the date of CLOSING until the date of payment in full of
the LOANS at the rates per annum, and on the dates set forth in Section 2.2 of
this AGREEMENT. All sums due to the LENDERS in connection with the LOANS shall
be paid in full on or before the MATURITY DATE.

          Section 2.1.6. Permitted Purposes Of Loans. The proceeds of the LOANS
shall be used by the BORROWER solely for the general corporate purposes of the
BORROWER.

          Section 2.1.7. Commitment Fees. For each FISCAL QUARTER during the
term of the LOANS, the BORROWER agrees to pay to the ADMINISTRATIVE AGENT for
the ratable accounts of the LENDERS an unused commitment fee (“COMMITMENT FEE”)
calculated by subtracting the average daily disbursed aggregate principal
balances of the LOANS and the average aggregate face amount of issued and
outstanding LETTERS OF CREDIT during such FISCAL QUARTER (calculated on the
basis of the actual number of days elapsed in a year of 360 days) from the
MAXIMUM AGGREGATE LOAN AMOUNT (as such MAXIMUM AGGREGATE LOAN AMOUNT may be
reduced from time to time in accordance with the provisions of this AGREEMENT),
and multiplying any positive difference thereof by the APPLICABLE PERCENTAGE
then in effect for COMMITMENT FEES. The COMMITMENT FEES shall be payable in
arrears on the first BUSINESS DAY of each succeeding FISCAL QUARTER with the
first of such

 



--------------------------------------------------------------------------------



 



COMMITMENT FEES to be paid on February 2, 2004 for the period of time beginning
on the date of CLOSING and ending on January 31, 2004.

          Section 2.1.8. Permanent Reduction Of Maximum Aggregate Loan Amount.
The BORROWER shall have the right at any time and from time to time, upon not
less than five (5) BUSINESS DAYS prior written notice to the ADMINISTRATIVE
AGENT, to permanently reduce, in whole at any time or in part from time to time,
without premium or penalty, the MAXIMUM AGGREGATE LOAN AMOUNT, provided that:
(a) each reduction shall be in an amount of not less than Five Million Dollars
($5,000,000.00) or, if greater, an integral multiple of One Million Dollars
($1,000,000.00); and (b) no reduction shall be permitted if, after giving effect
thereto, and to any repayments of the LOANS made on the effective date thereof,
the aggregate principal balances of the LOANS then unpaid and outstanding would
exceed the MAXIMUM AGGREGATE LOAN AMOUNT then in effect.

     Section 2.2. Interest Terms Applicable To The Loans. Interest shall accrue
upon the unpaid principal balances of the LOANS until the LOANS have been repaid
in full at the rate or rates described below in this Section 2.2.

          Section 2.2.1. Adjusted Base Rate. Except as otherwise provided by the
terms of this AGREEMENT, the LOANS shall bear interest on the unpaid principal
balances at the fluctuating ADJUSTED BASE RATE. Absent a timely election by the
BORROWER in accordance with Section 2.2.2.b of this AGREEMENT, the unpaid
balances of the LOANS, including any balances of any LIBOR BORROWINGS for which
the applicable INTEREST PERIOD has expired, shall be automatically deemed to
bear interest at the ADJUSTED BASE RATE. Changes in the interest rate shall be
made when and as changes in the BASE RATE occur. For each BASE RATE BORROWING,
all accrued and unpaid interest shall be payable monthly in arrears on the first
BUSINESS DAY of each succeeding calendar month, with the first of such payments
to be due on February 2, 2004. Each election by the BORROWER of a BASE RATE
BORROWING shall be in the MINIMUM BORROWING AMOUNT applicable to BASE RATE
BORROWINGS, or any multiple thereof.

          Section 2.2.2. Adjusted LIBOR Rate Option. Subject to the terms of
this Section, interest may accrue at the election of the BORROWER for INTEREST
PERIODS selected by the BORROWER, at the ADJUSTED LIBOR RATE on portions of the
unpaid principal balances of the LOANS. Any LIBOR BORROWING or election for a
LIBOR BORROWING pursuant to the provisions of this Section shall be subject to
the following terms and conditions:

               a. Payments. For each of the LIBOR BORROWINGS, accrued interest
shall be paid to the ADMINISTRATIVE AGENT for the accounts of the LENDERS in
arrears on the first BUSINESS DAY of each month during each INTEREST PERIOD and
on the last day of each applicable INTEREST PERIOD.

               b. Notice Of Election. By 10:00 a.m. Buffalo, New York time on
that BUSINESS DAY which occurs two (2) BUSINESS DAYS prior to the BUSINESS DAY
on which the BORROWER desires that an INTEREST PERIOD commence, the BORROWER
shall deliver a written election to the ADMINISTRATIVE AGENT specifying: (1) the
commencement date of and length of the relevant INTEREST PERIOD, and (2) the
dollar amount of that portion of the total aggregate principal amount of the
LOANS identified by the BORROWER, which are to bear interest at the ADJUSTED
LIBOR RATE, which amount shall not be less than the MINIMUM BORROWING AMOUNT
applicable to LIBOR BORROWINGS and with any increments to the MINIMUM BORROWING
AMOUNT to be in minimum multiples of Two Hundred Fifty Thousand Dollars
($250,000.00).

               c. Effect Of Election. Interest shall accrue from and including
the first day of each INTEREST PERIOD selected by the BORROWER to (but not
including) the last day of such INTEREST PERIOD at the ADJUSTED LIBOR RATE
determined as applicable to such INTEREST PERIOD upon the amount of the unpaid
principal balances of the LOANS identified by the BORROWER in the BORROWER’S
written election.

 



--------------------------------------------------------------------------------



 



               d. Interest Periods. There shall be no more than five
(5) INTEREST PERIODS outstanding at any one time. No INTEREST PERIOD may expire
after the MATURITY DATE.

               e. Availability. If the REQUIRED LENDERS determine at any time
that a REGULATORY CHANGE or a change in market conditions has made it
impractical for the LENDERS to offer pricing based on the ADJUSTED LIBOR RATE,
the ADMINISTRATIVE AGENT may give notice of such determination to the BORROWER,
and all advances which are then accruing interest at an ADJUSTED LIBOR RATE
shall, on the last day(s) of the then applicable current INTEREST PERIOD(S)
automatically and without further notice, begin to accrue interest at the
ADJUSTED BASE RATE. Until such time as the REQUIRED LENDERS determine that a
REGULATORY CHANGE or a change in market conditions has again made it practical
for the LENDERS to offer pricing at the ADJUSTED LIBOR RATE, the LENDERS will
not be obligated to further offer pricing based upon the ADJUSTED LIBOR RATE,
and any notice from the BORROWER requesting such a rate option will be
ineffective.

               f. Breakage Costs. The BORROWER agrees to compensate the LENDERS
from time to time, upon demand from any LENDER through the ADMINISTRATIVE AGENT,
for all losses, expenses, lost earnings, costs and liabilities (including,
without limitation, all interest paid to lenders of funds borrowed by the
LENDERS to carry LIBOR BORROWINGS) which any of the LENDERS sustains if: any
repayment or prepayment of any LIBOR BORROWINGS (including, without limitation,
any payment resulting from the acceleration of the LOANS in accordance with the
terms of this AGREEMENT or as a result of any mandatory prepayments required by
the terms of this AGREEMENT) or any conversion of a LIBOR BORROWING for any
reason occurs on a date which is not the last day of the applicable INTEREST
PERIOD; or any failure by the BORROWER to borrow a LIBOR BORROWING or convert a
BASE RATE BORROWING to a LIBOR BORROWING on the date for such borrowing or
conversion specified in the relevant notice of election given by the BORROWER to
the LENDERS in accordance with the terms of this AGREEMENT.

               g. Termination Of Right To Elect LIBOR Borrowings.
Notwithstanding anything to the contrary set forth in this AGREEMENT, and
without limiting any other rights and remedies of the LENDERS, the REQUIRED
LENDERS during any continuing DEFAULT or EVENT OF DEFAULT may suspend the right
of the BORROWER to convert any BASE RATE BORROWING into a LIBOR BORROWING or to
permit any LIBOR BORROWING to be renewed as a LIBOR BORROWING, in which case all
LOANS shall be converted (on the last days of the respective INTEREST PERIODS
therefor) or continued, as the case may be, as BASE RATE BORROWINGS.

          Section 2.2.3. Calculation Of Interest. Interest shall be calculated
upon LIBOR BORROWINGS on the basis of a 360 day per year factor applied to the
actual days on which there exists an unpaid balance of the LIBOR BORROWINGS.
Interest shall be calculated upon BASE RATE BORROWINGS on the basis of a 365 or
366 days per year factor applied to the actual days on which there exists an
unpaid balance of the BASE RATE BORROWINGS.

          Section 2.2.4. Default Interest. The interest rates payable upon the
LOANS may be increased during any continuing EVENT OF DEFAULT upon the
authorization of the REQUIRED LENDERS to that rate equal to the ADJUSTED BASE
RATE plus two hundred (200) BASIS POINTS until the EVENT OF DEFAULT has been
cured to the satisfaction of the REQUIRED LENDERS or waived by the
ADMINISTRATIVE AGENT upon the authorization of the REQUIRED LENDERS.

          Section 2.2.5. Maximum Rate Of Interest. Any provision contained in
the CREDIT DOCUMENTS to the contrary notwithstanding, the holders of the NOTES
shall not be entitled to receive or collect, nor shall the BORROWER be obligated
to pay, interest, fees, or charges thereunder in excess of the maximum rate of
interest permitted by any applicable LAW, and if any provision of this
AGREEMENT, the NOTES or any of the other CREDIT DOCUMENTS is construed or held
by any court of law or GOVERNMENTAL BODY having jurisdiction to permit or
require the charging, collection or payment of any amount of interest in excess
of that permitted by such LAWS, the provisions of this Section shall control and
shall override any contrary or inconsistent provision. The intention of the
parties is to at all times conform strictly with all applicable usury
requirements and other LAWS limiting the maximum rates

 



--------------------------------------------------------------------------------



 



of interest which may be lawfully charged upon the LOANS. The interest to be
paid pursuant to the NOTES shall be held subject to reduction to the amount
allowed under said usury or other laws as now or hereafter construed by the
courts having jurisdiction, and any sums of money paid in excess of the interest
rate allowed by applicable law shall be applied in reduction of the principal
amount owing pursuant to the NOTES. The BORROWER acknowledges and irrevocably
stipulates for all purposes that it has been contemplated at all times by the
parties that the LAWS of the State of Maryland will govern the maximum rate of
interest that it is permissible for the LENDERS to charge the BORROWER.

          Section 2.2.6. Late Payment Charges. Any payment of principal,
interest or fees due upon any of the LOANS which is received by the
ADMINISTRATIVE AGENT more than fifteen (15) calendar days after its due date
shall incur a late payment charge equal to five percent (5%) of the amount of
the payment due. All late payment charges shall be payable upon the demand of
the ADMINISTRATIVE AGENT. The existence of the right by the LENDERS to receive a
late payment charge shall not be deemed to constitute a grace period or provide
any right to the BORROWER to make a payment other than on such payment’s
scheduled due date.

     Section 2.3. Voluntary Prepayments. Any principal balances of the LOANS
accruing interest at the ADJUSTED LIBOR RATE may be prepaid in whole or in part
at any time without penalty or premium, provided that the LENDERS are
compensated for any breakage costs incurred by the LENDERS as a result of any
such repayment in accordance with the provisions of Section 2.2.2.f of this
AGREEMENT. Any principal balance of the LOANS bearing interest at the BASE RATE
may be prepaid in whole or in part at any time without penalty or premium.

     Section 2.4. Mandatory Prepayments. The BORROWER shall have the obligation
to apply to the unpaid principal balances of the LOANS and all accrued interest
and fees all of the NET AVAILABLE PROCEEDS received by the BORROWER from any
PREPAYMENT DISPOSITIONS, CASUALTY EVENTS, or issuances of INDEBTEDNESS for
borrowed money other than proceeds from purchase money INDEBTEDNESS which is
otherwise permitted by the terms of this AGREEMENT. The MAXIMUM AGGREGATE LOAN
AMOUNT and the COMMITMENT AMOUNTS shall be permanently reduced by the amount of
each payment of the NET AVAILABLE PROCEEDS that is applied to the unpaid
principal balances of the LOANS. Notwithstanding the foregoing, (A) an amount
equal to such NET AVAILABLE PROCEEDS shall not be required to be so applied to
any of the OBLIGATIONS and to the reduction of the MAXIMUM AGGREGATE LOAN AMOUNT
and the COMMITMENT AMOUNTS so long as no DEFAULT or EVENT OF DEFAULT is then
continuing and such NET AVAILABLE PROCEEDS (i) do not exceed Five Million
Dollars ($5,000,000.00) when aggregated with all other NET AVAILABLE PROCEEDS
not applied to the OBLIGATIONS and the permanent reduction of the MAXIMUM
AGGREGATE LOAN AMOUNT and the COMMITMENT AMOUNTS, and (ii) are used to purchase
replacement assets, in each case within 180 days following the date of receipt
of such NET AVAILABLE PROCEEDS, and (B) if all or any portion of such NET
AVAILABLE PROCEEDS not required to be so applied as provided above in this
Section 2.4 are not so reinvested to purchase replacement assets within such
180-day period (or such earlier date, if any, if the BORROWER determines not to
reinvest the NET AVAILABLE PROCEEDS as set forth above), an amount equal to such
remaining portion shall be applied on the last day of such period (or such
earlier date, as the case may be) as provided above in this Section 2.4 without
regard to this proviso.

     Section 2.5. Letters Of Credit. Subject to the terms and conditions of this
AGREEMENT, the ADMINISTRATIVE AGENT, in reliance upon the agreements of the
LENDERS set forth in Section 2.5.3 of this AGREEMENT, agrees to issue LETTERS OF
CREDIT for the account of the BORROWER on any BUSINESS DAY from the CLOSING DATE
through but not including the MATURITY DATE in such form as may be approved from
time to time by the ADMINISTRATIVE AGENT provided: (a) no DEFAULT or EVENT OF
DEFAULT has occurred and is then continuing; (b) the aggregate amount of L/C
OBLIGATIONS (after giving effect to any requested issuance) shall not exceed
Five Million Dollars ($5,000,000.00); (c) the sum of the L/C OBLIGATIONS (after
giving effect to the requested issuance) plus the aggregate unpaid principal
balances of the LOANS shall not exceed the MAXIMUM AGGREGATE

 



--------------------------------------------------------------------------------



 



LOAN AMOUNT (as decreased from time to time in accordance with the terms of this
AGREEMENT); (d) no LETTER OF CREDIT shall have a term greater than one (1) year
nor an expiration date later than the MATURITY DATE; and (e) the issuance of any
requested LETTER OF CREDIT shall not conflict with or cause the ADMINISTRATIVE
AGENT or any LENDER to exceed any limits imposed by any LAWS applicable to the
ADMINISTRATIVE AGENT or the LENDER.

          Section 2.5.1 Procedures For Issuance Of Letters Of Credit. The
BORROWER may from time to time request that the ADMINISTRATIVE AGENT issue a
LETTER OF CREDIT by delivering to the ADMINISTRATIVE AGENT a completed letter of
credit application in the standard form then being used by the ADMINISTRATIVE
AGENT. To the extent that any provisions of the ADMINISTRATIVE AGENT’S standard
form letter of credit application conflict with the provisions of this
AGREEMENT, the provisions of this AGREEMENT shall control. Upon receipt of the
BORROWER’S application, the ADMINISTRATIVE AGENT shall process such application
and issue the LETTER OF CREDIT requested thereby provided, however, that the
ADMINISTRATIVE AGENT shall not be required to issue any LETTER OF CREDIT earlier
than three (3) BUSINESS DAYS after the receipt by the ADMINISTRATIVE AGENT of
the application and of all certificates, documents, and other papers and
information required by the ADMINISTRATIVE AGENT which relates thereto. The
ADMINISTRATIVE AGENT shall promptly furnish a copy of each LETTER OF CREDIT to
the BORROWER and to each of the LENDERS.

          Section 2.5.2. Commissions And Charges. The BORROWER shall pay to the
ADMINISTRATIVE AGENT for the account of the LENDERS a per annum fee with respect
to each LETTER OF CREDIT in an amount equal to that sum obtained by multiplying
the face amount of each LETTER OF CREDIT by the APPLICABLE PERCENTAGE for
LETTERS OF CREDIT in effect on the date of the issuance of the LETTER OF CREDIT,
which fee shall be payable on the date of issuance of each LETTER OF CREDIT. The
BORROWER shall further pay or reimburse the ADMINISTRATIVE AGENT for such normal
and customary costs and expenses as are incurred or charged by the
ADMINISTRATIVE AGENT in issuing, effecting payment under, amending, extending,
renewing, or otherwise administering any LETTER OF CREDIT.

          Section 2.5.3. Agreement Of Lenders To Purchase Proportionate Share Of
Letters Of Credit. In order to induce the ADMINISTRATIVE AGENT to issue LETTERS
OF CREDIT for the account of the BORROWER in accordance with the terms of this
AGREEMENT, each LENDER unconditionally and irrevocably agrees to accept and
purchase and hereby accepts and purchases from the ADMINISTRATIVE AGENT, on the
terms and conditions hereinafter stated, for such LENDER’S own account and risk
an undivided interest equal to such LENDER’S COMMITMENT PERCENTAGE in the
ADMINISTRATIVE AGENT’S obligations and rights under each LETTER OF CREDIT issued
hereunder and the amount of each draft paid by the ADMINISTRATIVE AGENT
thereunder. Each LENDER unconditionally and irrevocably agrees with the
ADMINISTRATIVE AGENT that, if a draft is paid under any LETTER OF CREDIT for
which the ADMINISTRATIVE AGENT is not immediately reimbursed in full by the
BORROWER in accordance with the terms of this AGREEMENT, such LENDER shall pay
to the ADMINISTRATIVE AGENT upon demand by the ADMINISTRATIVE AGENT of an amount
equal to such LENDER’S COMMITMENT PERCENTAGE of the amount of such draft, or any
part thereof, which is not so reimbursed.

          Section 2.5.4. Reimbursement Obligations Of The Borrower. The BORROWER
unconditionally and irrevocably agrees to reimburse the ADMINISTRATIVE AGENT on
each date on which the ADMINISTRATIVE AGENT notifies the BORROWER of the date
and amount of a draft paid under any LETTER OF CREDIT for the amount of such
draft so paid and any taxes, charges, or other costs or expenses incurred by the
ADMINISTRATIVE AGENT in connection with such payment. If any draft under a
LETTER OF CREDIT is payable in a currency other than U.S. dollars, the BORROWER
shall reimburse the ADMINISTRATIVE AGENT for such draft by paying to the
ADMINISTRATIVE AGENT the equivalent in U.S. dollars of the amount required to
purchase the currency from the ADMINISTRATIVE AGENT at the ADMINISTRATIVE
AGENT’S current selling rate of exchange in Buffalo, New York for cable
transfers to the place of payment in the currency and amount in which such draft
was drawn (or if there is no current selling rate of exchange generally offered
by the ADMINISTRATIVE AGENT for effecting such cable transfers, the amount of
U.S. dollars required to be paid shall be based on such rate

 



--------------------------------------------------------------------------------



 



as the ADMINISTRATIVE AGENT shall determine in good faith for such purpose).
Interest shall be payable on any and all amounts remaining unpaid by the
BORROWER under this Section from the date such amounts become payable (whether
at stated maturity, by acceleration, or otherwise) until payment in full at the
BASE RATE. Each drawing under any LETTER OF CREDIT shall be deemed to
automatically constitute a request by the BORROWER to the ADMINISTRATIVE AGENT
for a BASE RATE BORROWING under the LOANS in the amount of such drawing to be
made on the date on which the ADMINISTRATIVE AGENT notifies the BORROWER of the
drawing, and the proceeds of such BASE RATE BORROWING shall be applied
automatically by the LENDER to satisfy the BORROWER’S reimbursement obligations
set forth in this Section.

          Section 2.5.5. Borrower’s Reimbursement Obligations Are Absolute. The
BORROWER’S reimbursement obligations hereunder shall be absolute and
unconditional under any and all circumstances and irrespective of any set-off,
counterclaim or defense to payment which the BORROWER may have or has had
against the ADMINISTRATIVE AGENT, the LENDERS, or any beneficiary of a LETTER OF
CREDIT. The BORROWER agrees that neither the ADMINISTRATIVE AGENT nor any of the
LENDERS shall be responsible for, nor shall the BORROWER’S duties and
obligations hereunder under the LOAN DOCUMENTS be affected by, among other
things, the form, validity, sufficiency, accuracy, genuineness or legal effect
of documents or of any endorsements thereon, even though such documents shall in
fact prove to be invalid, fraudulent or forged, or any dispute between or among
the BORROWER and any beneficiary of any LETTER OF CREDIT or any other party to
which such LETTER OF CREDIT may be transferred or any claims whatsoever of the
BORROWER against any beneficiary of such LETTER OF CREDIT or any such
transferee. Neither the ADMINISTRATIVE AGENT nor the LENDERS shall be liable for
any error, omission, interruption or delay in transmission, dispatch or delivery
of any message or advice, however transmitted, in connection with any LETTER OF
CREDIT. The BORROWER agrees that any action taken or omitted by the
ADMINISTRATIVE AGENT or the LENDERS under or in connection with any LETTER OF
CREDIT or the related drafts or documents shall be binding on the BORROWER and
shall not result in any liability of the ADMINISTRATIVE AGENT or the LENDERS to
the BORROWER, absent the gross negligence or wilful misconduct of the
ADMINISTRATIVE AGENT or the LENDERS.

     Section 2.6. Pro Rata Treatment And Payments.

          Section 2.6.1. Distribution Of Payments To Lenders. Except as
otherwise expressly provided to the contrary by the terms of this AGREEMENT, all
payments (including prepayments) to be made by the BORROWER hereunder, whether
on account of principal, interest, fees or otherwise shall be made without
set-off or counterclaim and shall be made prior to 12:00 Noon Buffalo, New York
time on the due date thereof to the ADMINISTRATIVE AGENT for the accounts of the
LENDERS at the ADMINISTRATIVE AGENT’S offices in Buffalo, New York, in
immediately available U.S. Dollars. The ADMINISTRATIVE AGENT shall distribute
such payments to the LENDERS entitled to receive the same promptly upon receipt
in like funds as received.

          Section 2.6.2. Funding Of Loans. The LENDERS agree that the
ADMINISTRATIVE AGENT may assume that each LENDER will fund its pro rata portion
of each borrowing requested by the BORROWER in accordance with the terms of this
AGREEMENT and that the ADMINISTRATIVE AGENT may, in reliance upon such
assumption, make available to the BORROWER a corresponding amount. If such
amount is not funded and made available to the ADMINISTRATIVE AGENT by the time
required hereunder, any LENDER not making such timely funding shall pay to the
ADMINISTRATIVE AGENT on demand such amount with interest thereon at a rate equal
to the interest rate applicable to such borrowing. If such LENDER’S portion of
such borrowing is not made available to the ADMINISTRATIVE AGENT within three
(3) BUSINESS DAYS of the date required for funding, the ADMINISTRATIVE AGENT
shall be entitled to recover from any such LENDER the unfunded amount together
with interest thereon calculated at the fluctuating interest rate equal to the
ADJUSTED BASE RATE plus two hundred (200) BASIS POINTS. A certificate of the
ADMINISTRATIVE AGENT submitted to any LENDER with respect to any amounts owing
under this Section shall be conclusive in the absence of manifest error.

          Section 2.6.3. Ratable Sharing. Each borrowing by the BORROWER and
each

 



--------------------------------------------------------------------------------



 



payment of principal or interest (including prepayments) made by the BORROWER
upon the unpaid balances of the LOANS shall be shared ratably by the LENDERS in
accordance with their respective COMMITMENT PERCENTAGES. Any reduction in the
MAXIMUM AGGREGATE LOAN AMOUNT shall be made ratably among the LENDERS in
accordance with their respective COMMITMENT PERCENTAGES.

     Section 2.7. Application Of Payments. Except as expressly required to the
contrary by the terms of this AGREEMENT, all payments received upon the LOANS
may be applied first to SECURED PARTY EXPENSES, next to late payment charges,
then to accrued interest and the unpaid principal balances of the LOANS, or in
such other order as elected by the REQUIRED LENDERS.

     Section 2.8. Increased Costs And Reduced Return.

          Section 2.8.1. Yield Protection. If the adoption or change of any LAW,
rule, or any change in the interpretation or administration thereof by any
GOVERNMENTAL AUTHORITY, central bank, or comparable agency charged with the
interpretation or administration thereof, or compliance by any LENDER with any
request or directive (whether or not having the force of law) of any such
GOVERNMENTAL AUTHORITY, central bank, or comparable agency or any REGULATORY
CHANGE after the date of CLOSING: (a) subjects such LENDER to any tax, duty, or
other charge with respect to any LOAN or NOTE, or changes the basis of taxation
of any amounts payable to such LENDER under this AGREEMENT or any NOTE in
respect of any LOAN or otherwise with respect to any OBLIGATIONS (other than
taxes imposed on the overall net income of such LENDER by the jurisdiction in
which such LENDER has its principal office); (b) imposes, modifies, or deems
applicable any reserve, special deposit, assessment, compulsory loan, or similar
requirement (other than the RESERVE REQUIREMENT utilized in the determination of
the ADJUSTED LIBOR RATE) relating to any extensions of credit or other assets
of, or any deposits with or other liabilities or commitments of, such LENDER,
including the applicable LOANS extended by such LENDER hereunder or any other
OBLIGATIONS owing to such LENDER; or (c) imposes on such LENDER or the
applicable interbank market any other condition affecting this AGREEMENT or any
NOTE or any OBLIGATION or any of such extensions of credit or liabilities or
commitments or the costs of deposits maintained by any LENDER in obtaining funds
to carry any of the LOANS or OBLIGATIONS; and the result of any of the foregoing
is to increase the cost to such LENDER of the making, converting into,
continuing, or maintaining or participating in any LOAN or to reduce any yield
or sum received or receivable by such LENDER under this AGREEMENT or any NOTE
with respect to any LOAN or other OBLIGATION, then the BORROWER shall pay to
such LENDER on demand such amount or amounts as will compensate such LENDER for
such increased cost or reduction.

          Section 2.8.2. Changes In Capital Adequacy Requirements. If any LENDER
determines that the adoption or change of any CAPITAL ADEQUACY REQUIREMENT or
change in the interpretation or administration thereof by any GOVERNMENTAL
AUTHORITY, central bank, or comparable agency charged with the interpretation or
administration thereof, or any request or directive regarding capital adequacy
(whether or not having the force of law) of any such GOVERNMENTAL AUTHORITY,
central bank, or comparable agency after the date hereof has or would have the
effect of reducing the rate of return on the capital of such LENDER or any
corporation controlling such LENDER as a consequence of such LENDER’S
obligations hereunder to a level below that which such LENDER or such
corporation could have achieved but for such adoption, change, request, or
directive (taking into consideration its policies with respect to capital
adequacy), then from time to time upon demand the BORROWER shall pay to such
LENDER such additional amount or amounts as will compensate such LENDER for such
reduction.

          Section 2.8.3. Compensation To Lenders. Any LENDER claiming
compensation under this Section shall furnish to the BORROWER and to the
ADMINISTRATIVE AGENT a statement setting forth in reasonable detail the reason
and the additional amount or amounts to be paid to such LENDER hereunder and the
calculation thereof which shall be conclusive in the absence of manifest error.
In determining such amount, such LENDER may use any reasonable averaging and
attribution methods.

     Section 2.9. Taxes.

 



--------------------------------------------------------------------------------



 



          Section 2.9.1. No Deductions For Taxes. All payments by the BORROWER
to the SECURED PARTIES in accordance with this AGREEMENT, any of the NOTES, or
any other CREDIT DOCUMENT shall be made without deduction or withholding for any
TAXES. In addition, the BORROWER shall pay all OTHER TAXES.

          Section 2.9.2. Adjustments For Taxes; Obligation To Pay Taxes. If the
BORROWER is required by LAW to deduct or withhold any TAXES or OTHER TAXES from
or in respect of any sum payable to any secured party, then: (a) the sum payable
shall be increased as necessary so that, after making all required deductions
and withholdings (including deductions and withholdings applicable to additional
sums payable under this Section), such LENDER or the ADMINISTRATIVE AGENT, as
the case may be, receives and retains an amount equal to the sum it would have
received and retained had not such deductions or withholdings been made; (b) the
BORROWER shall make such deductions and withholdings; and (c) the BORROWER shall
pay the full amount deducted or withheld to the relevant taxing authority or
other authority in accordance with applicable LAWS.

          Section 2.9.3. Indemnification. The BORROWER agrees to indemnify and
hold harmless each of the SECURED PARTIES for the full amount of TAXES and OTHER
TAXES in the amount necessary to preserve the after-tax yield that each LENDER
would have received if such TAXES or OTHER TAXES, as the case may be, had not
been imposed, and any liability (including penalties, interest, additions to tax
and expenses) arising therefrom or with respect thereto, whether or not such
TAXES or OTHER TAXES, as the case may be, were correctly or legally asserted.
Payment under this indemnification shall be made by the BORROWER within thirty
(30) days after the date the applicable SECURED PARTY makes written demand
therefor.

          Section 2.9.4. Receipts. Within thirty (30) days after the date of any
payment by the BORROWER of TAXES or OTHER TAXES, the BORROWER shall furnish to
each applicable SECURED PARTY the original or a certified copy of a receipt
evidencing payment thereof, or other evidence of payment satisfactory to such
SECURED PARTY.

          Section 2.9.5. Foreign Lenders. Each LENDER organized under the laws
of a jurisdiction outside the United States shall from time to time if requested
in writing by the BORROWER, provide the BORROWER and the ADMINISTRATIVE AGENT
with: (a) Internal Revenue Service Form 1001 or 4224, as appropriate (or if such
LENDER is not a “bank” or other PERSON described in Section 881(c)(3) of the
CODE and cannot deliver either Internal Revenue Service Form 1001 or 4224
pursuant to clause (a) above, a Certificate of Non-Bank Status), or any
successor form prescribed by the Internal Revenue Service, certifying that such
LENDER is entitled to benefits under an income tax treaty to which the United
States is a party which establishes such LENDER is not subject to withholding
tax on payments of interest or certifying that the income receivable pursuant to
this AGREEMENT is effectively connected with the conduct of a trade or business
in the United States; (b) Internal Revenue Service Form W-8 or W-9, as
appropriate, or any successor form prescribed by the Internal Revenue Service;
and (c) any other form or certificate required by any taxing authority
(including any certificate required by Sections 871(h) and 881(c) of the CODE),
certifying that such LENDER is entitled to an exemption from a tax on payments
made upon any of the OBLIGATIONS.

          Section 2.9.6. Delivery Of Forms And Certificates. Each LENDER
required to deliver any forms, certificates or other evidence with respect to
United States federal income tax withholding matters pursuant to this Section
hereby agrees, from time to time after the initial delivery by such LENDER of
such forms, certificates or other evidence, that whenever a lapse in time or
change in circumstances renders such forms, certificates or other evidence
obsolete or inaccurate in any material respect, such LENDER shall promptly
deliver to the ADMINISTRATIVE AGENT and to the BORROWER two (2) new original
copies of Internal Revenue Service Form 1001 or 4224, as appropriate, a
Certificate of Non-Bank Status, or Internal Revenue Service Form W-8 or W-9, as
appropriate, as the case may be, properly completed and duly executed by such
LENDER, together with any other certificate or statement of exemption required
in order to confirm or establish that such LENDER is not subject to deduction or
withholding of United States federal income tax with respect to payments to such
LENDER under the

 



--------------------------------------------------------------------------------



 



CREDIT DOCUMENTS, or such LENDER shall notify the ADMINISTRATIVE AGENT and the
BORROWER of its inability to deliver any such forms, certificates or other
evidence.

          Section 2.9.7. Survival After Repayment. The payment and
indemnification obligations of the BORROWER under this entire Section 2.9 shall
survive the termination of this AGREEMENT and the repayment of the OBLIGATIONS.

     Section 2.10. Payments To Administrative Agent. The BORROWER shall pay to
the ADMINISTRATIVE AGENT for the ADMINISTRATIVE AGENT’S own account the fees and
expenses required by the LETTER AGREEMENT.

     Section 2.11. Facility Fee. The BORROWER shall pay to the ADMINISTRATIVE
AGENT for the pro rata accounts of the LENDERS on or before CLOSING a
non-refundable and unconditional facility fee of Three Hundred Eighteen Thousand
Seven Hundred Fifty Dollars ($318,750.00), which shall be the absolute property
of the LENDERS upon payment. The facility fee shall not be considered to be a
payment of any of the SECURED PARTY EXPENSES incurred in connection with the
LOANS and shall be paid independent of the amount of proceeds of the LOANS
ultimately advanced to the BORROWER.

     Section 2.12. Payments. All payments received by the SECURED PARTIES which
are to be applied to reduce the OBLIGATIONS shall be provisional and shall not
be considered final unless and until such payment is not subject to avoidance
under any provision of the United States Bankruptcy Code, as amended, including
Sections 547 and 550, or any state law governing insolvency or creditors’
rights. If any payment is avoided or set aside under any provision of the United
States Bankruptcy Code, including Sections 547 and 550, or any state law
governing insolvency or creditors’ rights, the payment shall be considered not
to have been made for all purposes of this AGREEMENT and the SECURED PARTIES
shall adjust their respective records to reflect the fact that the avoided
payment was not made and has not been credited against the OBLIGATIONS.

     Section 2.13. Advancements. If the BORROWER fails to perform any of its
agreements or covenants contained in this AGREEMENT or if the BORROWER fails to
protect or preserve the COLLATERAL or the status and priority of the security
interests of the SECURED PARTIES in the COLLATERAL, and such failure shall
remain uncured for three (3) BUSINESS DAYS after the ADMINISTRATIVE AGENT shall
have notified the BORROWER thereof, the ADMINISTRATIVE AGENT for the account of
the LENDERS may make advances to perform the same on behalf of the BORROWER to
protect or preserve the COLLATERAL or the status and priority of the security
interests of the SECURED PARTIES in the COLLATERAL, and all sums so advanced
shall immediately upon advance become secured by the security interests granted
in this AGREEMENT, and shall become part of the principal amount owed to the
LENDERS with interest to be assessed at the ADJUSTED BASE RATE plus two hundred
(200) BASIS POINTS. The BORROWER shall repay on demand all sums so advanced on
the BORROWER’S behalf, plus all expenses or costs incurred by the ADMINISTRATIVE
AGENT, on account of the LENDERS, including reasonable legal fees, with interest
thereon. The provisions of this Section shall not be construed to prevent the
institution of the rights and remedies of the ADMINISTRATIVE AGENT upon the
occurrence of an EVENT OF DEFAULT. The authorization contained in this Section
is not intended to impose any duty or obligation on the ADMINISTRATIVE AGENT to
perform any action or make any advancement on behalf of the BORROWER and is
intended to be for the sole benefit and protection of the LENDERS.

ARTICLE 3
SECURITY FOR THE OBLIGATIONS

     The payment, performance and satisfaction of the OBLIGATIONS shall be
secured by the following assurances of payment and security.

 



--------------------------------------------------------------------------------



 



     Section 3.1. Grant Of Security Interests. In order to secure the repayment
and performance of all OBLIGATIONS, both currently existing and arising in the
future, the BORROWER grants to the ADMINISTRATIVE AGENT for the benefit of the
SECURED PARTIES, and assigns as collateral to the ADMINISTRATIVE AGENT for the
benefit of the SECURED PARTIES, an immediate and continuing security interest in
and to the COLLATERAL. The BORROWER further pledges, hypothecates and grants to
the SECURED PARTIES a continuing security interest in and to, all amounts that
may be owing at any time and from time to time by any of the SECURED PARTIES to
the BORROWER in any capacity, including but not limited to any balance or share
belonging to the BORROWER of any deposit or other account with any of the
SECURED PARTIES, which security interest shall be independent of and in addition
to any right of set-off to which the SECURED PARTIES may be entitled.

     Section 3.2. Proceeds And Products. The security interests provided for
herein shall apply to the proceeds, including but not limited to insurance
proceeds, and the products of the COLLATERAL.

     Section 3.3. Priority Of Security Interests. Each of the LIENS granted by
the BORROWER to the SECURED PARTIES pursuant to any of the CREDIT DOCUMENTS
shall be perfected first priority LIENS, except for PERMITTED LIENS which by
operation of law or the written consent of the ADMINISTRATIVE AGENT constitute
prior encumbrances.

     Section 3.4. Future Advances. The LIENS granted by the BORROWER to the
SECURED PARTIES pursuant to the CREDIT DOCUMENTS shall secure all current and
all future advances made by the SECURED PARTIES to the BORROWER, or for the
account or benefit of the BORROWER. The SECURED PARTIES may advance or readvance
upon repayment by the BORROWER all or any portion of the sums loaned to the
BORROWER and any such advance or readvance shall be fully secured by the LIENS
created by the CREDIT DOCUMENTS.

     Section 3.5. Lock Box. Upon the written request of the ADMINISTRATIVE
AGENT, the BORROWER shall instruct all of its ACCOUNT DEBTORS during any
continuing EVENT OF DEFAULT to make all payments on the BORROWER’S RECEIVABLES
to a post office box to which the ADMINISTRATIVE AGENT alone shall have sole
access. All proceeds made to such post office box shall periodically be
withdrawn by the ADMINISTRATIVE AGENT and applied toward payment of all or any
part of the OBLIGATIONS, whether or not then due, in such order of application
as the ADMINISTRATIVE AGENT may determine. The ADMINISTRATIVE AGENT shall have
no obligation to provide any provisional or other credit for any deposited funds
which are not collected funds free of any rights of return.

     Section 3.6. Collection Of Receivables By Administrative Agent. The
ADMINISTRATIVE AGENT shall have the right during any continuing EVENT OF DEFAULT
to send notices of assignment or notices of the SECURED PARTIES’ security
interests to the ACCOUNT DEBTORS or any third party holding or otherwise
concerned with any of the COLLATERAL, and thereafter the ADMINISTRATIVE AGENT
shall have the sole right to collect the RECEIVABLES and to take possession of
the COLLATERAL and RECORDS relating thereto for the benefit of the SECURED
PARTIES. All of the SECURED PARTIES’ collection expenses shall be charged to the
BORROWER’S accounts and added to the OBLIGATIONS. During any continuing EVENT OF
DEFAULT, the ADMINISTRATIVE AGENT shall have the right to receive, indorse,
assign and deliver in the ADMINISTRATIVE AGENT’S name or the BORROWER’S name all
checks, drafts and other instruments for the payment of money relating to the
RECEIVABLES, and the BORROWER hereby waives notice of presentment, protest and
non-payment of any instrument so endorsed. The BORROWER hereby constitutes the
ADMINISTRATIVE AGENT or the ADMINISTRATIVE AGENT’S designee as its
attorney-in-fact with power during any continuing EVENT OF DEFAULT with respect
to the RECEIVABLES: (a) to indorse its name upon all notes, acceptances, checks,
drafts, money orders or other evidences of payment of COLLATERAL that may come
into the ADMINISTRATIVE AGENT’S possession; (b) to sign its name on any invoices
relating to any of the RECEIVABLES, drafts against ACCOUNT DEBTORS, assignments
and verifications of RECEIVABLES and notices to ACCOUNT DEBTORS; (c) to send
verifications of RECEIVABLES to any ACCOUNT DEBTOR; (d) to notify the Post
Office to change the address for delivery of mail addressed to it to such
address as the ADMINISTRATIVE AGENT may designate; (e) to receive and open all
mail addressed to it

 



--------------------------------------------------------------------------------



 



and to remove therefrom all cash, checks, drafts and other payments of money;
and (f) to do all other acts and things necessary, proper, or convenient to
carry out the terms and conditions and purposes and intent of this AGREEMENT.
All acts of such attorney or designee are hereby ratified and approved, and such
attorney or designee shall not be liable for any acts of omission or commission,
nor for any error of judgment or mistake of fact or law in accordance with this
AGREEMENT, with the exception of acts arising from wilful misconduct or gross
negligence. The power of attorney hereby granted, being coupled with an
interest, is irrevocable while any of the OBLIGATIONS remain unpaid. During any
continuing EVENT OF DEFAULT, the ADMINISTRATIVE AGENT, without notice to or
consent from the BORROWER, may sue upon or otherwise collect, extend the time of
payment of or compromise or settle for cash, credit or otherwise upon any terms,
any of the RECEIVABLES or any securities, instruments or insurances applicable
thereto or release the obligor thereon. The ADMINISTRATIVE AGENT is authorized
and empowered to accept the return of the goods represented by any of the
RECEIVABLES, without notice to or consent by the BORROWER, all without
discharging or in any way affecting the liability of the BORROWER under the
CREDIT DOCUMENTS. The ADMINISTRATIVE AGENT does not, by anything herein or in
any assignment or otherwise, assume any of the obligations of the BORROWER under
any contract or agreement assigned to the LENDER, and the ADMINISTRATIVE AGENT
shall not be responsible in any way for the performance by the BORROWER of any
of the terms and conditions thereof.

     Section 3.7. Maintenance Of Principal Accounts. As further security for the
OBLIGATIONS, the BORROWER agrees to maintain its principal operating accounts
with M&T so long as M&T is the ADMINISTRATIVE AGENT.

     Section 3.8. Guaranty Agreements. Each DOMESTIC SUBSIDIARY shall execute
and deliver a GUARANTY AGREEMENT in form and substance as Exhibit 3.8(a)
attached hereto, and shall execute and delivery a Security Agreement in form and
substance as Exhibit 3.8(b) attached hereto, pursuant to which such DOMESTIC
SUBSIDIARY shall: (a) secure its obligations arising from its GUARANTY
AGREEMENT; and (b) authorize the filing by the ADMINISTRATIVE AGENT of financing
statements in form and substance as Exhibit 3.8(c) attached hereto.

     Section 3.9. Stock Pledge Agreement. The BORROWER shall execute and deliver
to the ADMINISTRATIVE AGENT for the benefit of the SECURED PARTIES Stock Pledge
Agreements in form and substance as Exhibit 3.9 attached hereto, pursuant to
which the BORROWER shall further secure the repayment and performance of the
OBLIGATIONS by pledging: (a) all of the capital stock and ownership interests of
the BORROWER in each DOMESTIC SUBSIDIARY; and (b) the maximum amount of capital
stock and ownership interests of the BORROWER in each of its SUBSIDIARIES which
are not DOMESTIC SUBSIDIARIES that may be pledged without causing the
accumulated earnings and profits of such non-DOMESTIC SUBSIDIARIES to be
included in the income of the BORROWER for United States income tax purposes.

     Section 3.10. Further Assurances. The BORROWER agrees promptly to execute
and deliver all further instruments and documents and take all further action
that may be necessary or desirable or that the ADMINISTRATIVE AGENT may
reasonably request from time to time in order: (a) to perfect and protect the
security interests to be created hereby; (b) to enable the ADMINISTRATIVE AGENT
to exercise and enforce the rights and remedies of the SECURED PARTIES hereunder
in respect of the COLLATERAL; or (c) otherwise to effect the purposes of this
AGREEMENT.

ARTICLE 4
REPRESENTATIONS AND WARRANTIES

     To induce the SECURED PARTIES to enter into this AGREEMENT, the BORROWER
makes the representations and warranties set forth in this Article 4. The
BORROWER acknowledges the justifiable right of the SECURED PARTIES to rely upon
these representations and warranties. The BORROWER agrees to promptly notify the
ADMINISTRATIVE AGENT of the occurrence after the date of CLOSING of any
condition or event which would make any of the following representations and
warranties no longer

 



--------------------------------------------------------------------------------



 



materially accurate.

     Section 4.1. Accuracy Of Information. All information submitted by or on
behalf of the BORROWER or any of the GUARANTORS in connection with any of the
OBLIGATIONS was true, accurate and complete in all material respects as of the
date made and contains no knowingly false, incomplete or misleading statements.

     Section 4.2. No Litigation. Except as set forth on Schedule 4.2 attached
hereto, there are no actions, suits, citations, violations, directions, notices
or proceedings before any court or governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, affecting the BORROWER,
or the assets or properties thereof, which, if determined adversely to the
BORROWER: (a) could require the BORROWER to pay over more than One Million
Dollars ($1,000,000.00) or deliver assets the value of which exceeds that sum
(whether or not the claim is considered to be covered by insurance); or (b)
could reasonably be expected to be or cause a MATERIAL ADVERSE EVENT.

     Section 4.3. Liens. The LIENS granted by the BORROWER and its SUBSIDIARIES
to the SECURED PARTIES in accordance with the terms of the CREDIT DOCUMENTS will
have the priorities required by the CREDIT DOCUMENTS. No LIENS exist on any of
the assets of the BORROWER or its SUBSIDIARIES except for PERMITTED LIENS
against the COLLATERAL and any LIENS against the assets of the SUBSIDIARIES
which are expressly authorized by the terms of the CREDIT DOCUMENTS.

     Section 4.4. Authority; Approvals And Consents.

          Section 4.4.1. Authority. The BORROWER has the legal authority to
enter into each of the CREDIT DOCUMENTS and to perform, observe and comply with
all of its agreements and obligations thereunder, including, without limitation
the borrowings contemplated hereby.

          Section 4.4.2. Approvals. The execution and delivery by the BORROWER
of each of the CREDIT DOCUMENTS, the performance by the BORROWER of all of its
agreements and obligations under the CREDIT DOCUMENTS, and the borrowings
contemplated by this AGREEMENT, have been duly authorized by all necessary
action and will not: (a) contravene any provision of its organizational
documents; (b) conflict with, or result in a breach of the terms, conditions or
provisions of, or constitute a default under, or result in the creation of any
LIEN upon any of its property under any agreement, trust deed, indenture,
mortgage or other instrument to which it is a party or by which it or any of its
property is bound or affected (except for LIENS created for the benefit of the
SECURED PARTY); (c) violate or contravene any provision of any LAWS (including,
without limitation, Regulations T, U or X of the Board of Governors of the
Federal Reserve System) or any order, ruling or interpretation thereunder or any
decree, order of judgment of any court or GOVERNMENTAL AUTHORITY (all as from
time to time in effect and applicable to the BORROWER); or (d) require any
waivers, consents or approvals by any of its creditors which have not been
obtained.

          Section 4.4.3. Consents. Other than the filings and recordings
required to perfect the LIENS granted in accordance with the CREDIT DOCUMENTS,
no approval, consent, order, authorization or license by, or giving notice to,
or taking any other action with respect to, any governmental or regulatory
authority or agency is required for the execution and delivery by the BORROWER
of the CREDIT DOCUMENTS or for the performance by the BORROWER of any of the
agreements and obligations thereunder.

     Section 4.5. Binding Effect Of Documents, Etc. Each of the CREDIT DOCUMENTS
which the BORROWER has executed and delivered as contemplated and required to be
executed and delivered as of the date of CLOSING by this AGREEMENT, has been
duly executed and delivered by the BORROWER and is the legal, valid and binding
obligation of the BORROWER and is enforceable against the BORROWER in accordance
with all stated terms.

     Section 4.6. No Events Of Default. There is not currently existing any
action, event, or condition which presently constitutes a DEFAULT or an EVENT OF
DEFAULT.

 



--------------------------------------------------------------------------------



 



     Section 4.7. Guaranty Agreements. The GUARANTY AGREEMENTS and the
accompanying Security Agreements are the valid and binding obligations of the
GUARANTORS and are fully enforceable against the GUARANTORS in accordance with
all outstanding terms.

     Section 4.8. Taxes. The BORROWER and its SUBSIDIARIES have each: (a) filed
all federal, state and local tax returns and other reports which it is required
by applicable LAWS to file prior to the date hereof and which are material to
the conduct of the its business; (b) paid or caused to be paid all taxes,
assessments and other governmental charges that are due and payable prior to the
date hereof unless being contested in accordance with the procedures of
Section 5.8 hereof; and (c) made adequate provisions for the payment of such
taxes, assessments or other charges accruing but not yet payable. The BORROWER
has no knowledge of any deficiency or additional assessment in connection with
any taxes, assessments or charges not provided for on the books of account of
the BORROWER and its SUBSIDIARIES or reflected in the financial statements of
the BORROWER and its SUBSIDIARIES.

     Section 4.9. Compliance With Laws. The BORROWER has complied in all
material respects with all applicable LAWS, including, but not limited to, all
LAWS with respect to: (a) all restrictions, specifications, or other
requirements pertaining to products that it sells or to the services it
performs; (b) the conduct of its business; and (c) the use, maintenance, and
operation of the real and personal properties owned or leased by it in the
conduct of its business, except where noncompliance could not reasonably be
expected to be or result in a MATERIAL ADVERSE EVENT.

     Section 4.10. Chief Places Of Business, Etc. The chief executive office,
chief place of business, and the places where the BORROWER keeps its RECORDS
concerning the COLLATERAL are set forth on Schedule 4.10 attached hereto.

     Section 4.11. Location Of Inventory. The INVENTORY is located solely at the
BORROWER’S locations set forth on Schedule 4.11 attached hereto. None of the
INVENTORY is stored with or in the possession of any bailee, warehouseman, or
other similar PERSON, except as specifically disclosed on Schedule 4.11 attached
hereto.

     Section 4.12. Subsidiaries. All of the SUBSIDIARIES of the BORROWER are
identified on Schedule 4.12 attached hereto.

     Section 4.13. No Labor Agreements. The BORROWER is not subject to any
collective bargaining agreement or any agreement, contract, decree or order
requiring it to recognize, deal with or employ any PERSONS organized as a
collective bargaining unit or other form of organized labor.

     Section 4.14. Approvals. The BORROWER possesses all franchises, approvals,
licenses, contracts, merchandising agreements, merchandising contracts and
governmental approvals, registrations and exemptions necessary for it lawfully
to conduct its business and operation as presently conducted and as anticipated
to be conducted after the date of CLOSING, except where any such failure could
not reasonably be expected to be or result in a MATERIAL ADVERSE EVENT.

     Section 4.15. Financial Statements. The financial statements of the
BORROWER and its SUBSIDIARIES which have been delivered to the ADMINISTRATIVE
AGENT prior to the date of this AGREEMENT, fairly present the financial
condition of the BORROWER and its SUBSIDIARIES as of the respective dates
thereof and the results and operations of the BORROWER and its SUBSIDIARIES for
the fiscal periods ended on such respective dates, all in accordance with
G.A.A.P. The BORROWER has no direct or contingent liability or obligation known
to the BORROWER that would be required to be disclosed in the BORROWER’S
financial statements under G.A.A.P. that are not disclosed on the financial
statements delivered to the ADMINISTRATIVE AGENT or disclosed on Schedule 4.15
hereto. There has been no material adverse change in the financial condition of
the BORROWER and its SUBSIDIARIES since October 31, 2003.

     Section 4.16. Solvency. The BORROWER will be SOLVENT both before and after

 



--------------------------------------------------------------------------------



 



CLOSING, after giving effect to the OBLIGATIONS and all of the BORROWER’S
liabilities.

     Section 4.17. Fair Labor Standards Act. The BORROWER has complied in all
material respects with the Fair Labor Standards Act of 1938, as amended, except
to the extent that any noncompliance would not represent a MATERIAL ADVERSE
EVENT.

     Section 4.18. Employee Benefit Plans.

          Section 4.18.1. Compliance. The BORROWER and its ERISA AFFILIATES are
in compliance in all material respects with all applicable provisions of ERISA
and the regulations thereunder and of the CODE with respect to all EMPLOYEE
BENEFIT PLANS, except to the extent that any noncompliance would not represent a
MATERIAL ADVERSE EVENT.

          Section 4.18.2. Absence Of Termination Event. No TERMINATION EVENT has
occurred or is reasonably expected to occur with respect to any GUARANTEED
PENSION PLAN.

          Section 4.18.3. Actuarial Value. The actuarial present value (as
defined in Section 4001 of ERISA) of all benefit commitments (as defined in
Section 4001 of ERISA) under each GUARANTEED PENSION PLAN does not exceed the
assets of that plan.

          Section 4.18.4. No Withdrawal Liability. Except as set forth on
Schedule 4.18.4 attached hereto, neither the BORROWER nor any of its ERISA
AFFILIATES has incurred or reasonably expects to incur any withdrawal liability
under ERISA in connection with any MULTIEMPLOYER PLANS.

     Section 4.19. Environmental Conditions. Except as disclosed in Schedule
4.19 attached hereto:

          Section 4.19.1. Existence Of Permits. The BORROWER maintains all
legally required governmental permits, licenses, variances, clearances and all
other necessary approvals required under the ENVIRONMENTAL LAWS for use of the
FACILITIES and the operation and conduct of its business as currently conducted
(including, but not limited to, the handling, transporting, treating, storage,
disposal, discharge, or RELEASE of REGULATED SUBSTANCES, if any, into, on or
from the environment (including, but not limited to, any air, water, or soil))
from all applicable federal, state, and local governmental authorities
including, but not limited to, any and all appropriate federal or state
environmental protection agencies and other county or city departments
(collectively, the “EPA PERMITS”).

          Section 4.19.2. Compliance With Permits. Each issued EPA PERMIT is in
full force and effect, has not expired or been suspended, denied or revoked, and
is not under challenge by any PERSON. The BORROWER is in compliance in all
material aspects with each issued EPA PERMIT.

          Section 4.19.3. No Litigation. Neither the BORROWER nor any of the
FACILITIES is the subject of any private or governmental litigation, or to the
knowledge of the BORROWER, threatened litigation, LIEN or judicial or
administrative notice, order or action under ENVIRONMENTAL LAWS involving the
BORROWER or any of the FACILITIES relating to REGULATED SUBSTANCES or
liabilities under ENVIRONMENTAL LAWS.

          Section 4.19.4. No Releases. To the best knowledge of the BORROWER,
there has been no RELEASE into, on or from any of the FACILITIES and no
REGULATED SUBSTANCES are located on or have been treated, stored, processed,
disposed of, handled or transported to or from, any of the FACILITIES in
violation of any ENVIRONMENTAL LAWS. To the best knowledge of the BORROWER, no
REGULATED SUBSTANCES have been treated, stored, disposed, RELEASED, located,
discharged, possessed, managed, processed, or otherwise handled in the operation
or conduct of the BORROWER’S business in violation of any ENVIRONMENTAL LAWS.
The BORROWER is in compliance in all material respects with all ENVIRONMENTAL
LAWS affecting the FACILITIES and the BORROWER’S business.

 



--------------------------------------------------------------------------------



 



          Section 4.19.5. Transportation. The BORROWER does not transport, in
any manner, any REGULATED SUBSTANCES except in the ordinary course of the
BORROWER’S business in material compliance with all ENVIRONMENTAL LAWS.

          Section 4.19.6. No Violation Notices. The BORROWER has not received
any notices that any REGULATED SUBSTANCES transported from any FACILITY have
been disposed of in violation of any ENVIRONMENTAL LAWS.

          Section 4.19.7. No Notice Of Violations. The BORROWER has not received
written notice of any circumstances which would be likely to result in any
obligation under any ENVIRONMENTAL LAW to investigate or remediate any REGULATED
SUBSTANCES in, on or under any of the FACILITIES.

     Section 4.20. Investment Company Act. The BORROWER is not subject to
regulation as an “investment company” under the Investment Company Act of 1940,
as amended.

     Section 4.21. Public Utility Holding Company Act. The BORROWER is not a
“holding company,” or a “subsidiary company” of a “holding company,” or an
“affiliate” of a “holding company” or of a “subsidiary company” of a “holding
company” within the meaning of the Public Utility Holding Company Act of 1935,
as amended.

ARTICLE 5
AFFIRMATIVE COVENANTS

     The BORROWER agrees during the term of this AGREEMENT and while any
OBLIGATIONS are outstanding and unpaid to do and perform each of the acts and
promises set forth in this Article 5:

     Section 5.1. Payment And Performance. All OBLIGATIONS shall be paid and
performed in full when and as due.

     Section 5.2. Insurance. The BORROWER agrees to obtain and maintain such
business interruption, casualty, liability, products liability and other
insurance coverages as are reasonable, customary and prudent for businesses
engaged in activities similar to the business activities of the BORROWER.
Without limitation to the foregoing, the BORROWER agrees to maintain for all of
its assets and properties, whether real, personal, or mixed and including but
not limited to the COLLATERAL, fire and extended coverage casualty insurance in
amounts satisfactory to the ADMINISTRATIVE AGENT in the exercise of its
reasonable discretion and sufficient to prevent any co-insurance liability
(which amount shall be the full insurable value of the assets and properties
insured unless the ADMINISTRATIVE AGENT in writing agrees to a lesser amount),
naming the ADMINISTRATIVE AGENT as sole loss payee with respect to the
COLLATERAL, with insurance companies and upon policy forms containing standard
mortgagee clauses which are acceptable to and approved by the ADMINISTRATIVE
AGENT. The BORROWER shall submit to the ADMINISTRATIVE AGENT reasonable evidence
of such casualty insurance policies and of the payment of the premiums due on
the same. The casualty insurance policies shall be endorsed so as to make them
noncancellable unless thirty (30) days prior written notice of cancellation is
provided to the ADMINISTRATIVE AGENT.

     Section 5.3. Books And Records. The BORROWER shall notify the
ADMINISTRATIVE AGENT in writing if the BORROWER modifies or changes its method
of accounting in any material respect or enters into, modifies, or terminates
any agreement presently existing, or at any time hereafter entered into with any
third party accounting firm for the preparation and/or storage of the BORROWER’S
accounting records.

     Section 5.4. Collection Of Accounts; Sale Of Inventory. The BORROWER shall
only collect its RECEIVABLES and sell its INVENTORY in the ordinary course of
the BORROWER’S business.

 



--------------------------------------------------------------------------------



 



     Section 5.5. Notice Of Litigation And Proceedings. The BORROWER shall give
prompt notice to the ADMINISTRATIVE AGENT of any action, suit, citation,
violation, direction, notice or proceeding before any court or governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, affecting the BORROWER, or the assets or properties thereof, which, if
determined adversely to the BORROWER: (a) could require the BORROWER to pay over
more than One Million Dollars ($1,000,000.00) or deliver assets the value of
which exceeds that sum (whether or not the claim is considered to be covered by
insurance); or (b) could reasonably be expected to be or cause a MATERIAL
ADVERSE EVENT.

     Section 5.6. Payment Of Liabilities To Third Persons. The BORROWER shall
pay when and as due, or within applicable grace periods, all liabilities due to
third persons which either individually or in the aggregate unpaid amount exceed
Two Million Dollars ($2,000,000.00), except when the amount thereof is being
contested in good faith by appropriate proceedings and with adequate reserves
therefor being set aside.

     Section 5.7. Notice Of Change Of Business Location. The BORROWER shall
notify the ADMINISTRATIVE AGENT thirty (30) days in advance of: (a) any change
in the location of its existing offices or place of business; (b) the
establishment of any new, or the discontinuation of any existing, place of
business; and (c) any change in or addition to the locations at which the
COLLATERAL is kept. Prior to moving any COLLATERAL to any location not owned by
the BORROWER (other than deliveries to ACCOUNT DEBTORS of sold or leased items),
the BORROWER shall obtain and deliver to the ADMINISTRATIVE AGENT an agreement,
in form and substance acceptable to the ADMINISTRATIVE AGENT, pursuant to which
the owner of such location shall: (i) subordinate any rights which it may have,
or thereafter may obtain, in any of the COLLATERAL to the rights and security
interests of the SECURED PARTIES in the COLLATERAL; (ii) acknowledge the
security interests of the SECURED PARTIES in the COLLATERAL; and (iii) allow the
ADMINISTRATIVE AGENT access to the COLLATERAL in order to remove the COLLATERAL
from such location. In the event any COLLATERAL is stored with a warehousemen or
other bailee, and the COLLATERAL is evidenced by a negotiable document of title,
the BORROWER shall immediately deliver the document of title to the
ADMINISTRATIVE AGENT.

     Section 5.8. Payment Of Taxes. The BORROWER shall pay or cause to be paid
when and as due all taxes, assessments and charges or levies imposed upon it or
on any of its property or which it is required to withhold and pay over to the
taxing authority or which it must pay on its income, except where contested in
good faith, by appropriate proceedings and at its own cost and expense;
provided, however, that the BORROWER shall not be deemed to be contesting in
good faith by appropriate proceedings unless: (a) such proceedings operate to
prevent the taxing authority from attempting to collect the taxes, assessments
or charges; (b) the COLLATERAL is not subject to sale, forfeiture or loss during
such proceedings; (c) the BORROWER’S contest does not subject the SECURED
PARTIES to any claim by the taxing authority or any other person; (d) the
BORROWER establishes appropriate reserves in accordance with G.A.A.P. for the
payment of all taxes, assessments, charges, levies, legal fees, court costs and
other expenses for which the BORROWER would be liable if unsuccessful in the
contest; (e) the BORROWER prosecutes the contest continuously to its final
conclusion; and (f) at the conclusion of the proceedings, the BORROWER promptly
pays all amounts determined to be payable, including but not limited to all
taxes, assessments, charges, levies, legal fees and court costs.

     Section 5.9. Inspections Of Records. The BORROWER shall permit
representatives of the ADMINISTRATIVE AGENT access to the BORROWER’S places of
business, at intervals and at such times as determined by the ADMINISTRATIVE
AGENT, to inspect the COLLATERAL and to review and make extracts from or
photocopies of the books and records of the BORROWER; provided, however, that in
the absence of any continuing DEFAULT or EVENT OF DEFAULT, such inspections and
reviews shall be conditioned upon reasonable advance notice to the BORROWER and
at times reasonably convenient to the BORROWER. The BORROWER agrees to reimburse
the ADMINISTRATIVE AGENT for the reasonable audit fees and other expenses
incurred by the ADMINISTRATIVE AGENT in connection with such inspections;
provided, however, that unless a DEFAULT or an EVENT OF DEFAULT shall have
occurred and be continuing, the BORROWER shall have no obligation to pay for
more than one audit or inspection in any single twelve-month period.

 



--------------------------------------------------------------------------------



 



     Section 5.10. Documentation Of Collateral. The BORROWER agrees that upon
the request of the ADMINISTRATIVE AGENT, the BORROWER will provide the
ADMINISTRATIVE AGENT with: (a) written statements or schedules identifying and
describing the COLLATERAL, and all additions, substitutions, and replacements
thereof, in such detail as the ADMINISTRATIVE AGENT may reasonably require; (b)
copies of ACCOUNT DEBTORS’ invoices or billing statements; (c) evidence of
shipment or delivery of GOODS or merchandise to or performance of services for
ACCOUNT DEBTORS; and (d) such other schedules and information as the
ADMINISTRATIVE AGENT reasonably may require. The items to be provided under this
Section shall be in form satisfactory to the ADMINISTRATIVE AGENT in its
reasonable discretion and are to be executed and delivered to the ADMINISTRATIVE
AGENT from time to time solely for the ADMINISTRATIVE AGENT’S convenience in
maintaining RECORDS of the COLLATERAL.

     Section 5.11. Reporting Requirements. The BORROWER shall submit the
following items to the ADMINISTRATIVE AGENT:

          Section 5.11.1. Inventory Reports. On or before the date of CLOSING
and thereafter as periodically requested by the ADMINISTRATIVE AGENT, reports of
INVENTORY on such reporting forms as are required by the ADMINISTRATIVE AGENT
from time to time, certified to be accurate and correct by the chief financial
officer of the BORROWER, which reports shall be compiled in a manner acceptable
to the ADMINISTRATIVE AGENT in its reasonable discretion.

          Section 5.11.2. Receivables And Accounts Payable Reports. On or before
the date of CLOSING and thereafter as periodically requested by the
ADMINISTRATIVE AGENT : (a) a report and aging of the BORROWER’S ACCOUNTS; and
(b) an accounts payable report and aging, both in form reasonably acceptable to
the ADMINISTRATIVE AGENT and containing such information as the ADMINISTRATIVE
AGENT may specify from time to time. Such reports shall be accompanied by such
reports, copies of sales journals, remittance reports, and other documentation
as the ADMINISTRATIVE AGENT may reasonably request from time to time.

          Section 5.11.3. Quarterly Financial Statements. As soon as available
and in any event within forty-five (45) calendar days after the end of each of
the first three FISCAL QUARTERS of each FISCAL YEAR, the BORROWER shall submit
to the ADMINISTRATIVE AGENT a consolidated balance sheet of the BORROWER and its
SUBSIDIARIES as of the end of such quarter, a consolidated statement of income
and retained earnings of the BORROWER and its SUBSIDIARIES for the period
commencing at the end of the previous FISCAL YEAR and ending with the end of
such FISCAL QUARTER, and a consolidated statement of cash flow of the BORROWER
and its SUBSIDIARIES for the portion of the FISCAL YEAR ended with the last day
of such quarter, all in reasonable detail and stating in comparative form the
respective consolidated figures for the corresponding date and period in the
previous FISCAL YEAR and all prepared in accordance with G.A.A.P. and certified
by the chief financial officer of the BORROWER (subject to year-end
adjustments).

          Section 5.11.4.Annual Financial Statements. As soon as available and
in any event within ninety (90) calendar days after the end of each FISCAL YEAR
of the BORROWER, the BORROWER shall submit to the ADMINISTRATIVE AGENT a
consolidated balance sheet of the BORROWER and its SUBSIDIARIES as of the end of
such FISCAL YEAR and a consolidated statement of income and retained earnings of
the BORROWER and its SUBSIDIARIES for such FISCAL YEAR, and a consolidated
statement of cash flow of the BORROWER and its SUBSIDIARIES for such FISCAL
YEAR, all in reasonable detail and stating in comparative form the respective
consolidated figures for the corresponding date and period in the prior FISCAL
YEAR and all prepared in accordance with G.A.A.P. and accompanied by an audited
opinion thereon acceptable to the ADMINISTRATIVE AGENT by independent
accountants selected by the BORROWER and acceptable to the ADMINISTRATIVE AGENT.

          Section 5.11.5. SEC And Other Filings. Within five (5) days after the
sending, filing, or receipt thereof, and to the extent not readily available to
the public through the internet, copies of: (a) all financial statements,
reports, notices and proxy statements that the BORROWER sends to its
shareholders; and (b) all regular, periodic and special reports, registration
statements and prospectuses

 



--------------------------------------------------------------------------------



 



that the BORROWER renders to or files with the Securities And Exchange
Commission or any national securities exchange, including without limitation
each of the Forms 10-K and 10-Q filed by the BORROWER with the Securities And
Exchange Commission.

          Section 5.11.6. Management Letters. Promptly upon receipt thereof, the
BORROWER shall submit to the ADMINISTRATIVE AGENT copies of any management
letter or similar report submitted to the BORROWER or any SUBSIDIARY by
independent certified public accountants in connection with the examination of
the financial statements of the BORROWER or any SUBSIDIARY made by such
accountants.

          Section 5.11.7. Quarterly Officer’s Certificates. Within forty-five
(45) calendar days after the end of each FISCAL QUARTER, the BORROWER shall
submit to the ADMINISTRATIVE AGENT certificates of the chief financial officer
of the BORROWER certifying that: (a) there exists no DEFAULT or EVENT OF
DEFAULT, or if a DEFAULT or an EVENT OF DEFAULT exists, specifying the nature
thereof, the period of existence thereof and what action the BORROWER proposes
to take with respect thereto; (b) no material adverse change in the condition,
financial or otherwise, business, property or results of operations of the
BORROWER has occurred since the previous certificate was sent to the
ADMINISTRATIVE AGENT by the BORROWER or, if any such change has occurred,
specifying the nature thereof and what action the BORROWER has taken or proposes
to take with respect thereto; (c) all insurance premiums then due have been
paid; (d) all taxes then due have been paid or, for those taxes which have not
been paid, a statement of the taxes not paid and a description of the BORROWER’S
rationale therefor; (e) no material litigation, investigation or proceedings, or
injunction, writ or restraining order not previously disclosed in writing to the
ADMINISTRATIVE AGENT is pending or threatened or, if any such litigation,
investigation, proceeding, injunction, writ or order is pending, describing the
nature thereof; (f) stating whether or not the GUARANTORS and the BORROWER are
in compliance with the covenants in this AGREEMENT, including a calculation of
the financial covenants in the schedule attached to such officers’ certificates
in form satisfactory to the ADMINISTRATIVE AGENT; and (g) the LEVERAGE RATIO of
the BORROWER for the most recently ended FISCAL QUARTER. Each of such quarterly
certificates shall state whether the BORROWER has made any acquisitions, the
terms of such acquisitions, and whether or not the BORROWER is in compliance
with Section 6.7 of this AGREEMENT.

          Section 5.11.8. Reports To Other Creditors. Promptly after the
furnishing thereof, the BORROWER shall submit to the ADMINISTRATIVE AGENT copies
of any statement or report furnished to any other PERSON pursuant to the terms
of any indenture, loan, or credit or similar agreement and not otherwise
required to be furnished to the ADMINISTRATIVE AGENT pursuant to any other
provisions of this AGREEMENT.

          Section 5.11.9. Defaults. The BORROWER shall notify the ADMINISTRATIVE
AGENT immediately of the occurrence of any DEFAULT or EVENT OF DEFAULT, setting
forth in such notice the details thereof, and the action which the BORROWER is
taking or proposes to take with respect thereto.

          Section 5.11.10. Management Changes. The BORROWER shall notify the
ADMINISTRATIVE AGENT promptly of any changes in the personnel holding the
positions of Chief Executive Officer, Chief Financial Officer, or President of
the BORROWER.

          Section 5.11.11. General Information. In addition to the items set
forth in subparagraphs 5.11.1 through 5.11.10 above, the BORROWER agrees to
submit to the ADMINISTRATIVE AGENT such other information respecting the
condition or operations, financial or otherwise, of the BORROWER and its
SUBSIDIARIES as the ADMINISTRATIVE AGENT may reasonably request from time to
time.

     Section 5.12. Employee Benefit Plans And Guaranteed Pension Plans. The
BORROWER will, and will cause each of its ERISA AFFILIATES to: (a) comply with
all material requirements imposed by ERISA and the CODE, applicable from time to
time to any of its GUARANTEED PENSION PLANS or EMPLOYEE BENEFIT PLANS; (b) make
full payment when due of all amounts which, under the

 



--------------------------------------------------------------------------------



 



provisions of EMPLOYEE BENEFIT PLANS or under applicable LAW, are required to be
paid as contributions thereto; (c) not permit to exist any material accumulated
funding deficiency, whether or not waived; (d) file on a timely basis all
reports, notices and other filings required by any governmental agency with
respect to any of its EMPLOYEE BENEFITS PLANS; (e) make any payments to
MULTIEMPLOYER PLANS required to be made under any agreement relating to such
MULTIEMPLOYER PLANS, or under any LAW pertaining thereto; (f) not amend or
otherwise alter any GUARANTEED PENSION PLAN if the effect would be to cause the
actuarial present value of all benefit commitments under any GUARANTEED PENSION
PLAN to be less than the current value of the assets of such GUARANTEED PENSION
PLAN allocable to such benefit commitments; (g) furnish to all participants,
beneficiaries and employees under any of the EMPLOYEE BENEFIT PLANS, within the
periods prescribed by LAW, all reports, notices and other information to which
they are entitled under applicable LAW; and (h) take no action which would cause
any of the EMPLOYEE BENEFIT PLANS to fail to meet any qualification requirement
imposed by the CODE, except to the extent that any such failure to act or comply
would not be or result in a MATERIAL ADVERSE EVENT. As used in this Section, the
term “accumulated funding deficiency” has the meaning specified in Section 302
of ERISA and Section 412 of the CODE, and the terms “actuarial present value,”
“benefit commitments” and “current value” have the meaning specified in
Section 4001 of ERISA.

     Section 5.13. Compliance With Laws. Except to the extent described in
Schedule 4.19 attached hereto, the BORROWER shall comply in all material
respects with all applicable LAWS, the non-compliance with which would or could
reasonably be expected to cause a MATERIAL ADVERSE EVENT, including, but not
limited to, all LAWS with respect to: (a) all restrictions, specifications, or
other requirements pertaining to products that it sells or to the services it
performs; (b) the conduct of its business; (c) the use, maintenance, and
operation of the real and personal properties owned or leased by it in the
conduct of its business; and (d) the obtaining and maintenance of all necessary
licenses, franchises, permits and governmental approvals, registrations and
exemptions necessary to engage in its business. Without limiting the generality
of the preceding sentence, the BORROWER shall: (i) comply in all material
respects with, and ensure such compliance by all tenants and subtenants, if any,
with, all applicable ENVIRONMENTAL LAWS and obtain and comply in all material
respects with and maintain, and ensure that all tenants and subtenants obtain
and comply with and maintain, any and all licenses, approvals, notifications,
registrations or permits required by applicable ENVIRONMENTAL LAWS; (ii) conduct
and complete all investigations, studies, sampling and testing, and all
remedial, removal and other actions required under ENVIRONMENTAL LAWS, and
promptly comply with all lawful orders and directives of any governmental
authority regarding ENVIRONMENTAL LAWS; and (iii) defend, indemnify and hold
harmless the SECURED PARTIES and their employees, agents, officers and
directors, from and against any claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature known or
unknown, contingent or otherwise, arising out of, or in any way relating to the
violation of, noncompliance with or liability under any ENVIRONMENTAL LAWS
applicable to the operations of the BORROWER, or any lawful orders, requirements
or demands of governmental authorities related thereto, including, without
limitation, reasonable attorney’s and consultant’s fees, investigation and
laboratory fees, response costs, court costs and litigation expenses, except to
the extent that any of the foregoing directly result from the gross negligence
or willful misconduct of any SECURED PARTY or the employees, agents, officers
and directors of any SECURED PARTY. The BORROWER agrees to promptly notify the
ADMINISTRATIVE AGENT of any RELEASE of a REGULATED SUBSTANCE on, to or from any
FACILITY in violation of any ENVIRONMENTAL LAWS or of any notice received by the
BORROWER that the BORROWER or any FACILITY is not in compliance with any
ENVIRONMENTAL LAWS.

     Section 5.14. Fixed Charge Coverage Ratio. The BORROWER and its
SUBSIDIARIES shall maintain a FIXED CHARGE COVERAGE RATIO of not less than 1.2
to 1.0, measured as of the last day of each FISCAL QUARTER.

     Section 5.15. Minimum Liquidity. The BORROWER shall at all times maintain
PERMITTED INVESTMENTS with a minimum aggregate value of not less than
Twenty-Five Million Dollars ($25,000,000.00), and shall provide the
ADMINISTRATIVE AGENT with such periodic confirmation thereof as requested by the
ADMINISTRATIVE AGENT from time to time.

 



--------------------------------------------------------------------------------



 



ARTICLE 6
NEGATIVE COVENANTS

     The BORROWER covenants while any OBLIGATIONS are outstanding and unpaid not
to do or to permit to be done or to occur any of the acts or occurrences set
forth in this Article 6 without the prior written authorization of the
ADMINISTRATIVE AGENT.

     Section 6.1. No Change Of Name, Merger, Etc. The BORROWER shall not change
its name or enter into any merger, consolidation, or reorganization, other than
the following mergers, provided that the BORROWER is the sole surviving entity
thereof: (a) mergers between the BORROWER and its SUBSIDIARIES; and (b) mergers
in connection with acquisitions by the BORROWER which are otherwise permitted by
Section 6.7 of this AGREEMENT.

     Section 6.2. Dispositions. Neither the BORROWER nor its SUBSIDIARIES may
make any DISPOSITIONS other than: (a) DISPOSITIONS which do not constitute
PREPAYMENT DISPOSITIONS; or (b) PREPAYMENT DISPOSITIONS with respect to which
the NET AVAILABLE PROCEEDS arising therefrom are applied as required by the
terms of Section 2.4 of this AGREEMENT.

     Section 6.3. No Encumbrance Of Assets. Neither the BORROWER nor its
SUBSIDIARIES shall mortgage, pledge, grant or permit to exist any LIENS upon any
of its assets of any kind, now owned or hereafter acquired, except for PERMITTED
LIENS. The BORROWER agrees that it will not grant to any PERSON other than the
SECURED PARTIES any negative pledges applicable to any of the assets of the
BORROWER.

     Section 6.4. No Indebtedness. The BORROWER shall not incur, create, assume,
or permit to exist any INDEBTEDNESS except: (a) the OBLIGATIONS; (b)
INDEBTEDNESS secured by PERMITTED LIENS; (c) INDEBTEDNESS owed to SUBSIDIARIES;
(d) INDEBTEDNESS owed to Genencor International, Inc. in the principal amount of
Ten Million Dollars ($10,000,000.00); and (e) additional unsecured INDEBTEDNESS
not to exceed One Million Dollars ($1,000,000.00) in aggregate amount at any
time.

     Section 6.5. Restricted Payments. The BORROWER shall not make any
RESTRICTED PAYMENTS.

     Section 6.6. Transactions With Affiliates. The BORROWER shall not make any
contract for the purchase of any items from any AFFILIATE or the performance of
any services (including employment services) by any AFFILIATE, unless such
contract is on terms which fairly represent generally available terms to be
obtained in transactions of a similar nature with independent third PERSONS.

     Section 6.7. Loans, Investments And Sale-Leasebacks. The BORROWER and its
SUBSIDIARIES shall not make any advance, loan, investment, or acquisition of the
assets or equity interests of any other entity or enter into any sale-leaseback
transactions other than: (a) PERMITTED INVESTMENTS; (b) employee loans and
advances not to exceed Two Hundred Fifty Thousand Dollars ($250,000.00) in
aggregate amount outstanding at any time; (c) capital contributions and loans
made by the BORROWER to its SUBSIDIARIES or made by the BORROWER’S SUBSIDIARIES
to the BORROWER; (d) acquisitions of the stock or assets of another entity to
the extent that: (i) such entity is engaged only in business ventures consistent
with the BORROWER’S line of business, (ii) the aggregate value of all
consideration (including cash and stock of the BORROWER) paid in any FISCAL YEAR
for such acquisitions does not exceed Five Million Dollars ($5,000,000.00), and
(iii) no DEFAULT or EVENT OF DEFAULT either exists at the time of the subject
acquisition or would be caused by the making of the acquisition; or (e) INTEREST
RATE HEDGES and currency hedges for non-speculative, ordinary course of business
purposes.

     Section 6.8. No Assignment. The BORROWER shall not assign or attempt to
assign its rights under this AGREEMENT.

 



--------------------------------------------------------------------------------



 



     Section 6.9. No Alteration Of Line Of Business. The BORROWER shall not
amend or change materially its line of business, nor shall it engage in business
ventures other than business ventures which are consistent with its line of
business.

     Section 6.10. Unpermitted Uses Of Loan Proceeds. The BORROWER shall not use
any part of the proceeds of the LOANS hereunder for any purpose which
constitutes a violation of, or is inconsistent with, regulations of the Board of
Governors of the Federal Reserve System, including without limitation, the
purchase or carrying of (or refinancing of indebtedness originally incurred to
purchase or carry) margin securities.

     Section 6.11. Changes In Fiscal Year. The BORROWER shall not change its
FISCAL YEAR without providing the ADMINISTRATIVE AGENT with ninety (90) days
advance written notice thereof.

     Section 6.12. Subsidiaries. The BORROWER shall not form or acquire any
SUBSIDIARIES unless: (a) the BORROWER complies with the requirements of
Sections 3.8 and 3.9 of this AGREEMENT; and (b) the acquisition or the formation
of the SUBSIDIARY does not violate any of the restrictions of Section 6.7 of
this AGREEMENT.

     Section 6.13. Leverage Ratio. The LEVERAGE RATIO shall not exceed: (a) 2.5
to 1.0 from the date of CLOSING through October 30, 2004; (b) 2.25 to 1.0 from
October 31, 2004 through October 30, 2005; and (c) 2.0 to 1.0 from October 31,
2005 and thereafter.

ARTICLE 7
EVENTS OF DEFAULT

     The occurrence of any of the following events shall constitute an EVENT OF
DEFAULT.

     Section 7.1. Failure To Pay. The failure or refusal of the BORROWER to pay:
(a) all or any amount or installment of principal due upon the LOANS (whether
such payment is scheduled or is a mandatory prepayment or is due as a result of
the acceleration of the LOANS or is otherwise required by the CREDIT DOCUMENTS);
(b) any payment of interest due upon the LOANS within three (3) BUSINESS DAYS
after the date due; or (c) any other monetary OBLIGATION within three
(3) BUSINESS DAYS after demand therefor by the ADMINISTRATIVE AGENT.

     Section 7.2. Violation Of Covenants. The failure or refusal of the BORROWER
to timely perform, observe, and comply with: (a) any covenant, agreement, or
condition contained in Sections 5.14 or 5.15 of this AGREEMENT or in Article 6
of this AGREEMENT; (b) the failure of the BORROWER to provide any of the reports
or items required by Section 5.11 of this AGREEMENT within ten (10) BUSINESS
DAYS after notice thereof by the ADMINISTRATIVE AGENT to the BORROWER; and
(c) any other covenant, agreement, or condition contained in this AGREEMENT
(other than the failure to pay the OBLIGATIONS as described above in
Section 7.1), and such failure or refusal continues for a period of thirty
(30) consecutive BUSINESS DAYS after notice thereof by the ADMINISTRATIVE AGENT
to the BORROWER.

     Section 7.3. Representation Or Warranty. The failure of any representation
or warranty made by the BORROWER or by any of the GUARANTORS to be true in any
material respect, as of the date made.

     Section 7.4. Default Under Credit Documents. A breach of or default by the
BORROWER under the terms, covenants, and conditions set forth in any other
CREDIT DOCUMENT after the expiration of any applicable rights of cure.

     Section 7.5. Cross-Default. A breach of or default under the terms,
covenants, or conditions of any agreement, loan, guaranty, or other credit
transactions of the BORROWER or any of the

 



--------------------------------------------------------------------------------



 



GUARANTORS with Genencor International, Inc., or with any other holder of
INDEBTEDNESS, involving either individually or in the aggregate an unpaid
balance in excess of Two Million Dollars ($2,000,000.00), after the expiration
of any applicable rights of cure.

     Section 7.6. Judgments. The BORROWER or any of the GUARANTORS shall suffer
final judgments for the payment of money aggregating in excess of Two Million
Dollars ($2,000,000.00) and shall not discharge the same within a period of
thirty (30) days unless, pending further proceedings, execution has not been
commenced or if commenced has been effectively stayed.

     Section 7.7. Levy By Judgment Or Lien Creditor. A judgment or lien creditor
of the BORROWER shall obtain possession of any of the COLLATERAL by any means,
including but not limited to levy, distraint, replevin or self-help, and the
BORROWER shall not remedy same within thirty (30) days thereof; or a writ of
garnishment is served on the LENDER relating to any of the accounts of the
BORROWER maintained with the ADMINISTRATIVE AGENT or any other SECURED PARTY.

     Section 7.8. Failure To Pay Liabilities. The BORROWER shall fail to pay any
of its debts, in an aggregate amount in excess of Two Million Dollars
($2,000,000.00), due to any third PERSON and such failure shall continue beyond
any applicable grace period, unless the BORROWER holds a good faith defense to
payment and has set aside reasonable reserves for the payment thereof.

     Section 7.9. Involuntary Insolvency Proceedings. The institution of
involuntary INSOLVENCY PROCEEDINGS against the BORROWER and the failure of any
such INSOLVENCY PROCEEDINGS to be dismissed before the earliest to occur of:
(a) the date which is sixty (60) days after the institution of such INSOLVENCY
PROCEEDINGS; (b) the entry of any order for relief in the INSOLVENCY PROCEEDING
or any order adjudicating the BORROWER insolvent; or (c) the impairment (as to
validity, priority or otherwise) of any security interest or LIEN of the SECURED
PARTIES in any of the COLLATERAL.

     Section 7.10. Voluntary Insolvency Proceedings. The commencement by the
BORROWER of INSOLVENCY PROCEEDINGS.

     Section 7.11. Insolvency Proceedings Pertaining To Subsidiaries. The
occurrence of any of the events listed in Sections 7.9 and 7.10 above to any
SUBSIDIARY of the BORROWER.

     Section 7.12. Material Adverse Event. The occurrence of a MATERIAL ADVERSE
EVENT.

     Section 7.13. Default By Guarantors. The failure by any of the GUARANTORS
to satisfy any obligation imposed upon the GUARANTORS in the GUARANTY AGREEMENTS
or their respective Security Agreements, after the expiration of any cure
rights.

     Section 7.14. Attempt To Terminate Guaranties. The receipt by the LENDER of
notice from a GUARANTOR that such GUARANTOR is attempting to terminate or limit
any portion of its obligations under a GUARANTY AGREEMENT.

     Section 7.15. ERISA. If any TERMINATION EVENT shall occur and as of the
date thereof or any subsequent date, the sum of the various liabilities of the
BORROWER and its ERISA AFFILIATES (such liabilities to include, without
limitation, any liability to the Pension Benefit Guaranty Corporation (or any
successor thereto) or to any other party under Sections 4062, 4063, or 4064 of
ERISA or any other provision of LAW and to be calculated after giving effect to
the tax consequences thereof) resulting from or otherwise associated with such
event exceeds Two Million Dollars ($2,000,000.00); or the BORROWER or any of its
ERISA AFFILIATES as an employer under any MULTIEMPLOYER PLAN shall have made a
complete or partial withdrawal from such MULTIEMPLOYER PLANS and the plan
sponsors of such MULTIEMPLOYER PLANS shall have notified such withdrawing
employer that such employer has incurred a withdrawal liability requiring a
payment in an amount exceeding Two Million Dollars

 



--------------------------------------------------------------------------------



 



($2,000,000.00).

     Section 7.16. Indictment Of Borrower Or Guarantors. The indictment of the
BORROWER or of any of the GUARANTORS for a felony under any federal, state or
other LAW.

     Section 7.17. Injunction. The issuance of any injunction against the
BORROWER which enjoins or restrains the BORROWER from continuing to conduct any
material part of its business affairs.

     Section 7.18. Change Of Control. The occurrence of a CHANGE OF CONTROL.

ARTICLE 8
RIGHTS AND REMEDIES ON THE OCCURRENCE
OF AN EVENT OF DEFAULT

     Upon the occurrence of an EVENT OF DEFAULT, the ADMINISTRATIVE AGENT shall,
at the request of, or may with the consent of, the REQUIRED LENDERS, take any or
all of the following actions:

     Section 8.1. Secured Parties’ Specific Rights And Remedies. In addition to
all other rights and remedies provided by LAWS and the CREDIT DOCUMENTS, upon
the occurrence of any EVENT OF DEFAULT, the ADMINISTRATIVE AGENT may with the
consent of the REQUIRED LENDERS and shall at the request of the REQUIRED
LENDERS: (a) accelerate and call immediately due and payable all or any part of
the OBLIGATIONS; (b) seek specific performance or injunctive relief to enforce
performance of the undertakings, duties, and agreements provided in the CREDIT
DOCUMENTS, whether or not a remedy at law exists or is adequate; and (c)
exercise any rights of a secured creditor under the Uniform Commercial Code, as
adopted and amended in Maryland or as otherwise applicable, including the right
to take possession of the COLLATERAL without the use of judicial process or
hearing of any kind and the right to require the BORROWER to assemble the
COLLATERAL at such place as the ADMINISTRATIVE AGENT may specify.

     Section 8.2. Automatic Acceleration. Upon the occurrence of an EVENT OF
DEFAULT as described in Sections 7.9 or 7.10 of this AGREEMENT, the OBLIGATIONS
shall be automatically accelerated and due and payable without any notice,
demand or action of any type on the part of the SECURED PARTIES.

     Section 8.3. Sale Of Collateral. In addition to any other remedy provided
herein, upon the occurrence of an EVENT OF DEFAULT, the ADMINISTRATIVE AGENT, in
a commercially reasonable fashion, may sell at public or private sale or
otherwise realize upon, in Baltimore, Maryland, or elsewhere, the whole or, from
time to time, any part of all COLLATERAL which is personal property, or any
interest which the BORROWER may have therein. Pending any such action, the
ADMINISTRATIVE AGENT may collect and liquidate the COLLATERAL. After deducting
from the proceeds of sale or other disposition of such COLLATERAL all expenses,
including all expenses for legal services, the ADMINISTRATIVE AGENT shall apply
such proceeds toward the satisfaction of the OBLIGATIONS. Any remainder of the
proceeds after satisfaction in full of the OBLIGATIONS shall be distributed as
required by applicable LAW. Notice of any sale or other disposition (other than
sales or other dispositions of COLLATERAL which is perishable or threatens to
decline speedily in value or of a type customarily sold on a recognized market)
shall be given to the BORROWER not less than ten (10) calendar days before the
time of any intended public sale or of the time after which any intended private
sale or other disposition of the COLLATERAL is to be made, which the BORROWER
hereby agrees would be commercially reasonable notice of such sale or other
disposition. The BORROWER agrees to assemble, or to cause to be assembled, at
the BORROWER’S expense, the COLLATERAL at such place or places as the
ADMINISTRATIVE AGENT designates. At any such sale or other disposition, the
ADMINISTRATIVE AGENT may, to the extent permissible under applicable law,
purchase the whole or any part of the COLLATERAL, free from any right of
redemption on the part of the BORROWER, which right is hereby waived and
released to the extent lawfully permitted. Without limiting the generality of
any of the rights and remedies conferred upon the ADMINISTRATIVE AGENT under
this Section, the ADMINISTRATIVE AGENT may, to the full extent

 



--------------------------------------------------------------------------------



 



permitted by applicable law: (a) enter upon the premises of the BORROWER,
exclude therefrom the BORROWER or any PERSON connected therewith, and take
immediate possession of the COLLATERAL, either personally or by means of a
receiver appointed by a court of competent jurisdiction, using all necessary
force to do so; (b) at the ADMINISTRATIVE AGENT’S option, use, operate, manage,
and control the COLLATERAL in any lawful manner; (c) collect and receive all
income, revenue, earnings, issues, and profits therefrom; and (d) maintain,
alter or remove the COLLATERAL.

     Section 8.4. Letters Of Credit. Upon the request of the ADMINISTRATIVE
AGENT, during any continuing EVENT OF DEFAULT, the BORROWER shall immediately
deposit in a cash collateral account to be maintained by the ADMINISTRATIVE
AGENT for the benefit of the LENDERS, over which the ADMINISTRATIVE AGENT has
exclusive dominion, an amount equal to the aggregate then undrawn and unexpired
amount of all LETTERS OF CREDIT. Amounts held in such cash collateral account
shall be applied by the ADMINISTRATIVE AGENT to the payment of drafts drawn
under LETTERS OF CREDIT, and the unused portion thereof after all LETTERS OF
CREDIT shall have expired or been fully drawn upon shall be applied to repay any
remaining unpaid OBLIGATIONS. After all LETTERS OF CREDIT have expired or have
been fully drawn upon and all other OBLIGATIONS have been paid in full, the
balance, if any, in such cash collateral account shall be returned to the
BORROWER. In the event the BORROWER fails to deposit into the cash collateral
account an amount equal to the then undrawn and unexpired amount of all LETTERS
OF CREDIT, the ADMINISTRATIVE AGENT shall be authorized to deposit into such
cash collateral account proceeds from the liquidation of the COLLATERAL until
the balance in such account equals the aggregate then undrawn and unexpired
amount of all LETTERS OF CREDIT.

     Section 8.5. Remedies Cumulative. The rights and remedies provided in this
AGREEMENT and in the other CREDIT DOCUMENTS or otherwise under applicable LAWS
shall be cumulative and the exercise of any particular right or remedy shall not
preclude the exercise of any other rights or remedies in addition to, or as an
alternative of, such right or remedy.

ARTICLE 9
THE ADMINISTRATIVE AGENT

     Section 9.1. Appointment. Each of the LENDERS hereby irrevocably designates
and appoints M&T as agent of such LENDER under this AGREEMENT and the other
CREDIT DOCUMENTS and each such LENDER authorizes M&T as agent for such LENDER,
to take such action on its behalf under the provisions of this AGREEMENT and the
other CREDIT DOCUMENTS and to exercise such powers and perform such duties as
are expressly delegated to the ADMINISTRATIVE AGENT by the terms of this
AGREEMENT and such other CREDIT DOCUMENTS, together with such other powers as
are reasonably incidental thereto. Notwithstanding any provision to the contrary
elsewhere in this AGREEMENT or such other CREDIT DOCUMENTS, the ADMINISTRATIVE
AGENT shall not have any duties or responsibilities, except those expressly set
forth herein and therein, or any fiduciary relationship with any LENDER, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this AGREEMENT or the other CREDIT DOCUMENTS or
otherwise exist against the ADMINISTRATIVE AGENT. Without limiting the
generality of the foregoing sentence, the use of the term “agent” in this
AGREEMENT is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine or any applicable laws. Instead, such
terms is used merely as a matter of market custom and is intended to create or
reflect only an administrative relationship between independent contracting
parties.

     Section 9.2. Administrative Agent May Hold Collateral For Lenders And
Others. The LENDERS and the BORROWER acknowledge that any financing statements,
guaranties, stock pledge agreements, mortgages, deeds of trust, security
documents or other document evidencing or documenting any LIENS relating to or
securing the LOANS, the other OBLIGATIONS, or the COLLATERAL, including all of
such documents filed in the public records in order to evidence or perfect the
LIENS and security interests granted in the CREDIT DOCUMENTS, may name only the
ADMINISTRATIVE AGENT, as agent for the LENDERS, as the secured party, mortgagee,
beneficiary, or

 



--------------------------------------------------------------------------------



 



as lienholder. The LENDERS and the BORROWER authorize the ADMINISTRATIVE AGENT
to hold any or all of the above-described security interests and LIENS in and to
the COLLATERAL as the agent for the LENDERS.

     Section 9.3. Delegation Of Duties. The ADMINISTRATIVE AGENT may execute any
of its duties under this AGREEMENT and the other CREDIT DOCUMENTS by or through
agents or attorneys-in-fact and shall be entitled to rely upon the advice of
counsel concerning all matters pertaining to such duties. The ADMINISTRATIVE
AGENT shall not have any liability to the LENDERS for the negligence or
misconduct of any agents or attorneys-in-fact selected by the ADMINISTRATIVE
AGENT.

     Section 9.4. Liability. Neither the ADMINISTRATIVE AGENT nor any of the
officers, directors, employees, agents, attorneys-in-fact, subsidiaries or
affiliates of the ADMINISTRATIVE AGENT shall be: (a) liable to the LENDERS for
any action lawfully taken or omitted to be taken by the ADMINISTRATIVE AGENT or
such PERSON under or in connection with this AGREEMENT or the other CREDIT
DOCUMENTS (except for actions occasioned solely by the ADMINISTRATIVE AGENT’S or
such PERSON’S own gross negligence or willful misconduct); or (b) responsible in
any manner to any of the LENDERS for any recitals, statements, representations
or warranties made by the BORROWER or the GUARANTORS or by any representative or
officer thereof contained in this AGREEMENT or the other CREDIT DOCUMENTS or in
any certificate, report, statement or other document referred to or provided for
in, or received by the ADMINISTRATIVE AGENT under or in connection with, this
AGREEMENT or the other CREDIT DOCUMENTS or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this AGREEMENT or
the other CREDIT DOCUMENTS or for any failure of the BORROWER to pay or perform
the OBLIGATIONS. The ADMINISTRATIVE AGENT shall not be under any obligation to
any LENDER to ascertain or to inquire as to the observance or performance of any
of the agreements contained in, or conditions of, this AGREEMENT, or to inspect
the properties, books or records of the BORROWER, the GUARANTORS, or of any
other PERSON.

     Section 9.5. Reliance By The Administrative Agent. The ADMINISTRATIVE AGENT
shall be entitled to rely, and shall be fully protected in relying, upon any
writing, resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex or teletype message, statement, order or other
document or conversation believed by it to be genuine and correct and to have
been signed, sent or made by the proper PERSON or PERSONS and upon advice and
statements of legal counsel (including, without limitation, counsel to the
BORROWER), independent accountants and other experts selected by the
ADMINISTRATIVE AGENT. The ADMINISTRATIVE AGENT may deem and treat the payee of
any NOTE as the owner thereof for all purposes unless such NOTE shall have been
transferred in accordance with the applicable provisions of this AGREEMENT. The
ADMINISTRATIVE AGENT shall be fully justified in refusing to take any action
requested or suggested by a LENDER in connection with this AGREEMENT or any of
the other CREDIT DOCUMENTS or which otherwise relates to the BORROWER or the
COLLATERAL, unless the ADMINISTRATIVE AGENT shall first receive such advice or
concurrence of the REQUIRED LENDERS, and the ADMINISTRATIVE AGENT is indemnified
to the ADMINISTRATIVE AGENT’S satisfaction by all of the LENDERS against any and
all liability and expense which may be incurred by the ADMINISTRATIVE AGENT by
reason of taking or continuing to take any such action. The ADMINISTRATIVE AGENT
shall in all cases be fully protected in acting, or in refraining from acting,
pursuant to this AGREEMENT and the NOTES in accordance with a request of the
REQUIRED LENDERS and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the LENDERS and all future holders of
the NOTES.

     Section 9.6. Notice Of Default. The ADMINISTRATIVE AGENT shall not be
deemed to have knowledge or notice of the occurrence of any EVENT OF DEFAULT
unless the ADMINISTRATIVE AGENT has received notice from a LENDER or the
BORROWER referring to this AGREEMENT, describing such EVENT OF DEFAULT and
stating that such notice is intended to direct the ADMINISTRATIVE AGENT’S
attention to such EVENT OF DEFAULT in accordance with the provisions of this
Section. In the event that the ADMINISTRATIVE AGENT receives such a notice, the
ADMINISTRATIVE AGENT shall promptly give notice thereof to each of the LENDERS
within one (1) BUSINESS DAY of receipt of the ADMINISTRATIVE AGENT. The
ADMINISTRATIVE AGENT shall take such action with respect to an EVENT OF DEFAULT
as may be directed by the REQUIRED LENDERS;

 



--------------------------------------------------------------------------------



 



provided that unless and until the ADMINISTRATIVE AGENT shall have received such
directions, the ADMINISTRATIVE AGENT may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such EVENT OF
DEFAULT as the ADMINISTRATIVE AGENT, in the sole and absolute discretion of the
ADMINISTRATIVE AGENT, deems advisable.

     Section 9.7.Non-Reliance On The Administrative Agent And Other Lenders.
Each LENDER expressly acknowledges that neither the ADMINISTRATIVE AGENT nor any
of the officers, directors, employees, agents, attorneys-in-fact, subsidiaries
or affiliates of the ADMINISTRATIVE AGENT have made any representations or
warranties to it and that no act by the ADMINISTRATIVE AGENT hereinafter taken,
including any review of the affairs of the BORROWER shall be deemed to
constitute any representation or warranty by the ADMINISTRATIVE AGENT to any
LENDER. Each LENDER represents to the ADMINISTRATIVE AGENT that it has,
independently and without reliance upon the ADMINISTRATIVE AGENT or any other
LENDER, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the businesses,
operations, properties, financial and other conditions and creditworthiness of
the BORROWER and made its own decision to extend the LOANS to the BORROWER and
to enter into this AGREEMENT. Each LENDER also represents that it will,
independently and without reliance upon the ADMINISTRATIVE AGENT or any other
LENDER, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit analysis, appraisals and decisions
in taking or not taking action under this AGREEMENT and the other CREDIT
DOCUMENTS, and to make such investigations as it deems necessary to inform
itself as to the businesses, operations, properties, financial and other
conditions and creditworthiness of the BORROWER. Except for notices, reports and
other documents expressly required to be furnished to the LENDERS by the
ADMINISTRATIVE AGENT hereunder or by the other CREDIT DOCUMENTS, the
ADMINISTRATIVE AGENT shall not have any duty or responsibility to provide any
LENDER with any credit or other information concerning the businesses,
operations, properties, financial and other conditions or creditworthiness of
the BORROWER which may come into the possession of the ADMINISTRATIVE AGENT or
any of its officers, directors, employees, agents, attorneys-in-fact,
subsidiaries or affiliates.

     Section 9.8. Indemnification. Each LENDER agrees to indemnify the
ADMINISTRATIVE AGENT in the ADMINISTRATIVE AGENT’S capacity as the appointed
agent of the LENDERS (to the extent not reimbursed by the BORROWER and without
limiting the obligations of the BORROWER to do so), ratably according to its
COMMITMENT PERCENTAGE, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind whatsoever which may at any time (including, without
limitation, at any time following the payment of the NOTES) be imposed on,
incurred by or asserted against the ADMINISTRATIVE AGENT in any way relating to
or arising out of this AGREEMENT or the other CREDIT DOCUMENTS, or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by the
ADMINISTRATIVE AGENT under or in connection with any of the foregoing; provided
that no LENDER shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting solely from the ADMINISTRATIVE
AGENT’S gross negligence or willful misconduct. The agreements in this Section
shall survive the repayment and performance of the OBLIGATIONS and the
termination of this AGREEMENT.

     Section 9.9. No Independent Actions By Lenders With Respect To Collateral
Or Remedies. Each LENDER hereby authorizes the ADMINISTRATIVE AGENT to take such
actions in the name of the ADMINISTRATIVE AGENT or in the name of the LENDERS as
may be required to enforce the terms and conditions of any of the CREDIT
DOCUMENTS, including but not limited to the exercise of any remedies or
enforcement rights. Each LENDER agrees that no LENDER shall have any right
individually to seek to realize upon any security granted by any of the CREDIT
DOCUMENTS or to individually exercise any of the remedies or rights of
enforcement provided by the CREDIT DOCUMENTS or as otherwise available under
applicable LAWS, it being agreed that such rights and remedies shall be
exercised only by the ADMINISTRATIVE AGENT for the benefit of the LENDERS in
accordance with the terms of the CREDIT DOCUMENTS.

 



--------------------------------------------------------------------------------



 



     Section 9.10. The Administrative Agent In Its Individual Capacity. The
ADMINISTRATIVE AGENT and the ADMINISTRATIVE AGENT’S parent and subsidiaries and
affiliates may make loans to, accept deposits from and generally engage in any
kind of business with the BORROWER as though the ADMINISTRATIVE AGENT were not
an ADMINISTRATIVE AGENT hereunder. With respect to any LOAN made or renewed by
the ADMINISTRATIVE AGENT and any NOTE issued to the ADMINISTRATIVE AGENT, the
ADMINISTRATIVE AGENT shall have the same rights and powers provided by this
AGREEMENT and the other CREDIT DOCUMENTS as any other LENDER and may exercise
the same as though it were not the ADMINISTRATIVE AGENT, and the terms “LENDER”
and “LENDERS” shall include the ADMINISTRATIVE AGENT in its individual lending
capacity. The LENDERS, in their individual capacities, may from time to time
issue INTEREST RATE HEDGES for the accounts of the BORROWER and its SUBSIDIARIES
with respect to the OBLIGATIONS.

     Section 9.11. Removal Or Resignation Of The Administrative Agent; Successor
Administrative Agent. The ADMINISTRATIVE AGENT may be removed for cause by the
REQUIRED LENDERS. Subject to the appointment and acceptance of a successor as
provided below, the ADMINISTRATIVE AGENT may resign at any time by giving notice
thereof to the LENDERS and the BORROWER. Upon any such removal or resignation,
the REQUIRED LENDERS, with the prior written approval of the BORROWER (which
approval shall not unreasonably be withheld or delayed, and shall not be
required if a DEFAULT or an EVENT OF DEFAULT shall have occurred and be
continuing), shall appoint a successor ADMINISTRATIVE AGENT, which successor
shall have minimum capital and surplus of at least Five Hundred Million Dollars
($500,000,000.00). If a successor ADMINISTRATIVE AGENT has not been so appointed
or has not accepted such appointment within thirty (30) days after the
ADMINISTRATIVE AGENT’S giving of notice of resignation, then the ADMINISTRATIVE
AGENT may, on behalf of the LENDERS, appoint a successor, which successor shall
have minimum capital and surplus of at least Five Hundred Million Dollars
($500,000,000.00). Upon the acceptance of any appointment as ADMINISTRATIVE
AGENT hereunder by a successor ADMINISTRATIVE AGENT, such ADMINISTRATIVE AGENT
shall thereupon succeed to and become vested with all rights, powers, privileges
and duties of the retiring or removed ADMINISTRATIVE AGENT, and the retiring or
removed ADMINISTRATIVE AGENT shall be discharged from its duties and obligations
hereunder. After the resignation and removal of any ADMINISTRATIVE AGENT, the
provisions of this Article 9 shall continue in effect with respect to actions
taken or omitted to be taken by such ADMINISTRATIVE AGENT while the retired or
removed ADMINISTRATIVE AGENT was acting in the capacity of ADMINISTRATIVE AGENT.

     Section 9.12. Benefits Of Article 9. None of the provisions of this
Article 9 shall inure to the benefit of the BORROWER or any other PERSON other
than the ADMINISTRATIVE AGENT and the LENDERS; consequently, neither the
BORROWER nor any other PERSON shall be entitled to rely upon, or to raise as a
defense, in any manner whatsoever, the failure of the ADMINISTRATIVE AGENT or
any LENDER to comply with such provisions.

     Section 9.13. Syndication And Documentation Agent. No LENDER identified in
this AGREEMENT as a “SYNDICATION AGENT” or as a “DOCUMENTATION AGENT” shall have
any rights, powers, obligations or duties under the CREDIT DOCUMENTS other than
those applicable to all LENDERS.

ARTICLE 10
GENERAL CONDITIONS AND TERMS

     Section 10.1. Successors And Assigns; Participations.

          Section 10.1.1. Benefit Of Agreement. This AGREEMENT shall be binding
upon and inure to the benefit of the BORROWER, the SECURED PARTIES, all future
holders of the NOTES, and their respective successors and assigns.

          Section 10.1.2. Assignment Of Loans By Lenders. Each LENDER may, with
the written consent of the BORROWER and the ADMINISTRATIVE AGENT, such consent
not to be

 



--------------------------------------------------------------------------------



 



unreasonably withheld or unduly delayed (and shall not be required during any
continuing EVENT OF DEFAULT), assign to one or more ELIGIBLE ASSIGNEES all or
any portion of such LENDER’S interests, rights and obligations set forth in this
AGREEMENT or the other CREDIT DOCUMENTS (including, without limitation, all or a
portion of the LOANS at the time owing to such LENDER and the NOTE held by such
LENDER) provided that: (a) an administrative fee in the amount of Three Thousand
Five Hundred Dollars ($3,500.00) is paid to the ADMINISTRATIVE AGENT in
connection with the assignment; (b) if less than all of the assigning LENDER’S
COMMITMENT AMOUNT is to be assigned, the amount of the COMMITMENT AMOUNT so
assigned shall be for an aggregate principal amount of not less than Five
Million Dollars ($5,000,000.00); (c) the parties to each such assignment shall
execute and deliver to the ADMINISTRATIVE AGENT (with copies to be sent
contemporaneously to each LENDER), for its acceptance, an Assignment And
Acceptance (“LENDER ASSIGNMENT”) in the form of Exhibit 10.1.2.(c) attached
hereto; and (d) such LENDER ASSIGNMENT does not require the filing of a
registration statement with the Securities And Exchange Commission or require
the LOANS or the NOTE to be qualified in conformance with the requirements
imposed by any blue sky laws or other LAWS of any state. Upon such execution,
delivery, acceptance and recording, from and after the effective date specified
in each LENDER ASSIGNMENT, which effective date are at least five (5) BUSINESS
DAYS after the execution thereof, (i) the ASSIGNEE thereunder shall be a party
hereto and, to the extent provided in such LENDER ASSIGNMENT, have the rights,
duties, and obligations of a LENDER hereunder, and (ii) the assigning LENDER
thereunder shall, to the extent provided in such assignment, be released from
its duties and obligations under this AGREEMENT.

          Section 10.1.3. Rights And Duties Upon Assignment. By executing and
delivering a LENDER ASSIGNMENT, the assigning LENDER thereunder and the ASSIGNEE
thereunder confirm to and agree with each other and the other parties to this
AGREEMENT as set forth in such LENDER ASSIGNMENT.

          Section 10.1.4. Register. The ADMINISTRATIVE AGENT shall maintain a
copy of each LENDER ASSIGNMENT delivered to it and a register for the
recordation of the names and addresses of the LENDERS and the amount of the
LOANS with respect to each LENDER from time to time (the “REGISTER”). The
entries in the REGISTER shall be conclusive, in the absence of manifest error,
and the BORROWER, the ADMINISTRATIVE AGENT and the LENDERS may treat each PERSON
whose name is recorded in the REGISTER as a LENDER hereunder for all purposes of
this AGREEMENT. The REGISTER shall be available for inspection by the BORROWER
or LENDERS at any reasonable time and from time to time upon reasonable prior
notice.

          Section 10.1.5. Issuance Of New Notes. Upon the ADMINISTRATIVE AGENT’S
receipt of an LENDER ASSIGNMENT executed by an assigning LENDER and an ELIGIBLE
ASSIGNEE together with any NOTE subject to such LENDER ASSIGNMENT and the
written consent to such LENDER ASSIGNMENT, the ADMINISTRATIVE AGENT shall, if
such LENDER ASSIGNMENT has been completed and is substantially in the form of
Exhibit 10.1.2.(c): (a) accept such LENDER ASSIGNMENT; (b) record the
information contained therein in the REGISTER; (c) give prompt notice thereof to
the LENDERS and the BORROWER; and (d) promptly deliver a copy of such LENDER
ASSIGNMENT to each of the LENDERS and the BORROWER. Within three (3) BUSINESS
DAYS after receipt of notice, the BORROWER shall execute and deliver to the
ADMINISTRATIVE AGENT, in exchange for the surrendered NOTE, a new NOTE to the
order of such ELIGIBLE ASSIGNEE in amounts equal to the COMMITMENT PERCENTAGE
assumed by it pursuant to such LENDER ASSIGNMENT and a new NOTE to the order of
the assigning LENDER in an amount equal to the COMMITMENT PERCENTAGE retained by
the assigning LENDER. Such new NOTE shall be in an aggregate principal amount
equal to the aggregate principal amount of each surrendered NOTE, shall be dated
the effective date of such LENDER ASSIGNMENT and shall otherwise be in
substantially the form of the assigned NOTE delivered to the assigning LENDER.
Each surrendered NOTE shall be canceled and returned to the BORROWER. The
BORROWER expressly acknowledges that the cancellation of any NOTE and the
replacement of any NOTE in accordance with this provision shall not constitute
or be deemed to be a refinancing or a novation of any of the OBLIGATIONS.

          Section 10.1.6. Participations. Each LENDER may sell participations to
one or more

 



--------------------------------------------------------------------------------



 



banks or other entities in all or a portion of its rights and obligations
relating to the LOANS and as provided for in this AGREEMENT and the other CREDIT
DOCUMENTS (including, without limitation, all or a portion of its extensions of
credit and the NOTES held by it) and each such PARTICIPANT shall be entitled to
the indemnification, yield protection and protection from increased costs
provided to the LENDERS under this AGREEMENT, provided that: (a) each such
participation shall be in an amount not less than Five Million Dollars
($5,000,000.00); (b) such LENDER’S obligations under this AGREEMENT (including,
without limitation, its COMMITMENT PERCENTAGE) shall remain unchanged; (c) such
LENDER shall remain responsible to the other parties hereto for the performance
by such LENDER of its duties and obligations under this AGREEMENT; (d) such
LENDER shall remain the holder of the NOTE held by such LENDER for all purposes
of this AGREEMENT; (e) the BORROWER, the ADMINISTRATIVE AGENT, and the other
LENDERS shall continue to deal solely and directly with such LENDER in
connection with such LENDER’S rights and obligations under this AGREEMENT;
(f) such LENDER shall not permit any PARTICIPANT to have any contractual right
or veto directly or indirectly to approve any waivers, amendments or other
modifications to this AGREEMENT or any other CREDIT DOCUMENT other than waivers,
amendments or modifications which would reduce the principal of or the interest
rate on any LOAN in which such PARTICIPANT is acquiring a participation
interest, extend the term or increase the amount of the applicable COMMITMENT
PERCENTAGE of the LENDER selling the subject participation interest, reduce the
amount of any fees to which the LENDER selling the subject participation is
entitled, extend any scheduled payment date for principal upon any LOAN in which
the subject PARTICIPANT is acquiring a participation interest or, except as
expressly contemplated hereby or thereby, release substantially all of the
COLLATERAL securing the LOAN in which the subject PARTICIPANT is acquiring a
participation interest; (g) any such disposition shall not necessitate the
filing of a registration statement with the Securities and Exchange Commission,
or require the qualification of the LOANS or the NOTES under the blue sky law of
any state; and (h) the PARTICIPANT shall not be entitled to any indemnification,
yield protection or protection from increased costs which are in excess of the
rights of the LENDER from which it purchased its participation interest.

          Section 10.1.7. Disclosure Of Information; Confidentiality. The
SECURED PARTIES shall hold all non-public information with respect to the
BORROWER confidential. The BORROWER agrees that any LENDER may, in connection
with any assignment, proposed assignment, participation or proposed
participation pursuant to this Section, disclose to the ASSIGNEE, PARTICIPANT,
proposed ASSIGNEE or proposed PARTICIPANT, any information relating to the
BORROWER furnished to such LENDER by or on behalf of the BORROWER; provided,
that prior to any such disclosure, each such ASSIGNEE, proposed ASSIGNEE,
PARTICIPANT or proposed PARTICIPANT shall agree with the BORROWER or such LENDER
to preserve the confidentiality of any confidential information relating to the
BORROWER received from such LENDER. Nothing herein shall prevent any SECURED
PARTY from disclosing such information: (a) to any other SECURED PARTY; (b) upon
the order of any court or administrative agency; (c) upon the request or demand
of any regulatory agency or authority having jurisdiction over such SECURED
PARTY; (d) which has been publicly disclosed; (e) to the extent reasonably
required in connection with any litigation to which such SECURED PARTY may be a
party; (f) to its counsel and auditors; and (g) to the extent reasonably
required in connection with the exercise of any remedy hereunder.

          Section 10.1.8. Certain Pledges Or Assignments. Nothing herein shall
prohibit any LENDER from pledging or assigning any NOTE to any Federal Reserve
Bank in accordance with applicable LAW.

     Section 10.2. Sharing Of Collections. The LENDERS hereby agree among
themselves that, except as provided to the contrary in this AGREEMENT, if any
LENDER shall receive by voluntary payment, realization upon security, set-off or
from any other source any amount on account of the LOANS, interest thereon, or
any other OBLIGATION contemplated by this AGREEMENT or the other CREDIT
DOCUMENTS to be made by the BORROWER ratably to all LENDERS in greater
proportion than any such amount received by any other LENDER, then the LENDER
receiving such proportionately greater payment shall notify the ADMINISTRATIVE
AGENT of such receipt, and equitable adjustment will be made in the manner
stated in this Section so that, in effect, all such excess amounts will be
shared ratably among all of the LENDERS. The LENDER receiving such excess amount
shall purchase (which it

 



--------------------------------------------------------------------------------



 



shall be deemed to have done simultaneously upon its receipt of a
disproportionate payment) a participation in the applicable OBLIGATIONS owed to
such other LENDERS in such amount as shall result in a ratable sharing by all
LENDERS of such excess amount. If all or any portion of such excess amount is
thereafter recovered from the LENDER making such purchase, such purchase shall
be rescinded and the purchase price restored to the extent of such recovery,
together with interest or other amounts, if any, required by LAW to be paid by
the LENDER making such purchase.

     Section 10.3. Reversal Of Payments; Revival Of Obligations. To the extent
that the BORROWER makes a payment or payments to the LENDERS or the
ADMINISTRATIVE AGENT for the ratable benefit of the LENDERS, or the
ADMINISTRATIVE AGENT or LENDERS receive any payment or proceeds of the
COLLATERAL or from any set-off or any other source, which payments or proceeds
or any part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside, avoided, and/or required to be repaid to a trustee,
receiver or any other party under any bankruptcy law, state or federal law,
common law or equitable cause, then, to the extent of such payment or proceeds
repaid, the OBLIGATIONS or part thereof intended to be satisfied shall be
revived and continued in full force and effect as if such payment or proceeds
had not been received by the LENDERS or the ADMINISTRATIVE AGENT.

     Section 10.4. Amendments, Waivers And Consents. Except as expressly set
forth below in this Section, any term, covenant, agreement or condition of this
AGREEMENT or of any of the other CREDIT DOCUMENTS may be amended or waived by
the REQUIRED LENDERS on behalf of the LENDERS, and any consent may be given by
the REQUIRED LENDERS on behalf of the LENDERS; provided, however, that no
amendment, waiver or consent shall, without the prior written consent of all of
the LENDERS: (a) increase the principal amount or extend the time for payment of
any of the LOANS; (b) change any COMMITMENT PERCENTAGE or COMMITMENT AMOUNT of
any LENDER (except as specifically permitted to reflect an assignment pursuant
to the assignment provisions of Section 10.1.2 of this AGREEMENT); (c) extend
the originally scheduled time or times of payment of the principal of any of the
LOANS or the time or times of payment of interest on any of the LOANS;
(d) increase or reduce the rate of interest or fees payable on any of the LOANS
or as otherwise required by the CREDIT DOCUMENTS; (e) permit any subordination
of the principal or interest of any of the LOANS; (f) release substantially all
of the COLLATERAL or the GUARANTORS; (g) amend the provisions of this
Section 10.4 or of Section 6.3 or the definitions of ADMINISTRATIVE AGENT,
APPLICABLE PERCENTAGE, BORROWER, LENDERS, COMMITMENT AMOUNT, COMMITMENT
PERCENTAGE, or REQUIRED LENDERS, or modify in any other manner the number or
percentage of LENDERS required to make any determinations, waive any rights, or
modify any provisions of this AGREEMENT; (h) reduce or forgive any commitment
fees payable in accordance with Section 2.1.7 of this AGREEMENT; (i) waive any
EVENT OF DEFAULT arising pursuant to a violation of either Section 6.3 or
Section 7.1 of this AGREEMENT; (or) (j) waive the condition precedent to
advances of proceeds of the LOANS set forth in Section 2.1.4 of this AGREEMENT
with respect to any then continuing EVENTS OF DEFAULT. Except as expressly
provided to the contrary in this AGREEMENT and with the exception of amendments
to any provision of Article 9 of this AGREEMENT, this AGREEMENT may not be
amended without the prior written consent of the BORROWER. The ADMINISTRATIVE
AGENT and all of the LENDERS may amend or modify any provision of Article 9 of
this AGREEMENT (excluding (i) those provisions relating to the consent rights of
the BORROWER, and (ii) those provisions relating to the qualifications of a
successor ADMINISTRATIVE AGENT) without the need for any consent or approval
from the BORROWER, it being acknowledged that the BORROWER is not a third-party
beneficiary of any of the provisions of Article 9 (without implying that the
BORROWER has any other third-party beneficiary rights).

     Section 10.5. Set Off. The BORROWER agrees that, to the fullest extent
permitted by law, if any OBLIGATION shall be due and payable (by acceleration or
otherwise), each SECURED PARTY or PARTICIPANT (and any branch, subsidiary or
affiliate thereof) shall have the right, without notice to the BORROWER, to set
off against and to appropriate and apply to such OBLIGATION any indebtedness,
liability or obligation of any nature owing to the BORROWER by such SECURED
PARTY, PARTICIPANT (or branch, subsidiary or affiliate thereof), including but
not limited to all deposits (whether time or demand, general or special,
provisionally credited or finally credited, whether or not evidenced by a
certificate of deposit) now or hereafter maintained by the BORROWER with such
SECURED PARTY, PARTICIPANT

 



--------------------------------------------------------------------------------



 



(or branch, subsidiary or affiliate thereof). Such right shall be absolute and
unconditional in all circumstances and, without limitation, shall exist whether
or not any notice or demand has been given to the BORROWER or any other PERSON,
whether such indebtedness, obligation or liability owed to the BORROWER is
contingent, absolute, matured or unmatured (it being agreed that any such
indebtedness, obligation or liability shall be deemed to be then due and payable
at the time of such set-off), and regardless of the existence or adequacy of any
collateral, guaranty or any other security, right or remedy available. The
rights provided by this Section are in addition to all other rights of set-off
and banker’s LIEN and all other rights and remedies which the SECURED PARTIES,
any PARTICIPANT, or any branch, subsidiary or affiliate thereof, may otherwise
have under this AGREEMENT, any other CREDIT DOCUMENT, at law or in equity, or
otherwise, and nothing in this AGREEMENT or any other CREDIT DOCUMENT shall be
deemed a waiver or prohibition of or restriction on the rights of set-off or
bankers’ LIEN of any such PERSON.

     Section 10.6. Secured Party Expenses. All reasonable SECURED PARTY EXPENSES
shall be paid by the BORROWER upon the demand of the ADMINISTRATIVE AGENT,
whether incurred prior to or after the date of CLOSING.

     Section 10.7. Obligations Are Unconditional. The payment and performance of
the OBLIGATIONS shall be the absolute and unconditional duty and obligation of
the BORROWER, and shall be independent of any defense or any rights of set-off,
recoupment or counterclaim which the BORROWER might otherwise have against any
of the SECURED PARTIES. The BORROWER shall pay the payments of the principal and
interest to be made upon the OBLIGATIONS, free of any deductions and without
abatement, diminution or set-off other than those herein expressly provided.
Until the OBLIGATIONS have been fully paid and performed, the BORROWER shall
not: (a) suspend or discontinue any payments required by the CREDIT DOCUMENTS;
and (b) fail to perform and observe all of the BORROWER’S covenants and
agreements set forth in the CREDIT DOCUMENTS.

     Section 10.8. Indemnity. The BORROWER agrees to defend, indemnify and hold
harmless each of the SECURED PARTIES and the entities affiliated with the
SECURED PARTIES and all of the SECURED PARTIES’ and their respective affiliated
entities’ employees, agents, officers and directors, from and against any
losses, penalties, fines, liabilities, settlements, damages, costs and expenses,
suffered in connection with any claim, investigation, litigation or other
proceeding (whether or not the SECURED PARTY or an affiliated entity is a party
thereto) and the prosecution and defense thereof, arising out of or in any way
connected with any CREDIT DOCUMENT, including without limitation reasonable
attorneys’ and consultant’s fees, except to the extent that any of the foregoing
directly result from the gross negligence or willful misconduct of the party
seeking indemnification therefor. Notwithstanding any termination of this
AGREEMENT or payment and performance of the OBLIGATIONS, the indemnities
provided for herein shall continue in full force and effect and shall protect
all of the above-described PERSONS against events arising after such
termination, payment or performance as well as before.

     Section 10.9. Incorporation. The terms and conditions of the CREDIT
DOCUMENTS are incorporated by reference and made a part hereof, as if fully set
forth herein.

     Section 10.10. Waivers. The ADMINISTRATIVE AGENT at any time or from time
to time may waive all or any rights under this AGREEMENT or any other CREDIT
DOCUMENT upon the consent of the REQUIRED LENDERS or all LENDERS as required by
the terms of this AGREEMENT, but any waiver or indulgence at any time or from
time to time shall not constitute a future waiver of performance or exact
performance by the BORROWER.

     Section 10.11. Continuing Obligation Of Borrower. The terms, conditions,
and covenants set forth herein and in the CREDIT DOCUMENTS shall survive CLOSING
and shall constitute a continuing obligation of the BORROWER during the course
of the transactions contemplated herein. The LIENS and other security provided
by this AGREEMENT shall remain in effect so long as any OBLIGATION, whether
direct or contingent, is outstanding, unpaid, or unsatisfied or is being
challenged or contested. At such time as the OBLIGATIONS have been paid,
performed and satisfied in full and no INTEREST RATE

 



--------------------------------------------------------------------------------



 



HEDGE or LETTER OF CREDIT remains in effect and provided that no challenge or
contest to such payment and performance or attempt to avoid or set aside any
payment upon the OBLIGATIONS is pending, the ADMINISTRATIVE AGENT shall provide,
at the BORROWER’S expense, documentation sufficient to release all LIENS of the
ADMINISTRATIVE AGENT in the COLLATERAL; and provided, that without limitation,
the foregoing provisions of this Section shall be subject to Section 2.12
hereof.

     Section 10.12. Choice Of Law. The laws of the State of Maryland (excluding,
however, conflict of law principles) shall govern and be applied to determine
all issues relating to this AGREEMENT and the rights and obligations of the
parties hereto, including the validity, construction, interpretation, and
enforceability of this AGREEMENT and its various provisions and the consequences
and legal effect of all transactions and events which resulted in the execution
of this AGREEMENT or which occurred or were to occur as a direct or indirect
result of this AGREEMENT having been executed.

     Section 10.13. Submission To Jurisdiction; Venue; Actions Against Secured
Parties. For purposes of any action, in law or in equity, which is based
directly or indirectly on this AGREEMENT, any other CREDIT DOCUMENT or any
matter related to this AGREEMENT or any other CREDIT DOCUMENT, including any
action for recognition or enforcement of any of the SECURED PARTIES’ rights
under the CREDIT DOCUMENTS or any judgment obtained by the SECURED PARTIES in
respect thereof, the BORROWER hereby:

          Section 10.13.1. Jurisdiction. Irrevocably submits to the
non-exclusive general jurisdiction of the courts of the State of Maryland and,
if a basis for federal jurisdiction exists at any time, the courts of the United
States of America for the District of Maryland.

          Section 10.13.2. Venue. Agrees that venue shall be proper in the
Circuit Court for Baltimore City, Maryland, the Circuit Court for any county in
the state of Maryland, as selected by the SECURED PARTIES, and, if a basis for
federal jurisdiction exists, the courts of the United States of America for the
District of Maryland.

          Section 10.13.3. Waiver Of Objections To Venue. Waives any right to
object to the maintenance of any suit in any of the courts specified in
Section 10.13.2 above on the basis of improper venue or convenience of forum.
The BORROWER further agrees that it shall not institute any suit or other action
against any of the SECURED PARTIES, in law or in equity, which is based directly
or indirectly on this AGREEMENT, any other CREDIT DOCUMENT or any matter related
to this AGREEMENT or any other CREDIT DOCUMENT, in any court other than a court
specified in Section 10.13.2 above; provided, that in any instance in which
there is then pending a suit instituted by the LENDER against the BORROWER in a
court other than a court specified in Section 10.13.2 above, the BORROWER may
file in such suit any counterclaim which it has against any of the SECURED
PARTIES but only if such counterclaim is a compulsory counterclaim and would be
barred if not filed as a counterclaim in such suit. The BORROWER agrees that any
suit brought by it against any of the SECURED PARTIES not in accordance with
this paragraph should be forthwith dismissed or transferred to a court specified
in Section 10.13.2 above.

     Section 10.14. Notices. Any notice required or permitted by or in
connection with this AGREEMENT shall be in writing (except to the extent that
telephonic notice is expressly authorized by the terms of this AGREEMENT) and
shall be made by facsimile (confirmed on the date the facsimile is sent by one
of the other methods of giving notice provided for in this Section) or by hand
delivery, by Federal Express, or other similar overnight delivery service, or by
certified mail, unrestricted delivery, return receipt requested, postage
prepaid, addressed to the ADMINISTRATIVE AGENT, the LENDERS or the BORROWER at
the appropriate addresses set forth below or to such other address as may be
hereafter specified by written notice by the ADMINISTRATIVE AGENT, the LENDERS
or the BORROWER. Notice shall be considered given as of the date of the
facsimile or the hand delivery, one (1) calendar day after delivery to Federal
Express or similar overnight delivery service, or three (3) calendar days after
the date of mailing, independent of the date of actual delivery or whether
delivery is ever in fact made, as the case may be, provided the giver of notice
can establish the fact that notice was given as provided herein. If notice is
tendered pursuant to the provisions of this Section and is refused by the
intended recipient

 



--------------------------------------------------------------------------------



 



thereof, the notice, nevertheless, shall be considered to have been given and
shall be effective as of the date herein provided.

               If to any or all of the LENDERS:



      To the addresses set forth on the signature pages of
this AGREEMENT or in any LENDER ASSIGNMENT

               If to the ADMINISTRATIVE AGENT (with a copy to each of the
LENDERS):



      Manufacturers And Traders Trust Company
25 S. Charles Street, 12th Floor
Baltimore, Maryland 21201
Attn: Hugh E. Giorgio, Vice President
Facsimile: (410) 244-4447                                 -and-        
Manufacturers And Traders Trust Company
6395 Dobbin Road, Suite 106
Columbia, Maryland 21045
Attn: Robert F. Topper, Vice President
Facsimile: (410) 964-6810


               If to the BORROWER:



      Martek Biosciences Corporation
6480 Dobbin Road
Columbia, Maryland 21045
Attn: George P. Barker, Esquire
Facsimile: (410) 740-2985

               With A Courtesy Copy To:



      HOGAN & HARTSON L.L.P.
111 South Calvert Street, Suite 1600
Baltimore, Maryland 21202
Attn.: Kevin G. Gralley, Esquire
Facsimile: (410) 539-6981

The failure of the SECURED PARTIES to send the above courtesy copy shall not
impair the effectiveness of any notice given to the BORROWER in the manner
provided herein.

     Section 10.15. Miscellaneous Provisions. The parties agree that: (a) this
AGREEMENT shall be effective as of the date first above written, independent of
the date of execution or delivery hereof; (b) this AGREEMENT shall be binding
upon the parties and their successors and assigns, contains the final and entire
agreement and understanding of the parties, and may neither be amended or
altered except by a writing signed by the parties; (c) time is strictly of the
essence of this AGREEMENT; (d) as used herein, the singular includes the plural
and the plural includes the singular, the use of any gender applies to all
genders; (e) the captions contained herein are for purposes of convenience only
and are not a part of this AGREEMENT; (f) a carbon, photographic, photocopy or
other reproduction of a security agreement or financing statement shall be
sufficient as a financing statement; (g) this AGREEMENT may be delivered by
facsimile, and a facsimile of any party’s signature to this AGREEMENT shall be
deemed an original signature for all purposes; and (h) this AGREEMENT may be
executed in several counterparts, each of which shall be an original, but all of
which, when taken together, shall constitute one and the same

 



--------------------------------------------------------------------------------



 



document.

     Section 10.16. Waiver Of Trial By Jury. Each party to this AGREEMENT agrees
that any suit, action, or proceeding, whether claim or counterclaim, brought or
instituted by either party hereto or any successor or assign of any party on or
with respect to this AGREEMENT or any other CREDIT DOCUMENT or which in any way
relates, directly or indirectly, to the OBLIGATIONS or any event, transaction,
or occurrence arising out of or in any way connected with any of the
OBLIGATIONS, or the dealings of the parties with respect thereto, shall be tried
only by a court and not by a jury. EACH PARTY HEREBY EXPRESSLY WAIVES ANY RIGHT
TO A TRIAL BY JURY IN ANY SUCH SUIT, ACTION, OR PROCEEDING.

[SIGNATURES BEGIN ON THE FOLLOWING PAGE]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the SECURED PARTIES and the BORROWER have duly
executed this AGREEMENT under seal as of the date first above written. This
AGREEMENT may be executed in counterparts and delivered via facsimile and shall
be enforceable against each signatory hereto regardless of whether all indicated
signatories ultimately execute this AGREEMENT.

      WITNESS/ATTEST:   MARTEK BIOSCIENCES CORPORATION,     A Delaware
Corporation

                  By:     /s/   Peter L. Buzy     (SEAL)  

--------------------------------------------------------------------------------

              Peter L. Buzy,
Chief Financial Officer        

[SIGNATURES CONTINUED ON THE FOLLOWING PAGE]

 



--------------------------------------------------------------------------------



 



COUNTERPART SIGNATURE PAGE TO LOAN AND SECURITY AGREEMENT:

      WITNESS/ATTEST:   MANUFACTURERS AND TRADERS TRUST COMPANY,     In Its
Capacity As Administrative Agent

                  By:     /s/   Robert Topper     (SEAL)  

--------------------------------------------------------------------------------

          Name:   Robert Topper              

--------------------------------------------------------------------------------

        Title:   Vice President              

--------------------------------------------------------------------------------

   

      WITNESS/ATTEST:   BANK OF AMERICA, N.A.,     In Its Capacity As
Syndication Agent

                  By:     /s/   Michael J. Radcliffe     (SEAL)  

--------------------------------------------------------------------------------

          Name:   Michael J. Radcliffe              

--------------------------------------------------------------------------------

        Title:   Senior Vice President              

--------------------------------------------------------------------------------

   

      WITNESS/ATTEST:   SUNTRUST BANK,     In Its Capacity As Documentation
Agent

                  By:     /s/   J. MacGregor Tisdale     (SEAL)  

--------------------------------------------------------------------------------

          Name:   J. MacGregor Tisdale                

--------------------------------------------------------------------------------

        Title:   Vice President              

--------------------------------------------------------------------------------

   

[SIGNATURES CONTINUED ON THE FOLLOWING PAGE]

 



--------------------------------------------------------------------------------



 



COUNTERPART SIGNATURE PAGE OF “LENDERS” TO LOAN AND SECURITY AGREEMENT:

      WITNESS/ATTEST:   LENDERS:           MANUFACTURERS AND TRADERS TRUST
COMPANY

                  By:     /s/   Robert Topper     (SEAL)  

--------------------------------------------------------------------------------

          Name:   Robert Topper              

--------------------------------------------------------------------------------

        Title:   Vice President              

--------------------------------------------------------------------------------

   

      Commitment Percentage:
Commitment Amount:   26.5%
22,500,000.00

Notice Address:
25 S. Charles Street, 12th Floor
Baltimore, Maryland 21201
Attn: Hugh E. Giorgio, Vice President
Facsimile: (410) 244-4447

[SIGNATURES CONTINUED ON THE FOLLOWING PAGE]

 



--------------------------------------------------------------------------------



 



COUNTERPART SIGNATURE PAGE OF “LENDERS” TO LOAN AND SECURITY AGREEMENT:

      WITNESS/ATTEST:   BANK OF AMERICA, N.A

                  By:     /s/   Michael J. Radcliffe     (SEAL)  

--------------------------------------------------------------------------------

          Name:   Michael J. Radcliffe              

--------------------------------------------------------------------------------

        Title:   Senior Vice President              

--------------------------------------------------------------------------------

   

      Commitment Percentage:
Commitment Amount:   23.5%
$20,000,000.00

Notice Address:
1101 Wootton Parkway, 4th Floor
Rockville, MD 20852
Attn.:   Michael J. Radcliffe, Senior Vice President
Fax:       (301) 517-3120

 



--------------------------------------------------------------------------------



 



COUNTERPART SIGNATURE PAGE OF “LENDERS” TO LOAN AND SECURITY AGREEMENT:

      WITNESS/ATTEST:   SUNTRUST BANK

                  By:     /s/   J. MacGregor Tisdale     (SEAL)  

--------------------------------------------------------------------------------

          Name:   J. MacGregor Tisdale              

--------------------------------------------------------------------------------

        Title:   Vice President              

--------------------------------------------------------------------------------

   

      Commitment Percentage:
Commitment Amount:   17.6%
$15,000,000.00

Notice Address:
120 E. Baltimore Street, 25th Floor
Baltimore, MD 21202
Attn.:   Mac Tisdale, Assistant Vice President
Fax:       (410) 986-1670

 



--------------------------------------------------------------------------------



 



COUNTERPART SIGNATURE PAGE OF “LENDERS” TO LOAN AND SECURITY AGREEMENT:

      WITNESS/ATTEST:   COMERICA BANK

                  By:     /s/   Richard S. Bagosy     (SEAL)  

--------------------------------------------------------------------------------

          Name:   Richard S. Bagosy              

--------------------------------------------------------------------------------

        Title:   Vice President              

--------------------------------------------------------------------------------

   

      Commitment Percentage:
Commitment Amount:   11.8%
$10,000,000.00

Notice Address:
Comerica Tower at Detroit Center
500 Woodward Avenue
Detroit, MI 48226
Attn.:   Richard S. Bagosy, Vice President, Middle Market Banking, Metropolitan
Loans - D
Fax:       (313) 222-3389

 



--------------------------------------------------------------------------------



 



COUNTERPART SIGNATURE PAGE OF “LENDERS” TO LOAN AND SECURITY AGREEMENT:

                WITNESS/ATTEST: FIFTH THIRD BANK           By:     /s/ David
Melin     (SEAL)    

--------------------------------------------------------------------------------

        Name:   David Melin              

--------------------------------------------------------------------------------

        Title:   Vice President              

--------------------------------------------------------------------------------

   

      Commitment Percentage:
Commitment Amount:   11.8%
$10,000,000.00

Notice Address:
Mailcode: 109046
38 Fountain Square Plaza
Cincinnati, OH 45202
Attn.:   David Melin
Fax:       (513) 534-5947

 



--------------------------------------------------------------------------------



 



COUNTERPART SIGNATURE PAGE OF “LENDERS” TO LOAN AND SECURITY AGREEMENT:

                WITNESS/ATTEST: CHEVY CHASE BANK       By:     /s/ William J.
Olsen   (SEAL)    

--------------------------------------------------------------------------------

        Name:   William J. Olsen              

--------------------------------------------------------------------------------

        Title:   Group Vice President              

--------------------------------------------------------------------------------

   

      Commitment Percentage:
Commitment Amount:   8.8%
$7,500,000.00

Notice Address:
135 E. Baltimore Street
Baltimore, MD 21202
Attn.:   William J. Olsen, Group Vice President
Fax:       (410) 685-1990

 



--------------------------------------------------------------------------------



 



GUARANTY AGREEMENT

(Martek Biosciences Boulder Corporation)

     THIS GUARANTY AGREEMENT (“GUARANTY”) is made to be effective as of January
26, 2004, by MARTEK BIOSCIENCES BOULDER CORPORATION, a Delaware corporation
(“GUARANTOR”), for the benefit of MANUFACTURERS AND TRADERS TRUST COMPANY,
individually and in its capacity as the Administrative Agent (“ADMINISTRATIVE
AGENT”) for the “LENDERS” that are now or hereafter parties to a Loan And
Security Agreement (“LOAN AGREEMENT”) of even date herewith by and among MARTEK
BIOSCIENCES CORPORATION, a Delaware corporation (“BORROWER”), the ADMINISTRATIVE
AGENT, and the LENDERS. Hereafter, the ADMINISTRATIVE AGENT and the LENDERS are
collectively referred to as the “SECURED PARTIES.”

RECITALS

     The LENDERS have been requested to extend loans to the BORROWER in the
maximum aggregate principal amount of Eighty-Five Million Dollars
($85,000,000.00) (collectively, “LOANS”). The LENDERS are unwilling to extend
the LOANS to the BORROWER unless the GUARANTOR agrees to guaranty to the SECURED
PARTIES the payment and performance by the BORROWER of all obligations owed by
the BORROWER to the SECURED PARTIES in connection with the LOANS. The GUARANTOR
will derive substantial direct and indirect economic benefits from the extension
of the LOANS by the SECURED PARTIES to the BORROWER, and has agreed to execute
and deliver this GUARANTY in order to induce the SECURED PARTIES to extend the
LOANS to the BORROWER. Hereafter, the LOAN AGREEMENT and all documents and
writings evidencing or securing the LOANS are collectively referred to as the
“CREDIT DOCUMENTS.”

     NOW, THEREFORE, in consideration of these premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the GUARANTOR hereby agrees to provide to the SECURED PARTIES the
following guaranties and indemnifications.

     Section 1. Guaranty. The GUARANTOR guarantees to the SECURED PARTIES:
(a) the payment of any and all sums now or hereafter due and owing to the
SECURED PARTIES by the BORROWER as a result of or in connection with any and all
existing or future indebtedness, liability, or obligation of every kind, nature,
type, and variety owed by the BORROWER to the SECURED PARTIES from time to time,
arising out of or related to the LOANS or the CREDIT DOCUMENTS, whether direct
or indirect, absolute or contingent, primary or secondary, joint or several,
unconditional or conditional, known or unknown, liquidated or unliquidated,
contractual or tortious, including, but not limited to, all amounts of
principal, interest, charges, reimbursements, advancements, escrows, and fees;
(b) that all sums now or hereafter due and owing by the BORROWER to the SECURED
PARTIES in connection with or arising from the LOANS shall be paid when and as
due, whether by reason of installment, maturity, acceleration or otherwise, time
being of the essence; (c) the payment and performance of all indemnification
obligations and duties to defend owed by the BORROWER to the SECURED PARTIES in
accordance with the terms of the CREDIT DOCUMENTS; and (d) the timely, complete,
continuous, and strict performance and observance by the BORROWER of each of the
terms, covenants, agreements and conditions contained in the CREDIT DOCUMENTS.
The GUARANTOR agrees to hold harmless and indemnify the SECURED PARTIES from any
and all costs and expenses, including reasonable attorneys’ fees, incurred by
the SECURED PARTIES as a result of a failure by the BORROWER to satisfy its
duties and obligations under the CREDIT DOCUMENTS or the GUARANTOR’S failure to
satisfy the duties and obligations assumed by the GUARANTOR under this GUARANTY.
As used in this GUARANTY, the term “OBLIGATIONS” shall refer to the obligations
of payment, performance, and indemnification which the GUARANTOR has undertaken
and assumed pursuant to this GUARANTY, as described in this Section and in other
Sections of this GUARANTY.

     Section 2. Nature Of Guaranty. This GUARANTY is irrevocable and absolute
and one of payment and not just collection, and is direct, immediate, and
primary. This GUARANTY makes the GUARANTOR a surety to the SECURED PARTIES for
the ratable and proportionate benefit of the SECURED PARTIES with respect to the
OBLIGATIONS and the equivalent of a co-obligor with the BORROWER.





--------------------------------------------------------------------------------



 



     Section 3. Secured Parties Need Not Pursue Other Rights. The SECURED
PARTIES shall be under no obligation to pursue any of the SECURED PARTIES’
rights and remedies against: (a) the BORROWER; (b) any of the BORROWER’S
collateral securing the obligations of the BORROWER to the SECURED PARTIES;
(c) any other guarantor; or (d) any other guarantor’s collateral, before
pursuing the SECURED PARTIES’ rights and remedies against the GUARANTOR.

     Section 4. Certain Rights Of Secured Parties. The GUARANTOR hereby assents
to any and all terms and agreements between the SECURED PARTIES and the BORROWER
or between the SECURED PARTIES and any other guarantor, and all amendments and
modifications thereof, whether presently existing or hereafter made and whether
oral or in writing. The SECURED PARTIES may, without compromising, impairing,
diminishing, or in any way releasing the GUARANTOR from the OBLIGATIONS and
without notifying or obtaining the prior approval of the GUARANTOR, at any time
or from time to time: (a) waive or excuse a default by the BORROWER or any other
guarantor, or delay in the exercise by the SECURED PARTIES of any or all of the
SECURED PARTIES’ rights or remedies with respect to such default or defaults;
(b) grant extensions of time for payment or performance by the BORROWER or any
other guarantor; (c) release, substitute, exchange, surrender, or add collateral
of the BORROWER or of any other guarantor, or waive, release, or subordinate, in
whole or in part, any lien or security interest held by the SECURED PARTIES on
any real or personal property securing payment or performance, in whole or in
part, of the obligations of the BORROWER to the SECURED PARTIES or of any other
guarantor; (d) release the BORROWER or any other guarantor; (e) apply payments
made by the BORROWER or by any other guarantor to any sums owed by the BORROWER
to the SECURED PARTIES, in any order or manner, or to any specific account or
accounts, as the SECURED PARTIES may elect; and (f) modify, change, renew,
extend, or amend in any respect any of the CREDIT DOCUMENTS or any guaranties,
security agreements or other agreements between the SECURED PARTIES and any
other guarantor, including without limitation modifications which increase the
amount of the OBLIGATIONS or extend the maturity of the OBLIGATIONS.

     Section 5. Waivers By Guarantor. The GUARANTOR waives: (a) any and all
notices whatsoever with respect to this GUARANTY or with respect to any of the
obligations of the BORROWER to the SECURED PARTIES, including, but not limited
to, notice of (i) the SECURED PARTIES’ acceptance hereof or the SECURED PARTIES’
intention to act, or the SECURED PARTIES’ action, in reliance hereon, (ii) the
present existence or future incurring of any of the obligations of the BORROWER
to the SECURED PARTIES or any terms or amounts thereof or any change therein,
(iii) any default by the BORROWER or any surety, pledgor, grantor of security,
guarantor or any person who has guarantied or secured in whole or in part the
obligations of the BORROWER to the SECURED PARTIES, and (iv) the obtaining or
release of any guaranty or surety agreement, pledge, assignment, or other
security for any of the obligations of the BORROWER to the SECURED PARTIES;
(b) presentment and demand for payment of any sum due from the BORROWER or any
other guarantor and protest of nonpayment; and (c) demand for performance by the
BORROWER or any other guarantor.

     Section 6. Unenforceability Of Obligations Of Borrower. This GUARANTY shall
be valid, binding, and enforceable even if the obligations of the BORROWER to
the SECURED PARTIES which are guaranteed hereby are now or hereafter become
invalid, unenforceable or uncollectible for any reason.

     Section 7. No Conditions Precedent. This GUARANTY shall be effective and
enforceable immediately upon its execution. The GUARANTOR acknowledges that no
unsatisfied conditions precedent to the effectiveness and enforceability of this
GUARANTY exist as of the date of its execution and that the effectiveness and
enforceability of this GUARANTY are not in any way conditioned or contingent
upon any event, occurrence, or happening, or upon any condition existing or
coming into existence either before or after the execution of this GUARANTY.

     Section 8. No Duty To Disclose. The SECURED PARTIES shall have no present
or future duty or obligation to discover or to disclose to the GUARANTOR any
information, financial or otherwise, concerning the BORROWER, any other
guarantor, or any collateral securing either the obligations of the BORROWER to
the SECURED PARTIES or of any other person who may have guarantied in whole or
in part the obligations of the BORROWER to the SECURED PARTIES. The GUARANTOR
waives any right to claim or assert any such duty or obligation on the part of
the SECURED PARTIES. The GUARANTOR agrees to obtain all information which the
GUARANTOR considers either appropriate or relevant to this GUARANTY from sources
other than the SECURED PARTIES and to become and remain at all times current and
continuously apprised of all information concerning the

2



--------------------------------------------------------------------------------



 



BORROWER, other guarantors, and any collateral which is material and relevant to
the OBLIGATIONS of the GUARANTOR under this GUARANTY.

     Section 9. Existing Or Future Guaranties. The execution of this GUARANTY
shall not discharge, terminate or in any way impair or adversely affect the
validity or enforceability of any other guaranty given by the GUARANTOR to the
SECURED PARTIES. The execution and delivery by the GUARANTOR of any future
guaranty for the benefit of the SECURED PARTIES shall not discharge, terminate,
or in any way impair or adversely affect the validity or enforceability of this
GUARANTY unless expressly stated therein. All guaranties provided by the
GUARANTOR to the SECURED PARTIES are intended to be cumulative and shall remain
in full force and effect unless and until discharged and terminated in
accordance with any expressly stated termination provisions set forth therein.

     Section 10. Cumulative Liability. The liability of the GUARANTOR under this
GUARANTY shall be cumulative to, and not in lieu of, the GUARANTOR’S liability
under any other CREDIT DOCUMENT or in any capacity other than as GUARANTOR
hereunder.

     Section 11. Obligations Are Unconditional. The payment and performance of
the OBLIGATIONS shall be the absolute and unconditional duty and obligation of
the GUARANTOR, and shall be independent of any defense or any rights of setoff,
recoupment or counterclaim which the GUARANTOR might otherwise have against the
SECURED PARTIES, and the GUARANTOR shall pay and perform these OBLIGATIONS, free
of any deductions and without abatement, diminution or setoff. Until such time
as the OBLIGATIONS have been fully paid and performed, the GUARANTOR: (a) shall
not suspend or discontinue any payments provided for herein; (b) shall perform
and observe all of the covenants and agreements contained in this GUARANTY; and
(c) shall not terminate or attempt to terminate this GUARANTY for any reason. No
delay by the SECURED PARTIES in making demand on the GUARANTOR for satisfaction
of the OBLIGATIONS shall prejudice or in any way impair the SECURED PARTIES’
ability to enforce this GUARANTY.

     Section 12. Defenses Against Borrower. The GUARANTOR waives any right to
assert against the SECURED PARTIES any defense (whether legal or equitable),
claim, counterclaim, or right of setoff or recoupment which the GUARANTOR may
now or hereafter have against the BORROWER or any other guarantor.

     Section 13. Events Of Default. The occurrence of any of the following (each
an “EVENT OF DEFAULT”) shall entitle the SECURED PARTIES, without notice or
demand, to accelerate and call due the OBLIGATIONS, even if the SECURED PARTIES
have not accelerated and called due the sums owed to the SECURED PARTIES by the
BORROWER: (a) the occurrence of an “EVENT OF DEFAULT,” as such term is defined
in the LOAN AGREEMENT; and (b) a failure of the GUARANTOR to pay any of the
OBLIGATIONS to the SECURED PARTIES at such time as the nonpayment thereof by the
BORROWER would constitute an “EVENT OF DEFAULT” under the LOAN AGREEMENT.

     Section 14. Expenses Of Collection And Attorneys’ Fees. Should this
GUARANTY be referred to an attorney for collection, the GUARANTOR shall pay all
of the SECURED PARTIES’ reasonable costs, fees and expenses resulting from such
referral, including reasonable attorneys’ fees, which the SECURED PARTIES may
incur, even though judgment has not been confessed or suit has not been filed.

     Section 15. Confession Of Judgment. Upon the occurrence of an EVENT OF
DEFAULT, the GUARANTOR authorizes any attorney designated by the SECURED PARTIES
or admitted to practice before any court of record in the United States to
appear on its behalf in any court in one or more proceedings, or before any
clerk thereof or prothonotary or other court official, and to confess judgment
against the GUARANTOR in the full amount due on this GUARANTY (including
principal, accrued interest and any and all charges, fees and costs) plus
attorneys’ fees equal to fifteen percent (15%) of the amount due, plus court
costs, all without prior notice or opportunity of the GUARANTOR for a prior
hearing. The GUARANTOR waives the benefit of any statutes, ordinances, or rules
of court which may be lawfully waived conferring upon it any right or privilege
of exemption, homestead rights, stay of execution, or supplementary proceedings,
or other relief from the enforcement or immediate enforcement of a judgment or
related proceedings on a judgment. The authority and power to appear for and
enter judgment against the GUARANTOR shall not be exhausted by one or more
exercises thereof, or by any imperfect exercise thereof, and shall not be
extinguished by any judgment entered pursuant thereto; such authority and power
may be exercised on one or more occasions from time to time, in the same or
different jurisdictions, as often as the SECURED PARTIES shall deem necessary,
convenient, or

3



--------------------------------------------------------------------------------



 



proper. In the event that the SECURED PARTIES receive, as a result of execution
on a judgment confessed hereunder, attorneys’ fees which exceed the actual legal
fees incurred by the SECURED PARTIES in connection with the enforcement of this
GUARANTY, then upon full and final payment of all other sums due and owing to
the SECURED PARTIES in accordance with this GUARANTY and the payment to the
SECURED PARTIES of the actual attorneys’ fees incurred by the SECURED PARTIES,
the SECURED PARTIES shall remit such excess amount of attorneys’ fees to the
GUARANTOR.

     Section 16. Interest Rate. If judgment is entered against the GUARANTOR on
this GUARANTY, the amount of the judgment entered (which, unless applicable law
specifically provides to the contrary, includes all principal, prejudgment
interest, late charges, prepayment charges if any are provided for, collection
expenses, attorneys’ fees, and court costs) shall bear interest at the highest
rate after default authorized by the CREDIT DOCUMENTS (“DEFAULT RATE”) as of the
date of entry of the judgment to the extent permitted by applicable law. In the
event any statute or rule of court specifies the rate of interest which a
judgment on this GUARANTY may bear or the amount on which such interest rate may
apply and such rate or amount is less than that called for in the preceding
sentence absent a restriction under applicable law, the GUARANTOR: (a) agrees to
pay to the order of the SECURED PARTIES an amount as will equal the interest
computed at the DEFAULT RATE on the judgment amount (which, for this purpose,
shall be considered to include all principal, prejudgment interest, late
charges, prepayment charges if any are provided for, collection expense fees,
attorneys’ fees, and court costs) less the interest due on the amount of the
judgment which bears judgment interest; and (b) authorizes the confession of
judgment pursuant to the confession of judgment provision of this GUARANTY if
the GUARANTOR fails to make payment thereof.

     Section 17. Enforcement During Bankruptcy Of Borrower. Enforcement of this
GUARANTY shall not be stayed or in any way delayed as a result of the filing of
a petition under the United States Bankruptcy Code, as amended, by or against
the BORROWER. Should the SECURED PARTIES be required to obtain an order of the
United States Bankruptcy Court to begin enforcement of this GUARANTY after the
filing of a petition under the United States Bankruptcy Code, as amended, by or
against the BORROWER, the GUARANTOR hereby consents to this relief and agrees to
file or cause to be filed all appropriate pleadings to evidence and effectuate
such consent and to enable the SECURED PARTIES to obtain the relief requested.

     Section 18. Remedies Cumulative. All of the SECURED PARTIES’ rights and
remedies shall be cumulative and any failure of the SECURED PARTIES to exercise
any right hereunder shall not be construed as a waiver of the right to exercise
the same or any other right at any time, and from time to time, thereafter.

     Section 19. Continuing Guaranty. This GUARANTY is a continuing guaranty of
all existing and future obligations of the BORROWER to the SECURED PARTIES
arising out of or relating to the LOANS or the CREDIT DOCUMENTS and may not be
terminated by the GUARANTOR until after the repayment and performance in full of
the LOANS and all of the OBLIGATIONS and in the absence of any pending or
threatened proceedings to avoid or recover any payment previously received by
the SECURED PARTIES upon the LOANS or any of the OBLIGATIONS. All obligations
and duties of indemnification assumed by the GUARANTOR under this GUARANTY and
the obligations of the GUARANTOR to guaranty any covenants or agreements of
indemnification or duties to defend provided by the BORROWER to the SECURED
PARTIES shall survive the repayment of the LOANS and the termination of this
GUARANTY.

     Section 20. Reinstatement. If at any time any payment, or portion thereof,
made by, or for the account of, the BORROWER or the GUARANTOR on account of any
of the obligations and liabilities under any of the CREDIT DOCUMENTS is set
aside by any court or trustee having jurisdiction as a voidable preference, or
fraudulent conveyance or must otherwise be restored or returned by the SECURED
PARTIES to the BORROWER or any other person or entity under any insolvency,
bankruptcy or other federal and/or state law or as a result of any dissolution,
liquidation or reorganization of the BORROWER or any other person or entity, or
for any other reason, the GUARANTOR hereby agrees that this GUARANTY shall
continue and remain in full force and effect or be reinstated, as the case may
be, all as though such payment(s) had not been made.

     Section 21. Rights Of Subrogation, Etc. In the event the GUARANTOR pays any
sum to or for the benefit of the SECURED PARTIES pursuant to this GUARANTY, the
GUARANTOR may not enforce any right of contribution, indemnification,
exoneration, reimbursement, subrogation or other right or remedy against the
BORROWER, any other guarantor, or any collateral, whether real, personal, or
mixed, securing the obligations of the

4



--------------------------------------------------------------------------------



 



BORROWER to the SECURED PARTIES or the obligations of any other guarantor to the
SECURED PARTIES until such time as the SECURED PARTIES have been paid in full
and has no further claim against the BORROWER, any other guarantor, or any
collateral. The GUARANTOR waives and releases any claim which the GUARANTOR
hereafter may have against the SECURED PARTIES if some action of the SECURED
PARTIES, whether intentional or negligent, impairs, destroys, or in any way
adversely affects any right of contribution, indemnification, exoneration,
reimbursement, subrogation, or the like which the GUARANTOR may have upon the
payment of any sum to or for the benefit of the SECURED PARTIES pursuant to this
GUARANTY.

     Section 22. Subordination Of Certain Indebtedness. If the GUARANTOR
advances any sums to the BORROWER or its successors or assigns or if the
BORROWER or its successors or assigns shall hereafter become indebted to the
GUARANTOR, such sums and indebtedness shall be subordinate in all respects to
the amounts then or thereafter due and owing to the SECURED PARTIES by the
BORROWER; provided, however, that unless an EVENT OF DEFAULT shall have occurred
and be continuing the BORROWER shall be permitted to repay such sums and
indebtedness to the GUARANTOR.

     Section 23. Renewals, Etc. This GUARANTY shall apply to all sums now or
hereafter owed by the BORROWER to the SECURED PARTIES and to all extensions,
modifications, amendments, renewals, substitutions, and refinancings thereof.

     Section 24. Choice Of Law. The laws of the State of Maryland (excluding,
however, conflict of law principles) shall govern and be applied to determine
all issues relating to this GUARANTY and the rights and obligations of the
parties hereto, including the validity, construction, interpretation, and
enforceability of this GUARANTY and its various provisions and the consequences
and legal effect of all transactions and events which resulted in the issuance
of this GUARANTY or which occurred or were to occur as a direct or indirect
result of this GUARANTY having been executed.

     Section 25. Consent To Jurisdiction; Agreement As To Venue. The GUARANTOR
irrevocably consents to the non-exclusive jurisdiction of the courts of the
State of Maryland, including all United States District Courts located in
Maryland. The GUARANTOR agrees that venue shall be proper in any circuit court
of the State of Maryland selected by the SECURED PARTIES or in any United States
District Court located in Maryland and waives any right to object to the
maintenance of a suit in any of the state or federal courts of the State of
Maryland on the basis of improper venue or of inconvenience of forum.

     Section 26. Invalidity Of Any Part. If any provision or part of any
provision of this GUARANTY shall for any reason be held invalid, illegal, or
unenforceable in any respect, such invalidity, illegality, or unenforceability
shall not affect any other provisions or the remaining part of any effective
provisions of this GUARANTY, and this GUARANTY shall be construed as if such
invalid, illegal, or unenforceable provision or part thereof had never been
contained herein, but only to the extent of its invalidity, illegality, or
unenforceability.

     Section 27. Amendment Or Waiver. This GUARANTY may be amended only by a
writing duly executed by the GUARANTOR and the ADMINISTRATIVE AGENT with the
consent of those SECURED PARTIES as may be required under the LOAN AGREEMENT. No
waiver by the SECURED PARTIES of any of the provisions of this GUARANTY or any
of the rights or remedies of the SECURED PARTIES with respect hereto shall be
considered effective or enforceable unless in writing.

     Section 28. Notices. Any notice required or permitted by or in connection
with this GUARANTY shall be in writing and shall be made by facsimile (confirmed
on the date the facsimile is sent by one of the other methods of giving notice
provided for in this Section) or by hand delivery, by Federal Express, or other
similar overnight delivery service, or by certified mail, unrestricted delivery,
return receipt requested, postage prepaid, addressed to the SECURED PARTIES or
the GUARANTOR at the appropriate address set forth below or to such other
address as may be hereafter specified by written notice by the SECURED PARTIES
or the GUARANTOR. Notice shall be considered given as of the date of the
facsimile or the hand delivery, one (1) calendar day after delivery to Federal
Express or similar overnight delivery service, or three (3) calendar days after
the date of mailing, independent of the date of actual delivery or whether
delivery is ever in fact made, as the case may be, provided the giver of notice
can establish the fact that notice was given as provided herein. If notice is
tendered pursuant to the provisions of this Section and is refused by the
intended recipient

5



--------------------------------------------------------------------------------



 



thereof, the notice, nevertheless, shall be considered to have been given and
shall be effective as of the date herein provided.

     If to the SECURED PARTIES:

          MANUFACTURERS AND TRADERS TRUST COMPANY, As Administrative Agent
          25 S. Charles Street, 12th Floor
          Baltimore, Maryland 21201
          Attn: Hugh E. Giorgio, Vice President
          Facsimile: (410) 244-4447

     If to the GUARANTOR:

          MARTEK BIOSCIENCES BOULDER CORPORATION
          c/o Martek Biosciences Corporation
          6480 Dobbin Road
          Columbia, Maryland 21045
          Attn.: George P. Barker, Esquire
          Fax No.: (410) 740-2985

     With A Courtesy Copy To:

          HOGAN & HARTSON L.L.P.
          111 South Calvert Street, Suite 1600
          Baltimore, Maryland 21202
          Attn.: Kevin G. Gralley, Esquire
          Fax No.: (410) 539-6981

The failure of the SECURED PARTIES to send the above courtesy copy shall not
impair the effectiveness of notice given to the GUARANTOR in the manner provided
herein.

     Section 29. Binding Nature. This GUARANTY shall inure to the benefit of and
be enforceable by the SECURED PARTIES and the SECURED PARTIES’ successors and
assigns and any other person to whom the SECURED PARTIES may grant an interest
in the obligations of the BORROWER to the SECURED PARTIES, and shall be binding
upon and enforceable against the GUARANTOR and the GUARANTOR’S successors, and
assigns.

     Section 30. Joint And Several Nature. The liability of the GUARANTOR shall
be joint and several with the liability of any other guarantor of the LOANS not
a party to this GUARANTY.

     Section 31. Assignability. This GUARANTY or an interest therein may be
assigned by the SECURED PARTIES, or by any other holder, at any time or from
time to time, without prior notice to or consent from the GUARANTOR.

     Section 32. Tense, Gender, Defined Terms, Captions. As used herein, the
plural includes the singular, and the singular includes the plural. The use of
any gender applies to any other gender. If more than one person has executed
this GUARANTY, the term “GUARANTOR” means all such persons collectively or any
one or more of such persons individually or collectively, as the case may be and
as the context may require. All defined terms are completely capitalized
throughout this GUARANTY. All captions are for the purpose of convenience only.

     Section 33. Seal And Effective Date. This GUARANTY is an instrument
executed under seal and is to be considered effective and enforceable as of the
date set forth on the first page hereof, independent of the date of actual
execution.

     Section 34. Waiver Of Trial By Jury. The GUARANTOR and the SECURED PARTIES,
by their execution and acceptance, respectively, of this GUARANTY, agree that
any suit, action, or proceeding, whether claim or counterclaim, brought or
instituted by either party hereto or any successor or assign of any party on or
with respect to this

6



--------------------------------------------------------------------------------



 



GUARANTY or which in any way relates, directly or indirectly, to this GUARANTY
or any event, transaction, or occurrence arising out of or in any way connected
with this GUARANTY, or the dealings of the parties with respect thereto, shall
be tried only by a court and not by a jury. EACH PARTY HEREBY EXPRESSLY WAIVES
ANY RIGHT TO A TRIAL BY JURY IN ANY SUCH SUIT, ACTION, OR PROCEEDING.

[SIGNATURES BEGIN ON THE FOLLOWING PAGE]

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the GUARANTOR has executed this GUARANTY with the
specific intention of creating a document under seal.

              WITNESS:   GUARANTOR:                   MARTEK BIOSCIENCES BOULDER
CORPORATION              

--------------------------------------------------------------------------------

  By:   /s/ Peter L. Buzy   (SEAL)        

--------------------------------------------------------------------------------

            Peter L. Buzy,             Chief Financial Officer and Treasurer    

8



--------------------------------------------------------------------------------



 



GUARANTY AGREEMENT

(Martek Biosciences Kingstree Corporation)

     THIS GUARANTY AGREEMENT (“GUARANTY”) is made to be effective as of January
26, 2004, by MARTEK BIOSCIENCES KINGSTREE CORPORATION, a Delaware corporation
(“GUARANTOR”), for the benefit of MANUFACTURERS AND TRADERS TRUST COMPANY,
individually and in its capacity as the Administrative Agent (“ADMINISTRATIVE
AGENT”) for the “LENDERS” that are now or hereafter parties to a Loan And
Security Agreement (“LOAN AGREEMENT”) of even date herewith by and among MARTEK
BIOSCIENCES CORPORATION, a Delaware corporation (“BORROWER”), the ADMINISTRATIVE
AGENT, and the LENDERS. Hereafter, the ADMINISTRATIVE AGENT and the LENDERS are
collectively referred to as the “SECURED PARTIES.”

RECITALS

     The LENDERS have been requested to extend loans to the BORROWER in the
maximum aggregate principal amount of Eighty-Five Million Dollars
($85,000,000.00) (collectively, “LOANS”). The LENDERS are unwilling to extend
the LOANS to the BORROWER unless the GUARANTOR agrees to guaranty to the SECURED
PARTIES the payment and performance by the BORROWER of all obligations owed by
the BORROWER to the SECURED PARTIES in connection with the LOANS. The GUARANTOR
will derive substantial direct and indirect economic benefits from the extension
of the LOANS by the SECURED PARTIES to the BORROWER, and has agreed to execute
and deliver this GUARANTY in order to induce the SECURED PARTIES to extend the
LOANS to the BORROWER. Hereafter, the LOAN AGREEMENT and all documents and
writings evidencing or securing the LOANS are collectively referred to as the
“CREDIT DOCUMENTS.”

     NOW, THEREFORE, in consideration of these premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the GUARANTOR hereby agrees to provide to the SECURED PARTIES the
following guaranties and indemnifications.

     Section 1. Guaranty. The GUARANTOR guarantees to the SECURED PARTIES:
(a) the payment of any and all sums now or hereafter due and owing to the
SECURED PARTIES by the BORROWER as a result of or in connection with any and all
existing or future indebtedness, liability, or obligation of every kind, nature,
type, and variety owed by the BORROWER to the SECURED PARTIES from time to time,
arising out of or related to the LOANS or the CREDIT DOCUMENTS, whether direct
or indirect, absolute or contingent, primary or secondary, joint or several,
unconditional or conditional, known or unknown, liquidated or unliquidated,
contractual or tortious, including, but not limited to, all amounts of
principal, interest, charges, reimbursements, advancements, escrows, and fees;
(b) that all sums now or hereafter due and owing by the BORROWER to the SECURED
PARTIES in connection with or arising from the LOANS shall be paid when and as
due, whether by reason of installment, maturity, acceleration or otherwise, time
being of the essence; (c) the payment and performance of all indemnification
obligations and duties to defend owed by the BORROWER to the SECURED PARTIES in
accordance with the terms of the CREDIT DOCUMENTS; and (d) the timely, complete,
continuous, and strict performance and observance by the BORROWER of each of the
terms, covenants, agreements and conditions contained in the CREDIT DOCUMENTS.
The GUARANTOR agrees to hold harmless and indemnify the SECURED PARTIES from any
and all costs and expenses, including reasonable attorneys’ fees, incurred by
the SECURED PARTIES as a result of a failure by the BORROWER to satisfy its
duties and obligations under the CREDIT DOCUMENTS or the GUARANTOR’S failure to
satisfy the duties and obligations assumed by the GUARANTOR under this GUARANTY.
As used in this GUARANTY, the term “OBLIGATIONS” shall refer to the obligations
of payment, performance, and indemnification which the GUARANTOR has undertaken
and assumed pursuant to this GUARANTY, as described in this Section and in other
Sections of this GUARANTY.

     Section 2. Nature Of Guaranty. This GUARANTY is irrevocable and absolute
and one of payment and not just collection, and is direct, immediate, and
primary. This GUARANTY makes the GUARANTOR a surety to the SECURED PARTIES for
the ratable and proportionate benefit of the SECURED PARTIES with respect to the
OBLIGATIONS and the equivalent of a co-obligor with the BORROWER.





--------------------------------------------------------------------------------



 



     Section 3. Secured Parties Need Not Pursue Other Rights. The SECURED
PARTIES shall be under no obligation to pursue any of the SECURED PARTIES’
rights and remedies against: (a) the BORROWER; (b) any of the BORROWER’S
collateral securing the obligations of the BORROWER to the SECURED PARTIES;
(c) any other guarantor; or (d) any other guarantor’s collateral, before
pursuing the SECURED PARTIES’ rights and remedies against the GUARANTOR.

     Section 4. Certain Rights Of Secured Parties. The GUARANTOR hereby assents
to any and all terms and agreements between the SECURED PARTIES and the BORROWER
or between the SECURED PARTIES and any other guarantor, and all amendments and
modifications thereof, whether presently existing or hereafter made and whether
oral or in writing. The SECURED PARTIES may, without compromising, impairing,
diminishing, or in any way releasing the GUARANTOR from the OBLIGATIONS and
without notifying or obtaining the prior approval of the GUARANTOR, at any time
or from time to time: (a) waive or excuse a default by the BORROWER or any other
guarantor, or delay in the exercise by the SECURED PARTIES of any or all of the
SECURED PARTIES’ rights or remedies with respect to such default or defaults;
(b) grant extensions of time for payment or performance by the BORROWER or any
other guarantor; (c) release, substitute, exchange, surrender, or add collateral
of the BORROWER or of any other guarantor, or waive, release, or subordinate, in
whole or in part, any lien or security interest held by the SECURED PARTIES on
any real or personal property securing payment or performance, in whole or in
part, of the obligations of the BORROWER to the SECURED PARTIES or of any other
guarantor; (d) release the BORROWER or any other guarantor; (e) apply payments
made by the BORROWER or by any other guarantor to any sums owed by the BORROWER
to the SECURED PARTIES, in any order or manner, or to any specific account or
accounts, as the SECURED PARTIES may elect; and (f) modify, change, renew,
extend, or amend in any respect any of the CREDIT DOCUMENTS or any guaranties,
security agreements or other agreements between the SECURED PARTIES and any
other guarantor, including without limitation modifications which increase the
amount of the OBLIGATIONS or extend the maturity of the OBLIGATIONS.

     Section 5. Waivers By Guarantor. The GUARANTOR waives: (a) any and all
notices whatsoever with respect to this GUARANTY or with respect to any of the
obligations of the BORROWER to the SECURED PARTIES, including, but not limited
to, notice of (i) the SECURED PARTIES’ acceptance hereof or the SECURED PARTIES’
intention to act, or the SECURED PARTIES’ action, in reliance hereon, (ii) the
present existence or future incurring of any of the obligations of the BORROWER
to the SECURED PARTIES or any terms or amounts thereof or any change therein,
(iii) any default by the BORROWER or any surety, pledgor, grantor of security,
guarantor or any person who has guarantied or secured in whole or in part the
obligations of the BORROWER to the SECURED PARTIES, and (iv) the obtaining or
release of any guaranty or surety agreement, pledge, assignment, or other
security for any of the obligations of the BORROWER to the SECURED PARTIES;
(b) presentment and demand for payment of any sum due from the BORROWER or any
other guarantor and protest of nonpayment; and (c) demand for performance by the
BORROWER or any other guarantor.

     Section 6. Unenforceability Of Obligations Of Borrower. This GUARANTY shall
be valid, binding, and enforceable even if the obligations of the BORROWER to
the SECURED PARTIES which are guaranteed hereby are now or hereafter become
invalid, unenforceable or uncollectible for any reason.

     Section 7. No Conditions Precedent. This GUARANTY shall be effective and
enforceable immediately upon its execution. The GUARANTOR acknowledges that no
unsatisfied conditions precedent to the effectiveness and enforceability of this
GUARANTY exist as of the date of its execution and that the effectiveness and
enforceability of this GUARANTY are not in any way conditioned or contingent
upon any event, occurrence, or happening, or upon any condition existing or
coming into existence either before or after the execution of this GUARANTY.

     Section 8. No Duty To Disclose. The SECURED PARTIES shall have no present
or future duty or obligation to discover or to disclose to the GUARANTOR any
information, financial or otherwise, concerning the BORROWER, any other
guarantor, or any collateral securing either the obligations of the BORROWER to
the SECURED PARTIES or of any other person who may have guarantied in whole or
in part the obligations of the BORROWER to the SECURED PARTIES. The GUARANTOR
waives any right to claim or assert any such duty or obligation on the part of
the SECURED PARTIES. The GUARANTOR agrees to obtain all information which the
GUARANTOR considers either appropriate or relevant to this GUARANTY from sources
other than the SECURED PARTIES and to become and remain at all times current and
continuously apprised of all information concerning the

2



--------------------------------------------------------------------------------



 



BORROWER, other guarantors, and any collateral which is material and relevant to
the OBLIGATIONS of the GUARANTOR under this GUARANTY.

     Section 9. Existing Or Future Guaranties. The execution of this GUARANTY
shall not discharge, terminate or in any way impair or adversely affect the
validity or enforceability of any other guaranty given by the GUARANTOR to the
SECURED PARTIES. The execution and delivery by the GUARANTOR of any future
guaranty for the benefit of the SECURED PARTIES shall not discharge, terminate,
or in any way impair or adversely affect the validity or enforceability of this
GUARANTY unless expressly stated therein. All guaranties provided by the
GUARANTOR to the SECURED PARTIES are intended to be cumulative and shall remain
in full force and effect unless and until discharged and terminated in
accordance with any expressly stated termination provisions set forth therein.

     Section 10. Cumulative Liability. The liability of the GUARANTOR under this
GUARANTY shall be cumulative to, and not in lieu of, the GUARANTOR’S liability
under any other CREDIT DOCUMENT or in any capacity other than as GUARANTOR
hereunder.

     Section 11. Obligations Are Unconditional. The payment and performance of
the OBLIGATIONS shall be the absolute and unconditional duty and obligation of
the GUARANTOR, and shall be independent of any defense or any rights of setoff,
recoupment or counterclaim which the GUARANTOR might otherwise have against the
SECURED PARTIES, and the GUARANTOR shall pay and perform these OBLIGATIONS, free
of any deductions and without abatement, diminution or setoff. Until such time
as the OBLIGATIONS have been fully paid and performed, the GUARANTOR: (a) shall
not suspend or discontinue any payments provided for herein; (b) shall perform
and observe all of the covenants and agreements contained in this GUARANTY; and
(c) shall not terminate or attempt to terminate this GUARANTY for any reason. No
delay by the SECURED PARTIES in making demand on the GUARANTOR for satisfaction
of the OBLIGATIONS shall prejudice or in any way impair the SECURED PARTIES’
ability to enforce this GUARANTY.

     Section 12. Defenses Against Borrower. The GUARANTOR waives any right to
assert against the SECURED PARTIES any defense (whether legal or equitable),
claim, counterclaim, or right of setoff or recoupment which the GUARANTOR may
now or hereafter have against the BORROWER or any other guarantor.

     Section 13. Events Of Default. The occurrence of any of the following (each
an “EVENT OF DEFAULT”) shall entitle the SECURED PARTIES, without notice or
demand, to accelerate and call due the OBLIGATIONS, even if the SECURED PARTIES
have not accelerated and called due the sums owed to the SECURED PARTIES by the
BORROWER: (a) the occurrence of an “EVENT OF DEFAULT,” as such term is defined
in the LOAN AGREEMENT; and (b) a failure of the GUARANTOR to pay any of the
OBLIGATIONS to the SECURED PARTIES at such time as the nonpayment thereof by the
BORROWER would constitute an “EVENT OF DEFAULT” under the LOAN AGREEMENT.

     Section 14. Expenses Of Collection And Attorneys’ Fees. Should this
GUARANTY be referred to an attorney for collection, the GUARANTOR shall pay all
of the SECURED PARTIES’ reasonable costs, fees and expenses resulting from such
referral, including reasonable attorneys’ fees, which the SECURED PARTIES may
incur, even though judgment has not been confessed or suit has not been filed.

     Section 15. Confession Of Judgment. Upon the occurrence of an EVENT OF
DEFAULT, the GUARANTOR authorizes any attorney designated by the SECURED PARTIES
or admitted to practice before any court of record in the United States to
appear on its behalf in any court in one or more proceedings, or before any
clerk thereof or prothonotary or other court official, and to confess judgment
against the GUARANTOR in the full amount due on this GUARANTY (including
principal, accrued interest and any and all charges, fees and costs) plus
attorneys’ fees equal to fifteen percent (15%) of the amount due, plus court
costs, all without prior notice or opportunity of the GUARANTOR for a prior
hearing. The GUARANTOR waives the benefit of any statutes, ordinances, or rules
of court which may be lawfully waived conferring upon it any right or privilege
of exemption, homestead rights, stay of execution, or supplementary proceedings,
or other relief from the enforcement or immediate enforcement of a judgment or
related proceedings on a judgment. The authority and power to appear for and
enter judgment against the GUARANTOR shall not be exhausted by one or more
exercises thereof, or by any imperfect exercise thereof, and shall not be
extinguished by any judgment entered pursuant thereto; such authority and power
may be exercised on one or more occasions from time to time, in the same or
different jurisdictions, as often as the SECURED PARTIES shall deem necessary,
convenient, or

3



--------------------------------------------------------------------------------



 



proper. In the event that the SECURED PARTIES receive, as a result of execution
on a judgment confessed hereunder, attorneys’ fees which exceed the actual legal
fees incurred by the SECURED PARTIES in connection with the enforcement of this
GUARANTY, then upon full and final payment of all other sums due and owing to
the SECURED PARTIES in accordance with this GUARANTY and the payment to the
SECURED PARTIES of the actual attorneys’ fees incurred by the SECURED PARTIES,
the SECURED PARTIES shall remit such excess amount of attorneys’ fees to the
GUARANTOR.

     Section 16. Interest Rate. If judgment is entered against the GUARANTOR on
this GUARANTY, the amount of the judgment entered (which, unless applicable law
specifically provides to the contrary, includes all principal, prejudgment
interest, late charges, prepayment charges if any are provided for, collection
expenses, attorneys’ fees, and court costs) shall bear interest at the highest
rate after default authorized by the CREDIT DOCUMENTS (“DEFAULT RATE”) as of the
date of entry of the judgment to the extent permitted by applicable law. In the
event any statute or rule of court specifies the rate of interest which a
judgment on this GUARANTY may bear or the amount on which such interest rate may
apply and such rate or amount is less than that called for in the preceding
sentence absent a restriction under applicable law, the GUARANTOR: (a) agrees to
pay to the order of the SECURED PARTIES an amount as will equal the interest
computed at the DEFAULT RATE on the judgment amount (which, for this purpose,
shall be considered to include all principal, prejudgment interest, late
charges, prepayment charges if any are provided for, collection expense fees,
attorneys’ fees, and court costs) less the interest due on the amount of the
judgment which bears judgment interest; and (b) authorizes the confession of
judgment pursuant to the confession of judgment provision of this GUARANTY if
the GUARANTOR fails to make payment thereof.

     Section 17. Enforcement During Bankruptcy Of Borrower. Enforcement of this
GUARANTY shall not be stayed or in any way delayed as a result of the filing of
a petition under the United States Bankruptcy Code, as amended, by or against
the BORROWER. Should the SECURED PARTIES be required to obtain an order of the
United States Bankruptcy Court to begin enforcement of this GUARANTY after the
filing of a petition under the United States Bankruptcy Code, as amended, by or
against the BORROWER, the GUARANTOR hereby consents to this relief and agrees to
file or cause to be filed all appropriate pleadings to evidence and effectuate
such consent and to enable the SECURED PARTIES to obtain the relief requested.

     Section 18. Remedies Cumulative. All of the SECURED PARTIES’ rights and
remedies shall be cumulative and any failure of the SECURED PARTIES to exercise
any right hereunder shall not be construed as a waiver of the right to exercise
the same or any other right at any time, and from time to time, thereafter.

     Section 19. Continuing Guaranty. This GUARANTY is a continuing guaranty of
all existing and future obligations of the BORROWER to the SECURED PARTIES
arising out of or relating to the LOANS or the CREDIT DOCUMENTS and may not be
terminated by the GUARANTOR until after the repayment and performance in full of
the LOANS and all of the OBLIGATIONS and in the absence of any pending or
threatened proceedings to avoid or recover any payment previously received by
the SECURED PARTIES upon the LOANS or any of the OBLIGATIONS. All obligations
and duties of indemnification assumed by the GUARANTOR under this GUARANTY and
the obligations of the GUARANTOR to guaranty any covenants or agreements of
indemnification or duties to defend provided by the BORROWER to the SECURED
PARTIES shall survive the repayment of the LOANS and the termination of this
GUARANTY.

     Section 20. Reinstatement. If at any time any payment, or portion thereof,
made by, or for the account of, the BORROWER or the GUARANTOR on account of any
of the obligations and liabilities under any of the CREDIT DOCUMENTS is set
aside by any court or trustee having jurisdiction as a voidable preference, or
fraudulent conveyance or must otherwise be restored or returned by the SECURED
PARTIES to the BORROWER or any other person or entity under any insolvency,
bankruptcy or other federal and/or state law or as a result of any dissolution,
liquidation or reorganization of the BORROWER or any other person or entity, or
for any other reason, the GUARANTOR hereby agrees that this GUARANTY shall
continue and remain in full force and effect or be reinstated, as the case may
be, all as though such payment(s) had not been made.

     Section 21. Rights Of Subrogation, Etc. In the event the GUARANTOR pays any
sum to or for the benefit of the SECURED PARTIES pursuant to this GUARANTY, the
GUARANTOR may not enforce any right of contribution, indemnification,
exoneration, reimbursement, subrogation or other right or remedy against the
BORROWER, any other guarantor, or any collateral, whether real, personal, or
mixed, securing the obligations of the

4



--------------------------------------------------------------------------------



 



BORROWER to the SECURED PARTIES or the obligations of any other guarantor to the
SECURED PARTIES until such time as the SECURED PARTIES have been paid in full
and has no further claim against the BORROWER, any other guarantor, or any
collateral. The GUARANTOR waives and releases any claim which the GUARANTOR
hereafter may have against the SECURED PARTIES if some action of the SECURED
PARTIES, whether intentional or negligent, impairs, destroys, or in any way
adversely affects any right of contribution, indemnification, exoneration,
reimbursement, subrogation, or the like which the GUARANTOR may have upon the
payment of any sum to or for the benefit of the SECURED PARTIES pursuant to this
GUARANTY.

     Section 22. Subordination Of Certain Indebtedness. If the GUARANTOR
advances any sums to the BORROWER or its successors or assigns or if the
BORROWER or its successors or assigns shall hereafter become indebted to the
GUARANTOR, such sums and indebtedness shall be subordinate in all respects to
the amounts then or thereafter due and owing to the SECURED PARTIES by the
BORROWER; provided, however, that unless an EVENT OF DEFAULT shall have occurred
and be continuing the BORROWER shall be permitted to repay such sums and
indebtedness to the GUARANTOR.

     Section 23. Renewals, Etc. This GUARANTY shall apply to all sums now or
hereafter owed by the BORROWER to the SECURED PARTIES and to all extensions,
modifications, amendments, renewals, substitutions, and refinancings thereof.

     Section 24. Choice Of Law. The laws of the State of Maryland (excluding,
however, conflict of law principles) shall govern and be applied to determine
all issues relating to this GUARANTY and the rights and obligations of the
parties hereto, including the validity, construction, interpretation, and
enforceability of this GUARANTY and its various provisions and the consequences
and legal effect of all transactions and events which resulted in the issuance
of this GUARANTY or which occurred or were to occur as a direct or indirect
result of this GUARANTY having been executed.

     Section 25. Consent To Jurisdiction; Agreement As To Venue. The GUARANTOR
irrevocably consents to the non-exclusive jurisdiction of the courts of the
State of Maryland, including all United States District Courts located in
Maryland. The GUARANTOR agrees that venue shall be proper in any circuit court
of the State of Maryland selected by the SECURED PARTIES or in any United States
District Court located in Maryland and waives any right to object to the
maintenance of a suit in any of the state or federal courts of the State of
Maryland on the basis of improper venue or of inconvenience of forum.

     Section 26. Invalidity Of Any Part. If any provision or part of any
provision of this GUARANTY shall for any reason be held invalid, illegal, or
unenforceable in any respect, such invalidity, illegality, or unenforceability
shall not affect any other provisions or the remaining part of any effective
provisions of this GUARANTY, and this GUARANTY shall be construed as if such
invalid, illegal, or unenforceable provision or part thereof had never been
contained herein, but only to the extent of its invalidity, illegality, or
unenforceability.

     Section 27. Amendment Or Waiver. This GUARANTY may be amended only by a
writing duly executed by the GUARANTOR and the ADMINISTRATIVE AGENT with the
consent of those SECURED PARTIES as may be required under the LOAN AGREEMENT. No
waiver by the SECURED PARTIES of any of the provisions of this GUARANTY or any
of the rights or remedies of the SECURED PARTIES with respect hereto shall be
considered effective or enforceable unless in writing.

     Section 28. Notices. Any notice required or permitted by or in connection
with this GUARANTY shall be in writing and shall be made by facsimile (confirmed
on the date the facsimile is sent by one of the other methods of giving notice
provided for in this Section) or by hand delivery, by Federal Express, or other
similar overnight delivery service, or by certified mail, unrestricted delivery,
return receipt requested, postage prepaid, addressed to the SECURED PARTIES or
the GUARANTOR at the appropriate address set forth below or to such other
address as may be hereafter specified by written notice by the SECURED PARTIES
or the GUARANTOR. Notice shall be considered given as of the date of the
facsimile or the hand delivery, one (1) calendar day after delivery to Federal
Express or similar overnight delivery service, or three (3) calendar days after
the date of mailing, independent of the date of actual delivery or whether
delivery is ever in fact made, as the case may be, provided the giver of notice
can establish the fact that notice was given as provided herein. If notice is
tendered pursuant to the provisions of this Section and is refused by the
intended recipient

5



--------------------------------------------------------------------------------



 



thereof, the notice, nevertheless, shall be considered to have been given and
shall be effective as of the date herein provided.

     If to the SECURED PARTIES:

          MANUFACTURERS AND TRADERS TRUST COMPANY, As Administrative Agent
           25 S. Charles Street, 12th Floor
           Baltimore, Maryland 21201
           Attn: Hugh E. Giorgio, Vice President
           Facsimile: (410) 244-4447

     If to the GUARANTOR:

          MARTEK BIOSCIENCES KINGSTREE CORPORATION
           c/o Martek Biosciences Corporation
           6480 Dobbin Road
           Columbia, Maryland 21045
           Attn.: George P. Barker, Esquire
           Fax No.: (410) 740-2985

     With A Courtesy Copy To:

          HOGAN & HARTSON L.L.P.
           111 South Calvert Street, Suite 1600
           Baltimore, Maryland 21202
           Attn.: Kevin G. Gralley, Esquire
           Fax No.: (410) 539-6981

The failure of the SECURED PARTIES to send the above courtesy copy shall not
impair the effectiveness of notice given to the GUARANTOR in the manner provided
herein.

     Section 29. Binding Nature. This GUARANTY shall inure to the benefit of and
be enforceable by the SECURED PARTIES and the SECURED PARTIES’ successors and
assigns and any other person to whom the SECURED PARTIES may grant an interest
in the obligations of the BORROWER to the SECURED PARTIES, and shall be binding
upon and enforceable against the GUARANTOR and the GUARANTOR’S successors, and
assigns.

     Section 30. Joint And Several Nature. The liability of the GUARANTOR shall
be joint and several with the liability of any other guarantor of the LOANS not
a party to this GUARANTY.

     Section 31. Assignability. This GUARANTY or an interest therein may be
assigned by the SECURED PARTIES, or by any other holder, at any time or from
time to time, without prior notice to or consent from the GUARANTOR.

     Section 32. Tense, Gender, Defined Terms, Captions. As used herein, the
plural includes the singular, and the singular includes the plural. The use of
any gender applies to any other gender. If more than one person has executed
this GUARANTY, the term “GUARANTOR” means all such persons collectively or any
one or more of such persons individually or collectively, as the case may be and
as the context may require. All defined terms are completely capitalized
throughout this GUARANTY. All captions are for the purpose of convenience only.

     Section 33. Seal And Effective Date. This GUARANTY is an instrument
executed under seal and is to be considered effective and enforceable as of the
date set forth on the first page hereof, independent of the date of actual
execution.

     Section 34. Waiver Of Trial By Jury. The GUARANTOR and the SECURED PARTIES,
by their execution and acceptance, respectively, of this GUARANTY, agree that
any suit, action, or proceeding, whether claim or counterclaim, brought or
instituted by either party hereto or any successor or assign of any party on or
with respect to this

6



--------------------------------------------------------------------------------



 



GUARANTY or which in any way relates, directly or indirectly, to this GUARANTY
or any event, transaction, or occurrence arising out of or in any way connected
with this GUARANTY, or the dealings of the parties with respect thereto, shall
be tried only by a court and not by a jury. EACH PARTY HEREBY EXPRESSLY WAIVES
ANY RIGHT TO A TRIAL BY JURY IN ANY SUCH SUIT, ACTION, OR PROCEEDING.

[SIGNATURES BEGIN ON THE FOLLOWING PAGE]

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the GUARANTOR has executed this GUARANTY with the
specific intention of creating a document under seal.

              WITNESS:   GUARANTOR:                   MARTEK BIOSCIENCES
KINGSTREE CORPORATION              

--------------------------------------------------------------------------------

  By:   /s/ Peter L. Buzy   (SEAL)        

--------------------------------------------------------------------------------

            Peter L. Buzy,             Chief Financial Officer and Treasurer    

8



--------------------------------------------------------------------------------



 



SECURITY AGREEMENT

(Martek Biosciences Boulder Corporation)

     THIS SECURITY AGREEMENT is made as of January 26, 2004, by MARTEK
BIOSCIENCES BOULDER CORPORATION, a Delaware corporation (“GUARANTOR”), for the
benefit of MANUFACTURERS AND TRADERS TRUST COMPANY, individually and in its
capacity as the Agent (“ADMINISTRATIVE AGENT”) for the “LENDERS” that are now or
hereafter parties to a Loan And Security Agreement (“LOAN AGREEMENT”) of even
date herewith by and among the “BORROWER” (hereinafter defined), the
ADMINISTRATIVE AGENT, and the LENDERS. Hereafter, the ADMINISTRATIVE AGENT and
the LENDERS are collectively referred to as the “SECURED PARTIES.”

RECITALS

     The GUARANTOR has executed and delivered a Guaranty Agreement (“GUARANTY”)
of even date herewith pursuant to which the GUARANTOR has guaranteed to the
SECURED PARTIES the payment and performance of various obligations owed by
MARTEK BIOSCIENCES CORPORATION, a Delaware corporation (“BORROWER”), to the
SECURED PARTIES. The GUARANTOR has agreed to secure all of the duties and
obligations owed by the GUARANTOR to the SECURED PARTIES pursuant to the
GUARANTY by granting security interests to the SECURED PARTIES in and to certain
of the GUARANTOR’S assets. The GUARANTOR has executed and delivered this
Security Agreement in order to grant such security interests.

     NOW, THEREFORE, in consideration of these premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

ARTICLE 1
DEFINITIONS

     As used in this Security Agreement, the terms set forth in this Article 1
have the meanings set forth below, unless the specific context of this Security
Agreement clearly requires a different meaning. Terms defined in this Article 1
or elsewhere in this Security Agreement are in all capital letters throughout
this Security Agreement. The singular use of any defined term includes the
plural and the plural use includes the singular.

     Section 1.1. Account, Chattel Paper, Document, General Intangibles, Goods,
Instrument, Letter-Of-Credit Right, Payment Intangible, Promissory Notes, And
Software. The terms “ACCOUNT,” “CHATTEL PAPER,” “DOCUMENT,” “GENERAL
INTANGIBLES,” “GOODS,” “INSTRUMENT,” “LETTER-OF-CREDIT RIGHT,” “PAYMENT
INTANGIBLE,” “PROMISSORY NOTES,” and “SOFTWARE” shall have the same respective
meanings as are given to those terms in the Uniform Commercial Code, as adopted
and in effect in the State of Maryland.

     Section 1.2. Agreement. The term “AGREEMENT” means this Security Agreement,
as amended, extended, or modified from time to time by the parties hereto, as
well as all schedules, exhibits and attachments hereto.

     Section 1.3. Collateral. The term “COLLATERAL” means all of the following
types of assets and personal property of the GUARANTOR, wherever located,
whether now owned or hereafter acquired by the GUARANTOR, together with all
substitutions therefor, and all replacements and renewals thereof, and all
accessions, additions, and packaging relating thereto: (a) ACCOUNTS;
(b) INVENTORY, including returned, rejected, or repossessed INVENTORY and rights
of reclamation and stoppage in transit with respect to INVENTORY;
(c) RECEIVABLES; (d) all SOFTWARE evidencing or used in the tracking,
monitoring, maintenance or collection of any of the foregoing; (e) all GENERAL
INTANGIBLES necessary for the collection, monitoring or maintenance of
RECEIVABLES, or for the sale of the INVENTORY; (f) all capital stock or other
equity or ownership interests of the GUARANTOR in the SUBSIDIARIES of the
GUARANTOR; (g) all RECORDS relating to or pertaining to any of the above listed
COLLATERAL; and (h) all proceeds of the foregoing. The definition of COLLATERAL
shall not include any INTELLECTUAL PROPERTY except to the limited extent that
the use or licensing of any INTELLECTUAL

 



--------------------------------------------------------------------------------



 



PROPERTY is necessary for the liquidation, sale or collection of any of the
COLLATERAL during any continuing EVENT OF DEFAULT. The definition of COLLATERAL
shall include royalties, payments, and payment rights which arise from or with
respect to the licensing, sale or other alienation of INTELLECTUAL PROPERTY.

     Section 1.4. Customers. The term “CUSTOMERS” means the persons to or for
whom the GUARANTOR sells or leases GOODS or INVENTORY or for whom the GUARANTOR
performs services, together with all other account debtors of the GUARANTOR.

     Section 1.5. Event Of Default. The term “EVENT OF DEFAULT” means any of the
events set forth in Article 6 of this AGREEMENT.

     Section 1.6. Insolvency Proceedings. The term “INSOLVENCY PROCEEDINGS”
means, with respect to any PERSON, any proceeding commenced by or against such
PERSON, under any provision of the United States Bankruptcy Code, as amended, or
under any other bankruptcy or insolvency law, or any assignments for the benefit
of creditors, formal or informal moratoriums, compositions or extensions with
some or all creditors with respect to any indebtedness of such PERSON.

     Section 1.7. Intellectual Property. The term “INTELLECTUAL PROPERTY” means
all of the GUARANTOR’S right, title and interest, whether now owned or existing
or hereafter acquired or arising, in all of the following property: (a) all
domestic and foreign copyrights, copyright registrations and copyright
applications, whether or not registered or filed with any governmental
authority; (b) all domestic and foreign trademarks, trademark registrations,
trademark applications, trade names, service marks, certification marks, logos
and other source business identifiers, whether or not registered or filed with
any governmental authority; (c) all United States and foreign patents, and
pending and abandoned United States and foreign patent applications, including,
without limitation, the inventions and improvements described or claimed
therein, together with (i) all renewals, reissues, divisions, continuations,
certificates of reexamination, extensions and continuations-in-part of all of
the foregoing, (ii) all present and future rights of the GUARANTOR under all
present and future license agreements relating to all of the foregoing, whether
the GUARANTOR is licensee or licensor thereunder, and (iii) all of the
GUARANTOR’S present and future claims, causes of action and rights to sue for
past, present or future infringements of all of the foregoing; (d) all rights
corresponding thereto throughout the world; and (e) all goodwill of the
GUARANTOR in connection with the use of, and symbolized by, any of the
foregoing.

     Section 1.8. Inventory. The term “INVENTORY” has the same meaning as
provided to such term in the Uniform Commercial Code - Secured Transactions,
Title 9, Commercial Law Article, Annotated Code of Maryland, as amended,
together with all of the GUARANTOR’S GOODS, merchandise, materials, raw
materials, goods in process, finished goods, work in progress, bindings or
component materials, packaging and shipping materials and other tangible or
intangible personal property, now owned or hereafter acquired and held for sale
or lease or furnished or to be furnished under contracts of service or which
contribute to the finished products or the sale, promotion, storage and shipment
thereof, whether located at facilities owned or leased by the GUARANTOR, in the
course of transport to or from account debtors, used for demonstration, placed
on consignment, or held at storage locations.

     Section 1.9. Laws. The term “LAWS” means all ordinances, statutes, rules,
regulations, orders, injunctions, writs or decrees of any government or
political subdivision or agency thereof, or any court or similar entity
established by any thereof.

     Section 1.10. Liens. The term “LIENS” means with respect to any asset owned
by a referenced PERSON: (a) any lien, claim, charge, pledge, security interest,
deed of trust, mortgage, or other encumbrance in, on or of such asset; (b) the
interest of a vendor or a lessor under any conditional sale agreement capital
lease or title retention agreement (or any financing lease having substantially
the same economic effect as any of the foregoing) relating to such asset; and
(c)in the case of securities owned by any such PERSON, any purchase option, call
or similar right of a third party with respect to such securities.

     Section 1.11. Material Adverse Event. The term “MATERIAL ADVERSE EVENT” has
the meaning provided to such term in Section 1.73 of the LOAN AGREEMENT.

     Section 1.12. Obligations. The term “OBLIGATIONS” means the obligations of
the GUARANTOR to pay to the SECURED PARTIES: (a) all sums due to the SECURED
PARTIES pursuant to the terms of the GUARANTY; (b) all

2



--------------------------------------------------------------------------------



 



SECURED PARTY EXPENSES; (c) all overdrafts of the GUARANTOR upon any accounts
with the ADMINISTRATIVE AGENT; and (d) any indebtedness or liability which may
exist or arise as a result of any payment made by or for the benefit of the
GUARANTOR, on any of the obligations described in (a), (b) or (c) above being
avoided or set aside as a preference under Sections 547 and 550 of the United
States Bankruptcy Code, as amended, or under any state law governing insolvency
or creditors’ rights.

     Section 1.13. Permitted Liens. The term “PERMITTED LIENS” means: (a) LIENS
for taxes, assessments, or similar charges incurred in the ordinary course of
business that are not yet due and payable (or which are being contested in
compliance with the provisions of Section 4.5 hereof); (b) LIENS in favor of the
SECURED PARTIES; (c) any existing LIENS specifically described on Schedule 1.13
hereof; (d) any LIEN on specifically allocated money or securities to secure
payments under workmen’s compensation, unemployment insurance, social security
and other similar LAWS, or to secure the performance of bids, tenders or
contracts (other than for the repayment of borrowed money) or to secure
statutory obligations or appeal bonds, or to secure indemnity, performance or
other similar bonds in the ordinary course of business; (e) purchase money
security interests in equipment (and security interests in equipment securing
the refinancing of INDEBTEDNESS previously secured by a purchase money security
interest therein) not to exceed in aggregate amount outstanding together with
all other secured purchase money financing of the BORROWER and of its
SUBSIDIARIES at any one time the sum of Two Million Dollars ($2,000,000.00),
provided that such purchase money security interests do not attach to any assets
other than the specific item(s) of equipment acquired with the proceeds of the
loan secured by such purchase money security interests and the proceeds thereof;
(f) LIENS of carriers, warehousemen, mechanics, materialmen and landlords
arising in the ordinary course of business for sums not overdue or sums being
diligently contested in good faith by appropriate procedures and for which
adequate reserves have been set aside; (g) easements, rights-of-way,
restrictions, encroachments and other similar charges or encumbrances, and minor
title deficiencies relating to real property owned or occupied by the GUARANTOR,
in each case not securing INDEBTEDNESS and not materially interfering with the
conduct of the business of the GUARANTOR; and (h) subsequently arising LIENS
which are expressly approved in advance of the creation of any such LIENS by the
ADMINISTRATIVE AGENT in writing.

     Section 1.14. Person. The term “PERSON” means any individual, corporation,
partnership, association, joint-stock company, trust, unincorporated
organization, joint venture, court, or government or political subdivision or
agency thereof.

     Section 1.15. Receivables. The term “RECEIVABLES” means: (a) all ACCOUNTS;
(b) all INSTRUMENTS, DOCUMENTS, GENERAL INTANGIBLES, CHATTEL PAPER, PAYMENT
INTANGIBLES, PROMISSORY NOTES, drafts, acceptances, and choses in action, of the
GUARANTOR, now existing or hereafter created or acquired, and all proceeds and
products thereof, and all rights thereto, in each case arising from or relating
to the sale, lease or license of or the providing of INVENTORY, GOODS, or other
assets or services by the GUARANTOR to account debtors; (c) all SOFTWARE
relating to any of the foregoing; (d) all rights to royalties or payments of any
kind arising out of the licensing or sale of any INTELLECTUAL PROPERTY; and
(e) all other rights, contingent or non-contingent, of any kind of the GUARANTOR
to receive payment, benefit, or credit from any PERSON, other than casualty
insurance proceeds or condemnation proceeds from the loss or taking of assets of
the GUARANTOR which are not COLLATERAL.

     Section 1.16. Records. The term “RECORDS” means correspondence, memoranda,
tapes, discs, papers, books and other documents, or transcribed information of
any type, whether expressed in ordinary, computer or machine language.

     Section 1.17. Secured Party Expenses. The term “SECURED PARTY EXPENSES”
means all reasonable out-of-pocket expenses or costs incurred by the SECURED
PARTIES arising out of, pertaining to, or in any way connected with this
AGREEMENT, any of the other SECURITY DOCUMENTS or the OBLIGATIONS, or any
documents executed in connection herewith or transactions hereunder, including
without limitation: All costs or expenses required to be paid by the GUARANTOR
pursuant to this AGREEMENT or as otherwise provided for in any of the SECURITY
DOCUMENTS or as required by any other present or future agreement between the
GUARANTOR and the SECURED PARTIES evidencing and/or securing the OBLIGATIONS
which are paid or advanced by the SECURED PARTIES; taxes and insurance premium
of every nature and kind of GUARANTOR paid by the SECURED PARTIES; filing,
recording, title insurance, environmental and consulting fees, audit fees,
search fees and other expenses paid or incurred by the SECURED PARTIES in
connection with the transactions of the SECURED PARTIES with the GUARANTOR;

3



--------------------------------------------------------------------------------



 



reasonable and necessary costs and expenses incurred by the SECURED PARTIES in
the collection of the RECEIVABLES (with or without the institution of legal
action), to correct any default or enforce any provision of this AGREEMENT, or
in gaining possession of, maintaining, handling, evaluating, preserving,
storing, shipping, selling, preparing for sale and/or advertising to sell the
COLLATERAL or any other property of the GUARANTOR in which any SECURED PARTY has
a lien whether or not a sale is consummated; reasonable and necessary costs and
expenses of litigation incurred by the SECURED PARTIES in enforcing or defending
this AGREEMENT or any portion hereof; and reasonable and necessary attorneys’
fees and expenses incurred by the SECURED PARTIES in obtaining advice or the
services of their attorneys with respect to the structuring, drafting,
negotiating, reviewing, amending, terminating, enforcing or defending of this
AGREEMENT, or any portion hereof or any agreement or matter related hereto,
whether or not litigation is instituted; and reasonable travel expenses related
to any of the foregoing.

     Section 1.18. Security Documents. The term “SECURITY DOCUMENTS” means
collectively this AGREEMENT, the GUARANTY and all agreements, instruments and
documents, whether heretofore, now or hereafter executed by or on behalf of the
GUARANTOR, or by any other PERSON in connection with the OBLIGATIONS.

     Section 1.19. Subsidiary. The term “SUBSIDIARY” means, with respect to any
PERSON (the “PARENT”) at any date, any corporation, limited liability company,
partnership, association or other entity the accounts of which would be
consolidated with those of the PARENT in the PARENT’S consolidated financial
statements if such financial statements were prepared in accordance with
generally accepted accounting principles as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than fifty
percent (50%) of the equity or more than fifty percent (50%) of the ordinary
voting power or, in the case of a partnership, more than fifty percent (50%) of
the general partnership interests are, as of such date, owned, controlled or
held, or that is, as of such date, otherwise controlled, by the PARENT or one or
more subsidiaries of the PARENT or by the PARENT and one or more subsidiaries of
the PARENT. Unless otherwise specified, “SUBSIDIARY” means a SUBSIDIARY of the
GUARANTOR.

ARTICLE 2
SECURITY FOR THE OBLIGATIONS

     The payment, performance and satisfaction of the OBLIGATIONS, and the full,
complete and absolute performance by the GUARANTOR of each of the terms and
conditions of the SECURITY DOCUMENTS shall be secured by the following described
security interests, assignments and pledges.

     Section 2.1. Grant Of Security Interests. The GUARANTOR hereby assigns to
the SECURED PARTIES all of the GUARANTOR’S right, title, and interest in and to,
and grants to the SECURED PARTIES a continuing security interest in and to, all
of the COLLATERAL. The GUARANTOR further assigns, transfers, hypothecates and
sets over to the SECURED PARTIES all of the GUARANTOR’S right, title and
interest in and to, and grants to the SECURED PARTIES a continuing security
interest in and to, all amounts that may be owing at any time and from time to
time by the SECURED PARTIES to the GUARANTOR in any capacity, including but not
limited to any balance or share belonging to the GUARANTOR of any deposit or
other account with the SECURED PARTIES, which security interest shall be
independent of and in addition to any right of setoff which the SECURED PARTIES
may have.

     Section 2.2. Proceeds And Products. The security interests of the SECURED
PARTIES provided for herein shall apply to the proceeds, including but not
limited to insurance proceeds, and the products of the COLLATERAL.

     Section 2.3. Priority Of Security Interests. Each of the security interests
granted by the GUARANTOR to the SECURED PARTIES pursuant to this AGREEMENT shall
be a perfected first priority security interest in the COLLATERAL, except for
PERMITTED LIENS which by operation of law or the written consent of the
ADMINISTRATIVE AGENT constitute prior encumbrances.

     Section 2.4. Future Advances. The security interests granted by the
GUARANTOR to the SECURED PARTIES hereunder shall secure all current and all
future advances.

4



--------------------------------------------------------------------------------



 



ARTICLE 3
REPRESENTATIONS AND WARRANTIES

     The GUARANTOR makes the representations and warranties set forth in this
Article 3. The GUARANTOR acknowledges the justifiable right of the SECURED
PARTIES to rely upon these representations and warranties.

     Section 3.1. Accuracy Of Information. All information, documents, reports,
statements, financial statements, and data submitted by or on behalf of the
GUARANTOR in connection with the OBLIGATIONS, or in support thereof, are true,
accurate, and complete in all material respects as of the date made and contain
no knowingly false, incomplete or misleading statements.

     Section 3.2. Title To Collateral. The GUARANTOR has good and marketable
title to all of the COLLATERAL. The LIENS of the SECURED PARTIES described
herein shall constitute first and indefeasible LIENS except as permitted to the
contrary by the terms of Section 2.3 of this AGREEMENT.

     Section 3.3. Existing Liens. There are no existing LIENS against any of the
assets of the GUARANTOR other than PERMITTED LIENS.

     Section 3.4. Status. The GUARANTOR is validly incorporated under the LAWS
of the State of Delaware and its operations and affairs have been effectively
and validly commenced. The GUARANTOR has the power to own its properties,
conduct its business and affairs, and perform the OBLIGATIONS. The GUARANTOR’S
entry into the SECURITY DOCUMENTS with the SECURED PARTIES has been validly and
effectively approved by its board of directors and shareholders as may be
required by its charter, by-laws, and applicable LAWS. All copies of the
charter, by-laws, and corporate resolutions of the GUARANTOR submitted to the
SECURED PARTIES are true, accurate, and complete and no action has been taken in
diminution or abrogation thereof. The GUARANTOR has not changed its name, been
the surviving entity in a merger, or changed the location of its chief executive
office within the last five (5) years, except as is disclosed on Schedule 3.4
attached hereto. The GUARANTOR does not trade under any trade or fictitious
names.

     Section 3.5. Valid, Binding and Enforceable. The SECURITY DOCUMENTS
executed by the GUARANTOR are the valid and binding obligations of the GUARANTOR
and are fully enforceable against the GUARANTOR in accordance with their terms.

     Section 3.6. Compliance With Laws. Except as disclosed in Schedule 3.6
attached hereto, and except to the extent that any inaccuracy of any of the
following statements could not reasonably be expected to be or result in any
MATERIAL ADVERSE EVENT, the GUARANTOR is in compliance in all material respects
with all applicable LAWS with respect to: (a) all restrictions, specifications,
or other requirements pertaining to products that it sells or to the services it
performs; (b) the conduct of its business; (c) the use, maintenance, and
operation of the real and personal properties owned or leased by it in the
conduct of its business; (d) the obtaining of all necessary licenses and permits
necessary to engage in its business; and (e) the making, storing, handling,
treating, disposing, generating, transporting, or release of hazardous
substances.

     Section 3.7. Chief Place Of Business. As of the date hereof, the
GUARANTOR’S chief executive office, chief place of business, and the place where
it keeps its RECORDS concerning the COLLATERAL is 4909 Nautilus Court North,
Suite 208, Boulder, Colorado 80301-3692.

     Section 3.8. Location Of Inventory. The INVENTORY is and shall be kept
solely at the locations set forth on Schedule 3.8 attached hereto and at any
subsequent locations of which the GUARANTOR has provided notice in accordance
with Section 4.4 of this AGREEMENT, and shall not be moved, sold or otherwise
disposed of without prior notification to the ADMINISTRATIVE AGENT, except for
sales of INVENTORY to CUSTOMERS in the ordinary course of the GUARANTOR’S
business. Except as disclosed on Schedule 3.8 attached hereto, none of the
INVENTORY is stored with or in the possession of any bailee, warehouseman, or
other similar PERSON.

5



--------------------------------------------------------------------------------



 



ARTICLE 4
AFFIRMATIVE COVENANTS

     The GUARANTOR covenants and agrees during the term of this AGREEMENT and
while any OBLIGATIONS are outstanding and unpaid to do and perform each of the
acts and promises set forth in this Article 4:

     Section 4.1. Payment And Performance. All OBLIGATIONS shall be paid and
performed in full when and as due.

     Section 4.2. Casualty Insurance. Until the full and complete satisfaction
of all of the OBLIGATIONS, the GUARANTOR shall maintain for all of its
respective assets and properties, whether real, personal, or mixed and including
but not limited to the COLLATERAL, fire and extended coverage casualty insurance
in amounts satisfactory to the ADMINISTRATIVE AGENT in the exercise of its
reasonable discretion and sufficient to prevent any co-insurance liability
(which amount shall be the full insurable value of the assets and properties
insured unless the ADMINISTRATIVE AGENT in writing agree to a lesser amount),
naming the ADMINISTRATIVE AGENT as sole loss payee with respect to the
COLLATERAL. The GUARANTOR shall submit to the ADMINISTRATIVE AGENT satisfactory
evidence of the originals of the casualty insurance policies and of the payment
of the premiums due with respect to the policies. The casualty insurance
policies shall be endorsed so as to make them noncancellable unless thirty
(30) days prior written notice of cancellation is provided to the ADMINISTRATIVE
AGENT.

     Section 4.3. Collection Of Accounts; Sale Of Inventory. The GUARANTOR shall
collect its RECEIVABLES and sell its INVENTORY only in the ordinary course of
business, unless written permission to the contrary is obtained from the
ADMINISTRATIVE AGENT.

     Section 4.4. Notice Of Change Of Business Location. The GUARANTOR shall
notify the ADMINISTRATIVE AGENT thirty (30) days in advance of: (a) any change
in the location of its existing offices or place of business; (b) the
establishment of any new, or the discontinuation of any existing, place of
business; and (c) any change in or addition to the locations at which the
COLLATERAL is kept.

     Section 4.5. Payment Of Taxes. The GUARANTOR shall pay or cause to be paid
when and as due all taxes, assessments and charges or levies imposed upon it or
on any of its property or which it is required to withhold and pay over to the
taxing authority or which it must pay on its income, except where contested in
good faith, by appropriate proceedings and at its own cost and expense;
provided, however, that the GUARANTOR shall not be deemed to be contesting in
good faith by appropriate proceedings unless: (a) such proceedings operate to
prevent the taxing authority from attempting to collect the taxes, assessments
or charges; (b) the COLLATERAL is not subject to sale, forfeiture or loss during
such proceedings; (c) the GUARANTOR’S contest does not subject the SECURED
PARTIES to any claim by the taxing authority or any other person; (d) the
GUARANTOR establishes appropriate reserves in accordance with generally accepted
accounting principles for the payment of all taxes, assessments, charges,
levies, legal fees, court costs and other expenses for which the GUARANTOR would
be liable if it is unsuccessful in its contest; (e) the GUARANTOR prosecutes the
contest continuously to its final conclusion; and (f) at the conclusion of the
proceedings, the GUARANTOR promptly pays all amounts determined to be payable,
including but not limited to all taxes, assessments, charges, levies, legal fees
and court costs.

     Section 4.6. Inspections Of Records. The ADMINISTRATIVE AGENT shall have
the right to call at the GUARANTOR’S places of business at intervals to be
determined by the ADMINISTRATIVE AGENT, before or after an EVENT OF DEFAULT, and
without hindrance or delay to audit, inspect, verify, check and make extracts or
photocopies from the RECORDS of the GUARANTOR and other data relating to the
COLLATERAL or any of the GUARANTOR’S indebtedness; ; provided, however, that in
the absence of any continuing EVENT OF DEFAULT, such inspections and reviews
shall be conditioned upon reasonable advance notice to the GUARANTOR and at
times reasonably convenient to the GUARANTOR. The GUARANTOR shall reimburse the
ADMINISTRATIVE AGENT for the reasonable costs of all of such audits,
inspections, verifications, copying, and extractions; provided, however, that
unless an EVENT OF DEFAULT shall have occurred and be continuing, the GUARANTOR
shall have no obligation to pay for more than one audit or inspection in any
single twelve-month period.

     Section 4.7. Further Assurances And Power Of Attorney. The GUARANTOR shall
execute from time to time such other and further documents as the ADMINISTRATIVE
AGENT reasonably determines to be necessary to perfect,

6



--------------------------------------------------------------------------------



 



confirm, establish, reestablish, continue, or complete the security interests
and liens in the COLLATERAL. If the GUARANTOR fails to execute any such document
within five (5) business days of being requested to do so by the SECURED
PARTIES, the GUARANTOR hereby appoints the ADMINISTRATIVE AGENT or any officer
of the ADMINISTRATIVE AGENT as the GUARANTOR’S attorney in fact for purposes of
executing such documents in the GUARANTOR’S name, place and stead, which power
of attorney shall be considered as coupled with an interest and irrevocable.

     Section 4.8. Advancements. If the GUARANTOR fails to perform any of the
affirmative covenants contained in this Article or to protect or preserve the
COLLATERAL or the status and priority of the security interest of the SECURED
PARTIES in the COLLATERAL, and such failure shall remain uncured for three
(3) business days after the ADMINISTRATIVE AGENT shall have notified the
GUARANTOR thereof, the SECURED PARTIES may make advances to perform the same on
behalf of the GUARANTOR or to protect or preserve the COLLATERAL or the status
and priority of the security interest of the SECURED PARTIES in the COLLATERAL,
and all sums so advanced shall immediately upon advance become secured by the
security interest created by this AGREEMENT. The contrary notwithstanding, the
authorization contained in this Section shall impose no duty or obligation on
the SECURED PARTIES to perform any action or make any advancement on behalf of
the GUARANTOR and is for the sole benefit and protection of the SECURED PARTIES.

     Section 4.9. Documentation Of Collateral. The GUARANTOR, upon the
reasonable request of the ADMINISTRATIVE AGENT, shall provide the ADMINISTRATIVE
AGENT from time to time with: (a) written statements or schedules identifying
and describing the COLLATERAL, and all additions, substitutions, and
replacements thereof, in such detail as the ADMINISTRATIVE AGENT may reasonably
require; (b) copies of CUSTOMERS’ invoices or billing statements; (c) evidence
of shipment or delivery of goods or merchandise to or performance of services
for CUSTOMERS; and (d) such other schedules and information as the
ADMINISTRATIVE AGENT reasonably may require. The items to be provided under this
Section shall be in form satisfactory to the ADMINISTRATIVE AGENT in its
reasonable discretion and are to be executed and delivered to the ADMINISTRATIVE
AGENT from time to time solely for the ADMINISTRATIVE AGENT’S convenience in
maintaining RECORDS of the COLLATERAL. The GUARANTOR’S failure to give any of
such items to the ADMINISTRATIVE AGENT shall not affect, terminate, modify or
otherwise limit the SECURED PARTIES’ security interest in the COLLATERAL. The
ADMINISTRATIVE AGENT shall have the right, at any time and from time to time, to
verify the GUARANTOR’S RECEIVABLES, including during any continuing EVENT OF
DEFAULT obtaining verification of the RECEIVABLES directly from CUSTOMERS.

     Section 4.10. Compliance With Laws. Except to the extent described in
Schedule 3.6 attached hereto, the GUARANTOR shall comply in all material
respects with all applicable LAWS, the noncompliance with which would or could
reasonably be expected to cause a MATERIAL ADVERSE EVENT, including, but not
limited to, all LAWS with respect to: (a) all restrictions, specifications, or
other requirements pertaining to products that it sells or to the services it
performs; (b) the conduct of its business; (c) the use, maintenance, and
operation of the real and personal properties owned or leased by it in the
conduct of its business; (d) the obtaining of all necessary licenses and permits
necessary to engage in its business; and (e) the making, storing, handling,
treating, disposing, generating, transporting, or release of hazardous
substances.

ARTICLE 5
NEGATIVE COVENANTS

     The GUARANTOR covenants and agrees while any OBLIGATIONS are outstanding
and unpaid not to do or to permit to be done or to occur any of the acts or
happenings set forth in this Article 5 without the prior written authorization
of the SECURED PARTIES.

     Section 5.1. No Change Of Name, Merger, Etc. The GUARANTOR shall not change
its name or enter into any merger, consolidation, or reorganization other than a
merger with the BORROWER in which the BORROWER is the sole surviving entity and
mergers in connection with acquisitions which are permitted by the terms of
Section 6.7(d) of the LOAN AGREEMENT.

7



--------------------------------------------------------------------------------



 



     Section 5.2. No Encumbrance Of Assets. The GUARANTOR shall not mortgage,
pledge, grant or permit to exist any LIEN upon any of its assets of any kind,
now owned or hereafter acquired except liens granted to secured the SECURED
PARTIES and PERMITTED LIENS.

     Section 5.3. No Sale-Leaseback Transactions. The GUARANTOR shall not enter
into any sale-leaseback transaction.

ARTICLE 6
EVENTS OF DEFAULT

     The occurrence of any of the following events shall constitute EVENTS OF
DEFAULT and shall entitle the SECURED PARTIES to exercise the SECURED PARTIES’
rights and remedies under Article 7 of this AGREEMENT.

     Section 6.1. Failure To Pay Or Perform. The failure by the GUARANTOR to pay
any monetary OBLIGATION when and as due after the expiration of any cure period
provided by the terms of the GUARANTY.

     Section 6.2. Violation Of Covenants. The failure by the GUARANTOR to
perform or comply with: (a) any covenant in Article 5 of this AGREEMENT; or
(b) any other covenant, agreement, or condition contained in this AGREEMENT
(other than the failure to pay the OBLIGATIONS as described above in Section 4.1
of this AGREEMENT), and such failure continues for a period of thirty
(30) consecutive business days after notice thereof by the ADMINISTRATIVE AGENT
to the GUARANTOR.

     Section 6.3. Representation Or Warranty. The failure of any representation
or warranty made by the GUARANTOR to be true in any material respect, as of the
date made.

     Section 6.4. Default Under Security Documents. A breach of or default by
the GUARANTOR under the terms, covenants, and conditions set forth in any other
SECURITY DOCUMENT, after the expiration or any applicable notice and cure
period.

ARTICLE 7
RIGHTS AND REMEDIES ON THE OCCURRENCE
OF AN EVENT OF DEFAULT

     Section 7.1. Specific Rights And Remedies Of Secured Parties. In addition
to all other rights and remedies provided by LAW and the SECURITY DOCUMENTS, the
SECURED PARTIES, upon the occurrence and during the continuance of any EVENT OF
DEFAULT, may: (a) accelerate and call due any or all of the OBLIGATIONS;
(b) foreclose or enforce all or any security interests, liens, or pledges
created by this AGREEMENT or any other SECURITY DOCUMENT; (c) seek specific
performance or injunctive relief to enforce performance of the undertakings,
duties, and agreements provided in the SECURITY DOCUMENTS, whether or not a
remedy at law exists or is adequate; (d) exercise any rights of a secured
creditor under the Uniform Commercial Code, as adopted and amended in Maryland,
including the right to take possession of the COLLATERAL without the use of
judicial process or hearing of any kind and the right to require the GUARANTOR
to assemble the COLLATERAL at such place as the SECURED PARTIES may specify; and
(e) set-off any amounts in any account or represented by any certificate with
the SECURED PARTIES in the name of the GUARANTOR or in which the GUARANTOR has
an interest.

     Section 7.2. Collection Of Receivables By Secured Parties. The SECURED
PARTIES, following the occurrence and during the continuance of an EVENT OF
DEFAULT, may terminate the GUARANTOR’S authority to collect the RECEIVABLES.
Upon a termination of the GUARANTOR’S authority, the ADMINISTRATIVE AGENT shall
have the right to send notices of assignment or notices of the SECURED PARTIES’
security interests to any and all CUSTOMERS or any third party holding or
otherwise concerned with any of the COLLATERAL, and thereafter the
ADMINISTRATIVE AGENT shall have the sole right to collect the RECEIVABLES and to
take possession of the COLLATERAL and RECORDS relating thereto. All of the
ADMINISTRATIVE AGENT’S collection expenses shall be charged to the GUARANTOR’S
account and added to the OBLIGATIONS. If the ADMINISTRATIVE AGENT is collecting
the RECEIVABLES as above provided, the ADMINISTRATIVE AGENT shall have the right
to receive,

8



--------------------------------------------------------------------------------



 



indorse, assign and deliver in the ADMINISTRATIVE AGENT’S name or the
GUARANTOR’S name any and all checks, drafts and other instruments for the
payment of money relating to the RECEIVABLES, and the GUARANTOR hereby waives
notice of presentment, protest and non-payment of any instrument so endorsed. If
the ADMINISTRATIVE AGENT is collecting the RECEIVABLES directly as above
provided, the GUARANTOR hereby constitutes the ADMINISTRATIVE AGENT or the
ADMINISTRATIVE AGENT’S designees as the GUARANTOR’S attorney-in-fact with power
with respect to the RECEIVABLES: (a) to indorse the GUARANTOR’S name upon all
notes, acceptances, checks, drafts, money orders or other evidences of payment
of COLLATERAL that may come into the ADMINISTRATIVE AGENT’S possession; (b) to
sign the GUARANTOR’S name on any invoices relating to any of the RECEIVABLES,
drafts against CUSTOMERS, assignments and verifications of RECEIVABLES and
notices to CUSTOMERS; (c) to send verifications of RECEIVABLES to any CUSTOMER;
(d) to notify the Post Office to change the address for delivery of mail
addressed to the GUARANTOR to such address as the ADMINISTRATIVE AGENT may
designate; (e) to receive, open, and dispose of all mail addressed to the
GUARANTOR; and (f) to do all other acts and things necessary, proper, or
convenient to carry out the terms and conditions and purposes and intent of this
AGREEMENT. All acts of such attorney or designee are hereby ratified and
approved, and such attorney or designee shall not be liable for any acts of
omission or commission, nor for any error of judgment or mistake of fact or law
in accordance with this AGREEMENT, with the exception of acts arising from gross
negligence or willful misconduct. The power of attorney hereby granted, being
coupled with an interest, is irrevocable while any of the OBLIGATIONS remain
unpaid. The ADMINISTRATIVE AGENT, without notice to or consent from the
GUARANTOR, may sue upon or otherwise collect, extend the time of payment of or
compromise or settle for cash, credit or otherwise upon any terms, any of the
RECEIVABLES or any securities, instruments or insurances applicable thereto or
release the obligor thereon. The ADMINISTRATIVE AGENT is authorized and
empowered to accept the return of the goods represented by any of the
RECEIVABLES, without notice to or consent by the GUARANTOR, all without
discharging or in any way affecting the GUARANTOR’S liability under the SECURITY
DOCUMENTS. The ADMINISTRATIVE AGENT does not, by anything herein or in any
assignment or otherwise, assume any of the GUARANTOR’S obligations under any
contract or agreement assigned to the SECURED PARTIES, and the ADMINISTRATIVE
AGENT shall not be responsible in any way for the performance by the GUARANTOR
of any of the terms and conditions thereof.

     Section 7.3. Remedies Cumulative. The rights and remedies provided in this
AGREEMENT and in the other SECURITY DOCUMENTS or otherwise under applicable LAWS
shall be cumulative and the exercise of any particular right or remedy shall not
preclude the exercise of any other rights or remedies in addition to, or as an
alternative of, such right or remedy.

     Section 7.4. Obligations Are Unconditional. The payment and performance of
the OBLIGATIONS shall be the absolute and unconditional duty and obligation of
the GUARANTOR, and shall be independent of any defense or any rights of setoff,
recoupment or counterclaim which the GUARANTOR might otherwise have against the
SECURED PARTIES, and the GUARANTOR shall pay absolutely all payments required to
be made on the OBLIGATIONS, free of any deductions and without abatement,
diminution or setoff other than those herein expressly provided.

ARTICLE 8
GENERAL CONDITIONS AND TERMS

     Section 8.1. Incorporation. The terms and conditions of the SECURITY
DOCUMENTS are incorporated by reference and made a part hereof, as if fully set
forth herein.

     Section 8.2. Waivers. In accordance with the provisions of the LOAN
AGREEMENT, the SECURED PARTIES at any time or from time to time may waive all or
any rights under this AGREEMENT or any other SECURITY DOCUMENT, but any waiver
or indulgence by the SECURED PARTIES at any time or from time to time shall not
constitute a future waiver of performance or exact performance by the GUARANTOR.

     Section 8.3. Continuing Obligation Of Guarantor. The terms, conditions, and
covenants set forth herein and in the SECURITY DOCUMENTS shall constitute a
continuing obligation of the GUARANTOR during the course of the transactions
contemplated herein. The OBLIGATIONS of the GUARANTOR under this AGREEMENT shall
remain in effect so long as any OBLIGATION is outstanding, unpaid or unsatisfied
between the GUARANTOR and the SECURED PARTIES.

9



--------------------------------------------------------------------------------



 



     Section 8.4. Binding Obligation. This AGREEMENT shall be binding upon the
parties and their permitted successors and assigns.

     Section 8.5. Final Agreement. This AGREEMENT and the SECURITY DOCUMENTS
contain the final agreement and understanding of the parties, and any terms and
conditions not set forth in this AGREEMENT or the SECURITY DOCUMENTS are not a
part of this AGREEMENT and the understanding of the parties hereto.

     Section 8.6. Amendment. This AGREEMENT may be amended or altered only in
writing signed by the party to be bound by the change or alteration.

     Section 8.7. Time. Time is of the essence of this AGREEMENT.

     Section 8.8. Choice Of Law. The laws of the State of Maryland (excluding,
however, conflict of law principles) shall govern and be applied to determine
all issues relating to this AGREEMENT and the rights and obligations of the
parties hereto, including the validity, construction, interpretation, and
enforceability of this AGREEMENT and its various provisions and the consequences
and legal effect of all transactions and events which resulted in the execution
of this AGREEMENT or which occurred or were to occur as a direct or indirect
result of this AGREEMENT having been executed.

     Section 8.9. Consent To Jurisdiction; Agreement As To Venue. The GUARANTOR
irrevocably consents to the non-exclusive jurisdiction of the courts of the
State of Maryland and of the United States District Court For The District Of
Maryland, if a basis for federal jurisdiction exists. The GUARANTOR agrees that
venue shall be proper in any circuit court of the State of Maryland selected by
the SECURED PARTIES or in the United States District Court For The District Of
Maryland if a basis for federal jurisdiction exists and waives any right to
object to the maintenance of a suit in any of the state or federal courts of the
State of Maryland on the basis of improper venue or of inconvenience of forum.

     Section 8.10. Actions Against Secured Parties. Any action brought by the
GUARANTOR against the SECURED PARTIES which is based, directly or indirectly, on
this AGREEMENT or any matter in or related to this AGREEMENT or any of the
OBLIGATIONS, shall be brought only in the courts of the State of Maryland. The
GUARANTOR may not file a counterclaim against the SECURED PARTIES in a suit
brought by the SECURED PARTIES against the GUARANTOR in a state other than the
State of Maryland unless under the rules of procedure of the court in which the
SECURED PARTIES brought the action or the counterclaim is mandatory, and not
merely permissive, and will be considered waived unless filed as a counterclaim
in the action instituted by the SECURED PARTIES. The GUARANTOR agrees that any
forum other than the State of Maryland is an inconvenient forum and that a suit
brought by the GUARANTOR against the SECURED PARTIES in a court of any state
other than the State of Maryland should be forthwith dismissed or transferred to
a court located in the State of Maryland by that court.

     Section 8.11. Number, Gender, And Captions. As used herein, the singular
includes the plural and the plural includes the singular. The use of any gender
applies to all genders. The captions contained herein are for purposes of
convenience only and are not a part of this AGREEMENT.

     Section 8.12. Photocopies Sufficient. A carbon, photographic, photocopy or
other reproduction of a security agreement or financing statement shall be
sufficient as a financing statement.

     Section 8.13. Notices. Any notice required or permitted by or in connection
with this AGREEMENT shall be in writing and shall be made by facsimile
(confirmed on the date the facsimile is sent by one of the other methods of
giving notice provided for in this Section) or by hand delivery, by Federal
Express, or other similar overnight delivery service, or by certified mail,
unrestricted delivery, return receipt requested, postage prepaid, addressed to
the SECURED PARTIES or the GUARANTOR at the appropriate address set forth below
or to such other address as may be hereafter specified by written notice by the
SECURED PARTIES or the GUARANTOR. Notice shall be considered given as of the
date of the facsimile or the hand delivery, one (1) calendar day after delivery
to Federal Express or similar overnight delivery service, or three (3) calendar
days after the date of mailing, independent of the date of actual delivery or
whether delivery is ever in fact made, as the case may be, provided the giver of
notice can establish the fact that notice was given as provided herein. If
notice is tendered pursuant to the provisions of this Section and is refused by
the intended recipient thereof, the notice, nevertheless, shall be considered to
have been given and shall be effective as of the date herein provided.

10



--------------------------------------------------------------------------------



 



     If to the SECURED PARTIES:

          MANUFACTURERS AND TRADERS TRUST COMPANY, Individually And
          In Its Capacity As Administrative Agent For Various Other Lenders
          25 S. Charles Street, 12th Floor
          Baltimore, Maryland 21201
          Attn: Hugh E. Giorgio, Vice President
          Facsimile: (410) 244-4447

     If to the GUARANTOR:

          MARTEK BIOSCIENCES BOULDER CORPORATION
          c/o Martek Biosciences Corporation
          6480 Dobbin Road
          Columbia, Maryland 21045
          Attn.: George P. Barker, Esquire
          Fax No.: (410) 740-2985

     With A Courtesy Copy To:

          HOGAN & HARTSON L.L.P.
          111 South Calvert Street, Suite 1600
          Baltimore, Maryland 21202
          Attn.: Kevin G. Gralley, Esquire
          Fax No.: (410) 539-6981

The failure of the SECURED PARTIES to send the above courtesy copy shall not
impair the effectiveness of notice given to the GUARANTOR in the manner provided
herein.

     Section 8.14. Effective Date. This AGREEMENT shall be effective as of the
date first above written, independent of the date of execution or delivery
hereof.

     Section 8.15. Waiver Of Trial By Jury. Each party to this AGREEMENT agrees
that any suit, action, or proceeding, whether claim or counterclaim, brought or
instituted by either party hereto or any successor or assign of any party on or
with respect to this AGREEMENT or any other SECURITY DOCUMENT or which in any
way relates, directly or indirectly, to the OBLIGATIONS or any event,
transaction, or occurrence arising out of or in any way connected with the
OBLIGATIONS, or the dealings of the parties with respect thereto, shall be tried
only by a court and not by a jury. EACH PARTY HEREBY EXPRESSLY WAIVES ANY RIGHT
TO A TRIAL BY JURY IN ANY SUCH SUIT, ACTION, OR PROCEEDING. The GUARANTOR
acknowledges and agrees that this Section is a specific and material aspect of
this AGREEMENT and the understandings of the parties.

[Signatures Begin On The Following Page]

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the GUARANTOR has duly executed this AGREEMENT under
seal as of the date first above written.

              WITNESS/ATTEST:   GUARANTOR:                   MARTEK BIOSCIENCES
BOULDER CORPORATION                   By: /s/ Peter L. Buzy    (SEAL)

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

          Peter L. Buzy,           Chief Financial Officer and Treasurer        
              ADMINISTRATIVE AGENT:                   MANUFACTURERS AND TRADERS
TRUST COMPANY,
AS ADMINISTRATIVE AGENT                   By: /s/ Hugh E. Giorgio   (SEAL)

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

          Name: Hugh E. Giorgio            

--------------------------------------------------------------------------------

          Title: VP            

--------------------------------------------------------------------------------

   

Schedules



      Schedule 1.13   Permitted Liens Schedule 3.4   Status of Guarantor
Schedule 3.6   Compliance with Laws Schedule 3.8   Location of Inventory

12



--------------------------------------------------------------------------------



 



SECURITY AGREEMENT

(Martek Biosciences Kingstree Corporation)

     THIS SECURITY AGREEMENT is made as of January 26, 2004, by MARTEK
BIOSCIENCES KINGSTREE CORPORATION, a Delaware corporation (“GUARANTOR”), for the
benefit of MANUFACTURERS AND TRADERS TRUST COMPANY, individually and in its
capacity as the Agent (“ADMINISTRATIVE AGENT”) for the “LENDERS” that are now or
hereafter parties to a Loan And Security Agreement (“LOAN AGREEMENT”) of even
date herewith by and among the “BORROWER” (hereinafter defined), the
ADMINISTRATIVE AGENT, and the LENDERS. Hereafter, the ADMINISTRATIVE AGENT and
the LENDERS are collectively referred to as the “SECURED PARTIES.”

RECITALS

     The GUARANTOR has executed and delivered a Guaranty Agreement (“GUARANTY”)
of even date herewith pursuant to which the GUARANTOR has guaranteed to the
SECURED PARTIES the payment and performance of various obligations owed by
MARTEK BIOSCIENCES CORPORATION, a Delaware corporation (“BORROWER”), to the
SECURED PARTIES. The GUARANTOR has agreed to secure all of the duties and
obligations owed by the GUARANTOR to the SECURED PARTIES pursuant to the
GUARANTY by granting security interests to the SECURED PARTIES in and to certain
of the GUARANTOR’S assets. The GUARANTOR has executed and delivered this
Security Agreement in order to grant such security interests.

     NOW, THEREFORE, in consideration of these premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

ARTICLE 1
DEFINITIONS

     As used in this Security Agreement, the terms set forth in this Article 1
have the meanings set forth below, unless the specific context of this Security
Agreement clearly requires a different meaning. Terms defined in this Article 1
or elsewhere in this Security Agreement are in all capital letters throughout
this Security Agreement. The singular use of any defined term includes the
plural and the plural use includes the singular.

     Section 1.1. Account, Chattel Paper, Document, General Intangibles, Goods,
Instrument, Letter-Of-Credit Right, Payment Intangible, Promissory Notes, And
Software. The terms “ACCOUNT,” “CHATTEL PAPER,” “DOCUMENT,” “GENERAL
INTANGIBLES,” “GOODS,” “INSTRUMENT,” “LETTER-OF-CREDIT RIGHT,” “PAYMENT
INTANGIBLE,” “PROMISSORY NOTES,” and “SOFTWARE” shall have the same respective
meanings as are given to those terms in the Uniform Commercial Code, as adopted
and in effect in the State of Maryland.

     Section 1.2. Agreement. The term “AGREEMENT” means this Security Agreement,
as amended, extended, or modified from time to time by the parties hereto, as
well as all schedules, exhibits and attachments hereto.

     Section 1.3. Collateral. The term “COLLATERAL” means all of the following
types of assets and personal property of the GUARANTOR, wherever located,
whether now owned or hereafter acquired by the GUARANTOR, together with all
substitutions therefor, and all replacements and renewals thereof, and all
accessions, additions, and packaging relating thereto: (a) ACCOUNTS;
(b) INVENTORY, including returned, rejected, or repossessed INVENTORY and rights
of reclamation and stoppage in transit with respect to INVENTORY;
(c) RECEIVABLES; (d) all SOFTWARE evidencing or used in the tracking,
monitoring, maintenance or collection of any of the foregoing; (e) all GENERAL
INTANGIBLES necessary for the collection, monitoring or maintenance of
RECEIVABLES, or for the sale of the INVENTORY; (f) all capital stock or other
equity or ownership interests of the GUARANTOR in the SUBSIDIARIES of the
GUARANTOR; (g) all RECORDS relating to or pertaining to any of the above listed
COLLATERAL; and (h) all proceeds of the foregoing. The definition of COLLATERAL
shall not include any INTELLECTUAL PROPERTY except to the limited extent that
the use or licensing of any INTELLECTUAL

 



--------------------------------------------------------------------------------



 



PROPERTY is necessary for the liquidation, sale or collection of any of the
COLLATERAL during any continuing EVENT OF DEFAULT. The definition of COLLATERAL
shall include royalties, payments, and payment rights which arise from or with
respect to the licensing, sale or other alienation of INTELLECTUAL PROPERTY.

     Section 1.4. Customers. The term “CUSTOMERS” means the persons to or for
whom the GUARANTOR sells or leases GOODS or INVENTORY or for whom the GUARANTOR
performs services, together with all other account debtors of the GUARANTOR.

     Section 1.5. Event Of Default. The term “EVENT OF DEFAULT” means any of the
events set forth in Article 6 of this AGREEMENT.

     Section 1.6. Insolvency Proceedings. The term “INSOLVENCY PROCEEDINGS”
means, with respect to any PERSON, any proceeding commenced by or against such
PERSON, under any provision of the United States Bankruptcy Code, as amended, or
under any other bankruptcy or insolvency law, or any assignments for the benefit
of creditors, formal or informal moratoriums, compositions or extensions with
some or all creditors with respect to any indebtedness of such PERSON.

     Section 1.7. Intellectual Property. The term “INTELLECTUAL PROPERTY” means
all of the GUARANTOR’S right, title and interest, whether now owned or existing
or hereafter acquired or arising, in all of the following property: (a) all
domestic and foreign copyrights, copyright registrations and copyright
applications, whether or not registered or filed with any governmental
authority; (b) all domestic and foreign trademarks, trademark registrations,
trademark applications, trade names, service marks, certification marks, logos
and other source business identifiers, whether or not registered or filed with
any governmental authority; (c) all United States and foreign patents, and
pending and abandoned United States and foreign patent applications, including,
without limitation, the inventions and improvements described or claimed
therein, together with (i) all renewals, reissues, divisions, continuations,
certificates of reexamination, extensions and continuations-in-part of all of
the foregoing, (ii) all present and future rights of the GUARANTOR under all
present and future license agreements relating to all of the foregoing, whether
the GUARANTOR is licensee or licensor thereunder, and (iii) all of the
GUARANTOR’S present and future claims, causes of action and rights to sue for
past, present or future infringements of all of the foregoing; (d) all rights
corresponding thereto throughout the world; and (e) all goodwill of the
GUARANTOR in connection with the use of, and symbolized by, any of the
foregoing.

     Section 1.8. Inventory. The term “INVENTORY” has the same meaning as
provided to such term in the Uniform Commercial Code - Secured Transactions,
Title 9, Commercial Law Article, Annotated Code of Maryland, as amended,
together with all of the GUARANTOR’S GOODS, merchandise, materials, raw
materials, goods in process, finished goods, work in progress, bindings or
component materials, packaging and shipping materials and other tangible or
intangible personal property, now owned or hereafter acquired and held for sale
or lease or furnished or to be furnished under contracts of service or which
contribute to the finished products or the sale, promotion, storage and shipment
thereof, whether located at facilities owned or leased by the GUARANTOR, in the
course of transport to or from account debtors, used for demonstration, placed
on consignment, or held at storage locations.

     Section 1.9. Laws. The term “LAWS” means all ordinances, statutes, rules,
regulations, orders, injunctions, writs or decrees of any government or
political subdivision or agency thereof, or any court or similar entity
established by any thereof.

     Section 1.10. Liens. The term “LIENS” means with respect to any asset owned
by a referenced PERSON: (a) any lien, claim, charge, pledge, security interest,
deed of trust, mortgage, or other encumbrance in, on or of such asset; (b) the
interest of a vendor or a lessor under any conditional sale agreement capital
lease or title retention agreement (or any financing lease having substantially
the same economic effect as any of the foregoing) relating to such asset; and
(c)in the case of securities owned by any such PERSON, any purchase option, call
or similar right of a third party with respect to such securities.

     Section 1.11. Material Adverse Event. The term “MATERIAL ADVERSE EVENT” has
the meaning provided to such term in Section 1.73 of the LOAN AGREEMENT.

     Section 1.12. Obligations. The term “OBLIGATIONS” means the obligations of
the GUARANTOR to pay to the SECURED PARTIES: (a) all sums due to the SECURED
PARTIES pursuant to the terms of the GUARANTY; (b) all

2



--------------------------------------------------------------------------------



 



SECURED PARTY EXPENSES; (c) all overdrafts of the GUARANTOR upon any accounts
with the ADMINISTRATIVE AGENT; and (d) any indebtedness or liability which may
exist or arise as a result of any payment made by or for the benefit of the
GUARANTOR, on any of the obligations described in (a), (b) or (c) above being
avoided or set aside as a preference under Sections 547 and 550 of the United
States Bankruptcy Code, as amended, or under any state law governing insolvency
or creditors’ rights.

     Section 1.13. Permitted Liens. The term “PERMITTED LIENS” means: (a) LIENS
for taxes, assessments, or similar charges incurred in the ordinary course of
business that are not yet due and payable (or which are being contested in
compliance with the provisions of Section 4.5 hereof); (b) LIENS in favor of the
SECURED PARTIES; (c) any existing LIENS specifically described on Schedule 1.13
hereof; (d) any LIEN on specifically allocated money or securities to secure
payments under workmen’s compensation, unemployment insurance, social security
and other similar LAWS, or to secure the performance of bids, tenders or
contracts (other than for the repayment of borrowed money) or to secure
statutory obligations or appeal bonds, or to secure indemnity, performance or
other similar bonds in the ordinary course of business; (e) purchase money
security interests in equipment (and security interests in equipment securing
the refinancing of INDEBTEDNESS previously secured by a purchase money security
interest therein) not to exceed in aggregate amount outstanding together with
all other secured purchase money financing of the BORROWER and of its
SUBSIDIARIES at any one time the sum of Two Million Dollars ($2,000,000.00),
provided that such purchase money security interests do not attach to any assets
other than the specific item(s) of equipment acquired with the proceeds of the
loan secured by such purchase money security interests and the proceeds thereof;
(f) LIENS of carriers, warehousemen, mechanics, materialmen and landlords
arising in the ordinary course of business for sums not overdue or sums being
diligently contested in good faith by appropriate procedures and for which
adequate reserves have been set aside; (g) easements, rights-of-way,
restrictions, encroachments and other similar charges or encumbrances, and minor
title deficiencies relating to real property owned or occupied by the GUARANTOR,
in each case not securing INDEBTEDNESS and not materially interfering with the
conduct of the business of the GUARANTOR; and (h) subsequently arising LIENS
which are expressly approved in advance of the creation of any such LIENS by the
ADMINISTRATIVE AGENT in writing.

     Section 1.14. Person. The term “PERSON” means any individual, corporation,
partnership, association, joint-stock company, trust, unincorporated
organization, joint venture, court, or government or political subdivision or
agency thereof.

     Section 1.15. Receivables. The term “RECEIVABLES” means: (a) all ACCOUNTS;
(b) all INSTRUMENTS, DOCUMENTS, GENERAL INTANGIBLES, CHATTEL PAPER, PAYMENT
INTANGIBLES, PROMISSORY NOTES, drafts, acceptances, and choses in action, of the
GUARANTOR, now existing or hereafter created or acquired, and all proceeds and
products thereof, and all rights thereto, in each case arising from or relating
to the sale, lease or license of or the providing of INVENTORY, GOODS, or other
assets or services by the GUARANTOR to account debtors; (c) all SOFTWARE
relating to any of the foregoing; (d) all rights to royalties or payments of any
kind arising out of the licensing or sale of any INTELLECTUAL PROPERTY; and
(e) all other rights, contingent or non-contingent, of any kind of the GUARANTOR
to receive payment, benefit, or credit from any PERSON, other than casualty
insurance proceeds or condemnation proceeds from the loss or taking of assets of
the GUARANTOR which are not COLLATERAL.

     Section 1.16. Records. The term “RECORDS” means correspondence, memoranda,
tapes, discs, papers, books and other documents, or transcribed information of
any type, whether expressed in ordinary, computer or machine language.

     Section 1.17. Secured Party Expenses. The term “SECURED PARTY EXPENSES”
means all reasonable out-of-pocket expenses or costs incurred by the SECURED
PARTIES arising out of, pertaining to, or in any way connected with this
AGREEMENT, any of the other SECURITY DOCUMENTS or the OBLIGATIONS, or any
documents executed in connection herewith or transactions hereunder, including
without limitation: All costs or expenses required to be paid by the GUARANTOR
pursuant to this AGREEMENT or as otherwise provided for in any of the SECURITY
DOCUMENTS or as required by any other present or future agreement between the
GUARANTOR and the SECURED PARTIES evidencing and/or securing the OBLIGATIONS
which are paid or advanced by the SECURED PARTIES; taxes and insurance premium
of every nature and kind of GUARANTOR paid by the SECURED PARTIES; filing,
recording, title insurance, environmental and consulting fees, audit fees,
search fees and other expenses paid or incurred by the SECURED PARTIES in
connection with the transactions of the SECURED PARTIES with the GUARANTOR;

3



--------------------------------------------------------------------------------



 



reasonable and necessary costs and expenses incurred by the SECURED PARTIES in
the collection of the RECEIVABLES (with or without the institution of legal
action), to correct any default or enforce any provision of this AGREEMENT, or
in gaining possession of, maintaining, handling, evaluating, preserving,
storing, shipping, selling, preparing for sale and/or advertising to sell the
COLLATERAL or any other property of the GUARANTOR in which any SECURED PARTY has
a lien whether or not a sale is consummated; reasonable and necessary costs and
expenses of litigation incurred by the SECURED PARTIES in enforcing or defending
this AGREEMENT or any portion hereof; and reasonable and necessary attorneys’
fees and expenses incurred by the SECURED PARTIES in obtaining advice or the
services of their attorneys with respect to the structuring, drafting,
negotiating, reviewing, amending, terminating, enforcing or defending of this
AGREEMENT, or any portion hereof or any agreement or matter related hereto,
whether or not litigation is instituted; and reasonable travel expenses related
to any of the foregoing.

     Section 1.18. Security Documents. The term “SECURITY DOCUMENTS” means
collectively this AGREEMENT, the GUARANTY and all agreements, instruments and
documents, whether heretofore, now or hereafter executed by or on behalf of the
GUARANTOR, or by any other PERSON in connection with the OBLIGATIONS.

     Section 1.19. Subsidiary. The term “SUBSIDIARY” means, with respect to any
PERSON (the “PARENT”) at any date, any corporation, limited liability company,
partnership, association or other entity the accounts of which would be
consolidated with those of the PARENT in the PARENT’S consolidated financial
statements if such financial statements were prepared in accordance with
generally accepted accounting principles as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than fifty
percent (50%) of the equity or more than fifty percent (50%) of the ordinary
voting power or, in the case of a partnership, more than fifty percent (50%) of
the general partnership interests are, as of such date, owned, controlled or
held, or that is, as of such date, otherwise controlled, by the PARENT or one or
more subsidiaries of the PARENT or by the PARENT and one or more subsidiaries of
the PARENT. Unless otherwise specified, “SUBSIDIARY” means a SUBSIDIARY of the
GUARANTOR.

ARTICLE 2
SECURITY FOR THE OBLIGATIONS

     The payment, performance and satisfaction of the OBLIGATIONS, and the full,
complete and absolute performance by the GUARANTOR of each of the terms and
conditions of the SECURITY DOCUMENTS shall be secured by the following described
security interests, assignments and pledges.

     Section 2.1. Grant Of Security Interests. The GUARANTOR hereby assigns to
the SECURED PARTIES all of the GUARANTOR’S right, title, and interest in and to,
and grants to the SECURED PARTIES a continuing security interest in and to, all
of the COLLATERAL. The GUARANTOR further assigns, transfers, hypothecates and
sets over to the SECURED PARTIES all of the GUARANTOR’S right, title and
interest in and to, and grants to the SECURED PARTIES a continuing security
interest in and to, all amounts that may be owing at any time and from time to
time by the SECURED PARTIES to the GUARANTOR in any capacity, including but not
limited to any balance or share belonging to the GUARANTOR of any deposit or
other account with the SECURED PARTIES, which security interest shall be
independent of and in addition to any right of setoff which the SECURED PARTIES
may have.

     Section 2.2. Proceeds And Products. The security interests of the SECURED
PARTIES provided for herein shall apply to the proceeds, including but not
limited to insurance proceeds, and the products of the COLLATERAL.

     Section 2.3. Priority Of Security Interests. Each of the security interests
granted by the GUARANTOR to the SECURED PARTIES pursuant to this AGREEMENT shall
be a perfected first priority security interest in the COLLATERAL, except for
PERMITTED LIENS which by operation of law or the written consent of the
ADMINISTRATIVE AGENT constitute prior encumbrances.

     Section 2.4. Future Advances. The security interests granted by the
GUARANTOR to the SECURED PARTIES hereunder shall secure all current and all
future advances.

4



--------------------------------------------------------------------------------



 



ARTICLE 3
REPRESENTATIONS AND WARRANTIES

     The GUARANTOR makes the representations and warranties set forth in this
Article 3. The GUARANTOR acknowledges the justifiable right of the SECURED
PARTIES to rely upon these representations and warranties.

     Section 3.1. Accuracy Of Information. All information, documents, reports,
statements, financial statements, and data submitted by or on behalf of the
GUARANTOR in connection with the OBLIGATIONS, or in support thereof, are true,
accurate, and complete in all material respects as of the date made and contain
no knowingly false, incomplete or misleading statements.

     Section 3.2. Title To Collateral. The GUARANTOR has good and marketable
title to all of the COLLATERAL. The LIENS of the SECURED PARTIES described
herein shall constitute first and indefeasible LIENS except as permitted to the
contrary by the terms of Section 2.3 of this AGREEMENT.

     Section 3.3. Existing Liens. There are no existing LIENS against any of the
assets of the GUARANTOR other than PERMITTED LIENS.

     Section 3.4. Status. The GUARANTOR is validly incorporated under the LAWS
of the State of Delaware and its operations and affairs have been effectively
and validly commenced. The GUARANTOR has the power to own its properties,
conduct its business and affairs, and perform the OBLIGATIONS. The GUARANTOR’S
entry into the SECURITY DOCUMENTS with the SECURED PARTIES has been validly and
effectively approved by its board of directors and shareholders as may be
required by its charter, by-laws, and applicable LAWS. All copies of the
charter, by-laws, and corporate resolutions of the GUARANTOR submitted to the
SECURED PARTIES are true, accurate, and complete and no action has been taken in
diminution or abrogation thereof. The GUARANTOR has not changed its name, been
the surviving entity in a merger, or changed the location of its chief executive
office within the last five (5) years, except as is disclosed on Schedule 3.4
attached hereto. The GUARANTOR does not trade under any trade or fictitious
names.

     Section 3.5. Valid, Binding and Enforceable. The SECURITY DOCUMENTS
executed by the GUARANTOR are the valid and binding obligations of the GUARANTOR
and are fully enforceable against the GUARANTOR in accordance with their terms.

     Section 3.6. Compliance With Laws. Except as disclosed in Schedule 3.6
attached hereto, and except to the extent that any inaccuracy of any of the
following statements could not reasonably be expected to be or result in any
MATERIAL ADVERSE EVENT, the GUARANTOR is in compliance in all material respects
with all applicable LAWS with respect to: (a) all restrictions, specifications,
or other requirements pertaining to products that it sells or to the services it
performs; (b) the conduct of its business; (c) the use, maintenance, and
operation of the real and personal properties owned or leased by it in the
conduct of its business; (d) the obtaining of all necessary licenses and permits
necessary to engage in its business; and (e) the making, storing, handling,
treating, disposing, generating, transporting, or release of hazardous
substances.

     Section 3.7. Chief Place Of Business. As of the date hereof, the
GUARANTOR’S chief executive office, chief place of business, and the place where
it keeps its RECORDS concerning the COLLATERAL is 1416 North Williamsburg County
Highway, Kingstree, South Carolina 29556.

     Section 3.8. Location Of Inventory. The INVENTORY is and shall be kept
solely at the locations set forth on Schedule 3.8 attached hereto and at any
subsequent locations of which the GUARANTOR has provided notice in accordance
with Section 4.4 of this AGREEMENT, and shall not be moved, sold or otherwise
disposed of without prior notification to the ADMINISTRATIVE AGENT, except for
sales of INVENTORY to CUSTOMERS in the ordinary course of the GUARANTOR’S
business. Except as disclosed on Schedule 3.8 attached hereto, none of the
INVENTORY is stored with or in the possession of any bailee, warehouseman, or
other similar PERSON.

5



--------------------------------------------------------------------------------



 



ARTICLE 4
AFFIRMATIVE COVENANTS

     The GUARANTOR covenants and agrees during the term of this AGREEMENT and
while any OBLIGATIONS are outstanding and unpaid to do and perform each of the
acts and promises set forth in this Article 4:

     Section 4.1. Payment And Performance. All OBLIGATIONS shall be paid and
performed in full when and as due.

     Section 4.2. Casualty Insurance. Until the full and complete satisfaction
of all of the OBLIGATIONS, the GUARANTOR shall maintain for all of its
respective assets and properties, whether real, personal, or mixed and including
but not limited to the COLLATERAL, fire and extended coverage casualty insurance
in amounts satisfactory to the ADMINISTRATIVE AGENT in the exercise of its
reasonable discretion and sufficient to prevent any co-insurance liability
(which amount shall be the full insurable value of the assets and properties
insured unless the ADMINISTRATIVE AGENT in writing agree to a lesser amount),
naming the ADMINISTRATIVE AGENT as sole loss payee with respect to the
COLLATERAL. The GUARANTOR shall submit to the ADMINISTRATIVE AGENT satisfactory
evidence of the originals of the casualty insurance policies and of the payment
of the premiums due with respect to the policies. The casualty insurance
policies shall be endorsed so as to make them noncancellable unless thirty
(30) days prior written notice of cancellation is provided to the ADMINISTRATIVE
AGENT.

     Section 4.3. Collection Of Accounts; Sale Of Inventory. The GUARANTOR shall
collect its RECEIVABLES and sell its INVENTORY only in the ordinary course of
business, unless written permission to the contrary is obtained from the
ADMINISTRATIVE AGENT.

     Section 4.4. Notice Of Change Of Business Location. The GUARANTOR shall
notify the ADMINISTRATIVE AGENT thirty (30) days in advance of: (a) any change
in the location of its existing offices or place of business; (b) the
establishment of any new, or the discontinuation of any existing, place of
business; and (c) any change in or addition to the locations at which the
COLLATERAL is kept.

     Section 4.5. Payment Of Taxes. The GUARANTOR shall pay or cause to be paid
when and as due all taxes, assessments and charges or levies imposed upon it or
on any of its property or which it is required to withhold and pay over to the
taxing authority or which it must pay on its income, except where contested in
good faith, by appropriate proceedings and at its own cost and expense;
provided, however, that the GUARANTOR shall not be deemed to be contesting in
good faith by appropriate proceedings unless: (a) such proceedings operate to
prevent the taxing authority from attempting to collect the taxes, assessments
or charges; (b) the COLLATERAL is not subject to sale, forfeiture or loss during
such proceedings; (c) the GUARANTOR’S contest does not subject the SECURED
PARTIES to any claim by the taxing authority or any other person; (d) the
GUARANTOR establishes appropriate reserves in accordance with generally accepted
accounting principles for the payment of all taxes, assessments, charges,
levies, legal fees, court costs and other expenses for which the GUARANTOR would
be liable if it is unsuccessful in its contest; (e) the GUARANTOR prosecutes the
contest continuously to its final conclusion; and (f) at the conclusion of the
proceedings, the GUARANTOR promptly pays all amounts determined to be payable,
including but not limited to all taxes, assessments, charges, levies, legal fees
and court costs.

     Section 4.6. Inspections Of Records. The ADMINISTRATIVE AGENT shall have
the right to call at the GUARANTOR’S places of business at intervals to be
determined by the ADMINISTRATIVE AGENT, before or after an EVENT OF DEFAULT, and
without hindrance or delay to audit, inspect, verify, check and make extracts or
photocopies from the RECORDS of the GUARANTOR and other data relating to the
COLLATERAL or any of the GUARANTOR’S indebtedness; ; provided, however, that in
the absence of any continuing EVENT OF DEFAULT, such inspections and reviews
shall be conditioned upon reasonable advance notice to the GUARANTOR and at
times reasonably convenient to the GUARANTOR. The GUARANTOR shall reimburse the
ADMINISTRATIVE AGENT for the reasonable costs of all of such audits,
inspections, verifications, copying, and extractions; provided, however, that
unless an EVENT OF DEFAULT shall have occurred and be continuing, the GUARANTOR
shall have no obligation to pay for more than one audit or inspection in any
single twelve-month period.

     Section 4.7. Further Assurances And Power Of Attorney. The GUARANTOR shall
execute from time to time such other and further documents as the ADMINISTRATIVE
AGENT reasonably determines to be necessary to perfect,

6



--------------------------------------------------------------------------------



 



confirm, establish, reestablish, continue, or complete the security interests
and liens in the COLLATERAL. If the GUARANTOR fails to execute any such document
within five (5) business days of being requested to do so by the SECURED
PARTIES, the GUARANTOR hereby appoints the ADMINISTRATIVE AGENT or any officer
of the ADMINISTRATIVE AGENT as the GUARANTOR’S attorney in fact for purposes of
executing such documents in the GUARANTOR’S name, place and stead, which power
of attorney shall be considered as coupled with an interest and irrevocable.

     Section 4.8. Advancements. If the GUARANTOR fails to perform any of the
affirmative covenants contained in this Article or to protect or preserve the
COLLATERAL or the status and priority of the security interest of the SECURED
PARTIES in the COLLATERAL, and such failure shall remain uncured for three
(3) business days after the ADMINISTRATIVE AGENT shall have notified the
GUARANTOR thereof, the SECURED PARTIES may make advances to perform the same on
behalf of the GUARANTOR or to protect or preserve the COLLATERAL or the status
and priority of the security interest of the SECURED PARTIES in the COLLATERAL,
and all sums so advanced shall immediately upon advance become secured by the
security interest created by this AGREEMENT. The contrary notwithstanding, the
authorization contained in this Section shall impose no duty or obligation on
the SECURED PARTIES to perform any action or make any advancement on behalf of
the GUARANTOR and is for the sole benefit and protection of the SECURED PARTIES.

     Section 4.9. Documentation Of Collateral. The GUARANTOR, upon the
reasonable request of the ADMINISTRATIVE AGENT, shall provide the ADMINISTRATIVE
AGENT from time to time with: (a) written statements or schedules identifying
and describing the COLLATERAL, and all additions, substitutions, and
replacements thereof, in such detail as the ADMINISTRATIVE AGENT may reasonably
require; (b) copies of CUSTOMERS’ invoices or billing statements; (c) evidence
of shipment or delivery of goods or merchandise to or performance of services
for CUSTOMERS; and (d) such other schedules and information as the
ADMINISTRATIVE AGENT reasonably may require. The items to be provided under this
Section shall be in form satisfactory to the ADMINISTRATIVE AGENT in its
reasonable discretion and are to be executed and delivered to the ADMINISTRATIVE
AGENT from time to time solely for the ADMINISTRATIVE AGENT’S convenience in
maintaining RECORDS of the COLLATERAL. The GUARANTOR’S failure to give any of
such items to the ADMINISTRATIVE AGENT shall not affect, terminate, modify or
otherwise limit the SECURED PARTIES’ security interest in the COLLATERAL. The
ADMINISTRATIVE AGENT shall have the right, at any time and from time to time, to
verify the GUARANTOR’S RECEIVABLES, including during any continuing EVENT OF
DEFAULT obtaining verification of the RECEIVABLES directly from CUSTOMERS.

     Section 4.10. Compliance With Laws. Except to the extent described in
Schedule 3.6 attached hereto, the GUARANTOR shall comply in all material
respects with all applicable LAWS, the noncompliance with which would or could
reasonably be expected to cause a MATERIAL ADVERSE EVENT, including, but not
limited to, all LAWS with respect to: (a) all restrictions, specifications, or
other requirements pertaining to products that it sells or to the services it
performs; (b) the conduct of its business; (c) the use, maintenance, and
operation of the real and personal properties owned or leased by it in the
conduct of its business; (d) the obtaining of all necessary licenses and permits
necessary to engage in its business; and (e) the making, storing, handling,
treating, disposing, generating, transporting, or release of hazardous
substances.

ARTICLE 5
NEGATIVE COVENANTS

     The GUARANTOR covenants and agrees while any OBLIGATIONS are outstanding
and unpaid not to do or to permit to be done or to occur any of the acts or
happenings set forth in this Article 5 without the prior written authorization
of the SECURED PARTIES.

     Section 5.1. No Change Of Name, Merger, Etc. The GUARANTOR shall not change
its name or enter into any merger, consolidation, or reorganization other than a
merger with the BORROWER in which the BORROWER is the sole surviving entity and
mergers in connection with acquisitions which are permitted by the terms of
Section 6.7(d) of the LOAN AGREEMENT.

7



--------------------------------------------------------------------------------



 



     Section 5.2. No Encumbrance Of Assets. The GUARANTOR shall not mortgage,
pledge, grant or permit to exist any LIEN upon any of its assets of any kind,
now owned or hereafter acquired except liens granted to secured the SECURED
PARTIES and PERMITTED LIENS.

     Section 5.3. No Sale-Leaseback Transactions. The GUARANTOR shall not enter
into any sale-leaseback transaction.

ARTICLE 6
EVENTS OF DEFAULT

     The occurrence of any of the following events shall constitute EVENTS OF
DEFAULT and shall entitle the SECURED PARTIES to exercise the SECURED PARTIES’
rights and remedies under Article 7 of this AGREEMENT.

     Section 6.1. Failure To Pay Or Perform. The failure by the GUARANTOR to pay
any monetary OBLIGATION when and as due after the expiration of any cure period
provided by the terms of the GUARANTY.

     Section 6.2. Violation Of Covenants. The failure by the GUARANTOR to
perform or comply with: (a) any covenant in Article 5 of this AGREEMENT; or
(b) any other covenant, agreement, or condition contained in this AGREEMENT
(other than the failure to pay the OBLIGATIONS as described above in Section 4.1
of this AGREEMENT), and such failure continues for a period of thirty
(30) consecutive business days after notice thereof by the ADMINISTRATIVE AGENT
to the GUARANTOR.

     Section 6.3. Representation Or Warranty. The failure of any representation
or warranty made by the GUARANTOR to be true in any material respect, as of the
date made.

     Section 6.4. Default Under Security Documents. A breach of or default by
the GUARANTOR under the terms, covenants, and conditions set forth in any other
SECURITY DOCUMENT, after the expiration or any applicable notice and cure
period.

ARTICLE 7
RIGHTS AND REMEDIES ON THE OCCURRENCE
OF AN EVENT OF DEFAULT

     Section 7.1. Specific Rights And Remedies Of Secured Parties. In addition
to all other rights and remedies provided by LAW and the SECURITY DOCUMENTS, the
SECURED PARTIES, upon the occurrence and during the continuance of any EVENT OF
DEFAULT, may: (a) accelerate and call due any or all of the OBLIGATIONS;
(b) foreclose or enforce all or any security interests, liens, or pledges
created by this AGREEMENT or any other SECURITY DOCUMENT; (c) seek specific
performance or injunctive relief to enforce performance of the undertakings,
duties, and agreements provided in the SECURITY DOCUMENTS, whether or not a
remedy at law exists or is adequate; (d) exercise any rights of a secured
creditor under the Uniform Commercial Code, as adopted and amended in Maryland,
including the right to take possession of the COLLATERAL without the use of
judicial process or hearing of any kind and the right to require the GUARANTOR
to assemble the COLLATERAL at such place as the SECURED PARTIES may specify; and
(e) set-off any amounts in any account or represented by any certificate with
the SECURED PARTIES in the name of the GUARANTOR or in which the GUARANTOR has
an interest.

     Section 7.2. Collection Of Receivables By Secured Parties. The SECURED
PARTIES, following the occurrence and during the continuance of an EVENT OF
DEFAULT, may terminate the GUARANTOR’S authority to collect the RECEIVABLES.
Upon a termination of the GUARANTOR’S authority, the ADMINISTRATIVE AGENT shall
have the right to send notices of assignment or notices of the SECURED PARTIES’
security interests to any and all CUSTOMERS or any third party holding or
otherwise concerned with any of the COLLATERAL, and thereafter the
ADMINISTRATIVE AGENT shall have the sole right to collect the RECEIVABLES and to
take possession of the COLLATERAL and RECORDS relating thereto. All of the
ADMINISTRATIVE AGENT’S collection expenses shall be charged to the GUARANTOR’S
account and added to the OBLIGATIONS. If the ADMINISTRATIVE AGENT is collecting
the RECEIVABLES as above provided, the ADMINISTRATIVE AGENT shall have the right
to receive,

8



--------------------------------------------------------------------------------



 



indorse, assign and deliver in the ADMINISTRATIVE AGENT’S name or the
GUARANTOR’S name any and all checks, drafts and other instruments for the
payment of money relating to the RECEIVABLES, and the GUARANTOR hereby waives
notice of presentment, protest and non-payment of any instrument so endorsed. If
the ADMINISTRATIVE AGENT is collecting the RECEIVABLES directly as above
provided, the GUARANTOR hereby constitutes the ADMINISTRATIVE AGENT or the
ADMINISTRATIVE AGENT’S designees as the GUARANTOR’S attorney-in-fact with power
with respect to the RECEIVABLES: (a) to indorse the GUARANTOR’S name upon all
notes, acceptances, checks, drafts, money orders or other evidences of payment
of COLLATERAL that may come into the ADMINISTRATIVE AGENT’S possession; (b) to
sign the GUARANTOR’S name on any invoices relating to any of the RECEIVABLES,
drafts against CUSTOMERS, assignments and verifications of RECEIVABLES and
notices to CUSTOMERS; (c) to send verifications of RECEIVABLES to any CUSTOMER;
(d) to notify the Post Office to change the address for delivery of mail
addressed to the GUARANTOR to such address as the ADMINISTRATIVE AGENT may
designate; (e) to receive, open, and dispose of all mail addressed to the
GUARANTOR; and (f) to do all other acts and things necessary, proper, or
convenient to carry out the terms and conditions and purposes and intent of this
AGREEMENT. All acts of such attorney or designee are hereby ratified and
approved, and such attorney or designee shall not be liable for any acts of
omission or commission, nor for any error of judgment or mistake of fact or law
in accordance with this AGREEMENT, with the exception of acts arising from gross
negligence or willful misconduct. The power of attorney hereby granted, being
coupled with an interest, is irrevocable while any of the OBLIGATIONS remain
unpaid. The ADMINISTRATIVE AGENT, without notice to or consent from the
GUARANTOR, may sue upon or otherwise collect, extend the time of payment of or
compromise or settle for cash, credit or otherwise upon any terms, any of the
RECEIVABLES or any securities, instruments or insurances applicable thereto or
release the obligor thereon. The ADMINISTRATIVE AGENT is authorized and
empowered to accept the return of the goods represented by any of the
RECEIVABLES, without notice to or consent by the GUARANTOR, all without
discharging or in any way affecting the GUARANTOR’S liability under the SECURITY
DOCUMENTS. The ADMINISTRATIVE AGENT does not, by anything herein or in any
assignment or otherwise, assume any of the GUARANTOR’S obligations under any
contract or agreement assigned to the SECURED PARTIES, and the ADMINISTRATIVE
AGENT shall not be responsible in any way for the performance by the GUARANTOR
of any of the terms and conditions thereof.

     Section 7.3. Remedies Cumulative. The rights and remedies provided in this
AGREEMENT and in the other SECURITY DOCUMENTS or otherwise under applicable LAWS
shall be cumulative and the exercise of any particular right or remedy shall not
preclude the exercise of any other rights or remedies in addition to, or as an
alternative of, such right or remedy.

     Section 7.4. Obligations Are Unconditional. The payment and performance of
the OBLIGATIONS shall be the absolute and unconditional duty and obligation of
the GUARANTOR, and shall be independent of any defense or any rights of setoff,
recoupment or counterclaim which the GUARANTOR might otherwise have against the
SECURED PARTIES, and the GUARANTOR shall pay absolutely all payments required to
be made on the OBLIGATIONS, free of any deductions and without abatement,
diminution or setoff other than those herein expressly provided.

ARTICLE 8
GENERAL CONDITIONS AND TERMS

     Section 8.1. Incorporation. The terms and conditions of the SECURITY
DOCUMENTS are incorporated by reference and made a part hereof, as if fully set
forth herein.

     Section 8.2. Waivers. In accordance with the provisions of the LOAN
AGREEMENT, the SECURED PARTIES at any time or from time to time may waive all or
any rights under this AGREEMENT or any other SECURITY DOCUMENT, but any waiver
or indulgence by the SECURED PARTIES at any time or from time to time shall not
constitute a future waiver of performance or exact performance by the GUARANTOR.

     Section 8.3. Continuing Obligation Of Guarantor. The terms, conditions, and
covenants set forth herein and in the SECURITY DOCUMENTS shall constitute a
continuing obligation of the GUARANTOR during the course of the transactions
contemplated herein. The OBLIGATIONS of the GUARANTOR under this AGREEMENT shall
remain in effect so long as any OBLIGATION is outstanding, unpaid or unsatisfied
between the GUARANTOR and the SECURED PARTIES.

9



--------------------------------------------------------------------------------



 



     Section 8.4. Binding Obligation. This AGREEMENT shall be binding upon the
parties and their permitted successors and assigns.

     Section 8.5. Final Agreement. This AGREEMENT and the SECURITY DOCUMENTS
contain the final agreement and understanding of the parties, and any terms and
conditions not set forth in this AGREEMENT or the SECURITY DOCUMENTS are not a
part of this AGREEMENT and the understanding of the parties hereto.

     Section 8.6. Amendment. This AGREEMENT may be amended or altered only in
writing signed by the party to be bound by the change or alteration.

     Section 8.7. Time. Time is of the essence of this AGREEMENT.

     Section 8.8. Choice Of Law. The laws of the State of Maryland (excluding,
however, conflict of law principles) shall govern and be applied to determine
all issues relating to this AGREEMENT and the rights and obligations of the
parties hereto, including the validity, construction, interpretation, and
enforceability of this AGREEMENT and its various provisions and the consequences
and legal effect of all transactions and events which resulted in the execution
of this AGREEMENT or which occurred or were to occur as a direct or indirect
result of this AGREEMENT having been executed.

     Section 8.9. Consent To Jurisdiction; Agreement As To Venue. The GUARANTOR
irrevocably consents to the non-exclusive jurisdiction of the courts of the
State of Maryland and of the United States District Court For The District Of
Maryland, if a basis for federal jurisdiction exists. The GUARANTOR agrees that
venue shall be proper in any circuit court of the State of Maryland selected by
the SECURED PARTIES or in the United States District Court For The District Of
Maryland if a basis for federal jurisdiction exists and waives any right to
object to the maintenance of a suit in any of the state or federal courts of the
State of Maryland on the basis of improper venue or of inconvenience of forum.

     Section 8.10. Actions Against Secured Parties. Any action brought by the
GUARANTOR against the SECURED PARTIES which is based, directly or indirectly, on
this AGREEMENT or any matter in or related to this AGREEMENT or any of the
OBLIGATIONS, shall be brought only in the courts of the State of Maryland. The
GUARANTOR may not file a counterclaim against the SECURED PARTIES in a suit
brought by the SECURED PARTIES against the GUARANTOR in a state other than the
State of Maryland unless under the rules of procedure of the court in which the
SECURED PARTIES brought the action or the counterclaim is mandatory, and not
merely permissive, and will be considered waived unless filed as a counterclaim
in the action instituted by the SECURED PARTIES. The GUARANTOR agrees that any
forum other than the State of Maryland is an inconvenient forum and that a suit
brought by the GUARANTOR against the SECURED PARTIES in a court of any state
other than the State of Maryland should be forthwith dismissed or transferred to
a court located in the State of Maryland by that court.

     Section 8.11. Number, Gender, And Captions. As used herein, the singular
includes the plural and the plural includes the singular. The use of any gender
applies to all genders. The captions contained herein are for purposes of
convenience only and are not a part of this AGREEMENT.

     Section 8.12. Photocopies Sufficient. A carbon, photographic, photocopy or
other reproduction of a security agreement or financing statement shall be
sufficient as a financing statement.

     Section 8.13. Notices. Any notice required or permitted by or in connection
with this AGREEMENT shall be in writing and shall be made by facsimile
(confirmed on the date the facsimile is sent by one of the other methods of
giving notice provided for in this Section) or by hand delivery, by Federal
Express, or other similar overnight delivery service, or by certified mail,
unrestricted delivery, return receipt requested, postage prepaid, addressed to
the SECURED PARTIES or the GUARANTOR at the appropriate address set forth below
or to such other address as may be hereafter specified by written notice by the
SECURED PARTIES or the GUARANTOR. Notice shall be considered given as of the
date of the facsimile or the hand delivery, one (1) calendar day after delivery
to Federal Express or similar overnight delivery service, or three (3) calendar
days after the date of mailing, independent of the date of actual delivery or
whether delivery is ever in fact made, as the case may be, provided the giver of
notice can establish the fact that notice was given as provided herein. If
notice is tendered pursuant to the provisions of this Section and is refused by
the intended recipient thereof, the notice, nevertheless, shall be considered to
have been given and shall be effective as of the date herein provided.

10



--------------------------------------------------------------------------------



 



     If to the SECURED PARTIES:

          MANUFACTURERS AND TRADERS TRUST COMPANY, Individually And
          In Its Capacity As Administrative Agent For Various Other Lenders
          25 S. Charles Street, 12th Floor
          Baltimore, Maryland 21201
          Attn: Hugh E. Giorgio, Vice President
          Facsimile: (410) 244-4447

     If to the GUARANTOR:

          MARTEK BIOSCIENCES KINGSTREE CORPORATION
          c/o Martek Biosciences Corporation
          6480 Dobbin Road
          Columbia, Maryland 21045
          Attn.: George P. Barker, Esquire
          Fax No.: (410) 740-2985

     With A Courtesy Copy To:

          HOGAN & HARTSON L.L.P.
          111 South Calvert Street, Suite 1600
          Baltimore, Maryland 21202
          Attn.: Kevin G. Gralley, Esquire
          Fax No.: (410) 539-6981

The failure of the SECURED PARTIES to send the above courtesy copy shall not
impair the effectiveness of notice given to the GUARANTOR in the manner provided
herein.

     Section 8.14. Effective Date. This AGREEMENT shall be effective as of the
date first above written, independent of the date of execution or delivery
hereof.

     Section 8.15. Waiver Of Trial By Jury. Each party to this AGREEMENT agrees
that any suit, action, or proceeding, whether claim or counterclaim, brought or
instituted by either party hereto or any successor or assign of any party on or
with respect to this AGREEMENT or any other SECURITY DOCUMENT or which in any
way relates, directly or indirectly, to the OBLIGATIONS or any event,
transaction, or occurrence arising out of or in any way connected with the
OBLIGATIONS, or the dealings of the parties with respect thereto, shall be tried
only by a court and not by a jury. EACH PARTY HEREBY EXPRESSLY WAIVES ANY RIGHT
TO A TRIAL BY JURY IN ANY SUCH SUIT, ACTION, OR PROCEEDING. The GUARANTOR
acknowledges and agrees that this Section is a specific and material aspect of
this AGREEMENT and the understandings of the parties.

[Signatures Begin On The Following Page]

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the GUARANTOR has duly executed this AGREEMENT under
seal as of the date first above written.

              WITNESS/ATTEST:   GUARANTOR:                   MARTEK BIOSCIENCES
KINGSTREE CORPORATION                   By: Peter L. Buzy   (SEAL)

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

          Peter L. Buzy,           Chief Financial Officer and Treasurer        
              ADMINISTRATIVE AGENT:                   MANUFACTURERS AND TRADERS
TRUST COMPANY,
AS ADMINISTRATIVE AGENT                   By: /s/ Hugh E. Giorgio   (SEAL)

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

          Name: Hugh E. Giorgio            

--------------------------------------------------------------------------------

          Title: VP            

--------------------------------------------------------------------------------

   

Schedules



      Schedule 1.13   Permitted Liens Schedule 3.4   Status of Guarantor
Schedule 3.6   Compliance with Laws Schedule 3.8   Location of Inventory

12



--------------------------------------------------------------------------------



 



STOCK PLEDGE AGREEMENT
(Stock In Martek Biosciences Boulder Corporation)

     THIS STOCK PLEDGE AGREEMENT (“PLEDGE AGREEMENT”) is made as of this 26th
day of January, 2004, by MARTEK BIOSCIENCES CORPORATION, a Delaware corporation
(“PLEDGOR”), for the benefit of MANUFACTURERS AND TRADERS TRUST COMPANY,
individually and in its capacity as the Administrative Agent (“ADMINISTRATIVE
AGENT”) for the “LENDERS” that are now or hereafter parties to a Loan And
Security Agreement (“LOAN AGREEMENT”) of even date herewith by and among the
PLEDGOR, the ADMINISTRATIVE AGENT, BANK OF AMERICA, N.A., as Syndication Agent,
and the LENDERS. Hereafter, the ADMINISTRATIVE AGENT and the LENDERS are
collectively referred to as the “SECURED PARTIES.”

RECITALS

     The LENDERS have agreed to provide credit facilities (collectively,
“LOANS”) to the PLEDGOR in accordance with the terms of the LOAN AGREEMENT. The
terms of the LOAN AGREEMENT require that the PLEDGOR secure the LOANS inter alia
with the pledge of the PLEDGOR’S stock ownership in Martek Biosciences Boulder
Corporation. The PLEDGOR has executed and delivered this PLEDGE AGREEMENT in
order to satisfy such requirements.

     NOW THEREFORE, for good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the PLEDGOR agrees as follows:

     Section 1. Definitions. As used in this PLEDGE AGREEMENT, the following
terms have the following meanings. Terms defined in this Section 1 or elsewhere
in this PLEDGE AGREEMENT are in all capital letters throughout this PLEDGE
AGREEMENT. The singular use of any defined term includes the plural and the
plural use includes the singular.

          Section 1.1. Account, Chattel Paper, Deposit Account, Document,
General Intangibles, Instrument, Investment Property, Letter-Of-Credit Right,
And Payment Intangible. The terms “ACCOUNT,” “CHATTEL PAPER,” “DEPOSIT ACCOUNT,”
“DOCUMENT,” “GENERAL INTANGIBLES,” “INSTRUMENT,” “INVESTMENT PROPERTY,”
“LETTER-OF-CREDIT RIGHT,” and “PAYMENT INTANGIBLE” shall have the same
respective meanings as are given to those terms in the Uniform Commercial
Code-Secured Transactions, Title 9, Commercial Law Article, Annotated Code of
Maryland, as amended from time to time.

          Section 1.2. Collateral. The term “COLLATERAL” collectively means:(a)
the PLEDGED STOCK and the proceeds, profits, and products of the PLEDGED STOCK;
(b) all dividends (cash and stock) and distributions of any kind made from time
to time with respect to the PLEDGED STOCK or which arise as a result of the
ownership of the PLEDGED STOCK; (c) all certificates representing the PLEDGED
STOCK and certificates representing any subsequent stock dividends or other
distributions of stock paid or made in connection with the PLEDGED STOCK;
(d) all distributions of cash or stock made in connection with or arising from
any increase or reduction of capital, reclassification, merger, consolidation,
stock split or other transactions involving the CORPORATION or the PLEDGED
STOCK; (e) all options, warrants or rights of the PLEDGOR with respect to the
CORPORATION and/or the PLEDGED STOCK, whether as an addition to or in
substitution or in exchange for the PLEDGED STOCK; (f) all ACCOUNTS, CHATTEL
PAPER, DEPOSIT ACCOUNTS, DOCUMENTS, GENERAL INTANGIBLES, INSTRUMENTS, INVESTMENT
PROPERTY, LETTER-OF-CREDIT RIGHTS, and PAYMENT INTANGIBLES of the PLEDGOR which
arise out of or relate in any respect to the PLEDGED STOCK or the ownership by
the PLEDGOR of the PLEDGED STOCK; (g) the products and proceeds of all of the
foregoing; and (h) all RECORDS relating or pertaining to any of the foregoing.

          Section 1.3. Corporation. The term “CORPORATION” means Martek
Biosciences Boulder Corporation, a Delaware corporation.

          Section 1.4. Event Of Default. The term “EVENT OF DEFAULT” has the
meaning provided to such term in the LOAN AGREEMENT.



--------------------------------------------------------------------------------



 



          Section 1.5. Governmental Authority. The term “GOVERNMENTAL AUTHORITY”
means any nation or government, any state or other political subdivision thereof
and any municipality, court or other entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

          Section 1.6. Laws. The term “LAWS” means all ordinances, statutes,
rules, regulations, orders, injunctions, writs or decrees of any GOVERNMENTAL
AUTHORITY.

          Section 1.7. Obligations. The term “OBLIGATIONS” shall have the same
meaning as given to that term in the LOAN AGREEMENT.

          Section 1.8. Person. The term “PERSON” means any individual,
corporation, partnership, limited liability company, association, joint-stock
company, trust, business trust, unincorporated organization, joint venture,
court, or GOVERNMENTAL AUTHORITY.

          Section 1.9. Pledged Stock. The term “PLEDGED STOCK” means all shares
of stock of the CORPORATION owned by the PLEDGOR and all additional shares of
stock in the CORPORATION acquired by the PLEDGOR from time to time in any
manner, together with all rights, options, and issuances therefrom, including
but not limited to one hundred (100) shares of the common stock of the
CORPORATION, as evidenced by Certificate No. C-261.

          Section 1.10. Records. The term “RECORDS” means correspondence,
memoranda, tapes, discs, papers, books and other documents, or transcribed
information of any type, whether expressed in ordinary, computer or machine
language.

     Section 2. Pledge; Grant Of Security Interests And Liens. In order to
secure the payment and performance of the OBLIGATIONS when and as due, the
PLEDGOR hereby assigns, grants and pledges to the SECURED PARTIES a continuing
first priority security interest, pledge and lien in and to all of the
COLLATERAL, whether now owned or hereafter acquired by the PLEDGOR, together
with all substitutions, replacements, renewals, products and proceeds thereof.
Future advances are secured. The PLEDGOR agrees to execute and deliver to the
SECURED PARTIES such UCC-1 and other public filings as the SECURED PARTIES
request to evidence in the public records the pledge and granting of security
interests and liens from the PLEDGOR to the SECURED PARTIES provided for in this
PLEDGE AGREEMENT.

     Section 3. Delivery Of Certificates. The PLEDGOR shall deliver to the
ADMINISTRATIVE AGENT any certificates representing the PLEDGED STOCK, together
with stock powers duly executed by the PLEDGOR in accordance with the SECURED
PARTIES’ instructions.

     Section 4. Future Receipt Of Collateral. Except as expressly authorized to
the contrary by the terms of this PLEDGE AGREEMENT or as otherwise agreed to by
the SECURED PARTIES, the PLEDGOR shall accept as the agent and in trust for the
SECURED PARTIES all COLLATERAL received by the PLEDGOR after the date of this
PLEDGE AGREEMENT, and shall promptly deliver all of such COLLATERAL to the
SECURED PARTIES.

     Section 5. Voting Rights; Rights Incidental To Collateral. Unless an EVENT
OF DEFAULT has occurred and is continuing and the SECURED PARTIES shall have
provided the written election described below, the PLEDGOR shall retain all
voting rights with respect to the PLEDGED STOCK, not inconsistent with the terms
of this PLEDGE AGREEMENT, and, for that purpose, the SECURED PARTIES shall
execute and deliver to the PLEDGOR any necessary proxies. Immediately upon the
occurrence and during the continuance of an EVENT OF DEFAULT and without regard
as to whether the PLEDGED STOCK has been registered in the names of the SECURED
PARTIES or the nominee of the SECURED PARTIES, the SECURED PARTIES shall have
the right (but not the obligation) to make a written election to exercise all
voting rights as to the PLEDGED STOCK, together with all conversion, exchange,
subscription or other rights, privileges or options pertaining thereto as if the
SECURED PARTIES were the absolute owner thereof, including, without limitation,
the right to exchange any or all of the PLEDGED STOCK upon the merger,
consolidation, reorganization, recapitalization or other readjustment of the
CORPORATION, or upon the exercise by the CORPORATION of any right, privilege, or
option pertaining to the PLEDGED STOCK, and, in connection therewith, to deliver
any of the PLEDGED STOCK to any committee, depository, transfer agent, registrar
or other designated agency upon such terms and conditions as the SECURED PARTIES
may determine to be appropriate, all without liability except

2



--------------------------------------------------------------------------------



 



to account for property actually received by the SECURED PARTIES or the nominee
of the SECURED PARTIES. The SECURED PARTIES shall have no duty to exercise any
of the aforesaid rights, privileges or options. The SECURED PARTIES shall not be
deemed or construed to have exercised any voting rights with respect to the
PLEDGED STOCK unless and until the SECURED PARTIES have made the above-described
written election to exercise such voting rights.

     Section 6. Cash Dividends And Cash Distributions. All cash dividends and
cash distributions made upon the PLEDGED STOCK shall be paid to the PLEDGOR
until the occurrence of an EVENT OF DEFAULT except to the extent otherwise
prohibited by the terms and conditions of the LOAN AGREEMENT or any other
agreements between the PLEDGOR and/or the CORPORATION and the SECURED PARTIES.
During the continuance of any EVENT OF DEFAULT, all cash dividends and cash
distributions shall be paid to the SECURED PARTIES, and if any such dividends or
distributions are paid to the PLEDGOR, the PLEDGOR shall accept the same as the
SECURED PARTIES’ agent, in trust for the SECURED PARTIES, and shall deliver such
dividends or distributions forthwith to the SECURED PARTIES in exactly the form
received with, as applicable, the PLEDGOR’S endorsement thereon. During the
continuance of any EVENT OF DEFAULT, all cash dividends, cash distributions, and
other distributions paid with respect to the PLEDGED STOCK shall be applied to
the repayment of the OBLIGATIONS, in such order of application as the SECURED
PARTIES determine, regardless of when the amounts due upon the OBLIGATIONS
mature and are due and payable.

     Section 7. Warranties And Representations. The PLEDGOR represents and
warrants to the SECURED PARTIES that:

          Section 7.1. Authority. The PLEDGOR has, and has duly exercised, all
requisite power and authority to enter into this PLEDGE AGREEMENT, to pledge the
PLEDGED STOCK for the purposes described herein and to carry out the
transactions contemplated by this PLEDGE AGREEMENT.

          Section 7.2. Ownership. The PLEDGOR is the sole registered, legal and
beneficial owner of one hundred percent (100%) of the issued and outstanding
common stock of the CORPORATION, calculated on a fully diluted basis.

          Section 7.3. Status Of Pledged Stock. All of the shares of the PLEDGED
STOCK currently outstanding have been duly and validly issued, are fully paid
and nonassessable, and are owned by the PLEDGOR free of any pledge, mortgage,
hypothecation, lien, charge, encumbrance or security interest in such shares or
the proceeds thereof, except for the security interests and pledges granted
herein and in the LOAN AGREEMENT.

          Section 7.4. No Violation Of Restrictions. The execution and delivery
of this PLEDGE AGREEMENT by the PLEDGOR and the consent by the CORPORATION
thereto, and the performance of this PLEDGE AGREEMENT in accordance with its
stated terms, will not violate or constitute a default under the terms of any
organizational documents of the CORPORATION, or any agreement, restrictive
shareholder’s agreement, indenture or other instrument, license, judgment,
decree, order, or LAWS applicable to or binding upon the PLEDGOR, the
CORPORATION, the PLEDGED STOCK, or any of the property of the PLEDGOR or the
CORPORATION.

          Section 7.5. Approvals. No approvals, consents, orders,
authorizations, or licenses are required from any PERSON or GOVERNMENTAL
AUTHORITY for the execution and delivery by the PLEDGOR of this AGREEMENT and
the consummation of the transactions described herein.

          Section 7.6. Restrictions. There are no restrictions upon the voting
rights or upon the transfer of any of the PLEDGED STOCK other than as physically
appear upon the face of the certificates evidencing the PLEDGED STOCK.

          Section 7.7. Valid And Binding Obligation. This PLEDGE AGREEMENT is
the valid and binding obligation of the PLEDGOR, fully enforceable in accordance
with all stated terms.

          Section 7.8. Valid Pledge And Lien. The pledge of the COLLATERAL
pursuant to this PLEDGE AGREEMENT creates a valid and perfected first priority
lien in the COLLATERAL securing the payment and performance of the OBLIGATIONS.

3



--------------------------------------------------------------------------------



 



          Section 7.9. No Margin Stock. The PLEDGED STOCK is not “Margin Stock,”
as such term is defined in Regulation U of the Board of Governors of the Federal
Reserve System (12 C.F.R. 221).

     Section 8. No Duties Other Than Custodial Duties. The SECURED PARTIES shall
have no duty with respect to any of the COLLATERAL other than the duty to use
reasonable care in maintaining the safe physical custody of the certificates
evidencing the PLEDGED STOCK.

     Section 9. Secured Parties Have No Obligation To Monitor Collateral. The
SECURED PARTIES shall have no duty or responsibility for collecting or receiving
any amounts payable on or with respect to the PLEDGED STOCK or any of the other
COLLATERAL or for ascertaining, monitoring, or enforcing any maturities, calls,
conversions, exchanges, offers, tenders, or similar matters relating to the
PLEDGED STOCK or any of the other COLLATERAL or for informing the PLEDGOR with
respect to any of such matters. The SECURED PARTIES shall have no liability to
the PLEDGOR for any decline in the value of the PLEDGED STOCK which may occur
while the COLLATERAL is subject to the terms of this PLEDGE AGREEMENT. The
PLEDGOR represents to the SECURED PARTIES that the PLEDGOR has made its own
arrangements for keeping informed of changes or potential changes affecting the
COLLATERAL, including, but not limited to, rights to convert, rights to
subscribe, payment of dividends, reorganization or other exchanges, tender
offers and voting rights.

     Section 10. Reporting Of Income. All income, dividends, earnings and
profits with respect to the COLLATERAL shall be reported for federal and state
income tax purposes as attributable to the PLEDGOR and not to the SECURED
PARTIES. The CORPORATION and any other PERSON authorized to report income
distributions or earnings are authorized to issue any required reports and forms
indicating the PLEDGOR as the sole recipient of such distributions or earnings.

     Section 11. No Obligation To Preserve Rights. The SECURED PARTIES shall be
under no obligation to take any steps to preserve rights or privileges in or to
the COLLATERAL against any PERSON.

     Section 12. Covenants Of Pledgor. The PLEDGOR agrees that, until all of the
OBLIGATIONS have been paid, performed and satisfied in full, the PLEDGOR, in
addition to the covenants of the PLEDGOR set forth in the LOAN AGREEMENT, will
comply with each of the following covenants:

          Section 12.1. No Transfers. The PLEDGOR will not sell, convey, or
otherwise dispose of any of the COLLATERAL or any interest therein, or create,
incur, or permit to exist any pledge, mortgage, lien, charge, encumbrance or any
security interest whatsoever in or with respect to any of the COLLATERAL or the
proceeds thereof, except as may be expressly consented to by the SECURED PARTIES
in writing.

          Section 12.2. Warrant Title. The PLEDGOR will, at the PLEDGOR’S sole
expense, warrant and defend the right, title, special property and security
interests and pledges of the SECURED PARTIES in and to the COLLATERAL against
the claims of any PERSON, firm, the CORPORATION, or other entity.

          Section 12.3. No Additional Shares. The PLEDGOR will not consent to or
approve the issuance of any additional shares of any class of capital stock in
the CORPORATION or any securities convertible voluntarily by the holder thereof
or automatically upon the occurrence or non-occurrence of any event or condition
into, or exchangeable for, any such shares; or any warrants, options, rights, or
other commitments entitling any person to purchase or otherwise acquire any such
shares.

          Section 12.4. Delivery Of Notices Concerning Collateral. The PLEDGOR
agrees to promptly forward to the SECURED PARTIES, copies of any written notices
or other communications received by the PLEDGOR which relate or pertain to the
COLLATERAL.

          Section 12.5. Further Assurances. The PLEDGOR shall execute and
deliver from time to time such writings, and documents which, in the reasonable
opinion of the SECURED PARTIES or the SECURED PARTIES’ counsel, may be necessary
to perfect, confirm, establish, reestablish, continue, or complete the security
interests, pledges and liens of the SECURED PARTIES in the COLLATERAL, it being
the intention of the PLEDGOR to provide hereby a full and absolute warranty of
further assurance to the SECURED PARTIES.

4



--------------------------------------------------------------------------------



 



          Section 12.6. Cooperation With Enforcement Activities. The PLEDGOR,
upon the occurrence of an EVENT OF DEFAULT and the written request therefor by
the SECURED PARTIES, will promptly execute and deliver to the SECURED PARTIES
such documents, letters, or written representations as may reasonably be
requested by the SECURED PARTIES or any broker, from time to time in order to
accomplish the sale of all or any part of the COLLATERAL, including but not
limited to, all forms and documents required under any applicable LAWS.

     Section 13. Waivers. No course of dealing between the PLEDGOR and the
SECURED PARTIES, nor any failure to exercise, nor any delay in exercising, any
right, power or privilege of the SECURED PARTIES hereunder or under any other
agreement between the PLEDGOR and the SECURED PARTIES, or under any agreement
between the SECURED PARTIES and the CORPORATION, shall operate as a waiver of
any term or condition of this PLEDGE AGREEMENT; nor shall any single or partial
exercise of any right, power or privilege hereunder or thereunder preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.

     Section 14. Sale Of Collateral.

          Section 14.1. Terms Of Sale. In addition to all other rights and
remedies available to the SECURED PARTIES pursuant to any other agreements with
the PLEDGOR or as otherwise provided by applicable LAWS, the SECURED PARTIES,
may upon the occurrence of an EVENT OF DEFAULT sell or otherwise dispose of and
deliver all or any portion of the COLLATERAL, in one or more parcels, at public
or private sale or sales, at any exchange, broker’s board or at any location
selected by the SECURED PARTIES, at such prices and on such terms as the SECURED
PARTIES may deem best for cash or on credit, or for future delivery without
assumption of any credit risk. Any such sale shall be in compliance with all
applicable LAWS. Any purchaser of the COLLATERAL, including the SECURED PARTIES,
shall purchase the COLLATERAL in whole or in part free of any right or equity of
redemption in the PLEDGOR, which right or equity is hereby expressly waived and
released by the PLEDGOR, to the extent permitted by applicable LAWS. The PLEDGOR
acknowledges that the terms of sale for the COLLATERAL may include: (a) a
requirement that the COLLATERAL be sold to only one individual purchaser for
such purchaser’s own account and not as a representative of any purchaser; (b) a
requirement that any purchaser of all or any part of the COLLATERAL represent in
writing that such purchaser is purchasing the shares constituting the COLLATERAL
for investment purposes only and without any intention to make a distribution
thereof; (c) a requirement that the certificates for any PLEDGED STOCK bear a
legend to the effect that the stock may not be resold without compliance with
applicable federal and state securities laws; and (d) a requirement that any
purchaser of the COLLATERAL make such representations and warranties to the
SECURED PARTIES as deemed necessary by the SECURED PARTIES.

          Section 14.2. Delays In Sale; Private Sales. The PLEDGOR acknowledges
that it will be commercially reasonable for the SECURED PARTIES to:(a) defer
disposing of all or any portion of the COLLATERAL after an EVENT OF DEFAULT has
occurred for as long as the CORPORATION or the SECURED PARTIES may require to
comply with any requirements of applicable LAWS, notwithstanding the fact that
the value of the COLLATERAL may decline during the time that disposition is
deferred; and (b) sell all or any part of the COLLATERAL at private sale,
subject to investment letter or in any other manner which will not require the
COLLATERAL, or any part thereof, to be registered in accordance with the
Securities Act of 1933, as amended, or the rules and regulations promulgated
thereunder, or any other applicable LAW. The PLEDGOR acknowledges that the
SECURED PARTIES may, in the SECURED PARTIES’ sole and absolute discretion,
approach a restricted number of potential purchasers and that a sale under such
circumstances may yield a lower price for the COLLATERAL or any portions thereof
than would otherwise be obtainable if the COLLATERAL were registered and sold in
the open market. The PLEDGOR acknowledges that a private sale of the COLLATERAL
would be a commercially reasonable sale.

          Section 14.3. Application Of Proceeds Of Disposition. The proceeds
from any sale or from any other disposition of the COLLATERAL shall be applied
as follows:

               a. First, to the costs and expenses incurred in connection with
the sale or disposition of the COLLATERAL, including but not limited to all
costs incurred in the care or safekeeping of the COLLATERAL, reasonable
attorneys’ fees, broker’s commissions, appraiser’s fees and other expenses
incurred by the SECURED PARTIES;

               b. Second, to the satisfaction of the OBLIGATIONS regardless of
when the amounts due upon the OBLIGATIONS mature and are due and payable;

5



--------------------------------------------------------------------------------



 



               c. Third, to the payment of any other amounts or to such other
application as required by applicable LAWS or as required by the decree,
directive or injunction issued by a GOVERNMENTAL AUTHORITY; and

               d. Fourth, to the PLEDGOR to the extent of any surplus proceeds.

          Section 14.4. Notice; Procedures Of Sale. The SECURED PARTIES need not
give more than ten (10) business days notice of the time and place of any public
sale or of the time after which a private sale of any or all of the COLLATERAL
may take place, which notice the PLEDGOR hereby agrees to be commercially
reasonable. The SECURED PARTIES shall be entitled to purchase any or all of the
COLLATERAL in any sale in the name or names of the SECURED PARTIES, or in the
name of any designee or nominee of the SECURED PARTIES. In connection with any
sale or transfer of any or all of the COLLATERAL, the nominee of the SECURED
PARTIES shall have the right to execute any document or form, in the name of the
SECURED PARTIES or in the name of the PLEDGOR, which may be necessary or
desirable in order to implement such sale, including without limitation any
forms required pursuant to Rule 144 promulgated by the Securities And Exchange
Commission. The PLEDGOR hereby agrees to cooperate fully with the SECURED
PARTIES in order to permit the SECURED PARTIES to sell, at foreclosure or other
private sale, any or all of the COLLATERAL in compliance with all applicable
LAWS.

     Section 15. Remedies And Rights Cumulative. The rights and remedies
provided in this PLEDGE AGREEMENT and in the LOAN AGREEMENT or otherwise
provided by any other agreement between the PLEDGOR and the SECURED PARTIES
shall be cumulative, and the exercise of any particular right or remedy shall
not preclude the exercise of any other rights or remedies.

     Section 16. Invalidity Of Any Part. If any provision or part of any
provision of this PLEDGE AGREEMENT shall for any reason be held invalid,
illegal, or unenforceable in any respect, such invalidity, illegality, or
unenforceability shall not affect any other provisions or the remaining part of
any effective provisions of this PLEDGE AGREEMENT, and this PLEDGE AGREEMENT
shall be construed as if such invalid, illegal, or unenforceable provision or
part thereof had never been contained herein, but only to the extent of its
invalidity, illegality, or unenforceability.

     Section 17. Amendment Or Waiver. This PLEDGE AGREEMENT may be amended only
by a writing duly executed by the PLEDGOR and by the ADMINISTRATIVE AGENT with
the consent of those other SECURED PARTIES as may be required under the LOAN
AGREEMENT. No waiver by the SECURED PARTIES of any of the provisions of this
PLEDGE AGREEMENT or of any of the rights or remedies of the SECURED PARTIES with
respect hereto shall be considered effective or enforceable unless in writing.

     Section 18. Fees And Expenses; Indemnification. The PLEDGOR shall pay all
fees, expenses, costs and charges, including reasonable attorney’s fees, which
may be incurred by the SECURED PARTIES in connection with enforcing any term or
provision of this PLEDGE AGREEMENT. The PLEDGOR shall indemnify and hold the
SECURED PARTIES harmless from and against, and reimburse the SECURED PARTIES
with respect to, any and all loss, damage, liability, cost or expense (including
reasonable attorneys’ fees) incurred by the SECURED PARTIES from time to time
which in any manner relate or pertain to this PLEDGE AGREEMENT and the actions
and transactions contemplated herein. The foregoing indemnification obligation
shall include, but is not limited to, indemnification of the SECURED PARTIES
with respect to all claims brought against the SECURED PARTIES based upon
allegations that any prospectus, memorandum or other disclosure document
furnished to the purchaser of any of the COLLATERAL contains any untrue or
allegedly untrue statement of a material fact which statement is derived from
statements or representations made by the PLEDGOR.

     Section 19. Notices. Any notice required or permitted by or in connection
with this AGREEMENT shall be in writing and shall be made by facsimile
(confirmed on the date the facsimile is sent by one of the other methods of
giving notice provided for in this Section) or by hand delivery, by Federal
Express, or other similar overnight delivery service, or by certified mail,
unrestricted delivery, return receipt requested, postage prepaid, addressed to
the SECURED PARTIES or the PLEDGOR at the appropriate address set forth below or
to such other address as may be hereafter specified by written notice by the
SECURED PARTIES or the PLEDGOR. Notice shall be considered given as of the date
of the facsimile or the hand delivery, one (1) calendar day after delivery to
Federal Express or similar overnight

6



--------------------------------------------------------------------------------



 



delivery service, or three (3) calendar days after the date of mailing,
independent of the date of actual delivery or whether delivery is ever in fact
made, as the case may be, provided the giver of notice can establish the fact
that notice was given as provided herein. If notice is tendered pursuant to the
provisions of this Section and is refused by the intended recipient thereof, the
notice, nevertheless, shall be considered to have been given and shall be
effective as of the date herein provided.

  MANUFACTURERS AND TRADERS TRUST COMPANY, As Administrative Agent 25 S. Charles
Street, 12th Floor Baltimore, Maryland 21201 Attn: Hugh E. Giorgio, Vice
President Facsimile: (410) 244-4447

          If to the PLEDGOR:

  MARTEK BIOSCIENCES CORPORATION 6480 Dobbin Road Columbia, Maryland 21045
Attn.: George P. Barker, Esquire Fax No.: (410) 740-2985

          With A Courtesy Copy To:

  HOGAN & HARTSON L.L.P. 111 South Calvert Street, Suite 1600 Baltimore,
Maryland 21202 Attn.: Kevin G. Gralley, Esquire Fax No.: (410) 539-6981

The failure of the SECURED PARTIES to send the above courtesy copy shall not
impair the effectiveness of notice given to the PLEDGOR in the manner provided
herein.

     Section 20. Binding Effect. This PLEDGE AGREEMENT shall inure to the
benefit of and shall be binding upon the respective successors and assigns of
the parties hereto.

     Section 21. Choice Of Law. The laws of the State of Maryland (excluding,
however, conflict of law principles) shall govern and be applied to determine
all issues relating to this PLEDGE AGREEMENT and the rights and obligations of
the parties hereto, including the validity, construction, interpretation, and
enforceability of this PLEDGE AGREEMENT and its various provisions and the
consequences and legal effect of all transactions and events which resulted in
the execution of this PLEDGE AGREEMENT or which occurred or were to occur as a
direct or indirect result of this PLEDGE AGREEMENT having been executed.

     Section 22. Consent To Jurisdiction; Agreement As To Venue. The PLEDGOR
irrevocably consents to the non-exclusive jurisdiction of the courts of the
State of Maryland and, if a basis for federal jurisdiction exists, of the United
States District Court For The District Of Maryland. The PLEDGOR agrees that
venue shall be proper in any circuit court of the State of Maryland selected by
the SECURED PARTIES or in the United States District Court For The District Of
Maryland if a basis for federal jurisdiction exists and waives any right to
object to the maintenance of a suit in any of the state or federal courts of the
State of Maryland on the basis of improper venue or of inconvenience of forum.

     Section 23. Photocopies Sufficient. The PLEDGOR agrees that the SECURED
PARTIES may record photographic or carbon copies of this PLEDGE AGREEMENT or any
financing statement executed by the PLEDGOR in connection with this transaction,
and that such copies shall be as fully effective and valid as original
documents.

     Section 24. Number, Gender And Captions. As used herein, the singular shall
include the plural and the plural may refer to only the singular. The use of any
gender shall be applicable to all genders. The captions contained herein are for
purposes of convenience only and are not a part of this PLEDGE AGREEMENT.

7



--------------------------------------------------------------------------------



 



     Section 25. Final Agreement. This PLEDGE AGREEMENT contains the final and
entire understanding of the parties relating to the pledge and assignment of the
PLEDGED STOCK and any terms and conditions not set forth in this PLEDGE
AGREEMENT relating to the pledge and assignment of the PLEDGED STOCK are not a
part of this PLEDGE AGREEMENT and the understandings of the parties.

     Section 26. Actions Against Secured Parties. Any action brought by the
PLEDGOR against the SECURED PARTIES which is based, directly or indirectly, upon
this PLEDGE AGREEMENT or any matter related to this PLEDGE AGREEMENT or any
action taken by the SECURED PARTIES in enforcing or construing this PLEDGE
AGREEMENT shall be brought only in the courts of the State of Maryland. The
PLEDGOR agrees that any forum other than the State of Maryland is an
inconvenient forum and that a suit brought by the PLEDGOR against the SECURED
PARTIES in a court of any state other than the State of Maryland should be
forthwith dismissed or transferred to a court located in the State of Maryland
by that court.

     Section 27. Waiver Of Trial By Jury. The PLEDGOR and the SECURED PARTIES,
by their execution and acceptance, respectively, of this PLEDGE AGREEMENT, agree
that any suit, action, or proceeding, whether claim or counterclaim, brought or
instituted by any party hereto or any successor or assign of any party on or
with respect to this PLEDGE AGREEMENT or which in any way relates, directly or
indirectly, to this PLEDGE AGREEMENT or any event, transaction, or occurrence
arising out of or in any way connected with this PLEDGE AGREEMENT, or the
dealings of the parties with respect thereto, shall be tried only by a court and
not by a jury. EACH PARTY HEREBY EXPRESSLY WAIVES ANY RIGHT TO A TRIAL BY JURY
IN ANY SUCH SUIT, ACTION, OR PROCEEDING.

[SIGNATURES BEGIN ON THE FOLLOWING PAGE]

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have duly executed this PLEDGE AGREEMENT
under seal as of the date first above written.

                  WITNESS/ATTEST:   THE PLEDGOR:                          
MARTEK BIOSCIENCES CORPORATION,         A Delaware Corporation                  
        By:   /s/ Peter L. Buzy   (SEAL)

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

                Peter L. Buzy,                 Chief Financial Officer    

9



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT AND AGREEMENT OF CORPORATION

     MARTEK BIOSCIENCES BOULDER CORPORATION, a Delaware corporation
(“CORPORATION”), acknowledges this      day of January, 2004, the receipt of an
executed copy of the Stock Pledge Agreement (“PLEDGE AGREEMENT”) annexed hereto
from MARTEK BIOSCIENCES CORPORATION (“PLEDGOR”), for the benefit of
MANUFACTURERS AND TRADERS TRUST COMPANY, individually and in its capacity as the
Administrative Agent (“ADMINISTRATIVE AGENT”) for the “LENDERS” that are now or
hereafter parties to a Loan And Security Agreement (“LOAN AGREEMENT”) of even
date herewith by and among the PLEDGOR, the ADMINISTRATIVE AGENT, and the
LENDERS (hereafter, the ADMINISTRATIVE AGENT and the LENDERS are collectively
referred to as the “SECURED PARTIES”). The CORPORATION agrees to evidence such
receipt and acknowledgment, and the pledges and security interests granted to
the SECURED PARTIES therein, upon the stock registry and books and records of
the CORPORATION. The CORPORATION consents to each of the pledges, grants of
security interests, liens and covenants and agreements of the PLEDGOR set forth
in the PLEDGE AGREEMENT. The CORPORATION agrees that the CORPORATION will not
make any payments or take any actions which would cause the PLEDGOR to be in
violation of the terms of the PLEDGE AGREEMENT, or which would otherwise not be
in compliance with the PLEDGE AGREEMENT. The CORPORATION agrees to pay to the
SECURED PARTIES upon the written request of the SECURED PARTIES all cash
dividends and other distributions which in the absence of the SECURED PARTIES’
request would otherwise be payable to the PLEDGOR.

                  WITNESS/ATTEST:   MARTEK BIOSCIENCES BOULDER CORPORATION,    
A Delaware Corporation                  

--------------------------------------------------------------------------------

  By:   /s/ Peter L. Buzy   (SEAL)            

--------------------------------------------------------------------------------

                Peter L. Buzy,                 Chief Financial Officer and
Treasures                               Date: January 26, 2004        

10



--------------------------------------------------------------------------------



 



STOCK PLEDGE AGREEMENT
(Stock In Martek Biosciences Kingstree Corporation)

     THIS STOCK PLEDGE AGREEMENT (“PLEDGE AGREEMENT”) is made as of this 26th
day of January, 2004, by MARTEK BIOSCIENCES CORPORATION, a Delaware corporation
(“PLEDGOR”), for the benefit of MANUFACTURERS AND TRADERS TRUST COMPANY,
individually and in its capacity as the Administrative Agent (“ADMINISTRATIVE
AGENT”) for the “LENDERS” that are now or hereafter parties to a Loan And
Security Agreement (“LOAN AGREEMENT”) of even date herewith by and among the
PLEDGOR, the ADMINISTRATIVE AGENT, BANK OF AMERICA, N.A., as Syndication Agent,
and the LENDERS. Hereafter, the ADMINISTRATIVE AGENT and the LENDERS are
collectively referred to as the “SECURED PARTIES.”

RECITALS

     The LENDERS have agreed to provide credit facilities (collectively,
“LOANS”) to the PLEDGOR in accordance with the terms of the LOAN AGREEMENT. The
terms of the LOAN AGREEMENT require that the PLEDGOR secure the LOANS inter alia
with the pledge of the PLEDGOR’S stock ownership in Martek Biosciences Kingstree
Corporation. The PLEDGOR has executed and delivered this PLEDGE AGREEMENT in
order to satisfy such requirements.

     NOW THEREFORE, for good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the PLEDGOR agrees as follows:

     Section 1. Definitions. As used in this PLEDGE AGREEMENT, the following
terms have the following meanings. Terms defined in this Section 1 or elsewhere
in this PLEDGE AGREEMENT are in all capital letters throughout this PLEDGE
AGREEMENT. The singular use of any defined term includes the plural and the
plural use includes the singular.

          Section 1.1. Account, Chattel Paper, Deposit Account, Document,
General Intangibles, Instrument, Investment Property, Letter-Of-Credit Right,
And Payment Intangible. The terms “ACCOUNT,” “CHATTEL PAPER,” “DEPOSIT ACCOUNT,”
“DOCUMENT,” “GENERAL INTANGIBLES,” “INSTRUMENT,” “INVESTMENT PROPERTY,”
“LETTER-OF-CREDIT RIGHT,” and “PAYMENT INTANGIBLE” shall have the same
respective meanings as are given to those terms in the Uniform Commercial
Code-Secured Transactions, Title 9, Commercial Law Article, Annotated Code of
Maryland, as amended from time to time.

          Section 1.2. Collateral. The term “COLLATERAL” collectively means:(a)
the PLEDGED STOCK and the proceeds, profits, and products of the PLEDGED STOCK;
(b) all dividends (cash and stock) and distributions of any kind made from time
to time with respect to the PLEDGED STOCK or which arise as a result of the
ownership of the PLEDGED STOCK; (c) all certificates representing the PLEDGED
STOCK and certificates representing any subsequent stock dividends or other
distributions of stock paid or made in connection with the PLEDGED STOCK;
(d) all distributions of cash or stock made in connection with or arising from
any increase or reduction of capital, reclassification, merger, consolidation,
stock split or other transactions involving the CORPORATION or the PLEDGED
STOCK; (e) all options, warrants or rights of the PLEDGOR with respect to the
CORPORATION and/or the PLEDGED STOCK, whether as an addition to or in
substitution or in exchange for the PLEDGED STOCK; (f) all ACCOUNTS, CHATTEL
PAPER, DEPOSIT ACCOUNTS, DOCUMENTS, GENERAL INTANGIBLES, INSTRUMENTS, INVESTMENT
PROPERTY, LETTER-OF-CREDIT RIGHTS, and PAYMENT INTANGIBLES of the PLEDGOR which
arise out of or relate in any respect to the PLEDGED STOCK or the ownership by
the PLEDGOR of the PLEDGED STOCK; (g) the products and proceeds of all of the
foregoing; and (h) all RECORDS relating or pertaining to any of the foregoing.

          Section 1.3. Corporation. The term “CORPORATION” means Martek
Biosciences Kingstree Corporation, a Delaware corporation.

          Section 1.4. Event Of Default. The term “EVENT OF DEFAULT” has the
meaning provided to such term in the LOAN AGREEMENT.

 



--------------------------------------------------------------------------------



 



          Section 1.5. Governmental Authority. The term “GOVERNMENTAL AUTHORITY”
means any nation or government, any state or other political subdivision thereof
and any municipality, court or other entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

          Section 1.6. Laws. The term “LAWS” means all ordinances, statutes,
rules, regulations, orders, injunctions, writs or decrees of any GOVERNMENTAL
AUTHORITY.

          Section 1.7. Obligations. The term “OBLIGATIONS” shall have the same
meaning as given to that term in the LOAN AGREEMENT.

          Section 1.8. Person. The term “PERSON” means any individual,
corporation, partnership, limited liability company, association, joint-stock
company, trust, business trust, unincorporated organization, joint venture,
court, or GOVERNMENTAL AUTHORITY.

          Section 1.9. Pledged Stock. The term “PLEDGED STOCK” means all shares
of stock of the CORPORATION owned by the PLEDGOR and all additional shares of
stock in the CORPORATION acquired by the PLEDGOR from time to time in any
manner, together with all rights, options, and issuances therefrom, including
but not limited to one hundred (100) shares of the common stock of the
CORPORATION, as evidenced by Certificate No. 2.

          Section 1.10. Records. The term “RECORDS” means correspondence,
memoranda, tapes, discs, papers, books and other documents, or transcribed
information of any type, whether expressed in ordinary, computer or machine
language.

     Section 2. Pledge; Grant Of Security Interests And Liens. In order to
secure the payment and performance of the OBLIGATIONS when and as due, the
PLEDGOR hereby assigns, grants and pledges to the SECURED PARTIES a continuing
first priority security interest, pledge and lien in and to all of the
COLLATERAL, whether now owned or hereafter acquired by the PLEDGOR, together
with all substitutions, replacements, renewals, products and proceeds thereof.
Future advances are secured. The PLEDGOR agrees to execute and deliver to the
SECURED PARTIES such UCC-1 and other public filings as the SECURED PARTIES
request to evidence in the public records the pledge and granting of security
interests and liens from the PLEDGOR to the SECURED PARTIES provided for in this
PLEDGE AGREEMENT.

     Section 3. Delivery Of Certificates. The PLEDGOR shall deliver to the
ADMINISTRATIVE AGENT any certificates representing the PLEDGED STOCK, together
with stock powers duly executed by the PLEDGOR in accordance with the SECURED
PARTIES’ instructions.

     Section 4. Future Receipt Of Collateral. Except as expressly authorized to
the contrary by the terms of this PLEDGE AGREEMENT or as otherwise agreed to by
the SECURED PARTIES, the PLEDGOR shall accept as the agent and in trust for the
SECURED PARTIES all COLLATERAL received by the PLEDGOR after the date of this
PLEDGE AGREEMENT, and shall promptly deliver all of such COLLATERAL to the
SECURED PARTIES.

     Section 5. Voting Rights; Rights Incidental To Collateral. Unless an EVENT
OF DEFAULT has occurred and is continuing and the SECURED PARTIES shall have
provided the written election described below, the PLEDGOR shall retain all
voting rights with respect to the PLEDGED STOCK, not inconsistent with the terms
of this PLEDGE AGREEMENT, and, for that purpose, the SECURED PARTIES shall
execute and deliver to the PLEDGOR any necessary proxies. Immediately upon the
occurrence and during the continuance of an EVENT OF DEFAULT and without regard
as to whether the PLEDGED STOCK has been registered in the names of the SECURED
PARTIES or the nominee of the SECURED PARTIES, the SECURED PARTIES shall have
the right (but not the obligation) to make a written election to exercise all
voting rights as to the PLEDGED STOCK, together with all conversion, exchange,
subscription or other rights, privileges or options pertaining thereto as if the
SECURED PARTIES were the absolute owner thereof, including, without limitation,
the right to exchange any or all of the PLEDGED STOCK upon the merger,
consolidation, reorganization, recapitalization or other readjustment of the
CORPORATION, or upon the exercise by the CORPORATION of any right, privilege, or
option pertaining to the PLEDGED STOCK, and, in connection therewith, to deliver
any of the PLEDGED STOCK to any committee, depository, transfer agent, registrar
or other designated agency upon such terms and conditions as the SECURED PARTIES
may determine to be appropriate, all without liability except to account for
property actually received by the SECURED PARTIES or the nominee of the SECURED
PARTIES. The

2



--------------------------------------------------------------------------------



 



SECURED PARTIES shall have no duty to exercise any of the aforesaid rights,
privileges or options. The SECURED PARTIES shall not be deemed or construed to
have exercised any voting rights with respect to the PLEDGED STOCK unless and
until the SECURED PARTIES have made the above-described written election to
exercise such voting rights.

     Section 6. Cash Dividends And Cash Distributions. All cash dividends and
cash distributions made upon the PLEDGED STOCK shall be paid to the PLEDGOR
until the occurrence of an EVENT OF DEFAULT except to the extent otherwise
prohibited by the terms and conditions of the LOAN AGREEMENT or any other
agreements between the PLEDGOR and/or the CORPORATION and the SECURED PARTIES.
During the continuance of any EVENT OF DEFAULT, all cash dividends and cash
distributions shall be paid to the SECURED PARTIES, and if any such dividends or
distributions are paid to the PLEDGOR, the PLEDGOR shall accept the same as the
SECURED PARTIES’ agent, in trust for the SECURED PARTIES, and shall deliver such
dividends or distributions forthwith to the SECURED PARTIES in exactly the form
received with, as applicable, the PLEDGOR’S endorsement thereon. During the
continuance of any EVENT OF DEFAULT, all cash dividends, cash distributions, and
other distributions paid with respect to the PLEDGED STOCK shall be applied to
the repayment of the OBLIGATIONS, in such order of application as the SECURED
PARTIES determine, regardless of when the amounts due upon the OBLIGATIONS
mature and are due and payable.

     Section 7. Warranties And Representations. The PLEDGOR represents and
warrants to the SECURED PARTIES that:

          Section 7.1. Authority. The PLEDGOR has, and has duly exercised, all
requisite power and authority to enter into this PLEDGE AGREEMENT, to pledge the
PLEDGED STOCK for the purposes described herein and to carry out the
transactions contemplated by this PLEDGE AGREEMENT.

          Section 7.2. Ownership. The PLEDGOR is the sole registered, legal and
beneficial owner of one hundred percent (100%) of the issued and outstanding
common stock of the CORPORATION, calculated on a fully diluted basis.

          Section 7.3. Status Of Pledged Stock. All of the shares of the PLEDGED
STOCK currently outstanding have been duly and validly issued, are fully paid
and nonassessable, and are owned by the PLEDGOR free of any pledge, mortgage,
hypothecation, lien, charge, encumbrance or security interest in such shares or
the proceeds thereof, except for the security interests and pledges granted
herein and in the LOAN AGREEMENT.

          Section 7.4. No Violation Of Restrictions. The execution and delivery
of this PLEDGE AGREEMENT by the PLEDGOR and the consent by the CORPORATION
thereto, and the performance of this PLEDGE AGREEMENT in accordance with its
stated terms, will not violate or constitute a default under the terms of any
organizational documents of the CORPORATION, or any agreement, restrictive
shareholder’s agreement, indenture or other instrument, license, judgment,
decree, order, or LAWS applicable to or binding upon the PLEDGOR, the
CORPORATION, the PLEDGED STOCK, or any of the property of the PLEDGOR or the
CORPORATION.

          Section 7.5. Approvals. No approvals, consents, orders,
authorizations, or licenses are required from any PERSON or GOVERNMENTAL
AUTHORITY for the execution and delivery by the PLEDGOR of this AGREEMENT and
the consummation of the transactions described herein.

          Section 7.6. Restrictions. There are no restrictions upon the voting
rights or upon the transfer of any of the PLEDGED STOCK other than as physically
appear upon the face of the certificates evidencing the PLEDGED STOCK.

          Section 7.7. Valid And Binding Obligation. This PLEDGE AGREEMENT is
the valid and binding obligation of the PLEDGOR, fully enforceable in accordance
with all stated terms.

          Section 7.8. Valid Pledge And Lien. The pledge of the COLLATERAL
pursuant to this PLEDGE AGREEMENT creates a valid and perfected first priority
lien in the COLLATERAL securing the payment and performance of the OBLIGATIONS.

3



--------------------------------------------------------------------------------



 



          Section 7.9. No Margin Stock. The PLEDGED STOCK is not “Margin Stock,”
as such term is defined in Regulation U of the Board of Governors of the Federal
Reserve System (12 C.F.R. 221).

     Section 8. No Duties Other Than Custodial Duties. The SECURED PARTIES shall
have no duty with respect to any of the COLLATERAL other than the duty to use
reasonable care in maintaining the safe physical custody of the certificates
evidencing the PLEDGED STOCK.

     Section 9. Secured Parties Have No Obligation To Monitor Collateral. The
SECURED PARTIES shall have no duty or responsibility for collecting or receiving
any amounts payable on or with respect to the PLEDGED STOCK or any of the other
COLLATERAL or for ascertaining, monitoring, or enforcing any maturities, calls,
conversions, exchanges, offers, tenders, or similar matters relating to the
PLEDGED STOCK or any of the other COLLATERAL or for informing the PLEDGOR with
respect to any of such matters. The SECURED PARTIES shall have no liability to
the PLEDGOR for any decline in the value of the PLEDGED STOCK which may occur
while the COLLATERAL is subject to the terms of this PLEDGE AGREEMENT. The
PLEDGOR represents to the SECURED PARTIES that the PLEDGOR has made its own
arrangements for keeping informed of changes or potential changes affecting the
COLLATERAL, including, but not limited to, rights to convert, rights to
subscribe, payment of dividends, reorganization or other exchanges, tender
offers and voting rights.

     Section 10. Reporting Of Income. All income, dividends, earnings and
profits with respect to the COLLATERAL shall be reported for federal and state
income tax purposes as attributable to the PLEDGOR and not to the SECURED
PARTIES. The CORPORATION and any other PERSON authorized to report income
distributions or earnings are authorized to issue any required reports and forms
indicating the PLEDGOR as the sole recipient of such distributions or earnings.

     Section 11. No Obligation To Preserve Rights. The SECURED PARTIES shall be
under no obligation to take any steps to preserve rights or privileges in or to
the COLLATERAL against any PERSON.

     Section 12. Covenants Of Pledgor. The PLEDGOR agrees that, until all of the
OBLIGATIONS have been paid, performed and satisfied in full, the PLEDGOR, in
addition to the covenants of the PLEDGOR set forth in the LOAN AGREEMENT, will
comply with each of the following covenants:

          Section 12.1. No Transfers. The PLEDGOR will not sell, convey, or
otherwise dispose of any of the COLLATERAL or any interest therein, or create,
incur, or permit to exist any pledge, mortgage, lien, charge, encumbrance or any
security interest whatsoever in or with respect to any of the COLLATERAL or the
proceeds thereof, except as may be expressly consented to by the SECURED PARTIES
in writing.

          Section 12.2. Warrant Title. The PLEDGOR will, at the PLEDGOR’S sole
expense, warrant and defend the right, title, special property and security
interests and pledges of the SECURED PARTIES in and to the COLLATERAL against
the claims of any PERSON, firm, the CORPORATION, or other entity.

          Section 12.3. No Additional Shares. The PLEDGOR will not consent to or
approve the issuance of any additional shares of any class of capital stock in
the CORPORATION or any securities convertible voluntarily by the holder thereof
or automatically upon the occurrence or non-occurrence of any event or condition
into, or exchangeable for, any such shares; or any warrants, options, rights, or
other commitments entitling any person to purchase or otherwise acquire any such
shares.

          Section 12.4. Delivery Of Notices Concerning Collateral. The PLEDGOR
agrees to promptly forward to the SECURED PARTIES, copies of any written notices
or other communications received by the PLEDGOR which relate or pertain to the
COLLATERAL.

          Section 12.5. Further Assurances. The PLEDGOR shall execute and
deliver from time to time such writings, and documents which, in the reasonable
opinion of the SECURED PARTIES or the SECURED PARTIES’ counsel, may be necessary
to perfect, confirm, establish, reestablish, continue, or complete the security
interests, pledges and liens of the SECURED PARTIES in the COLLATERAL, it being
the intention of the PLEDGOR to provide hereby a full and absolute warranty of
further assurance to the SECURED PARTIES.

4



--------------------------------------------------------------------------------



 



          Section 12.6. Cooperation With Enforcement Activities. The PLEDGOR,
upon the occurrence of an EVENT OF DEFAULT and the written request therefor by
the SECURED PARTIES, will promptly execute and deliver to the SECURED PARTIES
such documents, letters, or written representations as may reasonably be
requested by the SECURED PARTIES or any broker, from time to time in order to
accomplish the sale of all or any part of the COLLATERAL, including but not
limited to, all forms and documents required under any applicable LAWS.

     Section 13. Waivers. No course of dealing between the PLEDGOR and the
SECURED PARTIES, nor any failure to exercise, nor any delay in exercising, any
right, power or privilege of the SECURED PARTIES hereunder or under any other
agreement between the PLEDGOR and the SECURED PARTIES, or under any agreement
between the SECURED PARTIES and the CORPORATION, shall operate as a waiver of
any term or condition of this PLEDGE AGREEMENT; nor shall any single or partial
exercise of any right, power or privilege hereunder or thereunder preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.

     Section 14. Sale Of Collateral.

          Section 14.1. Terms Of Sale. In addition to all other rights and
remedies available to the SECURED PARTIES pursuant to any other agreements with
the PLEDGOR or as otherwise provided by applicable LAWS, the SECURED PARTIES,
may upon the occurrence of an EVENT OF DEFAULT sell or otherwise dispose of and
deliver all or any portion of the COLLATERAL, in one or more parcels, at public
or private sale or sales, at any exchange, broker’s board or at any location
selected by the SECURED PARTIES, at such prices and on such terms as the SECURED
PARTIES may deem best for cash or on credit, or for future delivery without
assumption of any credit risk. Any such sale shall be in compliance with all
applicable LAWS. Any purchaser of the COLLATERAL, including the SECURED PARTIES,
shall purchase the COLLATERAL in whole or in part free of any right or equity of
redemption in the PLEDGOR, which right or equity is hereby expressly waived and
released by the PLEDGOR, to the extent permitted by applicable LAWS. The PLEDGOR
acknowledges that the terms of sale for the COLLATERAL may include: (a) a
requirement that the COLLATERAL be sold to only one individual purchaser for
such purchaser’s own account and not as a representative of any purchaser; (b) a
requirement that any purchaser of all or any part of the COLLATERAL represent in
writing that such purchaser is purchasing the shares constituting the COLLATERAL
for investment purposes only and without any intention to make a distribution
thereof; (c) a requirement that the certificates for any PLEDGED STOCK bear a
legend to the effect that the stock may not be resold without compliance with
applicable federal and state securities laws; and (d) a requirement that any
purchaser of the COLLATERAL make such representations and warranties to the
SECURED PARTIES as deemed necessary by the SECURED PARTIES.

          Section 14.2. Delays In Sale; Private Sales. The PLEDGOR acknowledges
that it will be commercially reasonable for the SECURED PARTIES to:(a) defer
disposing of all or any portion of the COLLATERAL after an EVENT OF DEFAULT has
occurred for as long as the CORPORATION or the SECURED PARTIES may require to
comply with any requirements of applicable LAWS, notwithstanding the fact that
the value of the COLLATERAL may decline during the time that disposition is
deferred; and (b) sell all or any part of the COLLATERAL at private sale,
subject to investment letter or in any other manner which will not require the
COLLATERAL, or any part thereof, to be registered in accordance with the
Securities Act of 1933, as amended, or the rules and regulations promulgated
thereunder, or any other applicable LAW. The PLEDGOR acknowledges that the
SECURED PARTIES may, in the SECURED PARTIES’ sole and absolute discretion,
approach a restricted number of potential purchasers and that a sale under such
circumstances may yield a lower price for the COLLATERAL or any portions thereof
than would otherwise be obtainable if the COLLATERAL were registered and sold in
the open market. The PLEDGOR acknowledges that a private sale of the COLLATERAL
would be a commercially reasonable sale.

          Section 14.3. Application Of Proceeds Of Disposition. The proceeds
from any sale or from any other disposition of the COLLATERAL shall be applied
as follows:

               a. First, to the costs and expenses incurred in connection with
the sale or disposition of the COLLATERAL, including but not limited to all
costs incurred in the care or safekeeping of the COLLATERAL, reasonable
attorneys’ fees, broker’s commissions, appraiser’s fees and other expenses
incurred by the SECURED PARTIES;

               b. Second, to the satisfaction of the OBLIGATIONS regardless of
when the amounts due upon the OBLIGATIONS mature and are due and payable;

5



--------------------------------------------------------------------------------



 



               c. Third, to the payment of any other amounts or to such other
application as required by applicable LAWS or as required by the decree,
directive or injunction issued by a GOVERNMENTAL AUTHORITY; and

               d. Fourth, to the PLEDGOR to the extent of any surplus proceeds.

          Section 14.4. Notice; Procedures Of Sale. The SECURED PARTIES need not
give more than ten (10) business days notice of the time and place of any public
sale or of the time after which a private sale of any or all of the COLLATERAL
may take place, which notice the PLEDGOR hereby agrees to be commercially
reasonable. The SECURED PARTIES shall be entitled to purchase any or all of the
COLLATERAL in any sale in the name or names of the SECURED PARTIES, or in the
name of any designee or nominee of the SECURED PARTIES. In connection with any
sale or transfer of any or all of the COLLATERAL, the nominee of the SECURED
PARTIES shall have the right to execute any document or form, in the name of the
SECURED PARTIES or in the name of the PLEDGOR, which may be necessary or
desirable in order to implement such sale, including without limitation any
forms required pursuant to Rule 144 promulgated by the Securities And Exchange
Commission. The PLEDGOR hereby agrees to cooperate fully with the SECURED
PARTIES in order to permit the SECURED PARTIES to sell, at foreclosure or other
private sale, any or all of the COLLATERAL in compliance with all applicable
LAWS.

     Section 15. Remedies And Rights Cumulative. The rights and remedies
provided in this PLEDGE AGREEMENT and in the LOAN AGREEMENT or otherwise
provided by any other agreement between the PLEDGOR and the SECURED PARTIES
shall be cumulative, and the exercise of any particular right or remedy shall
not preclude the exercise of any other rights or remedies.

     Section 16. Invalidity Of Any Part. If any provision or part of any
provision of this PLEDGE AGREEMENT shall for any reason be held invalid,
illegal, or unenforceable in any respect, such invalidity, illegality, or
unenforceability shall not affect any other provisions or the remaining part of
any effective provisions of this PLEDGE AGREEMENT, and this PLEDGE AGREEMENT
shall be construed as if such invalid, illegal, or unenforceable provision or
part thereof had never been contained herein, but only to the extent of its
invalidity, illegality, or unenforceability.

     Section 17. Amendment Or Waiver. This PLEDGE AGREEMENT may be amended only
by a writing duly executed by the PLEDGOR and by the ADMINISTRATIVE AGENT with
the consent of those other SECURED PARTIES as may be required under the LOAN
AGREEMENT. No waiver by the SECURED PARTIES of any of the provisions of this
PLEDGE AGREEMENT or of any of the rights or remedies of the SECURED PARTIES with
respect hereto shall be considered effective or enforceable unless in writing.

     Section 18. Fees And Expenses; Indemnification. The PLEDGOR shall pay all
fees, expenses, costs and charges, including reasonable attorney’s fees, which
may be incurred by the SECURED PARTIES in connection with enforcing any term or
provision of this PLEDGE AGREEMENT. The PLEDGOR shall indemnify and hold the
SECURED PARTIES harmless from and against, and reimburse the SECURED PARTIES
with respect to, any and all loss, damage, liability, cost or expense (including
reasonable attorneys’ fees) incurred by the SECURED PARTIES from time to time
which in any manner relate or pertain to this PLEDGE AGREEMENT and the actions
and transactions contemplated herein. The foregoing indemnification obligation
shall include, but is not limited to, indemnification of the SECURED PARTIES
with respect to all claims brought against the SECURED PARTIES based upon
allegations that any prospectus, memorandum or other disclosure document
furnished to the purchaser of any of the COLLATERAL contains any untrue or
allegedly untrue statement of a material fact which statement is derived from
statements or representations made by the PLEDGOR.

     Section 19. Notices. Any notice required or permitted by or in connection
with this AGREEMENT shall be in writing and shall be made by facsimile
(confirmed on the date the facsimile is sent by one of the other methods of
giving notice provided for in this Section) or by hand delivery, by Federal
Express, or other similar overnight delivery service, or by certified mail,
unrestricted delivery, return receipt requested, postage prepaid, addressed to
the SECURED PARTIES or the PLEDGOR at the appropriate address set forth below or
to such other address as may be hereafter specified by written notice by the
SECURED PARTIES or the PLEDGOR. Notice shall be considered given as of the date
of the facsimile or the hand delivery, one (1) calendar day after delivery to
Federal Express or similar overnight

6



--------------------------------------------------------------------------------



 



delivery service, or three (3) calendar days after the date of mailing,
independent of the date of actual delivery or whether delivery is ever in fact
made, as the case may be, provided the giver of notice can establish the fact
that notice was given as provided herein. If notice is tendered pursuant to the
provisions of this Section and is refused by the intended recipient thereof, the
notice, nevertheless, shall be considered to have been given and shall be
effective as of the date herein provided.

  MANUFACTURERS AND TRADERS TRUST COMPANY, As Administrative Agent 25 S. Charles
Street, 12th Floor Baltimore, Maryland 21201 Attn: Hugh E. Giorgio, Vice
President Facsimile: (410) 244-4447

               If to the PLEDGOR:

  MARTEK BIOSCIENCES CORPORATION 6480 Dobbin Road Columbia, Maryland 21045
Attn.: George P. Barker, Esquire Fax No.: (410) 740-2985

               With A Courtesy Copy To:

  HOGAN & HARTSON L.L.P. 111 South Calvert Street, Suite 1600 Baltimore,
Maryland 21202 Attn.: Kevin G. Gralley, Esquire Fax No.: (410) 539-6981

The failure of the SECURED PARTIES to send the above courtesy copy shall not
impair the effectiveness of notice given to the PLEDGOR in the manner provided
herein.

     Section 20. Binding Effect. This PLEDGE AGREEMENT shall inure to the
benefit of and shall be binding upon the respective successors and assigns of
the parties hereto.

     Section 21. Choice Of Law. The laws of the State of Maryland (excluding,
however, conflict of law principles) shall govern and be applied to determine
all issues relating to this PLEDGE AGREEMENT and the rights and obligations of
the parties hereto, including the validity, construction, interpretation, and
enforceability of this PLEDGE AGREEMENT and its various provisions and the
consequences and legal effect of all transactions and events which resulted in
the execution of this PLEDGE AGREEMENT or which occurred or were to occur as a
direct or indirect result of this PLEDGE AGREEMENT having been executed.

     Section 22. Consent To Jurisdiction; Agreement As To Venue. The PLEDGOR
irrevocably consents to the non-exclusive jurisdiction of the courts of the
State of Maryland and, if a basis for federal jurisdiction exists, of the United
States District Court For The District Of Maryland. The PLEDGOR agrees that
venue shall be proper in any circuit court of the State of Maryland selected by
the SECURED PARTIES or in the United States District Court For The District Of
Maryland if a basis for federal jurisdiction exists and waives any right to
object to the maintenance of a suit in any of the state or federal courts of the
State of Maryland on the basis of improper venue or of inconvenience of forum.

     Section 23. Photocopies Sufficient. The PLEDGOR agrees that the SECURED
PARTIES may record photographic or carbon copies of this PLEDGE AGREEMENT or any
financing statement executed by the PLEDGOR in connection with this transaction,
and that such copies shall be as fully effective and valid as original
documents.

     Section 24. Number, Gender And Captions. As used herein, the singular shall
include the plural and the plural may refer to only the singular. The use of any
gender shall be applicable to all genders. The captions contained herein are for
purposes of convenience only and are not a part of this PLEDGE AGREEMENT.

7



--------------------------------------------------------------------------------



 



     Section 25. Final Agreement. This PLEDGE AGREEMENT contains the final and
entire understanding of the parties relating to the pledge and assignment of the
PLEDGED STOCK and any terms and conditions not set forth in this PLEDGE
AGREEMENT relating to the pledge and assignment of the PLEDGED STOCK are not a
part of this PLEDGE AGREEMENT and the understandings of the parties.

     Section 26. Actions Against Secured Parties. Any action brought by the
PLEDGOR against the SECURED PARTIES which is based, directly or indirectly, upon
this PLEDGE AGREEMENT or any matter related to this PLEDGE AGREEMENT or any
action taken by the SECURED PARTIES in enforcing or construing this PLEDGE
AGREEMENT shall be brought only in the courts of the State of Maryland. The
PLEDGOR agrees that any forum other than the State of Maryland is an
inconvenient forum and that a suit brought by the PLEDGOR against the SECURED
PARTIES in a court of any state other than the State of Maryland should be
forthwith dismissed or transferred to a court located in the State of Maryland
by that court.

     Section 27. Waiver Of Trial By Jury. The PLEDGOR and the SECURED PARTIES,
by their execution and acceptance, respectively, of this PLEDGE AGREEMENT, agree
that any suit, action, or proceeding, whether claim or counterclaim, brought or
instituted by any party hereto or any successor or assign of any party on or
with respect to this PLEDGE AGREEMENT or which in any way relates, directly or
indirectly, to this PLEDGE AGREEMENT or any event, transaction, or occurrence
arising out of or in any way connected with this PLEDGE AGREEMENT, or the
dealings of the parties with respect thereto, shall be tried only by a court and
not by a jury. EACH PARTY HEREBY EXPRESSLY WAIVES ANY RIGHT TO A TRIAL BY JURY
IN ANY SUCH SUIT, ACTION, OR PROCEEDING.

[SIGNATURES BEGIN ON THE FOLLOWING PAGE]

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have duly executed this PLEDGE AGREEMENT
under seal as of the date first above written.

                  WITNESS/ATTEST:   THE PLEDGOR:                          
MARTEK BIOSCIENCES CORPORATION,         A Delaware Corporation                  
            /s/ Peter L. Buzy    

--------------------------------------------------------------------------------

      By:  

--------------------------------------------------------------------------------

  (SEAL)             Peter L. Buzy,                 Chief Financial Officer    

9



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT AND AGREEMENT OF CORPORATION

     MARTEK BIOSCIENCES KINGSTREE CORPORATION, a Delaware corporation
(“CORPORATION”), acknowledges this         day of January, 2004, the receipt of
an executed copy of the Stock Pledge Agreement (“PLEDGE AGREEMENT”) annexed
hereto from MARTEK BIOSCIENCES CORPORATION (“PLEDGOR”), for the benefit of
MANUFACTURERS AND TRADERS TRUST COMPANY, individually and in its capacity as the
Administrative Agent (“ADMINISTRATIVE AGENT”) for the “LENDERS” that are now or
hereafter parties to a Loan And Security Agreement (“LOAN AGREEMENT”) of even
date herewith by and among the PLEDGOR, the ADMINISTRATIVE AGENT, and the
LENDERS (hereafter, the ADMINISTRATIVE AGENT and the LENDERS are collectively
referred to as the “SECURED PARTIES”). The CORPORATION agrees to evidence such
receipt and acknowledgment, and the pledges and security interests granted to
the SECURED PARTIES therein, upon the stock registry and books and records of
the CORPORATION. The CORPORATION consents to each of the pledges, grants of
security interests, liens and covenants and agreements of the PLEDGOR set forth
in the PLEDGE AGREEMENT. The CORPORATION agrees that the CORPORATION will not
make any payments or take any actions which would cause the PLEDGOR to be in
violation of the terms of the PLEDGE AGREEMENT, or which would otherwise not be
in compliance with the PLEDGE AGREEMENT. The CORPORATION agrees to pay to the
SECURED PARTIES upon the written request of the SECURED PARTIES all cash
dividends and other distributions which in the absence of the SECURED PARTIES’
request would otherwise be payable to the PLEDGOR.

                  WITNESS/ATTEST:   MARTEK BIOSCIENCES KINGSTREE CORPORATION,  
  A Delaware Corporation                  

--------------------------------------------------------------------------------

  By:   /s/ Peter L. Buzy   (SEAL)            

--------------------------------------------------------------------------------

                Peter L. Buzy,                 Chief Financial Officer and
Treasures                               Date: January 26, 2004        

10